Exhibit 10.18

EXECUTION COPY

$200,000,000

MASTER REPURCHASE AGREEMENT

Dated as of October 26, 2006

among

DCTRT SECURITIES HOLDCO LLC

and

TRT LENDING LLC,

as Sellers,

and

JPMORGAN CHASE BANK, N.A.,

as Buyer


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE 1. APPLICABILITY

 

1

 

 

 

ARTICLE 2. DEFINITIONS

 

1

 

 

 

ARTICLE 3. INITIATION; CONFIRMATION; TERMINATION; FEES

 

23

 

 

 

ARTICLE 4. MARGIN MAINTENANCE

 

34

 

 

 

ARTICLE 5. INCOME PAYMENTS AND PRINCIPAL PAYMENTS

 

34

 

 

 

ARTICLE 6. SECURITY INTEREST

 

37

 

 

 

ARTICLE 7. PAYMENT, TRANSFER AND CUSTODY

 

39

 

 

 

ARTICLE 8. SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

 

46

 

 

 

ARTICLE 9. EARLY TERMINATION

 

47

 

 

 

ARTICLE 10. REPRESENTATIONS AND WARRANTIES

 

47

 

 

 

ARTICLE 11. NEGATIVE COVENANTS OF SELLER

 

55

 

 

 

ARTICLE 12. AFFIRMATIVE COVENANTS OF SELLER

 

57

 

 

 

ARTICLE 13. EVENTS OF DEFAULT; REMEDIES

 

61

 

 

 

ARTICLE 14. SINGLE AGREEMENT

 

66

 

 

 

ARTICLE 15. RECORDING OF COMMUNICATIONS

 

67

 

 

 

ARTICLE 16. NOTICES AND OTHER COMMUNICATIONS

 

67

 

 

 

ARTICLE 17. ENTIRE AGREEMENT; SEVERABILITY

 

68

 

 

 

ARTICLE 18. NON ASSIGNABILITY

 

68

 

i


--------------------------------------------------------------------------------




 

ARTICLE 19. GOVERNING LAW

 

69

 

 

 

ARTICLE 20. NO WAIVERS, ETC.

 

69

 

 

 

ARTICLE 21. USE OF EMPLOYEE PLAN ASSETS

 

69

 

 

 

ARTICLE 22. INTENT

 

69

 

 

 

ARTICLE 23. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

70

 

 

 

ARTICLE 24. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

71

 

 

 

ARTICLE 25. NO RELIANCE

 

72

 

 

 

ARTICLE 26. INDEMNITY

 

72

 

 

 

ARTICLE 27. DUE DILIGENCE

 

73

 

 

 

ARTICLE 28. SERVICING

 

74

 

 

 

ARTICLE 29. MISCELLANEOUS

 

75

 

1.

DEFINED TERMS

 

3

 

 

 

 

2.

GUARANTEE

 

3

 

 

 

 

3.

SUBROGATION

 

3

 

 

 

 

4.

AMENDMENTS, ETC

 

3

 

 

 

 

5.

GUARANTEE ABSOLUTE AND UNCONDITIONAL

 

4

 

 

 

 

6.

REINSTATEMENT

 

5

 

 

 

 

7.

PAYMENTS

 

5

 

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

 

6

 

 

 

 

9.

SEVERABILITY

 

6

 

ii


--------------------------------------------------------------------------------




 

10.

PARAGRAPH HEADINGS

 

7

 

 

 

 

11.

NO WAIVER; CUMULATIVE REMEDIES

 

7

 

 

 

 

12.

WAIVERS AND AMENDMENTS; SUCCESSORS AND ASSIGNS; GOVERNING LAW

 

7

 

 

 

 

13.

NOTICES

 

7

 

 

 

 

14.

SUBMISSION TO JURISDICTION; WAIVERS

 

7

 

 

 

 

15.

INTEGRATION

 

8

 

 

 

 

16.

ACKNOWLEDGMENTS

 

8

 

 

 

 

17.

WAIVERS OF JURY TRIAL

 

8

 

iii


--------------------------------------------------------------------------------




 

ANNEXES, EXHIBITS AND SCHEDULES

 

 

ANNEX I

Names and Addresses for Communications between Parties

 

 

SCHEDULE I

Advance Rates and Applicable Pricing Rates

 

 

EXHIBIT I

Form of Confirmation

 

 

EXHIBIT II

Authorized Representatives of Seller

 

 

EXHIBIT III

Monthly Reporting Package

 

 

EXHIBIT IV

Form of Custodial Delivery

 

 

EXHIBIT V

Form of Power of Attorney

 

 

EXHIBIT VI

Representations and Warranties Regarding Individual Purchased Assets

 

 

EXHIBIT VII

Asset Information

 

 

EXHIBIT VIII

Advance Procedure

 

 

EXHIBIT IX

Form of Redirection Letter

 

 

EXHIBIT X

Form of Bailee Letter

 

 

EXHIBIT XI

Form of Guarantee

 

 

EXHIBIT XII

Form of Margin Deficit Notice

 

 

EXHIBIT XIII

UCC Filing Jurisdictions

 

 

EXHIBIT XIV

Form of Opinion(s)

 

 

EXHIBIT XV

Additional Eligible Collateral

 

 

EXHIBIT XVI

Form of Servicer Notice

 

 

EXHIBIT XVII

Form of Release Letter

 

 

EXHIBIT XVIII

[Intentionally omitted.]

 

 

EXHIBIT XIX

Covenant Compliance Certificate

 

 

EXHIBIT XX

Control Agreement

 

 

EXHIBIT XXI

Form of Custodial Agreement

 

iv


--------------------------------------------------------------------------------


MASTER REPURCHASE AGREEMENT

MASTER REPURCHASE AGREEMENT, dated as of October 26, 2006, by and among DCTRT
SECURITIES HOLDCO LLC a Delaware limited liability company, TRT LENDING LLC, a
Delaware limited liability company (each, a “Seller” with respect to the
Eligible Assets that it sells to Buyer, and together, the “Sellers”) and
JPMORGAN CHASE BANK, N.A., a banking association organized under the laws of the
United States (the “Buyer”).


ARTICLE 1.
APPLICABILITY

From time to time the parties hereto may enter into transactions in which Seller
and Buyer agree to the transfer from Seller to Buyer all of its rights, title
and interest to certain Eligible Assets (as defined herein) or other assets and,
in each case, the other related Purchased Items (as defined herein)
(collectively, the “Assets”) against the transfer of funds by Buyer to Seller,
with a simultaneous agreement by Buyer to transfer back to Seller such Assets at
a date certain or on demand, against the transfer of funds by Seller to Buyer. 
Each such transaction shall be referred to herein as a “Transaction” and, unless
otherwise agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in any exhibits identified herein as
applicable hereunder.  Each individual transfer of an Eligible Asset shall
constitute a distinct Transaction.


ARTICLE 2.
DEFINITIONS

“Accelerated Repurchase Date” shall have the meaning specified in Article
13(b)(i) of this Agreement.

“Accepted Servicing Practices” shall mean with respect to any applicable
Purchased Asset, those mortgage servicing practices of prudent mortgage lending
institutions that service mortgage and/or mezzanine loans of the same type as
such Purchased Asset in the state where the related underlying real estate
directly or indirectly securing or supporting such Purchased Asset is located.

“Acceptable Attorney” means an attorney-at-law that has delivered at Seller’s
request a Bailee Letter, with the exception of an attorney whom Buyer has
notified Seller is not satisfactory to Buyer.

“Accommodation Loan” means a performing Senior Mortgage Loan that is originated
by either Seller or an Affiliate of Seller and secured by a first mortgage lien
on one or more multifamily or commercial properties owned either by Seller or an
Affiliate of Seller, and characterized under the applicable provisions of this
Agreement, as either a Like-Kind Exchange Accommodation Loan or a Conduit
Accommodation Loan.  Each Accommodation Loan shall, at all times, be serviced in
accordance with the Accommodation Loan Servicing Agreement and must satisfy all
of the applicable requirements set forth Exhibit VI, including, without
limitation,


--------------------------------------------------------------------------------




the requirement in Section 42 thereof that the borrower thereunder be “Single
Purpose Entity”, as such term is defined therein.

“Accommodation Loan Servicing Agreement” shall mean a separate Servicing
Agreement, in form and substance acceptable to Buyer, providing for the
servicing by an independent third-party, acceptable to Buyer, of each of the
Accommodation Loans.

“Act of Insolvency” shall mean, with respect to any Person, (i) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law relating to the protection of creditors, or suffering any such
petition or proceeding to be commenced by another which is consented to, not
timely contested or results in entry of an order for relief; (ii) the seeking or
consenting to the appointment of a receiver, trustee, custodian or similar
official for such Person or any substantial part of the property of such Person;
(iii) the appointment of a receiver, conservator, or manager for such Person by
any governmental agency or authority having the jurisdiction to do so; (iv) the
making of a general assignment for the benefit of creditors; (v) the admission
by such Person of its inability to pay its debts or discharge its obligations as
they become due or mature; or (vi) that any Governmental Authority or agency or
any person, agency or entity acting or purporting to act under Governmental
Authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial part of the property of
such Person, or shall have taken any action to displace the management of such
Person or to curtail its authority in the conduct of the business of such
Person.

“Additional Eligible Collateral” shall mean any of the items indicated on
Exhibit XV hereto.

“Advance Rate” shall mean, with respect to each Transaction and any Pricing Rate
Period, the initial Advance Rate selected by Seller for such Transaction as
shown in the related Confirmation, as adjusted at the option of Seller for any
Special Purpose Transaction or otherwise in accordance with Article 4 hereof,
but not in excess of the Advance Rate shown on Schedule I attached to this
Agreement for assets of the same Asset Type Grouping and the applicable loan to
value ratio shown on Schedule I or Rating Agency rating.

“Affiliate” shall mean, when used with respect to any specified Person, (i) any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person.  Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto, or (ii) any “affiliate” of such Person, as such term is
defined in the Bankruptcy Code.

“Affiliated Hedge Counterparty” shall mean JPMorgan Chase Bank, N.A., or any
Affiliate thereof, in its capacity as a party to any Hedging Transaction with
Seller.

2


--------------------------------------------------------------------------------




“Agreement” shall mean this Master Repurchase Agreement, dated as of October 26,
2006 by and among DCTRT Securities Holdco LLC, TRT Lending LLC and JPMorgan
Chase Bank, N.A., as such agreement may be modified or supplemented from time to
time.

“Alternative Rate” shall have the meaning specified in Article 3(j) of this
Agreement.

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

“Applicable Spread” shall mean, with respect to a Transaction involving a
Purchased Asset in any Asset Type Grouping:

(i)       so long as no Event of Default shall have occurred and be continuing,
the incremental per annum rate (expressed as a number of “basis points”, each
basis point being equivalent to 1/100 of 1%) specified in Schedule I attached to
this Agreement as being the “Applicable Spread” for Purchased Assets in such
Asset Type Grouping for the applicable loan-to-value ratio shown on Schedule I
or Rating Agency ratings, as applicable, or such lower rate as may be determined
by Buyer in its sole discretion in the event that the Advance Rate applicable to
any Purchased Asset is less than the related Maximum Advance Rate, in each case
as determined by the Buyer on each Pricing Rate Determination Date in accordance
with Article 3(d), and

(ii)      after the occurrence and during the continuance of an Event of
Default, the applicable incremental per annum rate described in clause (i) of
this definition, plus 400 basis points (4.0%).

“Approved Servicer” shall mean any nationally recognized commercial mortgage
loan servicer (i) rated at least “CSS2,” (or equivalent successor rating), in
the case of a special servicer, or at least “CMS2,” (or equivalent successor
rating), in the case of a master servicer, by Fitch,  or  (ii) on the S&P Select
Servicer List as a U.S. Commercial Mortgage Master Servicer or a U.S. Commercial
Mortgage Special Servicer, as applicable.

“Asset DSCR” shall mean, with respect to any Purchased Asset, determined as of
any date of determination, the ratio of (x) the Net Operating Income of the
Underlying Mortgaged Property for such Purchased Asset during the 12-month
period ending on the prior month end date nearest to the date of determination
to (y) the total amount of debt service paid with respect to all Indebtedness
and other obligations secured directly or indirectly by the Underlying Mortgaged
Property related to such Purchased Asset during the 12-month period ending on
the prior month end date nearest to the date of determination.

“Asset Information” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit VII attached hereto.

“Asset Type Grouping” shall mean, with respect to the Eligible Assets, any of
the types of Eligible Assets listed in Schedule I attached to this Agreement.

“Assets” shall have the meaning specified in Article 1.

3


--------------------------------------------------------------------------------




“B-Note” means the original promissory note, if any, that was executed and
delivered in connection with the subordinate portion of a Senior Mortgage Loan.

“Bailee Letter” means a letter from an Acceptable Attorney or from a Title
Company, in the form attached to this Agreement as Exhibit X, wherein such
Acceptable Attorney or Title Company in possession of a Purchased Asset File (i)
acknowledges receipt of such Purchased Asset File, (ii) confirms that such
Acceptable Attorney, Title Company, or other Person acceptable to Buyer is
holding the same as bailee of Buyer under such letter and (iii) agrees that such
Acceptable Attorney or Title Company shall deliver such Purchased Asset File to
the Custodian by not later than the third (3rd) Business Day following the
Purchase Date for the related Purchased Asset.

“Bankruptcy Code” shall mean The United States Bankruptcy Code of 1978, as
amended from time to time.

“Breakage Costs” shall have the meaning assigned thereto in Article 3(o).

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the States of New York and
Illinois are authorized or obligated by law or executive order to be closed. 
Notwithstanding the foregoing sentence, when used with respect to the
determination of LIBOR, “Business Day” shall only be a day on which commercial
banks are open for international business (including dealings in U.S. Dollar
deposits) in London, England.

“Buyer” shall mean JPMorgan Chase Bank, N.A., or any successor.

“Buyer’s Margin Amount” shall mean with respect to any Transaction and any
Purchased Asset on any date, the Maximum Advance Rate available for such
Purchased Asset multiplied by the Market Value of such Purchased Asset as of the
date of determination.

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

“Cash Management Account” shall mean a segregated interest bearing account, in
the name of Buyer, established at the Depository pursuant to the Control
Agreement.

“CF Sweep Event” shall mean a determination by Buyer, in accordance with Article
4 of this Agreement, that a Margin Deficit exists.

“Closing Date” shall mean October 26, 2006.

“CMBS” shall mean pass-through certificates representing beneficial ownership
interests in one or more first lien mortgage loans secured by commercial and/or
multifamily properties, regardless of rating.

4


--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall have the meaning specified in Article 6 of this Agreement.

“Collection Period” shall mean with respect to the Remittance Date in any month,
the period beginning on but excluding the Cut-off Date in the month preceding
the month in which such Remittance Date occurs and continuing to and including
the Cut-off Date immediately preceding such Remittance Date.

“Concentration Limit” shall mean the limit on the maximum portion of the
aggregate Purchase Price on each Business Day that may be represented by the
collateral securing Purchased Assets that are certain types of Eligible Loans,
which limit is (i) 10% of the Facility Amount for Eligible Loans directly or
indirectly secured by mortgages on undeveloped real estate and (ii) 37.5% of the
Facility Amount for Like-Kind Exchange Loans.

“Conduit Accommodation Loan” shall mean each Accommodation Loan that will be
refinanced on a long-term basis by Seller after being repurchased by Seller
pursuant to this Agreement, as designated by Seller pursuant to Article
3(b)(ii).  Notwithstanding anything to the contrary in this Agreement, all
Conduit Accommodation Loans shall be automatically recharacterized as Like-Kind
Exchange Accommodation Loans on the ninety-first (91st) day after they were
first purchased by Buyer under this Agreement.

“Confirmation” shall have the meaning specified in Article 3(b) of this
Agreement.

“Consolidated Total Indebtedness”  shall mean, as of any date of determination
with respect to any Person, the aggregate principal amount (including, with
respect to any Indebtedness originally issued at a discount, the accreted
portion thereof) of Indebtedness of such Person and its Subsidiaries at such
time, determined on a consolidated basis in accordance with GAAP, but excluding
any Indebtedness in respect of issued but undrawn letters of credit.

“Consolidated Tangible Net Worth”  shall mean, as of any date of determination
with respect to any Person, all items which, in conformity with GAAP, would be
included under shareholders’ or members’ equity on a consolidated balance sheet
of such Person; provided that all goodwill and intangible assets of such Person
and its Subsidiaries, determined on a consolidated basis in accordance with
GAAP, shall be excluded.

“Control Agreement” shall mean that certain Account Control Agreement, dated as
of the date hereof, among Buyer, Seller and the Depository, in the form attached
hereto as Exhibit XX.

“Covenant Compliance Certificate” shall have the meaning specified in
Article 3(b)(ix) hereof.

“CRE CDO” shall mean commercial real estate collateralized debt obligations.

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the date
hereof, by and among the Custodian, Seller and Buyer, the form of which is
attached hereto as Exhibit XXI.

5


--------------------------------------------------------------------------------




“Custodial Delivery” shall mean the form executed by Seller in order to deliver
the Purchased Asset Schedule and the Purchased Asset File to Buyer or its
designee (including the Custodian) pursuant to Article 7 of this Agreement, a
form of which is attached hereto as Exhibit IV.

“Custodian” shall mean LaSalle Bank National Association or any successor
Custodian appointed by Buyer.

“Cut-off Date” shall mean the second Business Day preceding each Remittance
Date.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defaulted Mortgage Asset” shall mean any loan (a) that is sixty (60) days or
more delinquent in the payment of principal, interest, fees or other amounts
payable under the terms of the related loan documents, (b) for which there is a
material breach of the applicable representations and warranties set forth on
Exhibit VI hereto, or (c) as to which an Act of Insolvency shall have occurred
with respect to the Borrower or (d) as to which a material non-monetary event of
default shall have occurred under any document included in the Purchased Asset
File for such Purchased Asset.

“Delinquent Mortgage Asset” shall mean a loan that is thirty (30) or more days,
but less than sixty (60) days, delinquent in the payment of principal, interest,
fees or other amounts payable under the terms of the related loan documents.

“Depository” shall mean LaSalle Bank National Association, or any successor
Depository appointed by Buyer with the prior written consent of Seller (such
consent to not be unreasonably withheld or delayed).

“Diligence Materials” shall mean the Preliminary Due Diligence Package together
with the Supplemental Due Diligence List.

“DCTRT” shall mean Dividend Capital Total Realty Trust Inc.

“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value,”
or any other form of draft appraisal acceptable to Buyer.

“Early Repurchase” shall mean a repurchase of a Purchased Asset as described in
Article 3(f) of this Agreement.

“Early Repurchase Date” shall have the meaning specified in Article 3(f) of this
Agreement.

“Early Termination” shall have the meaning set forth in Article 9.

“Eligible Assets” shall mean any of the following types of assets or loans (i)
that are acceptable to Buyer in its sole and absolute discretion, (ii) with
respect to which the representations and warranties set forth in this Agreement
(including the exhibits hereto) are true

6


--------------------------------------------------------------------------------




and correct in all material respects, and (iii) that are secured directly or
indirectly by a property that is a multifamily, retail, office, warehouse and
hospitality property (or any other property type acceptable to Buyer in its sole
discretion) and is located in the United States of America, its territories or
possessions (or elsewhere, in the sole discretion of Buyer):

(i)

Senior Mortgage Loans;

 

 

(ii)

Accommodation Loans;

 

 

(iii)

Junior Notes/Junior Interests;

 

 

(iv)

Mezzanine Loans;

 

 

(v)

CMBS;

 

 

(vi)

Synthetic CMBS;

 

 

(vii)

CRE CDO rated BB-/Ba3 or higher, or, if issued by Seller or an Affiliate of
Seller, rated BBB/Baa3 or higher; and

 

 

(viii)

any Additional Eligible Collateral transferred to Buyer in connection with a
Margin Deficit.

 

Notwithstanding anything to the contrary contained in this Agreement, the
following shall not be Eligible Assets for purposes of this Agreement: (i)
Non-performing loans; (ii) loans that are Defaulted Mortgage Assets or
Delinquent Mortgage Assets; (iii) loans with an Asset DSCR of less than 1.05:1;
or (iv) assets secured directly or indirectly by loans described in the
preceding clauses (i) or (ii), other than CMBS, Synthetic CMBS, or CRE CDO.

“Eligible Loans” shall mean any Senior Mortgage Loans, Accommodation Loans,
Junior Interests or Mezzanine Loans that are also Eligible Assets.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“Environmental Report” shall have the meaning specified in paragraph 30 of the
section of Exhibit VI dealing with Eligible Loans.

7


--------------------------------------------------------------------------------




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.  Article
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Article 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Article 302(c)(11) of ERISA and Article 412(c)(11) of the Code
and the lien created under Article 302(f) of ERISA and Article 412(n) of the
Code, described in Article 414(m) or (o) of the Code of which Seller is a
member.

“Event of Default” shall have the meaning specified in Article 13 of this
Agreement.

“Exit Fee” shall mean the fee equal to 0.15% of the Purchase Price (at the time
of repurchase) of any Purchased Asset that is the subject of a Transaction,
payable pursuant to Article 3(e)(ii) of this Agreement.

“Extension Conditions” shall have the meaning specified in Article 3(g) of this
Agreement.

“Facility Amount” shall mean $200,000,000, or such lesser amount as agreed to by
Buyer and Sellers in accordance with Article 3(q).

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Buyer from three federal funds brokers
of recognized standing selected by it.

“Filings” shall have the meaning specified in Article 6(d) of this Agreement.

“Final Maturity Date” shall mean October 26, 2009.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“Foreclosed Loan” shall mean an Eligible Loan with respect to which the
Underlying Mortgaged Property has been foreclosed upon by Seller or, in the case
of Junior Interest, by the Servicer of the Underlying Mortgage Loan.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with

8


--------------------------------------------------------------------------------




jurisdiction exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government (including any
supra-national bodies such as the  European Union or the European Central Bank).

“Guarantor” shall mean (i) Dividend Capital Total Realty Trust, Inc., a Maryland
corporation and an Affiliate and the indirect owner of 100% of the equity
interests of each Seller and (ii) Dividend Capital Total Realty Operating
Partnership, LP, a Delaware limited partnership and the direct owner of 100% of
the equity interests of each Seller.

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of the date
hereof and in the form attached as Exhibit XI hereto, from Guarantors in favor
of Buyer, which operates to cause Guarantors to be jointly and severally
responsible for all of the obligations of Seller to Buyer under this Agreement,
any and all of the other Transaction Documents and all other related obligations
incurred, whether now or in the future, by Seller in connection with any of the
foregoing.

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1)  for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined in good faith.

“Hedge-Required Asset” shall mean any Eligible Asset that is a fixed rate
Eligible Asset.

“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar

9


--------------------------------------------------------------------------------




agreement or similar arrangements providing for protection against fluctuations
in interest rates or the exchange of nominal interest obligations, entered into
by any Affiliated Hedge Counterparty or Qualified Hedge Counterparty with
Seller, either generally or under specific contingencies that is required by
Buyer, or otherwise pursuant to this Agreement, to hedge a Hedge-Required Asset,
or that Seller has elected to pledge or transfer to Buyer pursuant to this
Agreement.

“Income” shall mean, with respect to any Purchased Asset at any time, (x) any
collections of principal, interest, dividends, receipts or other distributions
or collections, (y) all net sale proceeds received by Seller or any Affiliate of
Seller in connection with a sale or liquidation of such Purchased Asset and (z)
all payments actually received by Buyer on account of Hedging Transactions.

“Indebtedness” shall mean, for any Person,  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (f) Indebtedness of others
guaranteed by such Person; (g) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (h)
Indebtedness of general partnerships of which such Person is secondarily or
contingently liable (other than by endorsement of instruments in the course of
collection), whether by reason of any agreement to acquire such indebtedness to
supply or advance sums or otherwise; (i) Capitalized Lease Obligations of such
Person; (j) all liabilities or obligations under any interest rate, interest
rate swap, interest rate cap, interest rate floor, interest rate collar, or
other hedging instrument or agreement. and (k) all obligations of such Person
under Finance Leases or Synthetic Leases.

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Article 26 of this Agreement.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Junior Certificate” shall mean the original participation certificate, if any,
that was executed and delivered in connection with a Junior Interest that is a
junior participation.

“Junior Interest” shall mean a performing junior participation interest in a
stabilized or transitional senior commercial, multifamily fixed or floating rate
mortgage loan secured by a first

10


--------------------------------------------------------------------------------




lien on multifamily and commercial properties or a subordinate portion of a
Senior Mortgage Loan evidenced by a B-Note.

“Leverage” shall mean, for any Person, the aggregate amount of indebtedness for
money borrowed (included purchase money mortgage loans) outstanding at any time,
both secured and unsecured.

“LIBOR” shall mean the rate per annum calculated as set forth below:

(i)       On each Pricing Rate Determination Date, LIBOR for the next Pricing
Rate Period will be the rate for deposits in United States dollars for a
one-month period that appears on Telerate Page 3750 as of 11:00 a.m., London
time, on such date; or

(ii)      On any Pricing Rate Determination Date on which no such rate appears
on Telerate Page 3750 as described above, LIBOR for the next Pricing Rate Period
will be determined on the basis of the arithmetic mean of the rates at which
deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on such date to prime banks in the London
interbank market for a one-month period.

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards, if necessary, to the nearest multiple
of 1/100 of 1% and all U.S. dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent or more
being rounding upwards).

“LIBO Rate” shall mean, with respect to any Pricing Rate Period pertaining to a
Transaction, a rate per annum determined for such Pricing Rate Period in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

LIBOR

 

 

 

 

1 — Reserve Requirement

 

 

 

“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate for such Pricing Rate Period
is determined with reference to the LIBO Rate.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

“Like-Kind Exchange Accommodation Loan” shall mean each Accommodation Loan (i)
designated as such by Seller pursuant to Article 3(b)(ii) or automatically
redesignated as such pursuant to the definition of the term Conduit
Accommodation Loan herein.

11


--------------------------------------------------------------------------------


“Margin Deadline” has the meaning specified in Article 4(a).

“Margin Deficit” shall have the meaning specified in Article 4(a).

“Market Value” shall mean, with respect to any Purchased Asset as of any
relevant date, the market value for such Purchased Asset on such date as
determined by Buyer in its sole discretion.  The aggregate Market Value of the
Purchased Assets shall be reduced to the extent that application of the
Concentration Limit to the Purchased Assets at any time results in breach of the
Concentration Limit (such reduction to be determined by the Buyer by reference
to the Purchased Assets secured by the Underlying Mortgaged Properties that give
rise to breach of the Concentration Limit).  The Market Value shall be deemed to
be zero with respect to each Purchased Asset (i) in respect of which there is a
breach of a representation and warranty set forth in Exhibit VI that has not
been cured by Seller, if a cure is permitted, in accordance with the terms of
this Agreement) or waived in writing by Buyer (assuming that each representation
and warranty is made or remade as of each date that the Market Value is
determined), (ii) subject to Article 7(c), in respect of which the complete
Purchased Asset File has not been delivered to the Custodian in accordance with
the terms of the Custodial Agreement, (iii) that has been released from the
possession of the Custodian under the Custodial Agreement to Seller for a period
in excess of twenty (20) calendar days, (iv) upon the occurrence of any Act of
Insolvency with respect to any co-participant or any other Person having an
interest in such Purchased Asset or any related Underlying Mortgaged Property
that is senior to, or pari passu with, in right of payment or priority the
rights of Buyer in such Purchased Asset, and (v) that is determined by Buyer not
to be an Eligible Asset.

The Market Value of each Purchased Asset may be determined by Buyer, in its sole
discretion, on each Business Day during the term of this Agreement.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of Seller or
Guarantors, (b) the ability of Seller or Guarantors to perform its obligations
under any of the Transaction Documents, (c) the validity or enforceability of
any of the Transaction Documents, (d) the rights and remedies of Buyer under any
of the Transaction Documents, (e) the timely payment of any amounts payable
under the Transaction Documents, or (f) the Market Value, rating (if applicable)
or liquidity of all of the Purchased Assets in the aggregate.

“Materials of Environmental Concern” shall mean any toxic mold, any petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products (including, without limitation, gasoline) or any hazardous or toxic
substances, materials or wastes, defined as such in or regulated under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and urea-formaldehyde insulation.

“Maximum Advance Rate” shall mean, with respect to each Purchased Asset, the
“Advance Rate” specified for the applicable Asset Type Grouping in Schedule I
attached to this Agreement for the applicable loan-to-value ratio shown in
Schedule I or Rating Agency rating, as applicable, or if not shown in Schedule I
or otherwise agreed to by Seller and Buyer, as determined by Buyer in its sole
and absolute discretion.

12


--------------------------------------------------------------------------------




“Mezzanine Loan” shall mean a performing loan primarily secured by a pledge of
full or partial equity ownership interests in one or more entities that own
directly or indirectly multifamily or commercial properties that serve as
collateral for Senior Mortgage Loans.

“Mezzanine Note” shall mean the original promissory note that was executed and
delivered in connection with a particular Mezzanine Loan.

“Minimum Transfer Amount” shall mean, with respect to Seller, $250,000;
provided, however, that if a Default or an Event of Default has occurred and is
continuing hereunder, the Minimum Transfer Amount shall be U.S. $0.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in an estate in fee simple in real property and the
improvements thereon, securing a Mortgage Note or similar evidence of
indebtedness.

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage, including any A-Note, B-Note or Junior
Certificate that is a Purchased Asset.

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage, or the obligor on a Mezzanine Note or Junior Interest.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Article
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Assets” shall mean, for any Person, total assets (other than intangibles)
at cost, before deducting depreciation, reserves for bad debts or other non-cash
reserves, less total liabilities.

“Net Income” shall mean, with respect to any Person for any period, the net
income of such Person for such period as determined in accordance with GAAP.

“Net Operating Income” shall mean, with respect to any Underlying Mortgaged
Property, for any period, the actual net operating income (including, but not
limited to, any net income from Hedging Transactions) calculated in accordance
with customary Commercial Mortgage Securities Association (CMSA) criteria for
commercial mortgaged properties.

“New Asset” shall mean an Eligible Asset that a Seller proposes to be included
as a Purchased Item.

“Originated Asset” shall mean any Eligible Asset originated by a Seller.

13


--------------------------------------------------------------------------------




“Other Warehouse Facilities” shall mean loan and security agreements, repurchase
agreements and similar agreements entered into from time to time by Seller with
respect to financial assets similar to Eligible Assets, excluding this
Agreement.

“Permitted Liens” shall have the meaning specified in Article 11(e) hereof.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Article 302 of ERISA or Article 412 of the Code, other than a
Multiemployer Plan.

“Plan Party” shall have the meaning set forth in Article 21(a) of this
Agreement.

“Pre-Existing Asset” shall mean any Eligible Asset that is not an Originated
Asset.

“Preliminary Due Diligence Package” shall mean with respect to any New Asset,
the following due diligence information relating to the New Asset to be provided
by Seller to Buyer and Buyer’s counsel pursuant to this Agreement:

(i)            With respect to each Eligible Asset that consists of an Eligible
Loan:

(i)         the Asset Information and, if available, maps and photos;

(ii)        Seller’s internal credit memoranda used for approval and
underwriting;

(iii)       current rent roll and roll over schedule, if applicable;

(iv)       cash flow pro-forma, plus historical information, if available;

(v)       copies of appraisal, environmental, engineering and any other
third-party reports provided that, if same are not available to Seller at the
time of Seller’s submission of the Preliminary Due Diligence Package to Buyer,
Seller shall deliver such items to Buyer promptly upon Seller’s receipt of such
items;

(vi)      description of the underlying real estate directly or indirectly
securing or supporting such Purchased Asset and the ownership structure of the
borrower and the sponsor (including, without limitation, the board of directors,
if applicable) and, to the extent that real property does not secure such
Eligible Loan, the related collateral securing such Eligible Loan, if any;

14


--------------------------------------------------------------------------------




(vii)     indicative debt service coverage ratios;

(viii)    indicative loan-to-value ratio;

(ix)       term sheet outlining the transaction generally;

(x)        Seller’s relationship with the Mortgagor, if any, and Mortgagor’s
financial statements; and

(xi)       with respect to any New Asset that is a Pre-Existing Asset, a list
that specifically and expressly identifies any Purchased Asset Documents that
relate to such New Asset but are not in Seller’s possession;

(xii)      analyses and/or reports with respect to such other matters concerning
the New Asset as Buyer may approve in its sole discretion;

(xiii)     documents evidencing such New Asset, or current drafts thereof,
including, without limitation, underlying debt and security documents,
guaranties, the underlying borrower’s and guarantor’s organizational documents,
warrant agreements, and loan and collateral pledge agreements, as applicable,
provided that, if same are not available to Seller at the time of Seller’s
submission of the Preliminary Due Diligence Package to Buyer, Seller shall
deliver such items to Buyer promptly upon Seller’s receipt of such items;

(xiv)     in the case of Subordinate Eligible Assets, all information described
in this definition that would otherwise be provided for the Underlying Mortgage
Loan if it were an Eligible Asset, and in addition, all documentation evidencing
such Subordinate Eligible Asset;

(xv)      any exceptions to the representations and warranties set forth in
Exhibit VI to this Agreement; and

(xvi)     with respect to each Special Purpose Transaction requested to be
entered into to provide for the funding of future funding obligations, unless
the Buyer shall otherwise agree, the Preliminary Due Diligence Package for such
Special Purpose Transaction shall include all such additional information as was
contemplated to be provided in connection with such funding when the initial
Transaction was entered into in respect of the related Purchased Asset.

(ii)           With respect to each Eligible Asset that consists of CMBS or
Synthetic CMBS:

(i)         the related prospectus or offering circular;

(ii)        all structural and collateral term sheets and all other
computational or other similar materials provided to Seller in connection with
its acquisition of such CMBS or Synthetic CMBS;

15


--------------------------------------------------------------------------------




(iii)       all distribution date statements issued in respect thereof during
the immediately preceding 12 months (or, if less, since the date such CMBS or
Synthetic CMBS was issued);

(iv)      all monthly CMSA reporting packages issued in respect of such CMBS or
Synthetic CMBS during the immediately preceding 12 months (or, if less, since
the date such CMBS or Synthetic CMBS was issued);

(v)       all Rating Agency pre-sale reports;

(vi)      all asset summaries and any other due diligence materials, including,
without limitation, reports prepared by third parties, provided to Seller in
connection with its acquisition of such CMBS or Synthetic CMBS;

(vii)     the related pooling and servicing agreement; and

(viii)    with respect to each Special Purpose Transaction requested to be
entered into to provide for the funding of future funding obligations, unless
the Buyer shall otherwise agree, the Preliminary Due Diligence Package for such
Special Purpose Transaction shall include all such additional information as was
contemplated to be provided in connection with such funding when the initial
Transaction was entered into in respect of the related Purchased Asset.

With respect to each Eligible Asset that consists of an CRE CDO:

(i)         the related prospectus or offering circular;

(ii)        all remittance statements or other reports issued in respect thereof
during the immediately preceding 12 months (or, if less, since the date such CRE
CDO was issued);

(iii)       any information or reports provided to Seller in connection with its
acquisition or ownership of the CRE CDO asset;

(iv)      the related indenture;

(v)       the most recent annual and quarterly 1934 Act reports filed with
respect to the related issuer, if applicable;

(vi)      all structural and collateral term sheets and all other computational
or other similar materials provided to Seller in connection with its acquisition
of such CRE CDO asset;

(vii)     all distribution date statements issued in respect thereof during the
immediately preceding 12 months (or, if less, since the date such CRE CDO was
issued);

16


--------------------------------------------------------------------------------




(viii)    all monthly CMSA reporting packages issued in respect of such CRE CDO
during the immediately preceding 12 months (or, if less, since the date such CRE
CDO was issued);

(ix)       all Rating Agency pre-sale reports;

(x)        all asset summaries and any other due diligence materials, including,
without limitation, reports prepared by third parties, provided to Seller in
connection with its acquisition of such CRE CDO; and

(xi)       with respect to each Special Purpose Transaction requested to be
entered into to provide for the funding of future funding obligations, unless
the Buyer shall otherwise agree, the Preliminary Due Diligence Package for such
Special Purpose Transaction shall include all such additional information as was
contemplated to be provided in connection with such funding when the initial
Transaction was entered into in respect of the related Purchased Asset.

“Pre-Purchase Due Diligence” shall have the meaning set forth in Article 3(b)(i)
hereof.

“Pre-Purchase Legal Fees”  shall mean all of the reasonable and necessary out of
pocket legal fees, costs and expenses incurred by Buyer in connection with the
Pre-Purchase Due Diligence associated with Buyer’s decision as to whether or not
to enter into a particular Transaction.

“Price Differential” shall mean, with respect to any Purchased Asset as of any
date, the aggregate amount obtained by daily application (but not daily
compounding) of 1/360 of the applicable Pricing Rate for such Purchased Asset
and such day to the Purchase Price of such Purchased Asset on a 360-day-per-year
basis for the actual number of days during each Pricing Rate Period commencing
on (and including) the Purchase Date for such Purchased Asset and ending on (but
excluding) the date of determination (reduced by any amount of such Price
Differential previously paid by Seller to Buyer with respect to such Purchased
Asset).

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the sum of (i) the LIBO Rate and (ii) the relevant Applicable Spread, in each
case, for the applicable Pricing Rate Period for the related Purchased Asset.
The Pricing Rate shall be subject to adjustment and/or conversion as provided in
the Transaction Documents.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, with respect to any Transaction (a) in the
case of the first Pricing Rate Period, the period commencing on and including
the Purchase Date for such Transaction and ending on and excluding the following
Remittance Date, and (b) in the case of any subsequent Pricing Rate Period, the
period commencing on and including such Remittance Date and ending on and
excluding the following Remittance Date; provided, however, that in no event
shall any Pricing Rate Period for a Purchased Asset end subsequent to the
Repurchase Date for such Purchased Asset.

17


--------------------------------------------------------------------------------




“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment received by the Depository in respect thereof that is determined
by the Servicer of the Mortgage Loan or Underlying Mortgage Loan to be a payment
or prepayment of principal.

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Buyer purchases such Purchased Asset from Seller hereunder.

“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Buyer on the applicable
Purchase Date, adjusted after the Purchase Date as set forth below.  The
Purchase Price as of the Purchase Date for any Purchased Asset shall be an
amount (expressed in dollars) equal to the product obtained by multiplying (i)
the Market Value of such Purchased Asset (or the par amount of such Purchased
Asset, if lower than Market Value) by (ii) the “Advance Rate” for such Purchased
Asset, as set forth in Schedule I attached to this Agreement; provided, that
notwithstanding the foregoing, Seller may request that the Purchase Price set
forth in a Confirmation be determined by applying a percentage lower than the
Advance Rate set forth in Schedule I attached to this Agreement and, in such
event, such lower percentage shall be deemed the “Advance Rate” for purposes of
this Agreement.  The Purchase Price of any Purchased Asset shall be (x)
increased at Seller’s request by any additional amount advanced by Buyer to
Seller with respect to such Purchased Asset and (y) decreased by (i) the portion
of any Principal Payments on such Purchased Asset that are applied pursuant to
Article 5 hereof to reduce such Purchase Price and (ii) any other amounts paid
to Buyer by Seller to reduce such Purchase Price.

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in Article 7(b), together with any additional documents and
information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to this Agreement; provided that to the extent that Buyer
waives, including pursuant to Article 7(c), receipt of any document in
connection with the purchase of an Eligible Asset (but not if Buyer merely
agrees to accept delivery of such document after the Purchase Date), such
document shall not be a required component of the Purchased Asset File until
such time as the Buyer determines in good faith that such document is necessary
or appropriate for the servicing of the applicable Purchased Asset.

“Purchased Asset” shall mean (i) with respect to any Transaction, the Eligible
Asset sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Assets sold by Seller to Buyer and any
Additional Eligible Collateral delivered by Seller to Buyer pursuant to Article
4(a) of this Agreement (other than Eligible Assets or Additional Eligible
Collateral that have been repurchased by the Seller).

“Purchased Asset Schedule” shall mean a schedule of Purchased Assets attached to
each Trust Receipt and Custodial Delivery containing information substantially
similar to the Asset Information.

“Purchased Items” shall have the meaning specified in Article 6(a) of this
Agreement.

18


--------------------------------------------------------------------------------




“Qualified Hedge Counterparty” shall mean, with respect to any Hedging
Transaction, any entity, other than an Affiliated Hedge Counterparty, that (a)
qualifies as an “eligible contract participant” as such term is defined in the
Commodity Exchange Act (as amended by the Commodity Futures Modernization Act of
2000), (b) the long-term debt of which is rated no less than “A+” by Standard &
Poor’s Ratings Group, a division of the McGraw-Hill Companies, and “A1” by
Moody’s Investor Services, Inc and (c) is reasonably acceptable to Buyer;
provided, that with respect to clause (c), if Buyer has approved an entity as a
counterparty, it may not thereafter deem such counterparty unacceptable with
respect to any previously outstanding Transaction unless clause (a) or clause
(b) applies.

“Rating Agency” shall mean any of Fitch Inc., Moody’s Investor Services, Inc.
and Standard & Poor’s Ratings Group, a division of the McGraw-Hill Companies.

“Reference Banks” shall mean banks each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London.  Initially, the
Reference Banks shall be JPMorgan Chase Bank, Barclays Bank, Plc and Deutsche
Bank AG.  If any such Reference Bank should be unwilling or unable to act as
such or if Buyer shall terminate the appointment of any such Reference Bank or
if any of the Reference Banks should be removed from the Reuters Monitor Money
Rates Service or in any other way fail to meet the qualifications of a Reference
Bank, Buyer, in its sole discretion, may designate alternative banks meeting the
criteria specified in clauses (i) and (ii) above.

“Release Letter” shall mean a letter substantially in the form of Exhibit XVII
hereto (or such other form as may be acceptable to Buyer).

“Relevant System” shall mean (a) The Depository Trust Company in New York, New
York, or (b) such other clearing organization or book-entry system as is
designated in writing by Buyer.

“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Internal Revenue Code.

“Remittance Date” shall mean the tenth (10th) calendar day of each month, or the
immediately following Business Day, if such calendar day shall not be a Business
Day, or such other day as is mutually agreed to by Seller and Buyer.

“REO Property” shall mean real property acquired by Seller, including a
mortgaged property acquired through foreclosure of an Eligible Asset or by deed
in lieu of such foreclosure.

“Repurchase Date” means the earliest to occur of (i) the Termination Date, (ii)
the date set forth in the applicable Confirmation, or (iii) the Accelerated
Repurchase Date.

“Repurchase Price” shall mean, with respect to any Eligible Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Eligible Asset is to be
transferred from Buyer to Seller; such price will be determined in each case as
the sum of the (i) Purchase Price of such Eligible Asset,  (ii) the accreted and
unpaid Price Differential with respect to such Eligible Asset as of the date of
such

19


--------------------------------------------------------------------------------




determination (other than, with respect to calculations in connection with the
determination of a Margin Deficit, accreted and unpaid Price Differential for
the current Pricing Rate Period), (iii) any Breakage Costs incurred by Buyer in
connection with such Repurchase Date (if such Repurchase Date is not a
Remittance Date) (other than in connection with Hedging Transactions), (iv) any
other amounts due and owing to Buyer and its Affiliates pursuant to the terms of
the Agreement as of such date, (v) any amounts that would be payable to (a
positive amount) a Qualified Hedge Counterparty under any related Hedging
Transaction, if such Hedging Transaction were terminated on the date of
determination; and (vi) any amounts that would be payable to (a positive amount)
or by (a negative amount) an Affiliated Hedge Counterparty under any related
Hedging Transaction, if such Hedging Transaction were terminated on the date of
determination; provided, that with respect to any determination of Repurchase
Price that is made in connection with the actual repurchase by Seller of any
Purchased Asset (and not in connection with any calculation of Margin Deficit or
other determination that is made during the course of a Transaction and that is
not related to such a repurchase), (x) the Repurchase Price for such Purchased
Asset shall take into account amounts payable to (a positive amount) or by (a
negative amount) an Affiliated Hedge Counterparty under any related Hedging
Transaction only (i) as long as no Default or Event of Default shall have
occurred and be continuing, (ii) to the extent such amounts are actually then
due and payable under the related Hedging Transaction with an Affiliated Hedge
Counterparty and (iii) to the extent that Seller shall have provided the
applicable Affiliated Hedge Counterparty with written instructions that any
amounts payable to Seller by such Affiliated Hedge Counterparty under the
related Hedging Transaction shall instead be paid by such Affiliated Hedge
Counterparty directly to Buyer and (y) no amounts relating to a Hedging
Transaction with a Qualified Hedge Counterparty shall be taken into account.

“Requested Exceptions Report” shall have the meaning assigned thereto in
Article 3(b)(vi).

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.

“Responsible Officer” shall mean the vice president or any executive officer of
Seller.

“Seller” shall mean (i) each of the entities identified as “Sellers” in the
Recitals hereto and (ii) such other seller as may be approved by Buyer from time
to time.

20


--------------------------------------------------------------------------------


“Senior Mortgage Loans”  shall mean performing senior commercial or multifamily
fixed or floating rate mortgage loans, A-notes or senior participation interests
in those mortgage loans, in each case secured by first liens on multifamily or
commercial properties.

“Servicer” shall mean any Approved Servicer.

“Servicer Notice” shall mean a notice substantially in the form of Exhibit XVI
hereto, as amended, supplemented or otherwise modified from time to time.

“Servicing Agreement” shall have the meaning specified in Article 28(b).

“Servicing Records” shall have the meaning specified in Article 28(b).

“Special Purpose Transaction” shall mean any additional Transaction requested
with respect to any Purchased Asset to provide for the advance of additional
funds.

“Structuring Fee” shall have the meaning specified in Article 3(a)(xi) of this
Agreement.

“Subordinate Eligible Assets” shall mean Eligible Assets described in items
(iii) and (iv) of the definition of Eligible Assets.

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of Seller.

“Supplemental Due Diligence List” shall mean, with respect to any New Asset,
information or deliveries concerning the New Asset that Buyer shall request in
addition to the Preliminary Due Diligence Package, including, without
limitation, a credit approval memorandum representing the final terms of the
underlying transaction, a final loan-to-value ratio computation and a final debt
service coverage ratio computation for such proposed New Asset.

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the collateral is located) survey of the underlying real estate
directly or indirectly securing or supporting such Purchased Asset prepared by a
registered independent surveyor or engineer and in form and content satisfactory
to Buyer and the company issuing the Title Policy for such Property.

“Synthetic CMBS” shall mean synthetic structures referencing commercial real
estate assets or securities that are designed to contain, to the fullest extent
possible, all of the financial performance characteristics of CMBS.

21


--------------------------------------------------------------------------------




“Synthetic Lease” shall mean, as to any Person, the monetary obligation under
any synthetic, off-balance sheet, tax retention or tax leveraged lease.

“Target Price” shall mean, with respect to any Purchased Asset as of any date,
the amount (expressed in dollars) obtained by multiplying (i) the Market Value
of such Purchased Asset as of such date by (ii) the then-applicable Advance Rate
for such Purchased Asset.

“Telerate Page 3750” shall mean the display page currently so designated on the
Dow Jones Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

“Termination Date” shall mean, with respect to any Transaction, the earlier of
(a) 364 days from the date of such Transaction, or if such Transaction is
extended, the date to which it is extended; (b) any Early Repurchase Date for
such Transaction; (c) the Final Maturity Date, or (d) the date of the occurrence
of an Event of Default.

“Titan Loan” shall mean the Purchased Asset serviced by Titan Capital ID, LLC.

“Title Company” shall mean a nationally-recognized title insurance company
acceptable to Buyer.

“Title Policy” shall have the meaning specified in paragraph 9 of the section of
Exhibit VI dealing with Eligible Loans.

“Transaction” shall mean a Transaction, as specified in Article 1 or a Special
Purpose Transaction.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Annexes to this Agreement, the Custodial Agreement, the Servicing Agreement, the
Control Agreement, all Hedging Transactions and all Confirmations and assignment
documentation executed pursuant to this Agreement in connection with specific
Transactions.

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Asset Files that are
the property of and held by Custodian for the benefit of Buyer (or any other
holder of such trust receipt) or a bailment arrangement with counsel or other
third party acceptable to Buyer in its sole discretion.

“UCC” shall have the meaning specified in Article 6(d) of this Agreement.

“Underlying Mortgage Loan” shall mean, with respect to any Junior Interest,
Mezzanine Loan, CMBS or Synthetic CMBS or CRE CDO, a mortgage loan made in
respect of the related Underlying Mortgaged Property.

“Underlying Mortgaged Property” shall mean, in the case of:

(a)           a Senior Mortgage Loan or an Accommodation Loan, the Mortgaged
Property securing such Senior Mortgage Loan or Accommodation Loan, as
appropriate;

22


--------------------------------------------------------------------------------




(b)           a Junior Interest, the Mortgaged Property securing such Junior
Interest, or the Mortgaged Property securing the Mortgage Loan in which such
Junior Interest represents a junior participation, as applicable;

(c)           a Mezzanine Loan, the Mortgaged Property that is owned by the
Person the equity of which is pledged as collateral security for such Mezzanine
Loan;

(d)           a CMBS or a Synthetic CMBS, the Mortgaged Property securing the
mortgage loans related to such security;

(e)           a CRE CDO, the Mortgaged Property securing the mortgage loans
related to such security.

“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which Seller intends to request a Transaction, all material information that has
come to Seller’s attention that, based on the making of reasonable inquiries and
the exercise of reasonable care and diligence under the circumstances, would be
considered a materially “negative” factor (either separately or in the aggregate
with other information), or a material defect in loan documentation or closing
deliveries (such as any absence of any material Purchased Asset Document(s)), to
a reasonable institutional mortgage buyer in determining whether to originate or
acquire the Purchased Asset in question.

All references to articles, schedules and exhibits are to articles, schedules
and exhibits in or to this Agreement unless otherwise specified.  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles.  References to “good faith” in this Agreement shall mean “good
faith” as defined in Section 1.201(19) of the UCC as in effect in the State of
New York as of the date of the Agreement.


ARTICLE 3.
INITIATION; CONFIRMATION; TERMINATION; FEES; REDUCTION OF
FACILITY AMOUNT

Buyer’s agreement to enter into the initial Transaction hereunder is subject to
the satisfaction, immediately prior to or concurrently with the making of such
Transaction, of the condition precedent that Buyer shall have received from
Seller payment of an amount equal to all fees and expenses payable hereunder,
and all of the following documents, each of which shall be satisfactory in form
and substance to Buyer and its counsel:


(A)           THE FOLLOWING TRANSACTION DOCUMENTS DELIVERED TO BUYER:


(I)            THIS AGREEMENT, DULY COMPLETED AND EXECUTED BY EACH OF THE
PARTIES HERETO;

23


--------------------------------------------------------------------------------





(II)           A CUSTODIAL AGREEMENT, DULY EXECUTED AND DELIVERED BY EACH OF THE
PARTIES THERETO;


(III)          A CONTROL AGREEMENT, DULY COMPLETED AND EXECUTED BY EACH OF THE
PARTIES THERETO;


(IV)          THE GUARANTEE AGREEMENT, DULY COMPLETED AND EXECUTED BY EACH OF
THE PARTIES THERETO;


(V)           ANY AND ALL CONSENTS AND WAIVERS APPLICABLE TO SELLER OR TO THE
PURCHASED ASSETS;


(VI)          UCC FINANCING STATEMENTS FOR FILING IN EACH OF THE UCC FILING
JURISDICTIONS DESCRIBED ON EXHIBIT XIII HERETO, EACH NAMING SELLER AS “DEBTOR”
AND BUYER AS “SECURED PARTY” AND DESCRIBING AS “COLLATERAL” ALL OF THE ITEMS SET
FORTH IN THE DEFINITION OF COLLATERAL AND PURCHASED ITEMS IN THIS AGREEMENT,
TOGETHER WITH ANY OTHER DOCUMENTS NECESSARY OR REQUESTED BY BUYER TO PERFECT THE
SECURITY INTERESTS GRANTED BY SELLER IN FAVOR OF BUYER UNDER THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT;


(VII)         ANY DOCUMENTS RELATING TO ANY HEDGING TRANSACTIONS;


(VIII)        AN OPINION OR OPINIONS OF OUTSIDE COUNSEL TO SELLER, SUBSTANTIALLY
IN THE FORM OF EXHIBIT XIV;


(IX)           GOOD STANDING CERTIFICATES AND CERTIFIED COPIES OF THE CHARTERS
AND BY-LAWS (OR EQUIVALENT DOCUMENTS) OF SELLER AND GUARANTORS AND OF ALL
CORPORATE OR OTHER AUTHORITY FOR SELLER AND GUARANTORS WITH RESPECT TO THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS AND EACH OTHER
DOCUMENT TO BE DELIVERED BY SELLER AND GUARANTORS FROM TIME TO TIME IN
CONNECTION HEREWITH (AND BUYER MAY CONCLUSIVELY RELY ON SUCH CERTIFICATE UNTIL
IT RECEIVES NOTICE IN WRITING FROM SELLER OR GUARANTORS TO THE CONTRARY);


(X)            BUYER SHALL HAVE RECEIVED PAYMENT FROM SELLER OF AN AMOUNT EQUAL
TO THE AMOUNT OF ACTUAL COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND EXPENSES OF COUNSEL TO BUYER, INCURRED BY BUYER IN
CONNECTION WITH THE DEVELOPMENT, PREPARATION AND EXECUTION OF THIS AGREEMENT,
THE OTHER TRANSACTION DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN CONNECTION
HEREWITH OR THEREWITH;


(XI)           BUYER SHALL HAVE RECEIVED PAYMENT FROM SELLER, AS CONSIDERATION
FOR BUYER’S AGREEMENT TO ENTER INTO THIS AGREEMENT, AN UP-FRONT STRUCTURING FEE
IN AN AMOUNT EQUAL TO $200,000 (CALCULATED AS TEN (10) BASIS POINTS (0.10%)
MULTIPLIED BY THE FACILITY AMOUNT), SUCH AMOUNT TO BE PAID TO BUYER IN U.S.
DOLLARS, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT DEDUCTION, SET-OFF OR
COUNTERCLAIM (THE “STRUCTURING FEE”);


(XII)          THE ACCOMMODATION LOAN SERVICING AGREEMENT, DULY COMPLETED AND
EXECUTED BY EACH OF THE PARTIES THERETO; AND

24


--------------------------------------------------------------------------------





(XIII)         ALL SUCH OTHER AND FURTHER DOCUMENTS, DOCUMENTATION AND LEGAL
OPINIONS AS BUYER IN ITS SOLE DISCRETION SHALL REASONABLY REQUIRE.


(B)           BUYER’S AGREEMENT TO ENTER INTO EACH TRANSACTION (INCLUDING THE
INITIAL TRANSACTION AND EACH SPECIAL PURPOSE TRANSACTION) IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING FURTHER CONDITIONS PRECEDENT, BOTH IMMEDIATELY
PRIOR TO ENTERING INTO SUCH TRANSACTION AND ALSO AFTER GIVING EFFECT TO THE
CONSUMMATION THEREOF AND THE INTENDED USE OF THE PROCEEDS OF THE SALE:


(I)            SELLER SHALL GIVE BUYER WRITTEN NOTICE OF EACH TRANSACTION
(INCLUDING THE INITIAL TRANSACTION AND EACH SPECIAL PURPOSE TRANSACTION) AND
BUYER SHALL INFORM SELLER OF ITS DETERMINATION WITH RESPECT TO ANY SUCH PROPOSED
TRANSACTION SOLELY IN ACCORDANCE WITH EXHIBIT VIII ATTACHED HERETO.  BUYER SHALL
HAVE THE RIGHT TO REVIEW THE ELIGIBLE ASSETS SELLER PROPOSES TO SELL TO BUYER IN
ANY TRANSACTION AND TO CONDUCT ITS OWN DUE DILIGENCE INVESTIGATION OF SUCH
ELIGIBLE ASSETS AS BUYER DETERMINES (“PRE-PURCHASE DUE DILIGENCE”).  BUYER SHALL
BE ENTITLED TO MAKE A DETERMINATION, IN THE EXERCISE OF ITS SOLE DISCRETION,
THAT, IN THE CASE OF A TRANSACTION OTHER THAN A SPECIAL PURPOSE TRANSACTION, IT
SHALL OR SHALL NOT PURCHASE ANY OR ALL OF THE ASSETS PROPOSED TO BE SOLD TO
BUYER BY SELLER OR, IN THE CASE OF A SPECIAL PURPOSE TRANSACTION, SHALL OR SHALL
NOT PROVIDE ADDITIONAL FUNDS TO THE SELLER.  ON THE PURCHASE DATE FOR THE
TRANSACTION THAT SHALL BE NOT LESS THAN ONE (1) BUSINESS DAY FOLLOWING THE FINAL
APPROVAL OF AN ELIGIBLE ASSET BY BUYER IN ACCORDANCE WITH EXHIBIT VIII HERETO,
THE PURCHASED ASSETS SHALL BE TRANSFERRED TO BUYER OR ITS AGENT AGAINST THE
TRANSFER OF THE PURCHASE PRICE TO AN ACCOUNT OF SELLER.


(II)           BUYER SHALL HAVE DELIVERED TO SELLER (WITH A COPY TO CUSTODIAN) A
WRITTEN CONFIRMATION IN THE FORM OF EXHIBIT I ATTACHED HERETO AT LEAST TEN (10)
DAYS PRIOR TO EACH TRANSACTION (A “CONFIRMATION”).  SUCH CONFIRMATION SHALL
DESCRIBE THE PURCHASED ASSETS, SHALL IDENTIFY BUYER AND SELLER, AND SHALL SET
FORTH:

(A)          THE PURCHASE DATE;

(B)           THE PURCHASE PRICE FOR THE PURCHASED ASSET INCLUDED IN THE
TRANSACTION;

(C)           THE REPURCHASE DATE;

(D)          ANY ADDITIONAL TERMS OR CONDITIONS NOT INCONSISTENT WITH THIS
AGREEMENT;

(E)           FOR A PURCHASED ASSET THAT IS AN ACCOMMODATION LOAN, WHETHER OR
NOT IT SHALL BE TREATED, FOR PURPOSES OF THIS AGREEMENT, AS EITHER A LIKE-KIND
EXCHANGE ACCOMMODATION LOAN OR A CONDUIT ACCOMMODATION LOAN, WITH THE
UNDERSTANDING THAT, SHOULD BUYER FAIL TO DESIGNATE A PARTICULAR LOAN, SUCH
FAILURE SHALL BE DEEMED TO BE BUYER’S DESIGNATION OF EACH SUCH LOAN AS A
LIKE-KIND EXCHANGE ACCOMMODATION LOAN, AND WITH THE FURTHER UNDERSTANDING THAT,
NOTWITHSTANDING THE DESIGNATION OF AN ACCOMMODATION LOAN AS A CONDUIT
ACCOMMODATION LOAN, EACH SUCH DESIGNATION CAN BE AUTOMATICALLY CHANGED TO A
LIKE-KIND EXCHANGE DESIGNATION LOAN, AS SET FORTH IN THE DEFINITION OF A CONDUIT
ACCOMMODATION LOAN HEREIN; AND

25


--------------------------------------------------------------------------------




(F)           THE REQUESTED ADVANCE RATE, SUCH ADVANCE RATE BEING LESS THAN OR
EQUAL TO THE ADVANCE RATE SET FORTH ON SCHEDULE I HERETO.


(III)          BUYER SHALL HAVE (A) DETERMINED, IN ITS SOLE AND ABSOLUTE
DISCRETION, THAT THE ASSET PROPOSED TO BE SOLD TO BUYER BY SELLER IN SUCH
TRANSACTION IS AN ELIGIBLE ASSET AND (B) OBTAINED INTERNAL CREDIT APPROVAL, TO
BE GRANTED OR DENIED IN BUYER’S SOLE AND ABSOLUTE DISCRETION, FOR THE INCLUSION
OF SUCH ELIGIBLE ASSET AS A PURCHASED ASSET IN A TRANSACTION, WITHOUT REGARD FOR
ANY PRIOR CREDIT DECISIONS BY BUYER OR ANY AFFILIATE OF BUYER, AND WITH THE
UNDERSTANDING THAT BUYER SHALL HAVE THE ABSOLUTE RIGHT TO CHANGE ANY OR ALL OF
ITS INTERNAL UNDERWRITING CRITERIA AT ANY TIME, WITHOUT NOTICE OF ANY KIND TO
SELLER;


(IV)          BUYER SHALL HAVE DETERMINED THE PRICING RATE APPLICABLE TO THE
TRANSACTION (INCLUDING THE APPLICABLE SPREAD) IN ACCORDANCE WITH SCHEDULE I
HERETO;


(V)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND NO EVENT
SHALL HAVE OCCURRED WHICH HAS, OR WOULD REASONABLY BE EXPECTED TO HAVE, A
MATERIAL ADVERSE EFFECT;


(VI)          SELLER SHALL HAVE DELIVERED TO BUYER A LIST OF ALL EXCEPTIONS TO
THE REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASED ASSET AND ANY OTHER
ELIGIBILITY CRITERIA FOR SUCH PURCHASED ASSET (THE “REQUESTED EXCEPTIONS
REPORT”);


(VII)         BUYER SHALL HAVE WAIVED ALL EXCEPTIONS IN THE REQUESTED EXCEPTIONS
REPORT;


(VIII)        AS OF THE PURCHASE DATE FOR SUCH PROPOSED TRANSACTION, NO ACT OF
INSOLVENCY SHALL HAVE OCCURRED WITH RESPECT TO EITHER GUARANTOR;


(IX)           BUYER SHALL HAVE RECEIVED A CERTIFICATE, IN FORM AND SUBSTANCE
IDENTICAL TO THE FORM ATTACHED HERETO AS EXHIBIT XIX TO THIS AGREEMENT (THE
“COVENANT COMPLIANCE CERTIFICATE”), FROM A RESPONSIBLE OFFICER OF SELLER,
DELIVERED NO LATER THAN ONE BUSINESS DAY PRIOR TO THE DATE OF SUCH TRANSACTION,
(I) SHOWING IN DETAIL THE CALCULATIONS DEMONSTRATING THAT, AFTER GIVING EFFECT
TO THE REQUESTED TRANSACTION, NO MARGIN DEFICIT SHALL THEN EXIST; (II) STATING
THAT, AS OF THE DATE OF SUCH CERTIFICATE AND SINCE THE DATE OF THE CERTIFICATE
MOST RECENTLY DELIVERED PURSUANT TO ARTICLE 12(J), SELLER HAS OBSERVED OR
PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS IN ALL MATERIAL RESPECTS,
AND SATISFIED IN ALL MATERIAL RESPECTS, EVERY CONDITION, CONTAINED IN THIS
AGREEMENT AND THE RELATED DOCUMENTS TO BE OBSERVED, PERFORMED OR SATISFIED BY
IT; (III) STATING THAT AS OF THE DATE OF SUCH CERTIFICATE SUCH RESPONSIBLE
OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS
SPECIFIED IN SUCH CERTIFICATE; (IV) STATING THAT AS OF THE DATE OF SUCH
CERTIFICATE THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN ARTICLE 10 ARE
TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS WITH THE SAME FORCE AND
EFFECT AS IF MADE ON AND AS OF SUCH DATE (OR, IF ANY SUCH REPRESENTATION OR
WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, AS OF SUCH
SPECIFIC DATE); (V) STATING THAT AS OF THE DATE OF SUCH CERTIFICATE SUCH
RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE THAT ANY “TERMINATION EVENT”,
“EVENT OF DEFAULT”, “POTENTIAL EVENT OF DEFAULT” OR ANY SIMILAR EVENT BY SELLER,
HOWEVER DENOMINATED, HAS OCCURRED AND IS CONTINUING UNDER ANY HEDGING

26


--------------------------------------------------------------------------------





TRANSACTION; (VI) DESCRIBING ALL INTERESTS OF SELLER’S AFFILIATES IN ANY
UNDERLYING MORTGAGED PROPERTY RELATED TO ANY PROPOSED ELIGIBLE ASSET (INCLUDING
WITHOUT LIMITATION, ANY LIEN, ENCUMBRANCE OR OTHER DEBT OR EQUITY POSITION OR
OTHER INTEREST IN THE UNDERLYING MORTGAGED PROPERTY THAT IS SENIOR OR JUNIOR TO,
OR PARI PASSU WITH, THE PROPOSED ELIGIBLE ASSET IN RIGHT OF PAYMENT OR PRIORITY)
AS OF THE DATE OF SUCH CERTIFICATE AND (VII) SHOWING IN DETAIL THE CALCULATIONS
SUPPORTING SUCH RESPONSIBLE OFFICER’S CERTIFICATION OF THE APPLICABLE SELLER’S
COMPLIANCE WITH THE FINANCIAL REQUIREMENTS OF ARTICLE 11;


(X)            BOTH IMMEDIATELY PRIOR TO THE REQUESTED TRANSACTION AND ALSO
AFTER GIVING EFFECT THERETO AND TO THE INTENDED USE THEREOF, THE REPRESENTATIONS
AND WARRANTIES MADE BY SELLER IN ARTICLE 10, AS APPLICABLE, SHALL BE TRUE,
CORRECT AND COMPLETE ON AND AS OF SUCH PURCHASE DATE IN ALL MATERIAL RESPECTS
WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF SUCH DATE (OR, IF ANY
SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A
SPECIFIC DATE, AS OF SUCH SPECIFIC DATE);


(XI)           SUBJECT TO BUYER’S RIGHT TO PERFORM ONE OR MORE DUE DILIGENCE
REVIEWS PURSUANT TO ARTICLE 27, BUYER SHALL HAVE COMPLETED ITS DUE DILIGENCE
REVIEW OF THE PURCHASED ASSET FILE, AND SUCH OTHER DOCUMENTS, RECORDS,
AGREEMENTS, INSTRUMENTS, MORTGAGED PROPERTIES OR INFORMATION RELATING TO SUCH
PURCHASED ASSET AS BUYER IN ITS SOLE DISCRETION DEEMS APPROPRIATE TO REVIEW AND
SUCH REVIEW SHALL BE SATISFACTORY TO BUYER IN ITS SOLE DISCRETION AND BUYER HAS
CONSENTED IN WRITING TO THE ELIGIBLE ASSET BECOMING A PURCHASED ASSET; PROVIDED,
THAT IF BUYER’S DILIGENCE REVIEW OF THE PURCHASED ASSET FILE REQUIRES THE
DELIVERY OF A MORTGAGE FILE OR THE EQUIVALENT, SELLER SHALL HAVE THE BENEFIT OF
SUCH DELAYED DELIVERY PROVISIONS AS ARE CUSTOMARY IN POOLING AND SERVICING
AGREEMENTS (E.G., WHILE A PROMISSORY NOTE (OR ANALOGOUS DOCUMENT DIRECTLY
EVIDENCING THE OBLIGATION) MUST BE DELIVERED AS A CONDITION OF CLOSING, AN
ANCILLARY DOCUMENT OR ESTOPPELS MAY BE DELIVERED WITHIN A REASONABLE TIME FRAME
THEREAFTER);


(XII)          WITH RESPECT TO ANY ELIGIBLE ASSET TO BE PURCHASED HEREUNDER ON
THE RELATED PURCHASE DATE WHICH IS NOT SERVICED BY SELLER OR AN AFFILIATE
THEREOF, SELLER SHALL HAVE PROVIDED TO BUYER A COPY OF THE RELATED SERVICING
AGREEMENT, CERTIFIED AS A TRUE, CORRECT AND COMPLETE COPY OF THE ORIGINAL,
TOGETHER WITH A SERVICER NOTICE, FULLY EXECUTED BY SELLER AND SERVICER;


(XIII)         BUYER SHALL HAVE INVOICED SELLER FOR, AND SELLER SHALL HAVE
APPROVED AND PAID TO BUYER ALL PRE-PURCHASE LEGAL FEES AND ANY OTHER COSTS AND
EXPENSES INCURRED BY BUYER IN CONNECTION WITH THE ENTERING INTO OF ANY
TRANSACTION HEREUNDER, INCLUDING, WITHOUT LIMITATION, COSTS ASSOCIATED WITH DUE
DILIGENCE, RECORDING OR OTHER ADMINISTRATIVE EXPENSES NECESSARY OR INCIDENTAL TO
THE EXECUTION OF ANY TRANSACTION HEREUNDER, WHICH AMOUNTS, AT BUYER’S OPTION,
MAY BE WITHHELD FROM THE SALE PROCEEDS OF ANY TRANSACTION HEREUNDER;


(XIV)        NO MARGIN DEFICIT SHALL EXIST, EITHER IMMEDIATELY PRIOR TO OR AFTER
GIVING EFFECT TO THE REQUESTED TRANSACTION;


(XV)         BUYER SHALL HAVE RECEIVED FROM CUSTODIAN ON EACH PURCHASE DATE AN
ASSET SCHEDULE AND EXCEPTION REPORT (AS DEFINED IN THE CUSTODIAL AGREEMENT) WITH
RESPECT TO

27


--------------------------------------------------------------------------------





EACH PURCHASED ASSET, DATED THE PURCHASE DATE, DULY COMPLETED AND WITH
EXCEPTIONS ACCEPTABLE TO BUYER IN ITS SOLE DISCRETION IN RESPECT OF ELIGIBLE
ASSETS TO BE PURCHASED HEREUNDER ON SUCH BUSINESS DAY;


(XVI)        BUYER SHALL HAVE RECEIVED FROM SELLER A RELEASE LETTER COVERING
EACH ELIGIBLE ASSET TO BE SOLD TO BUYER;


(XVII)       BUYER SHALL NOT HAVE REASONABLY DETERMINED THAT THE INTRODUCTION
OF, OR A CHANGE IN, ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR
ADMINISTRATION OF ANY REQUIREMENT OF LAW APPLICABLE TO BUYER HAS MADE IT
UNLAWFUL, AND NO GOVERNMENTAL AUTHORITY SHALL HAVE ASSERTED THAT IT IS UNLAWFUL,
FOR BUYER TO ENTER INTO TRANSACTIONS;


(XVIII)      THE REPURCHASE DATE FOR SUCH TRANSACTION IS NOT LATER THAN THE
FINAL MATURITY DATE;


(XIX)         SELLER SHALL HAVE TAKEN SUCH OTHER ACTION AS BUYER SHALL HAVE
REASONABLY REQUESTED IN ORDER TO TRANSFER THE PURCHASED ASSETS PURSUANT TO THIS
AGREEMENT AND TO PERFECT ALL SECURITY INTERESTS GRANTED UNDER THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT IN FAVOR OF BUYER WITH RESPECT TO THE PURCHASED
ASSETS;


(XX)          WITH RESPECT TO ANY ELIGIBLE ASSET TO BE PURCHASED HEREUNDER, IF
SUCH ELIGIBLE ASSET WAS ACQUIRED BY SELLER, SELLER SHALL HAVE CERTIFIED TO BUYER
IN WRITING THE ACQUISITION COST OF SUCH ELIGIBLE ASSET (INCLUDING THEREIN
REASONABLE SUPPORTING DOCUMENTATION REQUIRED BY BUYER, IF ANY);


(XXI)         BUYER SHALL HAVE RECEIVED ALL SUCH OTHER AND FURTHER DOCUMENTS,
DOCUMENTATION AND LEGAL OPINIONS AS BUYER IN ITS REASONABLE DISCRETION SHALL
REASONABLY REQUIRE, INCLUDING, WITHOUT LIMITATION, OPINIONS REGARDING THE
PERFECTION OF BUYER’S SECURITY INTERESTS, EACH FROM INDEPENDENT COUNSEL TO
SELLER THAT IS ACCEPTABLE TO BUYER AND ITS COUNSEL;


(XXII)        BUYER SHALL HAVE RECEIVED A COPY OF ANY DOCUMENTS RELATING TO ANY
HEDGING TRANSACTION, AND SELLER SHALL HAVE PLEDGED AND ASSIGNED TO BUYER,
PURSUANT TO ARTICLE 6 HEREUNDER, ALL OF SELLER’S RIGHTS UNDER EACH HEDGING
TRANSACTION INCLUDED WITHIN A PURCHASED ASSET, IF ANY;


(XXIII)       NO “TERMINATION EVENT”, “EVENT OF DEFAULT”, “POTENTIAL EVENT OF
DEFAULT” OR ANY SIMILAR EVENT BY SELLER, HOWEVER DENOMINATED, SHALL HAVE
OCCURRED AND BE CONTINUING UNDER ANY HEDGING TRANSACTION;


(XXIV)       THE COUNTERPARTY TO SELLER IN ANY HEDGING TRANSACTION SHALL BE AN
AFFILIATED HEDGE COUNTERPARTY OR A QUALIFIED HEDGE COUNTERPARTY, AND, IN THE
CASE OF A QUALIFIED HEDGE COUNTERPARTY, IN THE EVENT THAT SUCH COUNTERPARTY NO
LONGER QUALIFIES AS A QUALIFIED HEDGING COUNTERPARTY, THEN, AT THE ELECTION OF
BUYER, SELLER SHALL ENSURE (TO THE EXTENT IT IS NOT PROHIBITED FROM DOING SO
UNDER THE APPLICABLE HEDGING AGREEMENTS) THAT SUCH COUNTERPARTY POSTS ADDITIONAL
ELIGIBLE COLLATERAL IN AN AMOUNT SATISFACTORY TO BUYER UNDER ALL ITS HEDGING
TRANSACTIONS WITH SELLER, OR SELLER SHALL IMMEDIATELY TERMINATE THE

28


--------------------------------------------------------------------------------





HEDGING TRANSACTIONS WITH SUCH COUNTERPARTY AND ENTER INTO NEW HEDGING
TRANSACTIONS WITH A QUALIFIED HEDGE COUNTERPARTY;


(XXV)        SELLER SHALL HAVE DELIVERED A CERTIFICATE BY A RESPONSIBLE OFFICER
OF SELLER CERTIFYING THAT THE ASSUMPTIONS SET FORTH IN THE NON-CONSOLIDATION
OPINION OF BROWN RAYSMAN MILLSTEIN FELDER & STEINER LLP TO THE BUYER DELIVERED
IN ACCORDANCE WITH ARTICLE 3(A)(VIII) REMAIN TRUE AND CORRECT WITH RESPECT TO
THE APPLICABLE TRANSACTION; AND


(XXVI)       BUYER SHALL HAVE RECEIVED, UPON REASONABLE REQUEST, THE DELIVERY OF
AN UPDATED NON-CONSOLIDATION OPINION BY A NATIONALLY RECOGNIZED LAW FIRM
ACCEPTABLE TO BUYER IN ITS REASONABLE DISCRETION, WITH REGARD TO THE
NON-CONSOLIDATION OPINIONS DELIVERED TO BUYER ON THE CLOSING DATE IN ACCORDANCE
WITH ARTICLE 3(A)(VIII).


(C)           WITH RESPECT TO ANY SPECIAL PURPOSE TRANSACTION, THE SELLER SHALL
COMPLY WITH EACH OF THE REQUIREMENTS HEREIN AS IF THE TRANSACTION WERE AN
INITIAL TRANSACTION, IT BEING ACKNOWLEDGED THAT THE SELLER SHALL ONLY BE
REQUIRED TO DELIVER THE DOCUMENTS THAT ARE INCLUDED AS PART OF THE PURCHASE
ASSET FILE UPON REQUEST BY THE BUYER.


(D)           WITH RESPECT TO ANY TRANSACTION, THE PRICING RATE SHALL BE
DETERMINED INITIALLY ON THE PRICING RATE DETERMINATION DATE APPLICABLE TO THE
FIRST PRICING RATE PERIOD FOR SUCH TRANSACTION, AND SHALL BE RESET ON THE
PRICING RATE DETERMINATION DATE FOR ALL OF THE NEXT SUCCEEDING PRICING RATE
PERIODS FOR SUCH TRANSACTION.  BUYER OR ITS AGENT SHALL DETERMINE IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT THE PRICING RATE ON EACH PRICING RATE
DETERMINATION DATE FOR THE RELATED PRICING RATE PERIOD TAKING INTO ACCOUNT ANY
CHANGES IN THE APPLICABLE LOAN-TO-VALUE RATIO SHOWN ON SCHEDULE I OR RATING
AGENCY RATINGS, AS APPLICABLE, DETERMINED TO BE APPLICABLE TO SUCH TRANSACTION
IN THE BUYER’S SOLE AND ABSOLUTE DISCRETION AND NOTIFY SELLER OF SUCH RATE FOR
SUCH PERIOD EACH SUCH PRICING RATE DETERMINATION DATE; PROVIDED, HOWEVER, THAT
THE BUYER SHALL HAVE NO AFFIRMATIVE OBLIGATION TO DETERMINE WHETHER THERE HAS
BEEN ANY CHANGE IN THE RELATED TERMS OR QUALITY OF THE PURCHASED ASSET TO CAUSE
ANY CHANGE IN THE RELATED LOAN-TO-VALUE RATIO OR RATING AGENCY RATINGS.


(E)           EACH CONFIRMATION, TOGETHER WITH THIS AGREEMENT, SHALL BE
CONCLUSIVE EVIDENCE OF THE TERMS OF THE TRANSACTION(S) COVERED THEREBY UNLESS
SPECIFIC OBJECTION IS MADE BY SELLER NO MORE THAN TEN (10) BUSINESS DAYS AFTER
SUCH CONFIRMATION IS RECEIVED BY SELLER.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF SUCH CONFIRMATION AND THE TERMS OF THIS AGREEMENT, THIS AGREEMENT
SHALL PREVAIL.  AN OBJECTION WITH RESPECT TO ANY CONFIRMATION MUST STATE
SPECIFICALLY THAT THE WRITING IS AN OBJECTION, MUST SPECIFY THE PROVISION(S) OF
SUCH CONFIRMATION BEING OBJECTED TO BY SELLER, MUST SET FORTH SUCH PROVISION(S)
IN THE MANNER THAT SELLER BELIEVES SUCH PROVISIONS SHOULD BE STATED, AND MUST BE
RECEIVED BY BUYER NO MORE THAN THREE (3) BUSINESS DAYS AFTER SUCH CONFIRMATION
IS RECEIVED BY SELLER.


(F)            SELLER SHALL BE ENTITLED TO TERMINATE A TRANSACTION ON DEMAND AND
REPURCHASE THE PURCHASED ASSET SUBJECT TO A TRANSACTION ON ANY BUSINESS DAY
PRIOR TO THE REPURCHASE DATE (AN “EARLY REPURCHASE DATE”); PROVIDED, HOWEVER,
THAT:

29


--------------------------------------------------------------------------------





(I)            SELLER NOTIFIES BUYER IN WRITING OF ITS INTENT TO TERMINATE SUCH
TRANSACTION AND REPURCHASE SUCH PURCHASED ASSET NO LATER THAN FIVE (5) BUSINESS
DAYS PRIOR TO SUCH EARLY REPURCHASE DATE,


(II)           ON SUCH EARLY REPURCHASE DATE, SELLER PAYS TO BUYER AN AMOUNT
EQUAL TO THE SUM OF THE REPURCHASE PRICE FOR THE APPLICABLE PURCHASED ASSET, THE
EXIT FEE, IF ANY, AND ANY OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ARTICLE 3(I) OF THIS AGREEMENT) WITH RESPECT TO SUCH
PURCHASED ASSET AGAINST TRANSFER TO SELLER OR ITS AGENT OF SUCH PURCHASED ASSETS
AND ANY RELATED HEDGING TRANSACTIONS;


(III)          ON SUCH EARLY REPURCHASE DATE, IF A MARGIN DEFICIT HAS OCCURRED
AND IS CONTINUING, IN ADDITION TO THE AMOUNTS SET FORTH IN SUBCLAUSE (III)
ABOVE, SELLER PAYS TO BUYER, ON ACCOUNT OF A PURCHASED ASSET THEN SUBJECT TO A
TRANSACTION, AN AMOUNT SUFFICIENT TO REDUCE THE PURCHASE PRICE FOR SUCH
PURCHASED ASSET TO AN AMOUNT EQUAL TO THE TARGET PRICE FOR SUCH PURCHASED ASSET.

Such notice shall set forth the Early Repurchase Date and shall identify with
particularity the Purchased Asset to be repurchased on such Early Repurchase
Date.


(G)           ON THE TERMINATION DATE FOR ANY TRANSACTION, TERMINATION OF THE
TRANSACTION WILL BE EFFECTED BY TRANSFER TO SELLER OR ITS AGENT OF THE PURCHASED
ASSETS BEING REPURCHASED (IN THE CASE OF ANY PURCHASED ASSET HAVING A CUSIP
NUMBER, THE SAME CUSIP NUMBER, AND OTHERWISE, THE IDENTICAL ASSET) AND ANY
INCOME IN RESPECT THEREOF RECEIVED BY BUYER (AND NOT PREVIOUSLY CREDITED OR
TRANSFERRED TO, OR APPLIED TO THE OBLIGATIONS OF, SELLER PURSUANT TO ARTICLE 5
OF THIS AGREEMENT) AGAINST THE SIMULTANEOUS TRANSFER OF THE REPURCHASE PRICE TO
AN ACCOUNT OF BUYER.  NOTWITHSTANDING THE FOREGOING, PROVIDED THAT ALL OF THE
EXTENSION CONDITIONS LISTED IN CLAUSES (I) THROUGH (IV) OF THIS ARTICLE 3(G)
(COLLECTIVELY, THE “EXTENSION CONDITIONS”) SHALL HAVE BEEN SATISFIED, SELLER MAY
REQUEST TO EXTEND SUCH TERMINATION DATE BY NO MORE THAN 364 DAYS FROM THE DATE
OF SUCH EXTENSION REQUEST BY GIVING WRITTEN NOTICE TO BUYER OF SUCH REQUEST. 
ANY FAILURE BY BUYER TO DELIVER TO SELLER AN OBJECTION IN WRITING WITHIN THIRTY
(30) DAYS OF SUCH REQUEST SHALL BE DEEMED TO BE BUYER’S CONSENT TO EXTEND SUCH
TERMINATION DATE.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THE
TERMINATION DATE BE EXTENDED BEYOND THE FINAL MATURITY DATE.  FOR PURPOSES OF
THE PRECEDING SENTENCE, THE EXTENSION CONDITIONS SHALL BE DEEMED TO HAVE BEEN
SATISFIED IF:


(I)            SELLER SHALL HAVE GIVEN BUYER WRITTEN NOTICE, NOT LESS THAN SIXTY
(60) DAYS PRIOR BUT NO MORE THAN ONE HUNDRED AND EIGHTY (180) DAYS PRIOR TO THE
ORIGINALLY SCHEDULED TERMINATION DATE, OF SELLER’S DESIRE TO EXTEND THE
TERMINATION DATE (AND IF SELLER FAILS TO GIVE SUCH NOTICE, SELLER SHALL BE
DEEMED TO HAVE ELECTED NOT TO EXTEND THE TERMINATION DATE);


(II)           NO MATERIAL ADVERSE EFFECT, MARGIN DEFICIT, DEFAULT OR EVENT OF
DEFAULT UNDER THIS AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING AS OF THE
DATE NOTICE IS GIVEN UNDER SUBCLAUSE (I) ABOVE OR AS OF THE ORIGINALLY SCHEDULED
TERMINATION DATE AND NO “TERMINATION EVENT,” “EVENT OF DEFAULT” OR “POTENTIAL
EVENT OF DEFAULT” OR ANY SIMILAR EVENT BY SELLER, HOWEVER DENOMINATED, SHALL
HAVE OCCURRED AND BE CONTINUING UNDER ANY HEDGING TRANSACTION; AND

30


--------------------------------------------------------------------------------



(III)          ALL REPRESENTATIONS AND WARRANTIES SHALL BE TRUE, CORRECT,
COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AS OF THE SCHEDULED REPURCHASE
DATE.


(H)           SUBJECT TO ARTICLE 9, SELLER SHALL PAY TO BUYER ON EACH REMITTANCE
DATE DURING THE TERM OF THIS AGREEMENT A NON-USAGE FEE IN AN AMOUNT EQUAL TO ONE
TWELFTH (1/12) OF FIFTEEN (15) BASIS POINTS (0.15%) MULTIPLIED BY THE AMOUNT BY
WHICH THE FACILITY AMOUNT EXCEEDS THE AGGREGATE OUTSTANDING PURCHASE PRICE OF
ALL TRANSACTIONS AS OF EACH SUCH REMITTANCE DATE.


(I)            SUBJECT TO ARTICLE 9, SELLER SHALL PAY BUYER THE EXIT FEE WITH
RESPECT TO EACH TRANSACTION ON THE EARLIER TO OCCUR OF (I) THE REPURCHASE DATE
FOR SUCH TRANSACTION, OR (II) ON THE DATE ON WHICH SUCH TRANSACTION IS
TERMINATED FOR ANY REASON PRIOR TO SUCH REPURCHASE DATE; PROVIDED, HOWEVER,
THAT:


(I)            SELLER SHALL NOT BE REQUIRED TO PAY AN EXIT FEE WITH RESPECT TO
ANY PURCHASED ASSET REPURCHASED TO CURE A MARGIN DEFICIT IN ACCORDANCE WITH
ARTICLE 4(A)(II);


(II)           SELLER SHALL NOT BE REQUIRED TO PAY AN EXIT FEE IN CONNECTION
WITH ANY PURCHASED ASSET THAT IS A CONDUIT ACCOMMODATION LOAN AND THAT IS
REFINANCED ON A LONG TERM BASIS BY BUYER OR AN AFFILIATE OF BUYER;


(III)          SELLER SHALL NOT BE OBLIGATED TO PAY EXIT FEES IN CONNECTION WITH
THE REPURCHASE OF LIKE KIND EXCHANGE ACCOMMODATION LOANS IN EXCESS OF $210,000
IN THE AGGREGATE IN ANY 364 DAY PERIOD, THE FIRST SUCH 364-DAY PERIOD TO BEGIN
ON THE CLOSING DATE.


(J)            IF PRIOR TO THE FIRST DAY OF ANY PRICING RATE PERIOD WITH RESPECT
TO ANY TRANSACTION, (I) BUYER SHALL HAVE DETERMINED IN THE EXERCISE OF ITS
REASONABLE BUSINESS JUDGMENT (WHICH DETERMINATION SHALL BE CONCLUSIVE AND
BINDING UPON SELLER ABSENT MANIFEST ERROR) THAT, BY REASON OF CIRCUMSTANCES
AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE LIBO RATE FOR SUCH PRICING RATE PERIOD, OR (II) THE LIBO RATE
DETERMINED OR TO BE DETERMINED FOR SUCH PRICING RATE PERIOD WILL NOT ADEQUATELY
AND FAIRLY REFLECT THE COST TO BUYER (AS DETERMINED AND CERTIFIED BY BUYER) OF
MAKING OR MAINTAINING TRANSACTIONS DURING SUCH PRICING RATE PERIOD, BUYER SHALL
GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF TO SELLER AS SOON AS PRACTICABLE
THEREAFTER.  IF SUCH NOTICE IS GIVEN, THE PRICING RATE WITH RESPECT TO SUCH
TRANSACTION FOR SUCH PRICING RATE PERIOD, AND FOR ANY SUBSEQUENT PRICING RATE
PERIODS UNTIL SUCH NOTICE HAS BEEN WITHDRAWN BY BUYER, SHALL BE A PER ANNUM RATE
EQUAL TO THE FEDERAL FUNDS RATE PLUS THE APPLICABLE SPREAD (THE “ALTERNATIVE
RATE”).


(K)           NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE ADOPTION OF OR
ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION
THEREOF SHALL MAKE IT UNLAWFUL FOR BUYER TO ENTER INTO OR MAINTAIN TRANSACTIONS
AS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, (A) THE COMMITMENT OF BUYER
HEREUNDER TO ENTER INTO NEW TRANSACTIONS AND TO CONTINUE TRANSACTIONS AS SUCH
SHALL FORTHWITH BE CANCELED, AND (B) THE TRANSACTIONS THEN OUTSTANDING SHALL BE
CONVERTED AUTOMATICALLY TO ALTERNATIVE RATE TRANSACTIONS ON THE LAST DAY OF THE
THEN CURRENT PRICING RATE PERIOD OR WITHIN SUCH EARLIER PERIOD AS MAY BE
REQUIRED BY LAW.


(L)            UPON DEMAND BY BUYER, SELLER SHALL INDEMNIFY BUYER AND HOLD BUYER
HARMLESS FROM ANY LOSS, COST OR EXPENSE (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND DISBURSEMENTS)

31


--------------------------------------------------------------------------------





THAT BUYER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (I) DEFAULT BY SELLER
REPURCHASING ANY PURCHASED ASSET AFTER SELLER HAS GIVEN A NOTICE IN ACCORDANCE
WITH ARTICLE 3(F) OF AN EARLY REPURCHASE OR PURSUANT TO ARTICLE 9(B) OF AN EARLY
TERMINATION (II) ANY PAYMENT OF THE REPURCHASE PRICE ON ANY DAY OTHER THAN A
REMITTANCE DATE, INCLUDING BREAKAGE COSTS, (III) A DEFAULT BY SELLER IN SELLING
ELIGIBLE ASSETS AFTER SELLER HAS NOTIFIED BUYER OF A PROPOSED TRANSACTION AND
BUYER HAS AGREED TO PURCHASE SUCH ELIGIBLE ASSETS IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, (IV) BUYER’S ENFORCEMENT OF THE TERMS OF ANY OF
THE TRANSACTION DOCUMENTS, (V) ANY ACTIONS TAKEN TO PERFECT OR CONTINUE ANY LIEN
CREATED UNDER ANY TRANSACTION DOCUMENTS, AND/OR (VI) BUYER ENTERING INTO ANY OF
THE TRANSACTION DOCUMENTS OR OWNING ANY PURCHASED ITEM, OTHER THAN, IN EACH
CASE, ANY LOSS, COST OR EXPENSE SUSTAINED BY BUYER AS A RESULT OF THE BUYER’S
BAD FAITH OR WILLFUL MISCONDUCT.  A CERTIFICATE AS TO SUCH COSTS, LOSSES,
DAMAGES AND EXPENSES, SETTING FORTH THE CALCULATIONS THEREFOR SHALL BE SUBMITTED
PROMPTLY BY BUYER TO SELLER AND SHALL BE PRIMA FACIE EVIDENCE OF THE INFORMATION
SET FORTH THEREIN.


(M)          IF THE ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN
THE INTERPRETATION OR APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY OR
COMPLIANCE BY BUYER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER BUYER MADE SUBSEQUENT TO THE DATE HEREOF:


(I)            SHALL SUBJECT BUYER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THE TRANSACTION DOCUMENTS, ANY PURCHASED ASSET OR ANY TRANSACTION, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO BUYER IN RESPECT THEREOF (EXCEPT FOR
INCOME TAXES AND ANY CHANGES IN THE RATE OF TAX ON BUYER’S OVERALL NET INCOME);


(II)           SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
BUYER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE LIBO RATE
HEREUNDER; OR


(III)          SHALL IMPOSE ON BUYER ANY OTHER CONDITION;


AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO BUYER, BY AN
AMOUNT THAT BUYER DEEMS, IN THE EXERCISE OF ITS REASONABLE BUSINESS JUDGMENT, TO
BE MATERIAL, OF ENTERING INTO, CONTINUING OR MAINTAINING TRANSACTIONS OR TO
REDUCE ANY AMOUNT RECEIVABLE UNDER THE TRANSACTION DOCUMENTS IN RESPECT THEREOF;
THEN, IN ANY SUCH CASE BUYER SHALL, WITHIN TEN (10) BUSINESS DAYS OF THE BUYER’S
DETERMINATION THAT SUCH COSTS HAVE INCREASED, NOTIFY SELLER OF THE OCCURRENCE OF
SUCH EVENT, AND THEREAFTER, UPON RECEIPT OF NOTICE OF THE CALCULATION OF ANY
SUCH AMOUNTS, SELLER SHALL PROMPTLY PAY BUYER, UPON ITS DEMAND, ANY ADDITIONAL
AMOUNTS NECESSARY TO COMPENSATE BUYER FOR SUCH INCREASED COST OR REDUCED AMOUNT
RECEIVABLE.  SUCH NOTIFICATION AS TO THE CALCULATION OF ANY ADDITIONAL AMOUNTS
PAYABLE PURSUANT TO THIS SUBSECTION SHALL BE SUBMITTED BY BUYER TO SELLER AND
SHALL BE PRIMA FACIE EVIDENCE OF SUCH ADDITIONAL AMOUNTS.  THIS COVENANT SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE REPURCHASE BY SELLER OF ANY OR
ALL OF THE PURCHASED ASSETS.  ON THE NEXT REMITTANCE DATE AND ANY TIME
THEREAFTER, FOLLOWING RECEIPT OF NOTICE FROM BUYER UNDER THIS ARTICLE 3(M),
SELLER MAY EXERCISE ITS RIGHTS TO DECLARE AN EARLY

32


--------------------------------------------------------------------------------




Termination Date in accordance with Article 9(b) hereof without the payment of
any exit fee to the extent provided in Article 9 hereof.


(N)           IF BUYER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE
IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY BUYER OR ANY CORPORATION CONTROLLING BUYER
WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE DATE
HEREOF DOES OR SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON BUYER’S
OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A
LEVEL BELOW THAT WHICH BUYER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR
SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION BUYER’S OR SUCH
CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY
BUYER, IN THE EXERCISE OF ITS REASONABLE BUSINESS JUDGMENT, TO BE MATERIAL, IN
ANY SUCH CASE BUYER SHALL, WITHIN TEN (10) BUSINESS DAYS OF SUCH DETERMINATION,
NOTIFY SELLER OF THE OCCURRENCE OF SUCH EVENT, AND THEREAFTER, AFTER SUBMISSION
BY BUYER TO SELLER OF A WRITTEN REQUEST THEREFOR, SELLER SHALL PAY TO BUYER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE BUYER FOR SUCH REDUCTION.  SUCH
NOTIFICATION AS TO THE CALCULATION OF ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SUBSECTION SHALL BE SUBMITTED BY BUYER TO SELLER AND SHALL BE PRIMA FACIE
EVIDENCE OF SUCH ADDITIONAL AMOUNTS.  THIS COVENANT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE REPURCHASE BY SELLER OF ANY OR ALL OF THE
PURCHASED ASSETS.  ON THE NEXT REMITTANCE DATE AND ANY TIME THEREAFTER FOLLOWING
RECEIPT OF NOTICE FROM BUYER UNDER THIS ARTICLE 3(N), SELLER MAY EXERCISE ITS
RIGHTS TO DECLARE AN EARLY TERMINATION DATE IN ACCORDANCE WITH ARTICLE 9(B)
HEREOF WITHOUT THE PAYMENT OF ANY EXIT FEE TO THE EXTENT PROVIDED IN ARTICLE 9
HEREOF.


(O)           IF SELLER REPURCHASES PURCHASED ASSETS ON A DAY OTHER THAN THE
LAST DAY OF A PRICING RATE PERIOD, SELLER SHALL INDEMNIFY BUYER AND HOLD BUYER
HARMLESS FROM ANY ACTUAL LOSSES, COSTS AND/OR EXPENSES WHICH BUYER SUSTAINS AS A
DIRECT CONSEQUENCE THEREOF (“BREAKAGE COSTS”), IN EACH CASE FOR THE REMAINDER OF
THE APPLICABLE PRICING RATE PERIOD.  BUYER SHALL DELIVER TO SELLER A STATEMENT
SETTING FORTH THE AMOUNT AND BASIS OF DETERMINATION OF ANY BREAKAGE COSTS IN
REASONABLE DETAIL, IT BEING AGREED THAT SUCH STATEMENT AND THE METHOD OF ITS
CALCULATION SHALL BE CONCLUSIVE AND BINDING UPON SELLER ABSENT MANIFEST ERROR. 
THIS ARTICLE 3(O) SHALL SURVIVE TERMINATION OF THIS AGREEMENT AND REPURCHASE OF
ALL PURCHASED ASSETS SUBJECT TO TRANSACTIONS HEREUNDER.


(P)           PRIOR TO THE DATE OF REPURCHASE OF ANY CONDUIT ACCOMMODATION LOAN,
BUYER SHALL PROVIDE TO SELLER A FIRM OFFER OF TERMS FOR THE LONG TERM
REFINANCING OF SUCH CONDUIT ACCOMMODATION LOAN.  SELLER MAY ACCEPT BUYER’S
OFFERED TERMS FOR LONG TERM REFINANCING OF THE CONDUIT ACCOMMODATION LOAN (A
“LONG TERM REFINANCING”), OR, IF THE TERMS OFFERED BY BUYER ARE UNACCEPTABLE TO
SELLER, THE SELLER MAY SEEK ADDITIONAL QUOTES FOR LONG TERM REFINANCING FROM
OTHER LENDERS.


(Q)           THE FACILITY AMOUNT MAY BE PERMANENTLY REDUCED TO AN AMOUNT EQUAL
TO $125,000,000 AT THE ELECTION OF ALL OF THE SELLERS UPON THIRTY (30) DAYS
ADVANCE WRITTEN NOTICE TO THE BUYER; PROVIDED, THAT (I) NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED, BE CONTINUING, OR EXIST IMMEDIATELY AFTER GIVING
EFFECT TO ANY SUCH REDUCTION, AND (II) NO MARGIN DEFICIT SHALL EXIST BEFORE OR
IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH REDUCTION (AND TO ANY PAYMENTS MADE
CONTEMPORANEOUSLY THEREWITH).

33


--------------------------------------------------------------------------------




ARTICLE 4.
MARGIN MAINTENANCE


(A)           IF AT ANY TIME BUYER’S MARGIN AMOUNT FOR ALL PURCHASED ASSETS,
PLUS THE VALUE OF ANY ADDITIONAL ELIGIBLE COLLATERAL PREVIOUSLY TRANSFERRED BY
SELLER TO BUYER (AND NOT RETRANSFERRED BY BUYER TO SELLER), IS LESS THAN THE
REPURCHASE PRICE FOR ALL PURCHASED ASSETS (A “MARGIN DEFICIT”), THEN BUYER MAY
BY NOTICE TO SELLER IN THE FORM OF EXHIBIT XII (A “MARGIN DEFICIT NOTICE”)
REQUIRE SELLER TO, AT SELLER’S OPTION, NO LATER THAN THREE (3) BUSINESS DAYS
FOLLOWING THE RECEIPT OF A MARGIN DEFICIT NOTICE (THE “MARGIN DEADLINE”) TO THE
EXTENT SUCH MARGIN DEFICIT EQUALS OR EXCEEDS THE MINIMUM TRANSFER AMOUNT, (I)
TRANSFER TO BUYER FOR NO ADDITIONAL CONSIDERATION (BY TRANSFER TO BUYER OR ITS
DESIGNEE (INCLUDING THE CUSTODIAN) OF ADDITIONAL ELIGIBLE COLLATERAL, (II)
REPURCHASE SOME OR ALL OF THE PURCHASED ASSETS AT THEIR RESPECTIVE REPURCHASE
PRICES, (III) MAKE A PAYMENT IN REDUCTION OF THE PURCHASE PRICE OF ONE OR MORE
PURCHASED ASSETS, OR (IV) CHOOSE ANY COMBINATION OF THE FOREGOING, SUCH THAT,
AFTER GIVING EFFECT TO SUCH TRANSFERS, REPURCHASES AND PAYMENTS, THE BUYER’S
MARGIN AMOUNT FOR EACH PURCHASED ASSET, CONSIDERED INDIVIDUALLY, SHALL BE EQUAL
TO OR GREATER THAN THE RELATED REPURCHASE PRICE FOR SUCH PURCHASED ASSET.


(B)           THE FAILURE OF BUYER, ON ANY ONE OR MORE OCCASIONS, TO EXERCISE
ITS RIGHTS HEREUNDER, SHALL NOT CHANGE OR ALTER THE TERMS AND CONDITIONS TO
WHICH THIS AGREEMENT IS SUBJECT OR LIMIT THE RIGHT OF BUYER TO DO SO AT A LATER
DATE.  SELLER AND BUYER EACH AGREE THAT A FAILURE OR DELAY BY BUYER TO EXERCISE
ITS RIGHTS HEREUNDER SHALL NOT LIMIT OR WAIVE BUYER’S RIGHTS UNDER THIS
AGREEMENT OR OTHERWISE EXISTING BY LAW OR IN ANY WAY CREATE ADDITIONAL RIGHTS
FOR SELLER.


(C)           UPON WRITTEN REQUEST OF SELLER, AS OF EACH REMITTANCE DATE ON
WHICH BUYER HOLDS ADDITIONAL COLLATERAL, BUYER SHALL PERFORM THE CALCULATION SET
FORTH IN ARTICLE 4(A) ABOVE, AND IF ALL OR A PORTION OF SUCH ADDITIONAL
COLLATERAL IS NOT NECESSARY TO AVOID A MARGIN DEFICIT, BUYER SHALL REASSIGN TO
SELLER SUCH PORTION OF THE ADDITIONAL COLLATERAL (THE PARTICULAR ADDITIONAL
COLLATERAL TO BE REASSIGNED TO BE DETERMINED BY BUYER IN ITS SOLE DISCRETION).


ARTICLE 5.
INCOME PAYMENTS AND PRINCIPAL PAYMENTS


(A)           THE CASH MANAGEMENT ACCOUNT SHALL BE ESTABLISHED AT THE DEPOSITORY
PURSUANT TO THE CONTROL AGREEMENT CONCURRENTLY WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY SELLER AND BUYER.  BUYER SHALL HAVE SOLE DOMINION AND
CONTROL OVER THE CASH MANAGEMENT ACCOUNT, WHICH SHALL BE SUBJECT TO THE CONTROL
AGREEMENT.  ALL INCOME IN RESPECT OF THE PURCHASED ASSETS AND ANY PAYMENTS MADE
TO SELLER IN RESPECT OF ASSOCIATED HEDGING TRANSACTIONS, AS WELL AS ANY INTEREST
RECEIVED FROM THE REINVESTMENT OF SUCH INCOME, SHALL BE DEPOSITED DIRECTLY INTO
THE CASH MANAGEMENT ACCOUNT AND SHALL BE REMITTED BY THE DEPOSITORY IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF ARTICLES 5(B), 5(C), 5(D), 5(E),
5(F), AND 5(G) OF THIS AGREEMENT.


(B)           WITH RESPECT TO PURCHASED ASSETS, SELLER SHALL DELIVER TO, AS
APPLICABLE, EACH MORTGAGOR, ISSUER OF A PARTICIPATION, SERVICER AND TRUSTEE WITH
RESPECT TO THE PURCHASED ASSET OR BORROWER UNDER A PURCHASED ASSET AN
IRREVOCABLE DIRECTION LETTER IN THE FORM ATTACHED AS EXHIBIT IX TO THIS
AGREEMENT INSTRUCTING, AS APPLICABLE, THE MORTGAGOR, ISSUER OF A PARTICIPATION,
SERVICER OR TRUSTEE WITH RESPECT TO THE PURCHASED ASSET OR BORROWER TO PAY ALL
AMOUNTS PAYABLE

34


--------------------------------------------------------------------------------





UNDER THE RELATED PURCHASED ASSET (NET OF ANY AMOUNTS RETAINED BY ANY TRUSTEE,
SERVICER OR OTHER PERSON ENTITLED TO PRIORITY OF PAYMENT UNDER THE RELATED
PURCHASED ASSET DOCUMENTS) TO THE CASH MANAGEMENT ACCOUNT AND SHALL PROVIDE TO
BUYER PROOF OF SUCH DELIVERY.  IF A MORTGAGOR, ISSUER OF A PARTICIPATION,
SERVICER OR TRUSTEE WITH RESPECT TO THE PURCHASED ASSET OR BORROWER FORWARDS ANY
INCOME WITH RESPECT TO A PURCHASED ASSET TO SELLER OR ANY AFFILIATE OF SELLER
RATHER THAN DIRECTLY TO THE CASH MANAGEMENT ACCOUNT, SELLER SHALL, OR SHALL
CAUSE SUCH AFFILIATE TO, (I) DELIVER AN ADDITIONAL IRREVOCABLE DIRECTION LETTER
TO THE APPLICABLE MORTGAGOR, ISSUER OF A PARTICIPATION, SERVICER OR TRUSTEE WITH
RESPECT TO THE PURCHASED ASSET OR BORROWER AND MAKE OTHER BEST EFFORTS TO CAUSE
SUCH MORTGAGOR, ISSUER OF A PARTICIPATION, SERVICER OR TRUSTEE WITH RESPECT TO
THE PURCHASED ASSET OR BORROWER TO FORWARD SUCH AMOUNTS DIRECTLY TO THE CASH
MANAGEMENT ACCOUNT AND (II) IMMEDIATELY DEPOSIT IN THE CASH MANAGEMENT ACCOUNT
ANY SUCH AMOUNTS.


(C)           SO LONG AS NO EVENT OF DEFAULT OR CF SWEEP EVENT WITH RESPECT TO
ANY PURCHASED ASSET SHALL HAVE OCCURRED AND BE CONTINUING, ALL INCOME RECEIVED
BY THE DEPOSITORY IN RESPECT OF THE PURCHASED ASSETS (OTHER THAN PRINCIPAL
PAYMENTS AND NET SALE PROCEEDS) AND THE ASSOCIATED HEDGING TRANSACTIONS DURING
EACH COLLECTION PERIOD SHALL BE APPLIED BY THE DEPOSITORY ON THE RELATED
REMITTANCE DATE AS FOLLOWS:


(I)            FIRST, PRO RATA, (I) TO BUYER, AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL THAT HAS ACCRETED AND IS OUTSTANDING AS OF SUCH REMITTANCE DATE AND
(II) TO ANY AFFILIATED HEDGE COUNTERPARTY, ANY AMOUNT THEN DUE AND PAYABLE TO AN
AFFILIATED HEDGE COUNTERPARTY UNDER ANY HEDGING TRANSACTION RELATED TO A
PURCHASED ASSET;


(II)           SECOND, TO BUYER, AN AMOUNT EQUAL TO ANY OTHER AMOUNTS DUE AND
OWING TO BUYER OR ITS AFFILIATES UNDER ANY TRANSACTION DOCUMENT; AND


(III)          THIRD, TO SELLER, THE REMAINDER, IF ANY.


(D)           SO LONG AS NO EVENT OF DEFAULT OR CF SWEEP EVENT SHALL HAVE
OCCURRED AND BE CONTINUING, ANY PRINCIPAL PAYMENTS AND ANY NET SALE PROCEEDS IN
RESPECT OF ANY PURCHASED ASSETS THAT IS A PORTION OF THE INCOME RECEIVED BY THE
DEPOSITORY DURING EACH COLLECTION PERIOD SHALL BE APPLIED BY THE DEPOSITORY ON
THE RELATED REMITTANCE DATE IN THE FOLLOWING ORDER OF PRIORITY:


(I)            FIRST, PRO RATA, (I) TO BUYER, UNTIL THE PURCHASE PRICE FOR SUCH
PURCHASED ASSET HAS BEEN REDUCED TO THE TARGET PRICE FOR SUCH PURCHASED ASSET AS
OF THE DATE OF SUCH PAYMENT (AS DETERMINED BY BUYER AFTER GIVING EFFECT TO SUCH
PRINCIPAL PAYMENT AND APPLICATION OF NET SALES PROCEEDS, IF APPLICABLE) AND,
SOLELY WITH RESPECT TO ANY HEDGING TRANSACTION WITH AN AFFILIATED HEDGE
COUNTERPARTY RELATED TO SUCH PURCHASED ASSET, AN AMOUNT EQUAL TO ANY ACCRUED AND
UNPAID BREAKAGE COSTS UNDER SUCH HEDGING TRANSACTION RELATED TO SUCH PURCHASED
ASSET (IF SUCH PRINCIPAL PAYMENT IS APPLIED OTHER THAN ON A REMITTANCE DATE);


(II)           SECOND, TO BUYER, AN AMOUNT EQUAL TO ANY OTHER AMOUNTS DUE AND
OWING TO BUYER OR ITS AFFILIATES UNDER ANY TRANSACTION DOCUMENT; AND


(III)          THIRD, TO SELLER, THE REMAINDER OF SUCH PRINCIPAL PAYMENTS OR NET
SALE PROCEEDS, IF APPLICABLE.

35


--------------------------------------------------------------------------------





(E)           IF A CF SWEEP EVENT SHALL HAVE OCCURRED, THEN THE DEPOSITORY SHALL
HOLD FUNDS THEN ON DEPOSIT IN THE CASH MANAGEMENT ACCOUNT UNTIL THE EARLIER TO
OCCUR OF (X) THE RECEIPT OF PAYMENT OF THE MARGIN DEFICIT BY SELLER AND (Y) THE
MARGIN DEADLINE, REGARDLESS OF WHETHER A REMITTANCE DATE OCCURS DURING SUCH
PERIOD.  IF A REMITTANCE DATE DOES OCCUR DURING SUCH PERIOD, THE REMITTANCE DATE
OCCURRING IN SUCH CALENDAR MONTH SHALL BE THE LATER OF (I) THE ORIGINALLY
SCHEDULED REMITTANCE DATE AND (II) THE BUSINESS DAY FOLLOWING THE EARLIER TO
OCCUR OF (X) AND (Y) IN THE PREVIOUS SENTENCE (A “SPECIAL REMITTANCE DATE”).


(I)            IF SELLER FAILS TO PAY THE MARGIN DEFICIT BY THE MARGIN DEADLINE,
THEN ON THE SPECIAL REMITTANCE DATE, FUNDS ON DEPOSIT IN THE CASH MANAGEMENT
ACCOUNT WITH RESPECT TO THE PRECEDING COLLECTION PERIOD SHALL BE DISTRIBUTED IN
ACCORDANCE WITH ARTICLE 5(G), BELOW.


(II)           IF SELLER TIMELY PAYS THE MARGIN DEFICIT, THEN ON THE SPECIAL
REMITTANCE DATE, FUNDS ON DEPOSIT IN THE CASH MANAGEMENT ACCOUNT WITH RESPECT TO
THE PRECEDING COLLECTION PERIOD SHALL BE DISTRIBUTED IN ACCORDANCE WITH ARTICLE
5(F) BELOW.  IF AMOUNTS ON DEPOSIT IN THE CASH MANAGEMENT ACCOUNT ARE SUFFICIENT
TO MAKE ALL DISTRIBUTIONS TO BUYER OTHERWISE REQUIRED BY ARTICLE 5(F) BELOW, AND
TO PAY THE MARGIN DEFICIT, THEN SELLER MAY DIRECT THE DEPOSITORY TO APPLY FUNDS
IN THE CASH MANAGEMENT ACCOUNT ON THE REMITTANCE DATE TO PAY THE MARGIN DEFICIT,
AND SELLER SHALL BE DEEMED TO HAVE TIMELY PAID SUCH MARGIN DEFICIT.


(F)            UPON THE OCCURRENCE AND CONTINUANCE OF A CF SWEEP EVENT, AND
PROVIDED THAT (X) ARTICLE 5(E)(II) APPLIES AND (Y) NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, ALL INCOME, PRINCIPAL PAYMENTS AND ANY NET SALE
PROCEEDS IN EXCESS OF THE RELATED REPURCHASE PRICE RECEIVED BY THE DEPOSITORY IN
RESPECT OF THE PURCHASED ASSETS AND THE ASSOCIATED HEDGING TRANSACTIONS SHALL BE
APPLIED BY THE DEPOSITORY ON THE RELATED REMITTANCE DATE IN THE FOLLOWING ORDER
OF PRIORITY:


(I)            FIRST, PRO RATA, (I) TO BUYER, AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL THAT HAS ACCRETED AND IS OUTSTANDING IN RESPECT OF ALL OF THE
PURCHASED ASSETS AS OF SUCH BUSINESS DAY AND (II) TO ANY AFFILIATED HEDGE
COUNTERPARTY, ANY AMOUNTS THEN DUE AND PAYABLE TO SUCH AFFILIATED HEDGE
COUNTERPARTY UNDER ANY HEDGING TRANSACTION RELATED TO SUCH PURCHASED ASSET;


(II)           SECOND, TO BUYER, AN AMOUNT EQUAL TO THE REPURCHASE PRICE OF EACH
PURCHASED ASSET HEREUNDER IN RESPECT OF WHICH SUCH CF SWEEP EVENT OCCURRED,
UNTIL THE RELATED REPURCHASE PRICE FOR SUCH PURCHASED ASSET HAS BEEN REDUCED TO
THE TARGET PRICE FOR SUCH PURCHASED ASSET AS OF THE DATE OF SUCH PAYMENT (AS
DETERMINED BY BUYER AFTER GIVING EFFECT TO SUCH PRINCIPAL PAYMENT AND
APPLICATION OF NET SALE PROCEEDS, IF ANY);


(III)          THIRD, TO BUYER, AN AMOUNT EQUAL TO ANY OTHER AMOUNTS DUE AND
OWING TO BUYER OR ITS AFFILIATES UNDER ANY TRANSACTION DOCUMENT; AND


(IV)          FOURTH, TO SELLER, ANY REMAINDER.


(G)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
INCOME RECEIVED BY THE DEPOSITORY IN RESPECT OF THE PURCHASED ASSETS AND THE
ASSOCIATED HEDGING TRANSACTIONS

36


--------------------------------------------------------------------------------





SHALL BE APPLIED BY THE DEPOSITORY ON THE BUSINESS DAY NEXT FOLLOWING THE
BUSINESS DAY ON WHICH SUCH FUNDS ARE DEPOSITED IN THE CASH MANAGEMENT ACCOUNT AS
FOLLOWS:


(I)            FIRST, PRO RATA, (I) TO BUYER, AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL THAT HAS ACCRETED AND IS OUTSTANDING IN RESPECT OF ALL OF THE
PURCHASED ASSETS AS OF SUCH BUSINESS DAY AND (II) TO ANY AFFILIATED HEDGE
COUNTERPARTY, ANY AMOUNTS THEN DUE AND PAYABLE TO AN AFFILIATED HEDGE
COUNTERPARTY UNDER ANY HEDGING TRANSACTION RELATED TO SUCH PURCHASED ASSET;


(II)           SECOND, TO BUYER ON ACCOUNT OF THE REPURCHASE PRICE OF THE
PURCHASED ASSETS UNTIL THE REPURCHASE PRICE FOR ALL OF THE PURCHASED ASSETS HAS
BEEN REDUCED TO ZERO;


(III)          THIRD, TO BUYER , AN AMOUNT EQUAL TO ANY OTHER AMOUNTS DUE AND
OWING TO BUYER OR ITS AFFILIATES UNDER ANY TRANSACTION DOCUMENT; AND


(IV)          FOURTH, TO REMIT TO SELLER THE REMAINDER.


ARTICLE 6.
SECURITY INTEREST


(A)           BUYER AND SELLER INTEND THAT THE TRANSACTIONS HEREUNDER BE SALES
TO BUYER OF THE PURCHASED ASSETS AND NOT LOANS FROM BUYER TO SELLER SECURED BY
THE PURCHASED ASSETS.  HOWEVER, IN ORDER TO PRESERVE BUYER’S RIGHTS UNDER THIS
AGREEMENT IN THE EVENT THAT A COURT OR OTHER FORUM RE-CHARACTERIZES THE
TRANSACTIONS HEREUNDER AS LOANS AND AS SECURITY FOR THE PERFORMANCE BY SELLER OF
ALL OF SELLER’S OBLIGATIONS TO BUYER UNDER THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS ENTERED INTO HEREUNDER, OR IN THE EVENT THAT A TRANSFER OF A
PURCHASED ASSET IS OTHERWISE INEFFECTIVE TO EFFECT AN OUTRIGHT TRANSFER OF SUCH
PURCHASED ASSET TO BUYER, SELLER HEREBY ASSIGNS, PLEDGES AND GRANTS A SECURITY
INTEREST IN ALL OF ITS RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE PURCHASED
ITEMS (AS DEFINED BELOW) TO BUYER TO SECURE THE PAYMENT OF THE REPURCHASE PRICE
AND PRICE DIFFERENTIAL ON ALL TRANSACTIONS TO WHICH IT IS A PARTY AND ALL OTHER
AMOUNTS OWING BY IT TO BUYER HEREUNDER, INCLUDING, WITHOUT LIMITATION, AMOUNTS
OWING PURSUANT TO ARTICLE 26, AND UNDER THE OTHER TRANSACTION DOCUMENTS,
INCLUDING ANY OBLIGATIONS OF SELLER UNDER ANY HEDGING TRANSACTION ENTERED INTO
WITH ANY AFFILIATED HEDGE COUNTERPARTY (INCLUDING, WITHOUT LIMITATION, ALL
AMOUNTS ANTICIPATED TO BE PAID TO BUYER BY AN AFFILIATED HEDGE COUNTERPARTY AS
PROVIDED FOR IN THE DEFINITION OF REPURCHASE PRICE) (COLLECTIVELY, THE
“REPURCHASE OBLIGATIONS”).  SELLER AGREES TO MARK ITS COMPUTER RECORDS AND TAPES
TO EVIDENCE THE INTERESTS GRANTED TO BUYER HEREUNDER.  ALL OF SELLER’S RIGHT,
TITLE AND INTEREST IN, TO AND UNDER EACH OF THE FOLLOWING ITEMS OF PROPERTY,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, NOW EXISTING OR HEREAFTER CREATED AND
WHEREVER LOCATED, IS HEREINAFTER REFERRED TO AS THE “PURCHASED ITEMS”:


(I)            THE PURCHASED ASSETS AND ALL “SECURITIES ACCOUNTS” (AS DEFINED IN
ARTICLE 8-501(A) OF THE UCC) TO WHICH ANY OR ALL OF THE PURCHASED ASSETS ARE
CREDITED;


(II)           ANY AND ALL ADDITIONAL ELIGIBLE COLLATERAL TRANSFERRED TO BUYER
IN ACCORDANCE WITH ARTICLE 4(A);

37


--------------------------------------------------------------------------------





(III)          THE PURCHASED ASSET DOCUMENTS, SERVICING AGREEMENTS, SERVICING
RECORDS, INSURANCE RELATING TO THE PURCHASED ASSETS, AND COLLECTION AND ESCROW
ACCOUNTS RELATING TO THE PURCHASED ASSETS;


(IV)          ALL “GENERAL INTANGIBLES”, “ACCOUNTS”, “CHATTEL PAPER”,
“INVESTMENT PROPERTY”, “INSTRUMENTS” AND “DEPOSIT ACCOUNTS”, EACH AS DEFINED IN
THE UCC, RELATING TO OR CONSTITUTING ANY AND ALL OF THE FOREGOING; AND


(V)           ALL REPLACEMENTS, SUBSTITUTIONS OR DISTRIBUTIONS ON OR PROCEEDS,
PAYMENTS, INCOME AND PROFITS OF, AND RECORDS (BUT EXCLUDING ANY FINANCIAL MODELS
OR OTHER PROPRIETARY INFORMATION) AND FILES RELATING TO ANY AND ALL OF ANY OF
THE FOREGOING.


(B)           WITHOUT LIMITING ARTICLE 6(A) HERETO, TO SECURE PAYMENT OF THE
REPURCHASE OBLIGATIONS OWING TO BUYER, SELLER HEREBY GRANTS TO BUYER A SECURITY
INTEREST IN ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER EACH OF
THE FOLLOWING ITEMS OF PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, NOW
EXISTING OR HEREAFTER CREATED AND WHEREVER LOCATED, HEREINAFTER REFERRED TO AS
THE “COLLATERAL”:


(I)            THE CASH MANAGEMENT ACCOUNT AND ALL MONIES FROM TIME TO TIME ON
DEPOSIT IN THE CASH MANAGEMENT ACCOUNT;


(II)           THE PURCHASED ITEMS;


(III)          ANY AND ALL REPLACEMENTS, SUBSTITUTIONS, DISTRIBUTIONS ON, INCOME
RELATING TO OR PROCEEDS OF ANY AND ALL OF THE FOREGOING; AND


(IV)          SELLER’S RIGHT UNDER EACH HEDGING TRANSACTION, IF ANY, RELATING TO
THE PURCHASED ASSETS TO SECURE THE REPURCHASE OBLIGATIONS.


(C)           BUYER AGREES TO ACT AS AGENT FOR AND ON BEHALF OF THE AFFILIATED
HEDGE COUNTERPARTIES WITH RESPECT TO THE SECURITY INTEREST GRANTED HEREBY TO
SECURE THE OBLIGATIONS OWING TO THE AFFILIATED HEDGE COUNTERPARTIES UNDER ANY
HEDGING TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE
PURCHASED ASSETS AND THE PURCHASED ASSET FILES HELD BY THE CUSTODIAN PURSUANT TO
THE CUSTODIAL AGREEMENT.


(D)           BUYER’S SECURITY INTEREST IN THE COLLATERAL AND PURCHASED ITEMS
SHALL TERMINATE ONLY UPON TERMINATION OF SELLER’S OBLIGATIONS UNDER THIS
AGREEMENT, ALL HEDGING TRANSACTIONS AND THE DOCUMENTS DELIVERED IN CONNECTION
HEREWITH AND THEREWITH.  UPON SUCH TERMINATION, BUYER SHALL DELIVER TO SELLER
SUCH UCC TERMINATION STATEMENTS AND OTHER RELEASE DOCUMENTS AS MAY BE
COMMERCIALLY REASONABLE AND RETURN THE PURCHASED ASSETS TO SELLER AND RECONVEY
THE PURCHASED ITEMS TO SELLER AND RELEASE ITS SECURITY INTEREST IN THE
COLLATERAL.  FOR PURPOSES OF THE GRANT OF THE SECURITY INTEREST PURSUANT TO THIS
ARTICLE 6, THIS AGREEMENT SHALL BE DEEMED TO CONSTITUTE A SECURITY AGREEMENT
UNDER THE NEW YORK UNIFORM COMMERCIAL CODE (THE “UCC”).  BUYER SHALL HAVE ALL OF
THE RIGHTS AND MAY EXERCISE ALL OF THE REMEDIES OF A SECURED CREDITOR UNDER THE
UCC AND THE OTHER LAWS OF THE STATE OF NEW YORK.  IN FURTHERANCE OF THE
FOREGOING, (A) SELLER, AT ITS SOLE COST AND EXPENSE, SHALL CAUSE TO BE FILED IN
SUCH LOCATIONS AS MAY BE NECESSARY TO PERFECT AND MAINTAIN PERFECTION AND
PRIORITY OF THE SECURITY INTEREST GRANTED HEREBY, UCC FINANCING STATEMENTS AND
CONTINUATION STATEMENTS (COLLECTIVELY, THE “FILINGS”), AND SHALL FORWARD

38


--------------------------------------------------------------------------------





COPIES OF SUCH FILINGS TO BUYER UPON COMPLETION THEREOF, AND (B) SELLER SHALL
FROM TIME TO TIME TAKE SUCH FURTHER ACTIONS AS MAY BE REQUESTED BY BUYER TO
MAINTAIN AND CONTINUE THE PERFECTION AND PRIORITY OF THE SECURITY INTEREST
GRANTED HEREBY (INCLUDING MARKING ITS RECORDS AND FILES TO EVIDENCE THE
INTERESTS GRANTED TO BUYER HEREUNDER).


ARTICLE 7.
PAYMENT, TRANSFER AND CUSTODY


(A)           ON THE PURCHASE DATE FOR EACH TRANSACTION, OWNERSHIP OF THE
PURCHASED ASSET SHALL BE TRANSFERRED TO BUYER OR ITS DESIGNEE (INCLUDING THE
CUSTODIAN) AGAINST THE SIMULTANEOUS TRANSFER OF THE PURCHASE PRICE TO AN ACCOUNT
OF SELLER SPECIFIED IN THE CONFIRMATION RELATING TO SUCH TRANSACTION.


(B)           ON OR BEFORE EACH PURCHASE DATE, SELLER SHALL DELIVER OR CAUSE TO
BE DELIVERED TO BUYER OR ITS DESIGNEE THE CUSTODIAL DELIVERY IN THE FORM
ATTACHED HERETO AS EXHIBIT IV, PROVIDED, THAT NOTWITHSTANDING THE FOREGOING,
UPON REQUEST OF SELLER, BUYER IN ITS SOLE BUT GOOD FAITH DISCRETION MAY ELECT TO
PERMIT SELLER TO MAKE SUCH DELIVERY BY NOT LATER THAN THE THIRD (3RD) BUSINESS
DAY AFTER THE RELATED PURCHASE DATE, SO LONG AS SELLER CAUSES AN ACCEPTABLE
ATTORNEY, TITLE COMPANY OR OTHER PERSON ACCEPTABLE TO BUYER TO DELIVER TO BUYER
AND THE CUSTODIAN A BAILEE LETTER ON OR PRIOR TO SUCH PURCHASE DATE.  SUBJECT TO
ARTICLE 7(C), IN CONNECTION WITH EACH SALE, TRANSFER, CONVEYANCE AND ASSIGNMENT
OF A PURCHASED ASSET, ON OR PRIOR TO EACH PURCHASE DATE WITH RESPECT TO SUCH
PURCHASED ASSET, SELLER SHALL DELIVER OR CAUSE TO BE DELIVERED AND RELEASED TO
THE CUSTODIAN THE FOLLOWING ORIGINAL DOCUMENTS (COLLECTIVELY, THE “PURCHASED
ASSET FILE”), PERTAINING TO EACH OF THE PURCHASED ASSETS IDENTIFIED IN THE
CUSTODIAL DELIVERY DELIVERED THEREWITH, TOGETHER WITH ANY OTHER DOCUMENTATION IN
RESPECT OF SUCH PURCHASED ASSET REQUESTED BY BUYER, IN BUYER’S SOLE BUT GOOD
FAITH DISCRETION:

With respect to each Purchased Asset that is a Senior Mortgage Loan or
Accommodation Loan:

(i)            The original Mortgage Note (and if applicable, one or more
allonges) bearing all intervening endorsements, endorsed “Pay to the order of
          without recourse” and signed in the name of the last endorsee (the
“Last Endorsee”) by an authorized Person (in the event that the Purchased Asset
was acquired by the Last Endorsee in a merger, the signature must be in the
following form:  “[Last Endorsee], successor by merger to [name of
predecessor]”; in the event that the Purchased Asset was acquired or originated
by the Last Endorsee while doing business under another name, the signature must
be in the following form:  “[Last Endorsee], formerly known as [previous
name]”).

(ii)           An original of any guarantee executed in connection with the
Mortgage Note (if any).

(iii)          The original Mortgage with evidence of recording thereon, or a
copy thereof together with an officer’s certificate of Seller certifying that to
Seller’s knowledge such represents a true and correct copy of the original and,
in the case of an Eligible Asset originated by Seller that such original has
been submitted for recordation in the

39


--------------------------------------------------------------------------------




appropriate governmental recording office of the jurisdiction where the
underlying real estate directly or indirectly securing or supporting such
Purchased Asset is located.

(iv)          The originals of all assumption, modification, consolidation or
extension of mortgage agreements with evidence of recording thereon, or copies
thereof together with an officer’s certificate of Seller certifying that, to
Seller’s knowledge such represent true and correct copies of the originals and,
in the case of an Eligible Asset originated by Seller that such originals have
each been submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the underlying real estate directly or
indirectly securing or supporting such Purchased Asset is located.

(v)           The original Assignment of Mortgage in blank for each Purchased
Asset, in form and substance acceptable for recording and otherwise acceptable
to Buyer and signed in the name of the Last Endorsee (in the event that the
Purchased Asset was acquired by the Last Endorsee in a merger, the signature
must be in the following form:  “[Last Endorsee], successor by merger to [name
of predecessor]”; in the event that the Purchased Asset was acquired or
originated while doing business under another name, the signature must be in the
following form: “[Last Endorsee], formerly known as [previous name]”).

(vi)          The originals of all intervening assignments of mortgage with
evidence of recording thereon, or copies thereof together with an officer’s
certificate of Seller certifying that to the knowledge of Seller such represent
true and correct copies of the originals and, if such Eligible Asset was
originated by Seller, that such originals have each been submitted for
recordation in the appropriate governmental recording office of the jurisdiction
where the underlying real estate directly or indirectly securing or supporting
such Purchased Asset is located.

(vii)         The original attorney’s opinion of title and abstract of title or
the original mortgagee title insurance policy, or if the original mortgagee
title insurance policy has not been issued, the irrevocable marked commitment to
issue the same.

(viii)        The original of any security agreement, chattel mortgage or
equivalent document executed in connection with the Purchased Asset.

(ix)          The original assignment of leases and rents, if any, with evidence
of recording thereon, or a copy thereof together with an officer’s certificate
of Seller, certifying that to the knowledge of Seller such copy represents a
true and correct copy of the original and, in the case of any Eligible Asset
originated by Seller, that such original has been submitted for recordation in
the appropriate governmental recording office of the jurisdiction where the
underlying real estate directly or indirectly securing or supporting such
Purchased Asset is located.

(x)      The originals of all intervening assignments of assignment of leases
and rents, if any, or copies thereof, with evidence of recording thereon.

(xi)     A copy of the UCC financing statements, certified as true and correct
by Seller, and all necessary UCC continuation statements with evidence of filing
thereon or

40


--------------------------------------------------------------------------------




copies thereof certified by Seller that such financing statements have been sent
for filing, and UCC assignments, which UCC assignments shall be in form and
substance acceptable for filing.

(xii)         An environmental indemnity agreement (if any).

(xiii)        An omnibus assignment in blank (if any).

(xiv)        A disbursement letter from the Mortgagor to the original mortgagee
(if any).

(xv)         Mortgagor’s certificate or title affidavit (if any).

(xvi)        A survey of the underlying real estate directly or indirectly
securing or supporting such Purchased Asset (if any) as accepted by the title
company for issuance of the Title Policy.

(xvii)       A copy of the Mortgagor’s opinion of counsel (if any).

(xviii)      An assignment of permits, contracts and agreements (if any).

(xix)         If the underlying Purchased Asset is an Accommodation Loan, a
non-consolidation opinion at the reasonable request of Buyer, in form and
substance acceptable to Buyer, from independent outside counsel to Seller that
is also acceptable to Buyer.

With respect to each Purchased Asset that is a Mezzanine Loan:

(i)       The original Mezzanine Note (and if applicable, one or more allonges)
signed in connection with the Purchased Asset bearing all intervening
endorsements, endorsed “Pay to the order of            without recourse” and
signed in the name of the Last Endorsee by an authorized Person (in the event
that the Mezzanine Note was acquired by the Last Endorsee in a merger, the
signature must be in the following form:  “[Last Endorsee], successor by merger
to [name of predecessor]”; in the event that the Purchased Asset was acquired or
originated by the Last Endorsee while doing business under another name, the
signature must be in the following form:  “[Last Endorsee], formerly known as
[previous name]”).

(ii)      The original of the loan agreement and the guarantee, if any, executed
in connection with the Purchased Asset.

(iii)     The original intercreditor or loan coordination agreement, if any,
executed in connection with the Purchased Asset.

(iv)    The original security agreement executed in connection with the
Purchased Asset.

41


--------------------------------------------------------------------------------


(v)           Copies of all documents relating to the formation and organization
of the borrower of such Purchased Asset, together with all consents and
resolutions delivered in connection with such borrower’s obtaining the Purchased
Asset.

(vi)          All other documents and instruments evidencing, guaranteeing,
insuring or otherwise constituting or modifying or otherwise affecting such
Purchased Asset, or otherwise executed or delivered in connection with, or
otherwise relating to, such Purchased Asset, including all documents
establishing or implementing any lockbox pursuant to which Seller is entitled to
receive any payments from cash flow of the underlying real property.

(vii)         The assignment of Purchased Asset sufficient to transfer to Buyer
all of Seller’s rights, title and interest in and to the Purchased Asset.

(viii)        A copy of the borrower’s opinion of counsel (if any).

(ix)          A copy of the UCC financing statements, certified as true and
correct by Seller, and all necessary UCC continuation statements with evidence
of filing thereon or copies thereof and in the case of any Eligible Asset
originated by Seller, a certification that such financing statements have been
sent for filing, and UCC assignments, which UCC assignments shall be in form and
substance acceptable for filing.

(x)           The original certificates representing the pledged equity
interests (if any).

(xi)          Stock powers (or their equivalent) relating to each pledged equity
interest, executed in blank, if an original stock certificate (or its
equivalent) is provided.

(xii)         Assignment of any agreements among equity interest holders or
other material contracts.

(xiii)        If no original stock certificate (or its equivalent) is provided,
evidence (which may be an officer’s certificate confirming such circumstances)
that the pledged ownership interests have been transferred to, or otherwise made
subject to a first priority security interest in favor of, Seller.

With respect to any underlying Purchased Asset that is an Accommodation Loan,
the Buyer and Seller hereby agree and acknowledge that all loan documents
evidencing such Accommodation Loan shall be based on form loan documents
provided by Buyer and approved by Seller, and reflect terms and conditions
acceptable to Buyer in its sole discretion.

With respect to each Purchased Asset that is a Junior Interest:

(i)            with respect to a B-Note, the original Mortgage Note and
guarantee described in the second paragraph of this Article 7(b), and with
respect to a B-Note or a junior participation interest, to the extent
applicable, a copy of all of the documents described in clauses (iii), (iv),
(vii), (viii), (ix), (x), (xi), (xii), (xiii), (xiv), (xv), (xvi), (xvii) and
(xviii) of the second paragraph of this Article 7(b) with respect to a Purchased
Asset;

42


--------------------------------------------------------------------------------




(ii)           with respect to a junior participation, the original
participation certificate, if any, together with the original of any
participation agreement, intercreditor agreement and/or servicing agreement
executed in connection with the Purchased Asset; and

(iii)          the assignment of Purchased Asset sufficient to transfer to Buyer
all of Seller’s rights, title and interest in and to the Purchased Asset.

With respect to each Purchased Asset that is a CMBS or a Synthetic CMBS:

(i)            With respect to (A) any CMBS or Synthetic CMBS that is in
physical form, the original certificate, bond or other physical form of such
CMBS or Synthetic CMBS, which shall (1) be endorsed (either on the face thereof
or pursuant to a separate allonge) by the most recent endorsee prior to Seller,
without recourse, to the order of Seller and further reflect a complete,
unbroken chain of endorsement from the originator to Seller and (2) be
accompanied by a separate allonge pursuant to which Seller has endorsed such
certificate, without recourse, in blank, or, (B) with respect to any CMBS or
Synthetic CMBS registered with DTC, evidence of re-registration to the
securities intermediary in Buyer’s name on behalf of Buyer;

(ii)           true and correct copies of the pooling and servicing agreement or
indenture and all other material documents (including, without limitation,
opinions of counsel) or agreements related to the creation or issuance of the
CMBS or Synthetic CMBS or otherwise affecting the rights (including, without
limitation, the security interests) of any holder thereof;

(iii)          to the extent in Seller’s possession, as applicable, true and
correct copies of any assignment, assumption, modification, consolidation or
extension made prior to the Purchase Date in respect of any document or
agreement referred to in clause (ii) above, in each case, if the document or
agreement being assigned, assumed, modified, consolidated or extended is
recordable, with evidence of recording thereon (unless the particular item has
not been returned from the applicable recording office);

(iv)          as applicable, an original assignment of each agreement referred
to in clause (iii) above, in recordable form if the agreement being assigned is
a recordable document, executed in blank by Seller;

(v)           with respect to any CMBS or Synthetic CMBS that is in physical
form, a certificate from the applicable record keeper that as of the Purchase
Date Buyer shall be the registered holder of the CMBS or Synthetic CMBS;

(vi)          a servicer and/or trustee notice; and

(vii)         any other documents that Buyer may request Seller to deliver to
Custodian from time to time with respect to any CMBS or Synthetic CMBS.

With respect to each Purchased Asset that is a CRE CDO:

43


--------------------------------------------------------------------------------




(i)            With respect to any (A) CRE CDO that is in physical form, the
original certificate, bond or other physical form of such CRE CDO, which shall
(1) be endorsed (either on the face thereof or pursuant to a separate allonge)
by the most recent endorsee prior to Seller, without recourse, to the order of
Seller and further reflect a complete, unbroken chain of endorsement from the
originator to Seller and (2) be accompanied by a separate allonge pursuant to
which Seller has endorsed such certificate, without recourse, in blank, or, (B)
with respect to any CRE CDO registered with DTC, evidence of re-registration to
the securities intermediary in Buyer’s name on behalf of Buyer;

(ii)           true and correct copies of the indenture and all other material
documents (including, without limitation, opinions of counsel) or agreements
related to the creation or issuance of the CRE CDO or otherwise affecting the
rights (including, without limitation, the security interests) of any holder
thereof;

(iii)          to the extent in Seller’s possession, as applicable, true and
correct copies of any assignment, assumption, modification, consolidation or
extension made prior to the Purchase Date in respect of any document or
agreement referred to in clause (ii) above, in each case, if the document or
agreement being assigned, assumed, modified, consolidated or extended is
recordable, with evidence of recording thereon (unless the particular item has
not been returned from the applicable recording office);

(iv)          as applicable, an original assignment of each agreement referred
to in clause (iii) above, in recordable form if the agreement being assigned is
a recordable document, executed in blank by Seller;

(v)           with respect to any CRE CDO that is in physical form, a
certificate from the applicable record keeper that as of the Purchase Date Buyer
shall be the registered holder of the CRE CDO;

(vi)          copies of any notices, distributions, consents or other documents
received by Seller relating to clause (v) above;

(vii)         a servicer and/or trustee notice; and

(viii)        any other documents that Buyer may request Seller to deliver to
Custodian from time to time with respect to any CRE CDO.

With respect to each Purchased Asset that is of the type described in clause
(viii) of the definition of Eligible Asset:  any of the documentation referred
to above in this Article 7(b) or other documentation with respect to such
Eligible Asset that is determined by Buyer to be necessary to effectuate the
sale, transfer, conveyance and assignment of such Eligible Asset.

From time to time, Seller shall forward to the Custodian additional documents
(originals or copies) evidencing any assumption, modification, consolidation or
extension of a Purchased Asset approved in accordance with the terms of this
Agreement, and upon receipt of any such other documents, the Custodian shall
hold such other documents as Buyer shall request from time to time.  With
respect to any documents that have been delivered or are being delivered to
recording offices for recording and have not been returned to Seller in time to
permit their

44


--------------------------------------------------------------------------------




delivery hereunder at the time required, in lieu of delivering such original
documents, Seller shall deliver to Buyer a true copy thereof with an officer’s
certificate certifying that, to the knowledge of Seller such copy is a true,
correct and complete copy of the original, which has been transmitted for
recording.  Seller shall deliver such original documents to the Custodian
promptly when they are received.  With respect to all of the Purchased Assets
delivered by Seller to Buyer or its designee (including the Custodian), Seller
shall execute an omnibus power of attorney substantially in the form of Exhibit
V attached hereto irrevocably appointing Buyer its attorney-in-fact with full
power, upon and during the continuation of an Event of Default to (i) complete
and record each Assignment of Mortgage, (ii) complete the endorsement of each
Mortgage Note or Mezzanine Note, (iii) take any action (including exercising
voting and/or consent rights) with respect to CMBS or Synthetic CMBS, Junior
Interests, or intercreditor or participation agreements, and (iv) take such
other steps as may be necessary or desirable to enforce Buyer’s rights against,
under or with respect to such Purchased Assets and the related Purchased Asset
Files and the Servicing Records; provided that Buyer shall not exercise such
power of attorney unless and until the occurrence and continuation of an Event
of Default.  Buyer shall deposit the Purchased Asset Files representing the
Purchased Assets, or direct that the Purchased Asset Files be deposited
directly, with the Custodian.  The Purchased Asset Files shall be maintained in
accordance with the Custodial Agreement.  Any Purchased Asset Files not
delivered to Buyer or its designee (including the Custodian) are and shall be
held in trust by Seller or its designee for the benefit of Buyer as the owner
thereof.  Seller or its designee shall maintain a copy of the Purchased Asset
File and the originals of the Purchased Asset File not delivered to Buyer or its
designee.  The possession of the Purchased Asset File by Seller or its designee
is at the will of Buyer for the sole purpose of servicing the related Purchased
Asset, and such retention and possession by Seller or its designee is in a
custodial capacity only.  The books and records (including, without limitation,
any computer records or tapes) of Seller or its designee shall be marked
appropriately to reflect clearly the sale of the related Purchased Asset to
Buyer.  Seller or its designee (including the Custodian) shall release its
custody of the Purchased Asset File only in accordance with written instructions
from Buyer, unless such release is required as incidental to the servicing of
the Purchased Assets, is in connection with a repurchase of any Purchased Asset
by Seller or as otherwise required by law.


(C)           NOTWITHSTANDING THE PROVISIONS OF ARTICLE 7(B), IN THE CASE OF ANY
ELIGIBLE ASSET NOT ORIGINATED BY A SELLER OR AN AFFILIATE OF A SELLER, SELLER
SHALL DELIVER WITH THE PRELIMINARY DUE DILIGENCE PACKAGE SUCH DOCUMENTS AS
SELLER OBTAINS FROM THE PERSON THAT SELLS THE ELIGIBLE ASSET TO SELLER TOGETHER
WITH A LIST OF THE DOCUMENTS THAT SELLER HAS NOT DELIVERED THAT ARE OTHERWISE
REQUIRED IN ACCORDANCE WITH ARTICLE 7(B) HEREOF; PROVIDED, HOWEVER THAT RECEIPT
OF SUCH LIST SHALL NEITHER ACT AS A WAIVER OF THE BUYER’S RIGHT HEREUNDER TO
REQUEST ANY DOCUMENT, OPINION OR CERTIFICATE IN CONNECTION WITH ITS DUE
DILIGENCE NOR REQUIRE THE BUYER TO PURCHASE ANY ELIGIBLE ASSET; PROVIDED,
FURTHER, THAT IN THE EVENT BUYER PURCHASES ANY ELIGIBLE ASSET AFTER WAIVING THE
DELIVERY BY SELLER OF ANY DOCUMENTS OTHERWISE REQUIRED TO BE DELIVERED PURSUANT
TO THE TERMS OF THIS AGREEMENT, ANY SUBSEQUENT REQUEST BY BUYER TO REQUIRE THE
DELIVERY OF SUCH DOCUMENTS SHALL BE MADE IN GOOD FAITH AND THE PREVIOUS WAIVER
OF THE DELIVERY OF SUCH DOCUMENTS SHALL NOT ACT AS A WAIVER OF BUYER’S RIGHT TO
REDUCE THE MARKET VALUE OF THE RELATED PURCHASED ASSET IN ITS SOLE AND ABSOLUTE
DISCRETION, SUCH DISCRETION TO BE EXERCISED IN GOOD FAITH, AS A RESULT OF
SELLER’S FAILURE TO DELIVER SUCH DOCUMENTS.

45


--------------------------------------------------------------------------------





(D)           UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT OR WITH RESPECT TO THE EXERCISE OF ANY VOTING OR CORPORATE RIGHTS WITH
RESPECT TO THE PURCHASED ASSETS THAT COULD MATERIALLY IMPAIR THE MARKET VALUE,
AND IN EACH CASE SUBJECT TO THE PROVISIONS OF THE PURCHASED ASSET DOCUMENTS,
BUYER SHALL BE ENTITLED TO EXERCISE ALL VOTING AND CORPORATE RIGHTS WITH RESPECT
TO THE PURCHASED ASSETS WITHOUT REGARD TO SELLER’S INSTRUCTIONS (INCLUDING, BUT
NOT LIMITED TO, IF AN ACT OF INSOLVENCY SHALL OCCUR WITH RESPECT TO SELLER, TO
THE EXTENT SELLER CONTROLS OR IS ENTITLED TO CONTROL SELECTION OF ANY SERVICER,
BUYER MAY TRANSFER ANY OR ALL OF SUCH SERVICING TO AN ENTITY SATISFACTORY TO
BUYER).


(E)           NOTWITHSTANDING THE PROVISIONS OF ARTICLE 7(B) ABOVE REQUIRING THE
EXECUTION OF THE CUSTODIAL DELIVERY AND CORRESPONDING DELIVERY OF THE PURCHASED
ASSET FILE TO THE CUSTODIAN ON OR PRIOR TO THE RELATED PURCHASE DATE, WITH
RESPECT TO EACH TRANSACTION INVOLVING A PURCHASED ASSET THAT IS IDENTIFIED IN
THE RELATED CONFIRMATION AS A “TABLE FUNDED” TRANSACTION, SELLER SHALL, IN LIEU
OF EFFECTUATING THE DELIVERY OF ALL OR A PORTION OF THE PURCHASED ASSET FILE ON
OR PRIOR TO THE RELATED PURCHASE DATE, (I) DELIVER TO THE CUSTODIAN BY FACSIMILE
ON OR BEFORE THE RELATED PURCHASE DATE FOR THE TRANSACTION (A) THE PROMISSORY
NOTE(S), ORIGINAL STOCK CERTIFICATE OR PARTICIPATION CERTIFICATE IN FAVOR OF
SELLER EVIDENCING THE MAKING OF THE PURCHASED ASSET, WITH SELLER’S ENDORSEMENT
OF SUCH INSTRUMENT TO BUYER, (B) SUCH OTHER COMPONENTS OF THE PURCHASED ASSET
FILE AS BUYER MAY REQUIRE ON A CASE BY CASE BASIS WITH RESPECT TO THE PARTICULAR
TRANSACTION, AND (C) EVIDENCE SATISFACTORY TO BUYER THAT ALL DOCUMENTS NECESSARY
TO PERFECT SELLER’S (AND, BY MEANS OF ASSIGNMENT TO BUYER ON THE PURCHASE DATE,
BUYER’S) INTEREST IN THE COLLATERAL FOR THE PURCHASED ASSET, AND (II) NOT LATER
THAN THE THIRD (3RD) BUSINESS DAY FOLLOWING THE PURCHASE DATE, DELIVER TO BUYER
THE CUSTODIAL DELIVERY AND TO THE CUSTODIAN THE ENTIRE PURCHASED ASSET FILE.


ARTICLE 8.
SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS


(A)           TITLE TO ALL PURCHASED ASSETS SHALL PASS TO BUYER ON THE
APPLICABLE PURCHASE DATE, AND BUYER SHALL HAVE FREE AND UNRESTRICTED USE OF ALL
PURCHASED ASSETS, SUBJECT, HOWEVER, TO THE TERMS OF THIS AGREEMENT.  NOTHING IN
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT SHALL PRECLUDE BUYER FROM
ENGAGING IN REPURCHASE TRANSACTIONS WITH THE PURCHASED ASSETS OR OTHERWISE
SELLING, TRANSFERRING, PLEDGING, REPLEDGING, HYPOTHECATING, OR REHYPOTHECATING
THE PURCHASED ASSETS, BUT NO SUCH TRANSACTION SHALL RELIEVE BUYER OF ITS
OBLIGATIONS TO TRANSFER THE IDENTICAL PURCHASED ASSETS TO SELLER PURSUANT TO
ARTICLE 3 OF THIS AGREEMENT OR OF BUYER’S OBLIGATION TO CREDIT OR PAY INCOME TO,
OR APPLY INCOME TO THE OBLIGATIONS OF, SELLER PURSUANT TO ARTICLE 5 HEREOF; (II)
THE PURCHASED ASSETS SHALL AT ALL TIMES BE SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND THE TERMS OF THE PURCHASED ASSET DOCUMENTS; AND (III) ANY
SUCH SALE, TRANSFER, PLEDGE, REPLEDGE, HYPOTHECATION OR REHYPOTHECATION WILL NOT
RESULT IN ANY INTERNAL COSTS TO SELLER.


(B)           NOTHING CONTAINED IN THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT SHALL OBLIGATE BUYER TO SEGREGATE ANY PURCHASED ASSETS DELIVERED TO
BUYER BY SELLER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT, NO PURCHASED ASSET SHALL REMAIN IN THE CUSTODY
OF SELLER OR AN AFFILIATE OF SELLER, EXCEPT TO THE EXTENT PERMITTED BY BUYER IN
ACCORDANCE WITH ARTICLE 7(B) HEREOF.

46


--------------------------------------------------------------------------------





ARTICLE 9.
EARLY TERMINATION


(A)           IF (A) THE LIBO RATE INCREASES PURSUANT TO THE DEFINITION THEREOF
AS A RESULT OF AN INCREASE IN BUYER’S RESERVE REQUIREMENT, (B) AN ACT OF
INSOLVENCY SHALL OCCUR WITH RESPECT TO BUYER OR AN AFFILIATED HEDGE
COUNTERPARTY, OR (C) SELLER IS REQUIRED TO PAY ANY AMOUNTS TO BUYER PURSUANT TO
ARTICLES 3(K), 3(M) OR 3(N), THEN SELLER MAY DECLARE AN “EARLY TERMINATION
EVENT”.


(B)           THE PARTY DECLARING THE EARLY TERMINATION EVENT SHALL NOTIFY THE
OTHER PARTY (SUCH NOTICE, AN “EARLY TERMINATION NOTICE”) THAT IT HAS ELECTED TO
TERMINATE THIS AGREEMENT.  REGARDLESS OF WHICH PARTY DECLARES THE EARLY
TERMINATION, SELLER SHALL DESIGNATE A DATE NO LATER THAN TEN (10) DAYS FROM THE
DATE OF THE EARLY TERMINATION NOTICE (THE “EARLY TERMINATION DATE”).


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, UNLESS AN
EVENT OF DEFAULT (OTHER THAN AN EVENT OF DEFAULT PURSUANT TO ARTICLE 13(A)(XV))
HAS OCCURRED AND IS CONTINUING, SELLER SHALL NOT BE REQUIRED TO (I) PAY ANY EXIT
FEE IN CONNECTION WITH THE REPURCHASE OF ANY ELIGIBLE ASSETS DURING, OR (II) PAY
ANY NON-USAGE FEE FOR, IN EACH CASE, ANY PERIOD FOLLOWING DELIVERY OF WRITTEN
NOTICE BY SELLER TO BUYER OR BY BUYER TO SELLER OF AN EARLY TERMINATION EVENT.


ARTICLE 10.
REPRESENTATIONS AND WARRANTIES


(A)           SELLER REPRESENTS AND WARRANTS THAT (I) IT IS DULY AUTHORIZED TO
EXECUTE AND DELIVER THIS AGREEMENT, TO ENTER INTO TRANSACTIONS CONTEMPLATED
HEREUNDER AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND HAS TAKEN ALL NECESSARY
ACTION TO AUTHORIZE SUCH EXECUTION, DELIVERY AND PERFORMANCE, (II) IT WILL
ENGAGE IN SUCH TRANSACTIONS AS PRINCIPAL (OR, IF AGREED IN WRITING, IN THE FORM
OF AN ANNEX HERETO OR OTHERWISE, IN ADVANCE OF ANY TRANSACTION BY THE OTHER
PARTY HERETO, AS AGENT FOR A DISCLOSED PRINCIPAL), (III) THE PERSON SIGNING THIS
AGREEMENT ON ITS BEHALF IS DULY AUTHORIZED TO DO SO ON ITS BEHALF (OR ON BEHALF
OF ANY SUCH DISCLOSED PRINCIPAL), (IV) IT HAS OBTAINED ALL AUTHORIZATIONS OF ANY
GOVERNMENTAL BODY REQUIRED IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS HEREUNDER TO THE EXTENT THAT THE FAILURE TO OBTAIN SUCH
AUTHORIZATIONS WOULD CAUSE A MATERIAL ADVERSE EFFECT ON SELLER’S ABILITY TO
PERFORM ITS OBLIGATIONS HEREUNDER AND SUCH AUTHORIZATIONS ARE IN FULL FORCE AND
EFFECT AND (V) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
TRANSACTIONS HEREUNDER WILL NOT VIOLATE ANY LAW, ORDINANCE OR RULE APPLICABLE TO
IT OR ITS ORGANIZATIONAL DOCUMENTS OR ANY AGREEMENT BY WHICH IT IS BOUND OR BY
WHICH ANY OF ITS ASSETS ARE AFFECTED TO THE EXTENT THAT SUCH VIOLATION WOULD
HAVE A MATERIAL ADVERSE EFFECT ON ITS ABILITY TO PERFORM ITS OBLIGATIONS
HEREUNDER.  ON THE PURCHASE DATE FOR ANY TRANSACTION, SELLER SHALL BE DEEMED TO
REPEAT ALL THE FOREGOING REPRESENTATIONS MADE BY IT.


(B)           IN ADDITION TO THE REPRESENTATIONS AND WARRANTIES IN SUBSECTION
(A) ABOVE, SELLER REPRESENTS AND WARRANTS TO BUYER AS OF THE DATE OF THIS
AGREEMENT AND WILL BE DEEMED TO REPRESENT AND WARRANT TO BUYER AS OF THE
PURCHASE DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS BY BUYER FROM SELLER AND
ANY TRANSACTION THEREUNDER AND COVENANTS THAT AT ALL TIMES WHILE THIS AGREEMENT
AND ANY TRANSACTION THEREUNDER IS IN EFFECT, UNLESS OTHERWISE STATED HEREIN:

47


--------------------------------------------------------------------------------



(I)            ORGANIZATION.  SELLER IS DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS AND REGULATIONS OF THE STATE OF SELLER’S
INCORPORATION AND IS DULY LICENSED, QUALIFIED, AND IN GOOD STANDING IN EVERY
STATE WHERE SUCH LICENSING OR QUALIFICATION IS NECESSARY FOR THE TRANSACTION OF
SELLER’S BUSINESS, EXCEPT WHERE FAILURE TO SO QUALIFY COULD NOT BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.  SELLER HAS THE POWER TO OWN AND HOLD
THE ASSETS IT PURPORTS TO OWN AND HOLD, AND TO CARRY ON ITS BUSINESS AS NOW
BEING CONDUCTED AND PROPOSED TO BE CONDUCTED, AND HAS THE POWER TO EXECUTE,
DELIVER, AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS.


(II)           DUE EXECUTION; ENFORCEABILITY.  THE TRANSACTION DOCUMENTS HAVE
BEEN OR WILL BE DULY EXECUTED AND DELIVERED BY SELLER, FOR GOOD AND VALUABLE
CONSIDERATION.  THE TRANSACTION DOCUMENTS CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS SUBJECT TO BANKRUPTCY, INSOLVENCY, AND OTHER LIMITATIONS
ON CREDITORS’ RIGHTS GENERALLY AND TO EQUITABLE PRINCIPLES.


(III)          ABILITY TO PERFORM.  SELLER DOES NOT BELIEVE, NOR DOES IT HAVE
ANY REASON OR CAUSE TO BELIEVE, THAT IT CANNOT PERFORM EACH AND EVERY COVENANT
CONTAINED IN THE TRANSACTION DOCUMENTS APPLICABLE TO IT TO WHICH IT IS A PARTY.


(IV)          NON-CONTRAVENTION.  NEITHER THE EXECUTION AND DELIVERY OF THE
TRANSACTION DOCUMENTS, NOR CONSUMMATION BY SELLER OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS (OR ANY OF THEM), NOR COMPLIANCE BY
SELLER WITH THE TERMS, CONDITIONS AND PROVISIONS OF THE TRANSACTION DOCUMENTS
(OR ANY OF THEM) WILL CONFLICT WITH OR RESULT IN A BREACH OF ANY OF THE TERMS,
CONDITIONS OR PROVISIONS OF (I) THE ORGANIZATIONAL DOCUMENTS OF SELLER, (II) ANY
CONTRACTUAL OBLIGATION TO WHICH SELLER IS NOW A PARTY OR THE RIGHTS UNDER WHICH
HAVE BEEN ASSIGNED TO SELLER OR THE OBLIGATIONS UNDER WHICH HAVE BEEN ASSUMED BY
SELLER OR TO WHICH THE ASSETS OF SELLER ARE SUBJECT OR CONSTITUTE A DEFAULT
THEREUNDER, OR RESULT THEREUNDER IN THE CREATION OR IMPOSITION OF ANY LIEN UPON
ANY OF THE ASSETS OF SELLER, OTHER THAN PURSUANT TO THE TRANSACTION DOCUMENTS,
(III) ANY JUDGMENT OR ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY COURT
APPLICABLE TO SELLER, OR (IV) ANY APPLICABLE REQUIREMENT OF LAW, IN THE CASE OF
CLAUSES (II)-(IV) ABOVE, TO THE EXTENT THAT SUCH CONFLICT OR BREACH WOULD HAVE A
MATERIAL ADVERSE EFFECT UPON SELLER’S ABILITY TO PERFORM ITS OBLIGATIONS
HEREUNDER.


(V)           LITIGATION; REQUIREMENTS OF LAW.  AS OF THE DATE HEREOF AND AS OF
THE PURCHASE DATE FOR ANY TRANSACTION HEREUNDER, THERE IS NO ACTION, SUIT,
PROCEEDING, INVESTIGATION, OR ARBITRATION PENDING OR, TO THE BEST KNOWLEDGE OF
SELLER, THREATENED AGAINST SELLER OR ANY OF ITS ASSETS, NOR IS THERE ANY ACTION,
SUIT, PROCEEDING, INVESTIGATION, OR ARBITRATION PENDING OR THREATENED AGAINST
SELLER THAT MAY RESULT IN ANY MATERIAL ADVERSE EFFECT.  NEITHER SELLER NOR
EITHER GUARANTOR IS IN DEFAULT IN ANY MATERIAL RESPECT WITH RESPECT TO ANY
JUDGMENT, ORDER, WRIT, INJUNCTION, DECREE, RULE OR REGULATION OF ANY ARBITRATOR
OR GOVERNMENTAL AUTHORITY.


(VI)          NO BROKER.  SELLER HAS NOT DEALT WITH ANY BROKER, INVESTMENT
BANKER, AGENT, OR OTHER PERSON (OTHER THAN BUYER OR AN AFFILIATE OF BUYER) WHO
MAY BE ENTITLED TO ANY

48


--------------------------------------------------------------------------------





COMMISSION OR COMPENSATION IN CONNECTION WITH THE SALE OF PURCHASED ASSETS
PURSUANT TO ANY OF THE TRANSACTION DOCUMENTS.


(VII)         GOOD TITLE TO PURCHASED ASSETS.  IMMEDIATELY PRIOR TO THE PURCHASE
OF ANY PURCHASED ASSETS BY BUYER FROM SELLER, SUCH PURCHASED ASSETS ARE FREE AND
CLEAR OF ANY LIEN, ENCUMBRANCE OR IMPEDIMENT TO TRANSFER (INCLUDING ANY “ADVERSE
CLAIM” AS DEFINED IN ARTICLE 8-102(A)(1) OF THE UCC) WITH THE EXCEPTION OF (A)
LIENS TO BE RELEASED SIMULTANEOUSLY WITH THE SALE TO BUYER HEREUNDER AND (B)
LIENS GRANTED BY SELLER IN FAVOR OF THE COUNTERPARTY TO ANY HEDGING TRANSACTION,
SOLELY TO THE EXTENT SUCH LIENS ARE EXPRESSLY SUBORDINATE TO THE RIGHTS AND
INTERESTS OF BUYER HEREUNDER, AND SELLER IS THE RECORD AND BENEFICIAL OWNER OF
AND HAS GOOD AND MARKETABLE TITLE TO AND THE RIGHT TO SELL AND TRANSFER SUCH
PURCHASED ASSETS TO BUYER AND, UPON TRANSFER OF SUCH PURCHASED ASSETS TO BUYER,
BUYER SHALL BE THE OWNER OF SUCH PURCHASED ASSETS FREE OF ANY ADVERSE CLAIM.  IN
THE EVENT THE RELATED TRANSACTION IS RECHARACTERIZED AS A SECURED FINANCING OF
THE PURCHASED ASSETS, THE PROVISIONS OF THIS AGREEMENT ARE EFFECTIVE TO CREATE
IN FAVOR OF BUYER A VALID SECURITY INTEREST IN ALL RIGHTS, TITLE AND INTEREST OF
SELLER IN, TO AND UNDER THE PURCHASED ASSETS AND BUYER SHALL HAVE A VALID,
PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE PURCHASED ASSETS (AND WITHOUT
LIMITATION ON THE FOREGOING, BUYER, AS ENTITLEMENT HOLDER, SHALL HAVE A
“SECURITY ENTITLEMENT” TO THE PURCHASED ASSETS).


(VIII)        NO MARGIN DEFICIT; NO DEFAULTS.  NO MARGIN DEFICIT EXISTS AND NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR EXISTS UNDER OR WITH RESPECT TO THE
TRANSACTION DOCUMENTS.


(IX)           AUTHORIZED REPRESENTATIVES.  THE DULY AUTHORIZED REPRESENTATIVES
OF SELLER ARE LISTED ON, AND TRUE SIGNATURES OF SUCH AUTHORIZED REPRESENTATIVES
ARE SET FORTH ON, EXHIBIT II ATTACHED TO THIS AGREEMENT.


(X)            REPRESENTATIONS AND WARRANTIES REGARDING PURCHASED ASSETS;
DELIVERY OF PURCHASED ASSET FILE.

(A)          AS OF THE DATE HEREOF, SELLER HAS NOT ASSIGNED, PLEDGED, OR
OTHERWISE CONVEYED OR ENCUMBERED ANY PURCHASED ASSET TO ANY OTHER PERSON, AND
IMMEDIATELY PRIOR TO THE SALE OF SUCH PURCHASED ASSET TO BUYER, SELLER WAS THE
SOLE OWNER OF SUCH PURCHASED ASSET AND HAD GOOD AND MARKETABLE TITLE THERETO,
FREE AND CLEAR OF ALL LIENS, IN EACH CASE EXCEPT FOR (1) LIENS TO BE RELEASED
SIMULTANEOUSLY WITH THE SALE TO BUYER HEREUNDER AND (2) LIENS GRANTED BY SELLER
IN FAVOR OF THE COUNTERPARTY TO ANY HEDGING TRANSACTION, SOLELY TO THE EXTENT
SUCH LIENS ARE EXPRESSLY SUBORDINATE TO THE RIGHTS AND INTERESTS OF BUYER
HEREUNDER.

(B)           THE PROVISIONS OF THIS AGREEMENT AND THE RELATED CONFIRMATION ARE
EFFECTIVE TO EITHER CONSTITUTE A SALE OF PURCHASED ITEMS TO BUYER OR TO CREATE
IN FAVOR OF BUYER A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN ALL RIGHT,
TITLE AND INTEREST OF SELLER IN, TO AND UNDER THE PURCHASED ITEMS.

(C)           UPON RECEIPT BY THE CUSTODIAN OF EACH MEZZANINE LOAN NOTE, B-NOTE
OR JUNIOR INTEREST CERTIFICATE, ENDORSED IN BLANK BY A DULY AUTHORIZED OFFICER

49


--------------------------------------------------------------------------------




OF SELLER, AND RECEIPT BY SELLER OF THE APPLICABLE PURCHASE PRICE, EITHER A
PURCHASE SHALL HAVE BEEN COMPLETED BY BUYER OF SUCH MEZZANINE LOAN NOTE, B-NOTE
OR JUNIOR INTEREST CERTIFICATE, AS APPLICABLE, OR BUYER SHALL HAVE A VALID AND
FULLY PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL RIGHT, TITLE AND
INTEREST OF SELLER IN THE PURCHASED ITEMS DESCRIBED THEREIN.

(D)          EACH OF THE REPRESENTATIONS AND WARRANTIES MADE IN RESPECT OF THE
PURCHASED ASSETS PURSUANT TO EXHIBIT VI ARE TRUE, COMPLETE AND CORRECT, EXCEPT
TO THE EXTENT DISCLOSED IN A REQUESTED EXCEPTIONS REPORT.

(E)           UPON THE FILING OF FINANCING STATEMENTS ON FORM UCC-1 NAMING BUYER
AS “SECURED PARTY”, SELLER AS “DEBTOR” AND DESCRIBING THE PURCHASED ITEMS, IN
THE JURISDICTIONS AND RECORDING OFFICES LISTED ON EXHIBIT XIII ATTACHED HERETO,
THE SECURITY INTERESTS GRANTED HEREUNDER IN THAT PORTION OF THE PURCHASED ITEMS
WHICH CAN BE PERFECTED BY FILING UNDER THE UNIFORM COMMERCIAL CODE WILL
CONSTITUTE FULLY PERFECTED SECURITY INTERESTS UNDER THE UNIFORM COMMERCIAL CODE
IN ALL RIGHT, TITLE AND INTEREST OF SELLER IN, TO AND UNDER SUCH PURCHASED
ITEMS.

(F)           UPON EXECUTION AND DELIVERY OF THE CONTROL AGREEMENT, BUYER SHALL
EITHER BE THE OWNER OF, OR HAVE A VALID AND FULLY PERFECTED FIRST PRIORITY
SECURITY INTEREST IN, THE “INVESTMENT PROPERTY” AND ALL “DEPOSIT ACCOUNTS” (EACH
AS DEFINED IN THE UNIFORM COMMERCIAL CODE) COMPRISING PURCHASED ITEMS OR ANY
AFTER-ACQUIRED PROPERTY RELATED TO SUCH PURCHASED ITEMS.  EXCEPT TO THE EXTENT
DISCLOSED IN A REQUESTED EXCEPTIONS REPORT, SELLER OR ITS DESIGNEE IS IN
POSSESSION OF A COMPLETE, TRUE AND ACCURATE PURCHASED ASSET FILE WITH RESPECT TO
EACH PURCHASED ASSET, EXCEPT FOR SUCH DOCUMENTS THE ORIGINALS OF WHICH HAVE BEEN
DELIVERED TO THE CUSTODIAN.


(XI)           ADEQUATE CAPITALIZATION; NO FRAUDULENT TRANSFER.  SELLER HAS, AS
OF SUCH PURCHASE DATE, ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS FORESEEABLE
IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF ITS CONTEMPLATED
BUSINESS OPERATIONS.  SELLER IS GENERALLY ABLE TO PAY, AND AS OF THE DATE HEREOF
IS PAYING, ITS DEBTS AS THEY COME DUE.  SELLER HAS NOT BECOME, OR IS PRESENTLY,
FINANCIALLY INSOLVENT NOR WILL SELLER BE MADE INSOLVENT BY VIRTUE OF SELLER’S
EXECUTION OF OR PERFORMANCE UNDER ANY OF THE TRANSACTION DOCUMENTS WITHIN THE
MEANING OF THE BANKRUPTCY LAWS OR THE INSOLVENCY LAWS OF ANY JURISDICTION. 
SELLER HAS NOT ENTERED INTO ANY TRANSACTION DOCUMENT OR ANY TRANSACTION PURSUANT
THERETO IN CONTEMPLATION OF INSOLVENCY OR WITH INTENT TO HINDER, DELAY OR
DEFRAUD ANY CREDITOR.


(XII)          NO CONFLICTS OR CONSENTS.  NEITHER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS BY SELLER, NOR THE
CONSUMMATION OF ANY OF THE TRANSACTIONS BY IT HEREIN OR THEREIN CONTEMPLATED,
NOR COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF OR WITH THE TERMS AND
PROVISIONS THEREOF, WILL CONTRAVENE OR CONFLICT WITH OR RESULT IN THE CREATION
OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE) ANY LIEN UPON ANY OF
THE PROPERTY OR ASSETS OF SELLER PURSUANT TO THE TERMS OF ANY INDENTURE,
MORTGAGE, DEED OF TRUST, OR OTHER AGREEMENT OR INSTRUMENT TO WHICH SELLER IS A
PARTY OR BY WHICH SELLER MAY BE BOUND, OR TO WHICH SELLER MAY BE SUBJECT.  NO
CONSENT, APPROVAL, AUTHORIZATION, OR ORDER OF ANY THIRD PARTY IS REQUIRED IN
CONNECTION WITH THE EXECUTION AND

50


--------------------------------------------------------------------------------





DELIVERY BY SELLER OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY OR TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHICH HAS NOT ALREADY
BEEN OBTAINED.


(XIII)         GOVERNMENTAL APPROVALS.    NO ORDER, CONSENT, APPROVAL, LICENSE,
AUTHORIZATION OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION WITH, OR
EXEMPTION BY, ANY GOVERNMENTAL AUTHORITY IS REQUIRED TO AUTHORIZE, OR IS
REQUIRED IN CONNECTION WITH, (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY
TRANSACTION DOCUMENT TO WHICH SELLER IS OR WILL BE A PARTY, (II) THE LEGALITY,
VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF ANY SUCH TRANSACTION DOCUMENT
AGAINST SELLER OR (III) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (OTHER THAN THE FILING OF CERTAIN FINANCING STATEMENTS IN RESPECT
OF CERTAIN SECURITY INTERESTS).


(XIV)        ORGANIZATIONAL DOCUMENTS.  SELLER HAS DELIVERED TO BUYER CERTIFIED
COPIES OF ITS ORGANIZATION DOCUMENTS, TOGETHER WITH ALL AMENDMENTS THERETO, IF
ANY.


(XV)         NO ENCUMBRANCES.  THERE ARE (I) NO OUTSTANDING RIGHTS, OPTIONS,
WARRANTS OR AGREEMENTS ON THE PART OF SELLER FOR A PURCHASE, SALE OR ISSUANCE,
IN CONNECTION WITH THE PURCHASED ASSETS, AND (II) NO AGREEMENTS ON THE PART OF
SELLER TO ISSUE, SELL OR DISTRIBUTE THE PURCHASED ASSETS EXCEPT AS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS.


(XVI)        FEDERAL REGULATIONS.  SELLER IS NOT AN “INVESTMENT COMPANY,” OR A
COMPANY “CONTROLLED BY AN INVESTMENT COMPANY,” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  SELLER IS NOT A “HOLDING COMPANY,”
OR A “SUBSIDIARY COMPANY OF A HOLDING COMPANY,” OR AN “AFFILIATE” OF EITHER A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY OF A HOLDING COMPANY,” AS SUCH TERMS
ARE DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 2005, AS AMENDED.


(XVII)       TAXES.  SELLER HAS FILED OR CAUSED TO BE FILED ALL TAX RETURNS
THAT, TO THE KNOWLEDGE OF SELLER, WOULD BE DELINQUENT IF THEY HAD NOT BEEN FILED
ON OR BEFORE THE DATE HEREOF AND HAS PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE
ON OR BEFORE THE DATE HEREOF ON SUCH RETURNS OR ON ANY ASSESSMENTS MADE AGAINST
IT OR ANY OF ITS PROPERTY AND ALL OTHER TAXES, FEES OR OTHER CHARGES IMPOSED ON
IT AND ANY OF ITS ASSETS BY ANY GOVERNMENTAL AUTHORITY EXCEPT FOR ANY SUCH TAXES
AS (A) ARE BEING APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED AND WITH RESPECT TO WHICH ADEQUATE RESERVES
HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP OR (B) ARE DE MINIMIS IN AMOUNT; NO
TAX LIENS HAVE BEEN FILED AGAINST ANY OF SELLER’S ASSETS AND, NO CLAIMS ARE
BEING ASSERTED WITH RESPECT TO ANY SUCH TAXES, FEES OR OTHER CHARGES.


(XVIII)      JUDGMENTS/BANKRUPTCY.  EXCEPT AS DISCLOSED IN WRITING TO BUYER,
THERE ARE NO JUDGMENTS AGAINST SELLER UNSATISFIED OF RECORD OR DOCKETED IN ANY
COURT LOCATED IN THE UNITED STATES OF AMERICA AND NO ACT OF INSOLVENCY HAS EVER
OCCURRED WITH RESPECT TO SELLER.


(XIX)         SOLVENCY.  NEITHER THE TRANSACTION DOCUMENTS NOR ANY TRANSACTION
THEREUNDER ARE ENTERED INTO IN CONTEMPLATION OF INSOLVENCY OR WITH INTENT TO
HINDER, DELAY OR DEFRAUD ANY OF SELLER’S CREDITORS.  THE TRANSFER OF THE
PURCHASED ASSETS SUBJECT HERETO AND THE OBLIGATION TO REPURCHASE SUCH PURCHASED
ASSETS IS NOT UNDERTAKEN WITH THE INTENT

51


--------------------------------------------------------------------------------





TO HINDER, DELAY OR DEFRAUD ANY OF SELLER’S CREDITORS.  AS OF THE REPURCHASE
DATE, SELLER IS NOT INSOLVENT WITHIN THE MEANING OF 11 U.S.C. SECTION 101(32) OR
ANY SUCCESSOR PROVISION THEREOF AND THE TRANSFER AND SALE OF THE PURCHASED
ASSETS PURSUANT HERETO AND THE OBLIGATION TO REPURCHASE SUCH PURCHASED ASSET (I)
WILL NOT CAUSE THE LIABILITIES OF SELLER TO EXCEED THE ASSETS OF SELLER, (II)
WILL NOT RESULT IN SELLER HAVING UNREASONABLY SMALL CAPITAL, AND (III) WILL NOT
RESULT IN DEBTS THAT WOULD BE BEYOND SELLER’S ABILITY TO PAY AS THE SAME
MATURE.  NO PETITION IN BANKRUPTCY HAS BEEN FILED AGAINST SELLER IN THE LAST TEN
(10) YEARS, AND SELLER HAS NOT IN THE LAST TEN (10) YEARS MADE AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS OR TAKEN ADVANTAGE OF ANY DEBTORS RELIEF LAWS.  THE
SELLER HAS ONLY ENTERED INTO AGREEMENTS ON TERMS THAT WOULD BE CONSIDERED ARM’S
LENGTH AND OTHERWISE ON TERMS CONSISTENT WITH OTHER SIMILAR AGREEMENTS IN THE
MARKET.


(XX)          USE OF PROCEEDS; MARGIN REGULATIONS.  ALL PROCEEDS OF EACH
TRANSACTION SHALL BE USED BY SELLER FOR PURPOSES PERMITTED UNDER SELLER’S
GOVERNING DOCUMENTS, PROVIDED THAT NO PART OF THE PROCEEDS OF ANY TRANSACTION
WILL BE USED BY SELLER TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT
TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.  NEITHER
THE ENTERING INTO OF ANY TRANSACTION NOR THE USE OF ANY PROCEEDS THEREOF WILL
VIOLATE, OR BE INCONSISTENT WITH, ANY PROVISION OF REGULATION T, U OR X OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


(XXI)         FULL AND ACCURATE DISCLOSURE.  NO INFORMATION CONTAINED IN THE
TRANSACTION DOCUMENTS REGARDING THE SELLER, ITS AFFILIATES, OR ANY OF THE
SELLER’S ASSETS, OR ANY WRITTEN STATEMENT FURNISHED BY OR ON BEHALF OF SELLER
PURSUANT TO THE TERMS OF THE TRANSACTION DOCUMENTS, CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE
THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE.


(XXII)        FINANCIAL INFORMATION.  ALL FINANCIAL DATA CONCERNING SELLER AND
THE PURCHASED ASSETS THAT HAS BEEN DELIVERED BY OR ON BEHALF OF SELLER TO BUYER
IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS.  ALL FINANCIAL DATA
CONCERNING SELLER HAS BEEN PREPARED FAIRLY IN ACCORDANCE WITH GAAP.  ALL
FINANCIAL DATA CONCERNING THE PURCHASED ASSETS HAS BEEN PREPARED IN ACCORDANCE
WITH STANDARD INDUSTRY PRACTICES.  SINCE THE DELIVERY OF SUCH DATA, EXCEPT AS
OTHERWISE DISCLOSED IN WRITING TO BUYER, THERE HAS BEEN NO CHANGE IN THE
FINANCIAL POSITION OF SELLER OR THE PURCHASED ASSETS, OR IN THE RESULTS OF
OPERATIONS OF SELLER, WHICH CHANGE IS REASONABLY LIKELY TO HAVE IN A MATERIAL
ADVERSE EFFECT ON SELLER.


(XXIII)       HEDGING TRANSACTIONS.  TO THE ACTUAL KNOWLEDGE OF SELLER, AS OF
THE PURCHASE DATE FOR ANY PURCHASED ASSET THAT IS SUBJECT TO A HEDGING
TRANSACTION, EACH SUCH HEDGING TRANSACTION IS IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS, EACH COUNTERPARTY THERETO IS AN AFFILIATED HEDGE
COUNTERPARTY OR A QUALIFIED HEDGE COUNTERPARTY, AND NO “TERMINATION EVENT”,
“EVENT OF DEFAULT”, “POTENTIAL EVENT OF DEFAULT” OR ANY SIMILAR EVENT, HOWEVER
DENOMINATED, HAS OCCURRED AND IS CONTINUING WITH RESPECT THERETO.


(XXIV)       SELECTION PROCESS.  THE PURCHASED ASSETS UNDER THIS AGREEMENT WERE
NOT SELECTED BY SELLER IN A MANNER DIFFERENT FROM THE MANNER IN WHICH SELLER
SELECTS ASSETS

52


--------------------------------------------------------------------------------





WITH REGARD TO ANY OTHER FACILITIES TO WHICH IT IS A PARTY OR, IN ANY EVENT, SO
AS TO AFFECT ADVERSELY THE INTERESTS OF BUYER.


(XXV)        SERVICING AGREEMENTS.  SELLER HAS DELIVERED TO BUYER ALL SERVICING
AGREEMENTS PERTAINING TO THE PURCHASED ASSETS AND TO THE ACTUAL KNOWLEDGE OF
SELLER, AS OF THE DATE OF THIS AGREEMENT AND AS OF THE PURCHASE DATE FOR THE
PURCHASE OF ANY PURCHASED ASSETS SUBJECT TO A SERVICING AGREEMENT, EACH SUCH
SERVICING AGREEMENT IS IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS AND
NO DEFAULT OR EVENT OF DEFAULT EXISTS THEREUNDER.


(XXVI)       NO RELIANCE.  SELLER HAS MADE ITS OWN INDEPENDENT DECISIONS TO
ENTER INTO THE TRANSACTION DOCUMENTS AND EACH TRANSACTION AND AS TO WHETHER SUCH
TRANSACTION IS APPROPRIATE AND PROPER FOR IT BASED UPON ITS OWN JUDGMENT AND
UPON ADVICE FROM SUCH ADVISORS (INCLUDING WITHOUT LIMITATION, LEGAL COUNSEL AND
ACCOUNTANTS) AS IT HAS DEEMED NECESSARY.  SELLER IS NOT RELYING UPON ANY ADVICE
FROM BUYER AS TO ANY ASPECT OF THE TRANSACTIONS, INCLUDING WITHOUT LIMITATION,
THE LEGAL, ACCOUNTING OR TAX TREATMENT OF SUCH TRANSACTIONS.


(XXVII)      PATRIOT ACT.  SELLER IS IN COMPLIANCE, IN ALL MATERIAL RESPECTS,
WITH THE (I) THE TRADING WITH THE ENEMY ACT, AS AMENDED, AND EACH OF THE FOREIGN
ASSETS CONTROL REGULATIONS OF THE UNITED STATES TREASURY DEPARTMENT (31 CFR,
SUBTITLE B, CHAPTER V, AS AMENDED) AND ANY OTHER APPLICABLE ENABLING LEGISLATION
OR EXECUTIVE ORDER RELATING THERETO, AND (II) THE UNITING AND STRENGTHENING
AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT
TERRORISM (USA PATRIOT ACT OF 2001).  NO PART OF THE PROCEEDS OF ANY TRANSACTION
WILL BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO ANY GOVERNMENTAL
OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL PARTY, CANDIDATE
FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL CAPACITY, IN ORDER TO
OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER ADVANTAGE, IN VIOLATION
OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED.


(XXVIII)     ENVIRONMENTAL MATTERS.

(A)           NO PROPERTIES OWNED OR LEASED BY SELLER AND NO PROPERTIES FORMERLY
OWNED OR LEASED BY SELLER, ITS PREDECESSORS, OR ANY FORMER SUBSIDIARIES OR
PREDECESSORS THEREOF (THE “PROPERTIES”), CONTAIN, OR HAVE PREVIOUSLY CONTAINED,
ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR CONCENTRATIONS WHICH
CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR REASONABLY COULD BE EXPECTED TO
GIVE RISE TO LIABILITY UNDER, ENVIRONMENTAL LAWS THAT WOULD HAVE A MATERIAL
ADVERSE EFFECT;

(B)           SELLER IS IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS,
AND THERE IS NO VIOLATION OF ANY ENVIRONMENTAL LAWS WHICH REASONABLY WOULD BE
EXPECTED TO INTERFERE WITH THE CONTINUED OPERATIONS OF SELLER THAT WOULD HAVE A
MATERIAL ADVERSE EFFECT;

(C)           SELLER HAS NOT RECEIVED ANY NOTICE OF VIOLATION, ALLEGED
VIOLATION, NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY UNDER ANY
ENVIRONMENTAL

53


--------------------------------------------------------------------------------




LAW THAT WOULD HAVE A MATERIAL ADVERSE EFFECT, NOR DOES SELLER HAVE KNOWLEDGE
THAT ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING THREATENED;

(D)           MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED OR
DISPOSED BY SELLER IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION WHICH
REASONABLY WOULD BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE
ENVIRONMENTAL LAW, NOR HAS SELLER GENERATED, TREATED, STORED OR DISPOSED OF AT,
ON OR UNDER ANY OF THE PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT
REASONABLY WOULD BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE
ENVIRONMENTAL LAW THAT WOULD HAVE A MATERIAL ADVERSE EFFECT;

(E)           NO JUDICIAL PROCEEDINGS OR GOVERNMENTAL OR ADMINISTRATIVE ACTION
IS PENDING, OR, TO THE KNOWLEDGE OF SELLER, THREATENED, UNDER ANY ENVIRONMENTAL
LAW WHICH SELLER IS OR WILL BE NAMED AS A PARTY, NOR ARE THERE ANY CONSENT
DECREES OR OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS,
OR OTHER ADMINISTRATIVE OR JUDICIAL REQUIREMENTS ARISING OUT OF JUDICIAL
PROCEEDINGS OR GOVERNMENTAL OR ADMINISTRATIVE ACTIONS, OUTSTANDING UNDER ANY
ENVIRONMENTAL LAW TO WHICH SELLER IS A PARTY THAT WOULD HAVE A MATERIAL ADVERSE
EFFECT;

(F)            THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN IN VIOLATION OF OR IN AMOUNTS OR IN A MANNER THAT
REASONABLY WOULD BE EXPECTED TO GIVE RISE TO LIABILITY THAT WOULD HAVE A
MATERIAL ADVERSE EFFECT UNDER ANY ENVIRONMENTAL LAW FOR WHICH SELLER MAY BECOME
LIABLE; AND

(G)           EACH OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE
PRECEDING CLAUSES (A) THROUGH (F) IS TRUE AND CORRECT WITH RESPECT TO EACH
PARCEL OF REAL PROPERTY OWNED OR OPERATED BY SELLER.


(XXIX)       INSIDER.  SELLER IS NOT AN “EXECUTIVE OFFICER,” “DIRECTOR,” OR
“PERSON WHO DIRECTLY OR INDIRECTLY OR ACTING THROUGH OR IN CONCERT WITH ONE OR
MORE PERSONS OWNS, CONTROLS, OR HAS THE POWER TO VOTE MORE THAN 10% OF ANY CLASS
OF VOTING SECURITIES” (AS THOSE TERMS ARE DEFINED IN 12 U.S.C. § 375(B) OR IN
REGULATIONS PROMULGATED PURSUANT THERETO) OF BUYER, OF A BANK HOLDING COMPANY OF
WHICH BUYER IS A SUBSIDIARY, OR OF ANY SUBSIDIARY, OF A BANK HOLDING COMPANY OF
WHICH BUYER IS A SUBSIDIARY, OF ANY BANK AT WHICH BUYER MAINTAINS A
CORRESPONDENT ACCOUNT OR OF ANY LENDER WHICH MAINTAINS A CORRESPONDENT ACCOUNT
WITH BUYER


(XXX)        OFFICE OF FOREIGN ASSETS CONTROL.  SELLER IS NOT A PERSON (I) WHOSE
PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING PURSUANT TO
SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM (66 FED. REG. 49079 (2001)), (II) WHO ENGAGES IN ANY DEALINGS OR
TRANSACTIONS PROHIBITED BY SECTION 2 OF SUCH EXECUTIVE ORDER, OR TO THE BEST OF
SELLER’S KNOWLEDGE,  IS OTHERWISE ASSOCIATED WITH ANY SUCH PERSON IN ANY MANNER
IN VIOLATION OF SECTION 2 OF SUCH EXECUTIVE ORDER, OR (III) ON THE CURRENT LIST
OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS

54


--------------------------------------------------------------------------------





OR SUBJECT TO THE LIMITATIONS OR PROHIBITIONS UNDER ANY OTHER U.S. DEPARTMENT OF
TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL REGULATION OR EXECUTIVE ORDER.


(XXXI)       NOTICE ADDRESS; JURISDICTION OF ORGANIZATION.  ON THE DATE OF THIS
AGREEMENT, SELLER’S ADDRESS FOR NOTICES IS AS SPECIFIED ON ANNEX I.  SELLER’S
JURISDICTION OF ORGANIZATION IS DELAWARE.  THE LOCATION WHERE SELLER KEEPS ITS
BOOKS AND RECORDS, INCLUDING ALL COMPUTER TAPES AND RECORDS RELATING TO THE
COLLATERAL AND PURCHASED ITEMS, IS ITS NOTICE ADDRESS.  SELLER MAY CHANGE ITS
ADDRESS FOR NOTICES AND FOR THE LOCATION OF ITS BOOKS AND RECORDS BY GIVING
BUYER WRITTEN NOTICE OF SUCH CHANGE.


(XXXII)      OWNERSHIP.  EACH SELLER IS AND SHALL REMAIN AT ALL TIMES A WHOLLY
OWNED SUBSIDIARY OF DIVIDEND CAPITAL TOTAL REALTY OPERATING PARTNERSHIP, LP.


ARTICLE 11.
NEGATIVE COVENANTS OF SELLER

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of Buyer:


(A)           TAKE ANY ACTION THAT WOULD DIRECTLY OR INDIRECTLY IMPAIR OR
ADVERSELY AFFECT BUYER’S TITLE TO THE PURCHASED ASSETS (OTHER THAN AS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS);


(B)           TRANSFER, ASSIGN, CONVEY, GRANT, BARGAIN, SELL, SET OVER, DELIVER
OR OTHERWISE DISPOSE OF, OR PLEDGE OR HYPOTHECATE, DIRECTLY OR INDIRECTLY, ANY
INTEREST IN THE PURCHASED ASSETS (OR ANY OF THEM) TO ANY PERSON OTHER THAN
BUYER, OR ENGAGE IN REPURCHASE TRANSACTIONS OR SIMILAR TRANSACTIONS WITH RESPECT
TO THE PURCHASED ASSETS (OR ANY OF THEM) WITH ANY PERSON OTHER THAN BUYER
(UNLESS SUCH PURCHASED ASSET HAS BEEN REPURCHASED) OTHER THAN AS CONTEMPLATED BY
THE TRANSACTION DOCUMENTS;


(C)           MODIFY IN ANY MATERIAL RESPECT ANY SERVICING AGREEMENTS TO WHICH
IT IS A PARTY, WITHOUT THE CONSENT OF BUYER IN ITS SOLE AND ABSOLUTE DISCRETION;


(D)           CREATE, INCUR OR PERMIT TO EXIST ANY LIEN, ENCUMBRANCE OR SECURITY
INTEREST IN OR ON ANY OF THE PURCHASED ASSETS, THE OTHER COLLATERAL OR PURCHASED
ITEMS, OTHER THAN THE SECURITY INTEREST GRANTED BY SELLER PURSUANT TO ARTICLE 6
OF THIS AGREEMENT (UNLESS SUCH PURCHASED ASSET HAS BEEN REPURCHASED);


(E)           CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS
PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT
FOR THE FOLLOWING, HEREINAFTER REFERRED TO AS THE “PERMITTED LIENS”:


(I)            LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS, PROVIDED THAT ADEQUATE RESERVES WITH RESPECT
THERETO ARE MAINTAINED ON THE BOOKS OF THE BORROWER OR ITS SUBSIDIARIES, AS THE
CASE MAY BE, IN CONFORMITY WITH GAAP;

55


--------------------------------------------------------------------------------





(II)           LIENS CREATED PURSUANT TO THE TRANSACTION DOCUMENTS;


(III)          LIENS CREATED PURSUANT TO OR IN CONNECTION WITH OTHER WAREHOUSE
FACILITIES ON THE FINANCIAL ASSETS THAT ARE THE SUBJECT OF SUCH OTHER WAREHOUSE
FACILITIES, SOLELY TO SECURE THE OBLIGATIONS OF SELLER UNDER SUCH OTHER
WAREHOUSE FACILITIES; AND


(IV)          LIENS ON THE RIGHTS OF SELLER CREATED PURSUANT TO OR IN CONNECTION
WITH SUBSCRIPTION FACILITIES UNDER SUBSCRIPTION AGREEMENTS OR OTHER AGREEMENTS
RELATED THERETO, INCLUDING SELLER’S RIGHTS TO CALL CAPITAL FROM ITS INVESTORS;


(F)            ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION OR
AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION, WINDING UP OR DISSOLUTION), SELL ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS WITHOUT THE CONSENT OF BUYER IN ITS SOLE AND ABSOLUTE DISCRETION;


(G)           CONSENT OR ASSENT TO ANY AMENDMENT OR SUPPLEMENT TO, OR
TERMINATION OF, ANY NOTE, LOAN AGREEMENT, MORTGAGE OR GUARANTEE RELATING TO THE
PURCHASED ASSETS OR OTHER MATERIAL AGREEMENT OR INSTRUMENT RELATING TO THE
PURCHASED ASSETS OTHER THAN IN ACCORDANCE WITH ARTICLE 28;


(H)           PERMIT THE ORGANIZATIONAL DOCUMENTS OR ORGANIZATIONAL STRUCTURE OF
DCTRT REPO HOLDCO LLC, TRT LENDING LLC OR DCTRT SECURITIES HOLDCO LLC TO BE
AMENDED WITHOUT (I) THE PRIOR WRITTEN CONSENT OF BUYER, GRANTED OR WITHHELD IN
ITS SOLE AND ABSOLUTE DISCRETION, OR (II) THE DELIVERY TO BUYER OF A NEW
NON-CONSOLIDATION OPINION OR AN OPINION THAT SUCH AMENDMENTS HAVE NO EFFECT ON
THE NON-CONSOLIDATION OPINION DELIVERED IN CONNECTION WITH THE EXECUTION OF THIS
AGREEMENT;


(I)            ADMIT ANY ADDITIONAL MEMBERS OR PARTNERS IN SELLER;


(J)            ACQUIRE OR MAINTAIN ANY RIGHT OR INTEREST IN ANY PURCHASED ASSET
OR UNDERLYING MORTGAGED PROPERTY THAT IS SENIOR TO OR PARI PASSU WITH THE RIGHTS
AND INTERESTS OF BUYER THEREIN UNDER THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS;


(K)           USE ANY PART OF THE PROCEEDS OF ANY TRANSACTION HEREUNDER FOR ANY
PURPOSE WHICH VIOLATES, OR WOULD BE INCONSISTENT WITH, THE PROVISIONS OF
REGULATION T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM;


(L)            [INTENTIONALLY OMITTED];


(M)          [INTENTIONALLY OMITTED];


(N)           SHALL NOT, DIRECTLY OR INDIRECTLY, PERMIT THE RATIO OF DIVIDEND
CAPITAL TOTAL REALTY TRUST INC.’S (I) LEVERAGE (II) TO NET ASSETS, AS EACH OF
SUCH TERMS ARE DEFINED FROM TIME TO TIME IN THE ORGANIZATIONAL DOCUMENTS OF
DIVIDEND CAPITAL TOTAL REALTY TRUST INC., TO EXCEED 3.00 TO 1.00; OR


(O)           ENTER INTO ANY HEDGING TRANSACTION WITH ANY ENTITY THAT IS NOT AN
AFFILIATED HEDGING COUNTERPARTY OR A QUALIFIED HEDGING COUNTERPARTY.

56


--------------------------------------------------------------------------------



ARTICLE 12.
AFFIRMATIVE COVENANTS OF SELLER


(A)           SELLER SHALL PROMPTLY NOTIFY BUYER OF ANY MATERIAL ADVERSE CHANGE
IN ITS BUSINESS OPERATIONS AND/OR FINANCIAL CONDITION; PROVIDED, HOWEVER, THAT
NOTHING IN THIS ARTICLE 12 SHALL RELIEVE SELLER OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.


(B)           SELLER SHALL PROVIDE BUYER WITH COPIES OF SUCH DOCUMENTS AS BUYER
MAY REQUEST EVIDENCING THE TRUTHFULNESS OF THE REPRESENTATIONS SET FORTH IN
ARTICLE 10.


(C)           SELLER (1) SHALL DEFEND THE RIGHT, TITLE AND INTEREST OF BUYER IN
AND TO THE COLLATERAL AND PURCHASED ITEMS AGAINST, AND TAKE SUCH OTHER ACTION AS
IS NECESSARY TO REMOVE, THE LIENS, SECURITY INTERESTS, CLAIMS AND DEMANDS OF ALL
PERSONS (OTHER THAN SECURITY INTERESTS BY OR THROUGH BUYER) AND (2) SHALL, AT
BUYER’S REASONABLE REQUEST, TAKE ALL ACTION NECESSARY TO ENSURE THAT BUYER WILL
HAVE A FIRST PRIORITY SECURITY INTEREST IN THE PURCHASED ASSETS SUBJECT TO ANY
OF THE TRANSACTIONS IN THE EVENT SUCH TRANSACTIONS ARE RECHARACTERIZED AS
SECURED FINANCINGS.


(D)           SELLER SHALL NOTIFY BUYER AND THE DEPOSITORY OF THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO SELLER AS SOON AS POSSIBLE BUT
IN NO EVENT LATER THAN THE SECOND (2ND) BUSINESS DAY AFTER OBTAINING ACTUAL
KNOWLEDGE OF SUCH EVENT.


(E)           SELLER SHALL CAUSE THE SPECIAL SERVICER RATING OF THE SPECIAL
SERVICER WITH RESPECT TO ALL MORTGAGE LOANS UNDERLYING PURCHASED ASSETS TO BE NO
LOWER THAN “AVERAGE” BY STANDARD & POOR’S RATINGS GROUP TO THE EXTENT SELLER
CONTROLS OR IS ENTITLED TO CONTROL THE SELECTION OF THE SPECIAL SERVICER.  IN
THE EVENT THE SPECIAL SERVICER RATING WITH RESPECT TO ANY PERSON ACTING AS
SPECIAL SERVICER FOR ANY MORTGAGE LOANS UNDERLYING PURCHASED ASSETS SHALL BE
BELOW “AVERAGE” BY STANDARD & POOR’S RATING GROUP, OR IF AN ACT OF INSOLVENCY
OCCURS WITH RESPECT TO SELLER OR A GUARANTOR, BUYER SHALL BE ENTITLED TO
TRANSFER SPECIAL SERVICING WITH RESPECT TO ALL PURCHASED ASSETS TO AN ENTITY
SATISFACTORY TO BUYER, TO THE EXTENT SELLER CONTROLS OR IS ENTITLED TO CONTROL
THE SELECTION OF THE SPECIAL SERVICER.


(F)            SELLER SHALL PROMPTLY (AND IN ANY EVENT NOT LATER THAN TWO (2)
BUSINESS DAYS FOLLOWING RECEIPT) DELIVER TO BUYER (I) ANY NOTICE OF THE
OCCURRENCE OF AN EVENT OF DEFAULT UNDER OR REPORT RECEIVED BY SELLER PURSUANT TO
THE PURCHASED ASSET DOCUMENTS; (II) ANY NOTICE OF TRANSFER OF SERVICING UNDER
THE PURCHASED ASSET DOCUMENTS AND (III) ANY OTHER INFORMATION WITH RESPECT TO
THE PURCHASED ASSETS THAT MAY BE REQUESTED BY BUYER FROM TIME TO TIME.


(G)           SELLER WILL PERMIT BUYER OR ITS DESIGNATED REPRESENTATIVE TO
INSPECT SELLER’S RECORDS WITH RESPECT TO THE COLLATERAL AND THE PURCHASED ITEMS
AND THE CONDUCT AND OPERATION OF ITS BUSINESS RELATED THERETO UPON REASONABLE
PRIOR WRITTEN NOTICE FROM BUYER OR ITS DESIGNATED REPRESENTATIVE, AT SUCH
REASONABLE TIMES AND WITH REASONABLE FREQUENCY, AND TO MAKE COPIES OF EXTRACTS
OF ANY AND ALL THEREOF, SUBJECT TO THE TERMS OF ANY CONFIDENTIALITY AGREEMENT
BETWEEN BUYER AND SELLER.  BUYER SHALL ACT IN A COMMERCIALLY REASONABLE MANNER
IN REQUESTING AND CONDUCTING ANY INSPECTION RELATING TO THE CONDUCT AND
OPERATION OF SELLER’S BUSINESS.


(H)           IF SELLER SHALL AT ANY TIME BECOME ENTITLED TO RECEIVE OR SHALL
RECEIVE ANY RIGHTS, WHETHER IN ADDITION TO, IN SUBSTITUTION OF, AS A CONVERSION
OF, OR IN EXCHANGE FOR A PURCHASED ASSET, OR OTHERWISE IN RESPECT THEREOF,
SELLER SHALL ACCEPT THE SAME AS BUYER’S AGENT, HOLD THE

57


--------------------------------------------------------------------------------





SAME IN TRUST FOR BUYER AND DELIVER THE SAME FORTHWITH TO BUYER (OR THE
CUSTODIAN, AS APPROPRIATE) IN THE EXACT FORM RECEIVED, DULY ENDORSED BY SELLER
TO BUYER, IF REQUIRED, TOGETHER WITH AN UNDATED BOND POWER COVERING SUCH
CERTIFICATE DULY EXECUTED IN BLANK TO BE HELD BY BUYER HEREUNDER AS ADDITIONAL
COLLATERAL SECURITY FOR THE TRANSACTIONS.  IF ANY SUMS OF MONEY OR PROPERTY SO
PAID OR DISTRIBUTED IN RESPECT OF THE PURCHASED ASSETS SHALL BE RECEIVED BY
SELLER, SELLER SHALL, UNTIL SUCH MONEY OR PROPERTY IS PAID OR DELIVERED TO
BUYER, HOLD SUCH MONEY OR PROPERTY IN TRUST FOR BUYER, SEGREGATED FROM OTHER
FUNDS OF SELLER, AS ADDITIONAL COLLATERAL SECURITY FOR THE TRANSACTIONS.


(I)            AT ANY TIME FROM TIME TO TIME UPON THE REASONABLE REQUEST OF
BUYER, AT THE SOLE EXPENSE OF SELLER, SELLER WILL PROMPTLY AND DULY EXECUTE AND
DELIVER SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS
BUYER MAY REQUEST FOR THE PURPOSES OF OBTAINING OR PRESERVING THE FULL BENEFITS
OF THIS AGREEMENT INCLUDING THE FIRST PRIORITY SECURITY INTEREST GRANTED
HEREUNDER AND OF THE RIGHTS AND POWERS HEREIN GRANTED (INCLUDING, AMONG OTHER
THINGS, FILING SUCH UCC FINANCING STATEMENTS AS BUYER MAY REQUEST).  IF ANY
AMOUNT PAYABLE UNDER OR IN CONNECTION WITH ANY OF THE COLLATERAL OR PURCHASED
ITEMS SHALL BE OR BECOME EVIDENCED BY ANY PROMISSORY NOTE, OTHER INSTRUMENT OR
CHATTEL PAPER, SUCH NOTE, INSTRUMENT OR CHATTEL PAPER SHALL BE IMMEDIATELY
DELIVERED TO BUYER, DULY ENDORSED IN A MANNER SATISFACTORY TO BUYER, TO BE
ITSELF HELD AS A PURCHASED ITEM AND/OR COLLATERAL, AS APPLICABLE, PURSUANT TO
THIS AGREEMENT, AND THE DOCUMENTS DELIVERED IN CONNECTION HEREWITH.


(J)            SELLER SHALL PROVIDE, OR TO CAUSE TO BE PROVIDED, TO BUYER THE
FOLLOWING FINANCIAL AND REPORTING INFORMATION:


(I)            WITHIN FORTY-FIVE (45) DAYS AFTER THE LAST DAY OF EACH OF THE
FIRST THREE FISCAL QUARTERS IN ANY FISCAL YEAR, CONSOLIDATED UNAUDITED FINANCIAL
STATEMENTS OF GUARANTORS PRESENTED FAIRLY IN ACCORDANCE WITH GAAP INCLUDING A
STATEMENT OF OPERATIONS AND A STATEMENT OF CHANGES IN CASH FLOWS FOR SUCH
QUARTER AND STATEMENT OF NET ASSETS AS OF THE END OF SUCH QUARTER, AND CERTIFIED
AS BEING TRUE AND CORRECT BY AN OFFICER’S CERTIFICATE;


(II)           PROMPTLY AFTER THE END OF EACH MONTH, TO THE EXTENT PROVIDED BY
THE APPLICABLE SERVICER, WITH RESPECT TO ELIGIBLE ASSETS THAT ARE ELIGIBLE
LOANS, ANY AND ALL CERTIFIED FINANCIAL STATEMENTS AND RENT ROLLS RECEIVED FROM
AN APPLICABLE ELIGIBLE LOAN BORROWER;


(III)          WITHIN 90 DAYS AFTER THE LAST DAY OF ITS FISCAL YEAR, GUARANTORS’
CONSOLIDATED AUDITED FINANCIAL STATEMENTS, PREPARED BY A NATIONALLY RECOGNIZED
INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM AND PRESENTED FAIRLY IN ACCORDANCE
WITH GAAP INCLUDING A STATEMENT OF OPERATIONS AND A STATEMENT OF CHANGES IN CASH
FLOWS FOR SUCH QUARTER AND STATEMENT OF NET ASSETS AS OF THE END OF SUCH QUARTER
ACCOMPANIED BY AN UNQUALIFIED REPORT OF THE NATIONALLY RECOGNIZED INDEPENDENT
CERTIFIED PUBLIC ACCOUNTING FIRM THAT PREPARED THEM;


(IV)          WITHIN 30 DAYS OF THE EARLIER OF (A) FILING OR (B) THE LAST FILING
EXTENSION PERIOD, COPIES OF SELLER’S AND GUARANTORS’ FEDERAL INCOME TAX RETURNS,
IF ANY;

58


--------------------------------------------------------------------------------





(V)           PROMPTLY AFTER RECEIPT OF SAME, BUT, IN ANY EVENT, WITHIN 20 DAYS
AFTER THE LAST DAY OF EACH CALENDAR QUARTER IN ANY FISCAL YEAR, ANY AND ALL
PROPERTY LEVEL FINANCIAL INFORMATION WITH RESPECT TO THE PURCHASED ASSETS THAT
IS IN THE POSSESSION OF SELLER INCLUDING, WITHOUT LIMITATION, RENT ROLLS AND
INCOME STATEMENTS FOR THE IMMEDIATELY PRECEDING QUARTER AND, WHEN AVAILABLE, FOR
THE PRECEDING YEAR;


(VI)          WITHIN SIXTY (60) DAYS AFTER THE LAST DAY OF EACH CALENDAR QUARTER
IN ANY FISCAL YEAR, AN OFFICER’S CERTIFICATE FROM SELLER ADDRESSED TO BUYER
CERTIFYING THAT, AS OF SUCH CALENDAR MONTH, (X) SELLER IS IN COMPLIANCE WITH ALL
OF THE TERMS, CONDITIONS AND REQUIREMENTS OF THIS AGREEMENT, AND (Y) NO EVENT OF
DEFAULT EXISTS;


(VII)         WITHIN FIFTEEN (15) DAYS AFTER THE LAST DAY OF EACH MONTH, WITH
RESPECT TO PURCHASED ASSETS THAT ARE ELIGIBLE LOANS, A SERVICING TAPE WITH
RESPECT TO EACH SUCH PURCHASED ASSET CONFORMING TO CMSA STANDARDS, THE CONTENTS
OF WHICH SHALL BE AGREED UPON BETWEEN THE PARTIES;


(VIII)        WITHIN FIFTEEN (15) DAYS AFTER THE LAST DAY OF EACH MONTH, A
SURVEILLANCE SUMMARY OF THE PURCHASED ASSETS;


(IX)           WITH RESPECT TO EACH ELIGIBLE ASSET THAT IS A CMBS, SYNTHETIC
CMBS OR A JUNIOR INTEREST, AS SOON AS AVAILABLE BUT IN ANY EVENT NOT LATER THAN
TEN (10) DAYS AFTER RECEIPT THEREOF, (X) THE RELATED MONTHLY SECURITIZATION
REPORT, IF ANY, AND (Y) WITHIN TEN (10) DAYS AFTER THE END OF EACH MONTH, A COPY
OF THE STANDARD MONTHLY EXCEPTION REPORT, IF ANY, PREPARED BY SELLER IN THE
ORDINARY COURSE OF ITS BUSINESS IN RESPECT OF THE RELATED ELIGIBLE ASSET;


(X)            WITHIN FIFTEEN (15) DAYS AFTER EACH MONTH END, A LISTING OF ANY
CHANGES IN ALL HEDGING TRANSACTIONS, QUALIFIED HEDGE COUNTERPARTIES AND THE
MATERIAL TERMS OF EACH HEDGING TRANSACTION; AND


(XI)           WITHIN FIFTEEN (15) DAYS AFTER EACH MONTH END, A MONTHLY
REPORTING PACKAGE SUBSTANTIALLY IN THE FORM OF EXHIBIT III ATTACHED HERETO.

Quarterly, beginning December 31, 2006, Seller shall deliver to Buyer a
certificate of a Responsible Officer of Seller (i) stating that, to the best of
such Responsible Officer’s knowledge, Seller during such period has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement and the other Transaction Documents to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate (and, if any Default or Event of Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
Seller has taken or proposes to take with respect thereto) and (ii) showing in
detail the calculations supporting such Responsible Officer’s certification of
Seller’s compliance with the applicable requirements of Article 11(m).  Buyer
shall treat all documents, reports, financial statements, and other information
provided to Buyer by Seller pursuant to this Agreement as confidential
information, shall use such information only for the purpose of monitoring
Seller’s compliance with this Agreement, and shall not disclose such information
other than to (i) employees of Buyer solely for purposes of the monitoring and

59


--------------------------------------------------------------------------------




administration of this Agreement and (ii) professional personnel, such as
accountants an attorneys, to the extent reasonably necessary for the monitoring
and administration of this Agreement.


(K)           SELLER SHALL MAKE A REPRESENTATIVE AVAILABLE TO BUYER EVERY MONTH
FOR ATTENDANCE AT A TELEPHONE CONFERENCE, THE DATE OF WHICH TO BE MUTUALLY
AGREED UPON BY BUYER AND SELLER, REGARDING THE STATUS OF EACH PURCHASED ASSET,
SELLER’S COMPLIANCE WITH THE REQUIREMENTS OF ARTICLES 11 AND 12, AND ANY OTHER
MATTERS RELATING TO THE TRANSACTION DOCUMENTS OR TRANSACTIONS THAT SELLER WISHES
TO DISCUSS WITH BUYER.


(L)            SELLER SHALL AT ALL TIMES COMPLY IN ALL MATERIAL RESPECTS WITH
ALL LAWS, ORDINANCES, RULES AND REGULATIONS OF ANY FEDERAL, STATE, MUNICIPAL OR
OTHER PUBLIC AUTHORITY HAVING JURISDICTION OVER SELLER OR ANY OF ITS ASSETS TO
THE EXTENT NECESSARY TO AVOID A MATERIAL ADVERSE EFFECT, AND SELLER SHALL DO OR
CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE AND MAINTAIN IN FULL FORCE AND
EFFECT ITS LEGAL EXISTENCE, AND ALL LICENSES MATERIAL TO ITS BUSINESS.


(M)          SELLER SHALL AT ALL TIMES KEEP PROPER BOOKS OF RECORDS AND ACCOUNTS
IN WHICH FULL, TRUE AND CORRECT ENTRIES SHALL BE MADE OF ITS TRANSACTIONS FAIRLY
IN ACCORDANCE WITH GAAP, AND SET ASIDE ON ITS BOOKS FROM ITS EARNINGS FOR EACH
FISCAL YEAR ALL SUCH PROPER RESERVES IN ACCORDANCE WITH GAAP.


(N)           SELLER SHALL OBSERVE, PERFORM AND SATISFY ALL THE TERMS,
PROVISIONS, COVENANTS AND CONDITIONS REQUIRED TO BE OBSERVED, PERFORMED OR
SATISFIED BY IT, AND SHALL PAY WHEN DUE ALL COSTS, FEES AND EXPENSES REQUIRED TO
BE PAID BY IT, UNDER THE TRANSACTION DOCUMENTS.  SELLER SHALL PAY AND DISCHARGE
ALL TAXES, LEVIES, LIENS AND OTHER CHARGES ON ITS ASSETS AND, TO THE EXTENT IT
IS NOT SPECIFICALLY PROHIBITED, ON THE COLLATERAL THAT, IN EACH CASE, IN ANY
MANNER WOULD CREATE ANY LIEN OR CHARGE UPON THE COLLATERAL, OTHER THAN ANY SUCH
TAXES THAT ARE BEING APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED AND WITH RESPECT TO WHICH ADEQUATE RESERVES
HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP.


(O)           SELLER SHALL ADVISE BUYER IN WRITING OF THE OPENING OF ANY NEW
CHIEF EXECUTIVE OFFICE OR THE CLOSING OF ANY SUCH OFFICE AND OF ANY CHANGE IN
SELLER’S NAME OR THE PLACES WHERE THE BOOKS AND RECORDS PERTAINING TO THE
PURCHASED ASSETS ARE HELD NOT LESS THAN FIFTEEN (15) BUSINESS DAYS PRIOR TO
TAKING ANY SUCH ACTION.


(P)           SELLER WILL MAINTAIN RECORDS WITH RESPECT TO THE COLLATERAL AND
PURCHASED ITEMS AND THE CONDUCT AND OPERATION OF ITS BUSINESS WITH NO LESS A
DEGREE OF PRUDENCE THAN IF THE COLLATERAL AND PURCHASED ITEMS WERE HELD BY
SELLER FOR ITS OWN ACCOUNT AND WILL FURNISH BUYER, UPON REASONABLE REQUEST BY
BUYER OR ITS DESIGNATED REPRESENTATIVE, WITH REASONABLE INFORMATION OBTAINABLE
BY SELLER WITH RESPECT TO THE COLLATERAL AND PURCHASED ITEMS AND THE CONDUCT AND
OPERATION OF ITS BUSINESS.


(Q)           SELLER SHALL PROVIDE BUYER WITH REASONABLE ACCESS TO OPERATING
STATEMENTS, THE OCCUPANCY STATUS AND OTHER PROPERTY LEVEL INFORMATION WITH
RESPECT TO THE UNDERLYING REAL ESTATE DIRECTLY OR INDIRECTLY SECURING OR
SUPPORTING SUCH PURCHASED ASSETS THAT EITHER IS IN SELLER’S POSSESSION OR IS
REASONABLY AVAILABLE TO SELLER, PLUS ANY SUCH ADDITIONAL REPORTS AS BUYER MAY

60


--------------------------------------------------------------------------------



REQUEST, TO THE EXTENT THAT SELLER IS ENTITLED TO OBTAIN SUCH REPORTS PURSUANT
TO THE RELATED PURCHASED ASSET DOCUMENTS.


(R)            SELLER SHALL ENTER INTO HEDGING TRANSACTIONS WITH RESPECT TO EACH
OF THE HEDGE-REQUIRED ASSETS TO THE EXTENT NECESSARY TO HEDGE INTEREST RATE RISK
ASSOCIATED WITH THE PURCHASE PRICE ON SUCH HEDGE-REQUIRED ASSETS, IN A MANNER
REASONABLY ACCEPTABLE TO BUYER, TO THE EXTENT THAT SUCH HEDGING TRANSACTIONS
WILL NOT GIVE RISE TO NON-QUALIFYING REIT INCOME UNDER SECTION 856 OF THE CODE.


(S)           SELLER SHALL TAKE ALL SUCH STEPS AS BUYER DEEMS NECESSARY TO
PERFECT THE SECURITY INTEREST GRANTED PURSUANT TO ARTICLE 6 IN THE HEDGING
TRANSACTIONS, SHALL TAKE SUCH ACTION AS SHALL BE NECESSARY OR ADVISABLE TO
PRESERVE AND PROTECT SELLER’S INTEREST UNDER ALL SUCH HEDGING TRANSACTIONS
(INCLUDING, WITHOUT LIMITATION, REQUIRING THE POSTING OF ANY REQUIRED ADDITIONAL
ELIGIBLE COLLATERAL THEREUNDER, AND HEREBY AUTHORIZES BUYER TO TAKE ANY SUCH
ACTION THAT SELLER FAILS TO TAKE AFTER DEMAND THEREFOR BY BUYER.  SELLER SHALL
PROVIDE THE CUSTODIAN WITH COPIES OF ALL DOCUMENTATION RELATING TO HEDGING
TRANSACTIONS WITH QUALIFIED HEDGE COUNTERPARTIES PROMPTLY AFTER ENTERING INTO
SAME.  ALL HEDGING TRANSACTIONS, IF ANY, ENTERED INTO BY SELLER WITH BUYER OR
ANY OF ITS AFFILIATES IN RESPECT OF ANY PURCHASED ASSET SHALL BE TERMINATED OR
SELLER SHALL MAINTAIN THE APPLICABLE HEDGING TRANSACTION SO LONG AS IT REMAINS
COLLATERAL FOR THE BENEFIT OF THE BUYER, IN EACH CASE, CONTEMPORANEOUSLY WITH
THE REPURCHASE OF SUCH PURCHASED ASSET ON THE REPURCHASE DATE THEREFOR.


(T)            SELLER SHALL AT ALL TIMES ENSURE THAT EACH BORROWER UNDER AN
ACCOMMODATION LOAN BE AT LEAST 51% OWNED AND CONTROLLED BY DCTRT REPO HOLDCO
LLC.


(U)           SELLER SHALL AT ALL TIMES ENSURE THAT IT AND DCTRT REPO HOLDCO LLC
COMPLY WITH THE SPECIAL PURPOSE ENTITY PROVISIONS CONTAINED IN THE ENTITIES’
RESPECTIVE ORGANIZATIONAL DOCUMENTS.


ARTICLE 13.
EVENTS OF DEFAULT; REMEDIES


(A)           EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN “EVENT OF
DEFAULT” UNDER THIS AGREEMENT:


(I)            SELLER OR A GUARANTOR SHALL FAIL TO REPURCHASE PURCHASED ASSETS
UPON THE APPLICABLE REPURCHASE DATE;


(II)           BUYER SHALL FAIL TO RECEIVE ON ANY REMITTANCE DATE THE ACCRETED
VALUE OF THE PRICE DIFFERENTIAL (LESS ANY AMOUNT OF SUCH PRICE DIFFERENTIAL
PREVIOUSLY PAID BY SELLER TO BUYER) (INCLUDING, WITHOUT LIMITATION, IN THE EVENT
THE INCOME PAID OR DISTRIBUTED ON OR IN RESPECT OF THE PURCHASED ASSETS IS
INSUFFICIENT TO MAKE SUCH PAYMENT AND SELLER DOES NOT MAKE SUCH PAYMENT OR CAUSE
SUCH PAYMENT TO BE MADE) (EXCEPT THAT SUCH FAILURE SHALL NOT BE AN EVENT OF
DEFAULT BY SELLER IF SUFFICIENT INCOME, OTHER THAN PRINCIPAL PAYMENTS, IS ON
DEPOSIT IN THE CASH MANAGEMENT ACCOUNT AND THE DEPOSITORY FAILS TO REMIT SUCH
FUNDS TO BUYER);

61


--------------------------------------------------------------------------------





(III)          SELLER OR A GUARANTOR SHALL FAIL TO CURE ANY MARGIN DEFICIT, TO
THE EXTENT SUCH MARGIN DEFICIT EQUALS OR EXCEEDS THE MINIMUM TRANSFER AMOUNT, IN
ACCORDANCE WITH ARTICLE 4 OF THIS AGREEMENT;


(IV)          SELLER OR A GUARANTOR SHALL FAIL TO MAKE ANY PAYMENT NOT OTHERWISE
ADDRESSED UNDER THIS ARTICLE 13(A) OWING TO BUYER THAT HAS BECOME DUE, WHETHER
BY ACCELERATION OR OTHERWISE UNDER THE TERMS OF THIS AGREEMENT, WHICH FAILURE IS
NOT REMEDIED WITHIN THREE (3) BUSINESS DAYS OF NOTICE THEREOF;


(V)           SELLER SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN ARTICLE 11 OF THIS AGREEMENT, AND SUCH DEFAULT SHALL NOT
BE CURED WITHIN FIVE (5) BUSINESS DAYS OF NOTICE BY BUYER TO SELLER THEREOF;


(VI)          AN ACT OF INSOLVENCY OCCURS WITH RESPECT TO SELLER OR A GUARANTOR;


(VII)         SELLER OR A GUARANTOR SHALL ADMIT TO ANY PERSON ITS INABILITY TO,
OR ITS INTENTION NOT TO, PERFORM ANY OF ITS OBLIGATIONS HEREUNDER;


(VIII)        THE CUSTODIAL AGREEMENT, THE CONTROL AGREEMENT, OR ANY OTHER
TRANSACTION DOCUMENT OR A REPLACEMENT THEREFOR ACCEPTABLE TO BUYER SHALL FOR
WHATEVER REASON BE TERMINATED OR CEASE TO BE IN FULL FORCE AND EFFECT, OR THE
ENFORCEABILITY THEREOF SHALL BE CONTESTED BY SELLER;


(IX)           SELLER OR A GUARANTOR SHALL BE IN DEFAULT UNDER (I) ANY
INDEBTEDNESS OF SELLER OR A GUARANTOR, AS APPROPRIATE, WHICH DEFAULT (1)
INVOLVES THE FAILURE TO PAY A MATURED OBLIGATION, OR (2) PERMITS THE
ACCELERATION OF THE MATURITY OF OBLIGATIONS BY ANY OTHER PARTY TO OR BENEFICIARY
WITH RESPECT TO SUCH INDEBTEDNESS, IF THE AGGREGATE AMOUNT OF THE INDEBTEDNESS
IN RESPECT OF WHICH SUCH DEFAULT OR DEFAULTS SHALL HAVE OCCURRED IS (A) IF THE
CONSOLIDATED TANGIBLE NET WORTH OF THE GUARANTOR IS LESS THAN $300,000,000,
$250,000, (B) IF THE CONSOLIDATED TANGIBLE NET WORTH OF THE GUARANTOR IS GREATER
THAN OR EQUAL TO $300,000,000 BUT LESS THAN $500,000,000, $500,000, (C) IF THE
CONSOLIDATED TANGIBLE NET WORTH OF THE GUARANTOR IS GREATER THAN OR EQUAL TO
$500,000,000 BUT LESS THAN $1,000,000,000, $1,000,000, OR (D) IF THE
CONSOLIDATED TANGIBLE NET WORTH OF THE GUARANTOR IS GREATER THAN $1,000,000,000,
$2,000,000; OR (II) ANY OTHER MATERIAL CONTRACT TO WHICH SELLER OR A GUARANTOR
IS A PARTY WHICH DEFAULT (1) INVOLVES THE FAILURE TO PAY A MATURED OBLIGATION,
OR (2) PERMITS THE ACCELERATION OF THE MATURITY OF OBLIGATIONS BY ANY OTHER
PARTY TO OR BENEFICIARY OF SUCH CONTRACT IF THE AGGREGATE AMOUNT OF SUCH
OBLIGATIONS IS (A) IF THE CONSOLIDATED TANGIBLE NET WORTH OF THE GUARANTOR IS
LESS THAN $300,000,000, $250,000, (B) IF THE CONSOLIDATED TANGIBLE NET WORTH OF
THE GUARANTOR IS GREATER THAN OR EQUAL TO $300,000,000 BUT LESS THAN
$500,000,000, $500,000, (C) IF THE CONSOLIDATED TANGIBLE NET WORTH OF THE
GUARANTOR IS GREATER THAN OR EQUAL TO $500,000,000 BUT LESS THAN $1,000,000,000,
$1,000,000, OR (D) IF THE CONSOLIDATED TANGIBLE NET WORTH OF THE GUARANTOR IS
GREATER THAN $1,000,000,000, $2,000,000;


(X)            (I) SELLER OR AN ERISA AFFILIATE SHALL ENGAGE IN ANY “PROHIBITED
TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE)
INVOLVING ANY PLAN THAT IS NOT EXEMPT FROM SUCH SECTIONS OF ERISA AND THE CODE,
(II) ANY MATERIAL

62


--------------------------------------------------------------------------------





“ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA), WHETHER
OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR OF THE
PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF SELLER OR ANY ERISA AFFILIATE,
(III) A REPORTABLE EVENT (AS REFERENCED IN SECTION 4043(B)(3) OF ERISA) SHALL
OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE
APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY
PLAN, WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A
TRUSTEE IS, IN THE REASONABLE OPINION OF BUYER, LIKELY TO RESULT IN THE
TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY PLAN SHALL
TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) SELLER OR ANY ERISA AFFILIATE
SHALL, OR IN THE REASONABLE OPINION OF BUYER IS LIKELY TO, INCUR ANY LIABILITY
IN CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A
MULTIEMPLOYER PLAN OR (VI) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST
WITH RESPECT TO A PLAN; AND IN EACH CASE IN CLAUSES (I) THROUGH (VI) ABOVE, SUCH
EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(XI)           EITHER (A) THE TRANSACTION DOCUMENTS SHALL FOR ANY REASON NOT
CAUSE, OR SHALL CEASE TO CAUSE, BUYER TO BE THE OWNER FREE OF ANY ADVERSE CLAIM
OF ANY OF THE PURCHASED ASSETS, AND SUCH CONDITION IS NOT CURED BY SELLER WITHIN
FIVE (5) BUSINESS DAYS AFTER NOTICE THEREOF FROM BUYER TO SELLER, OR (B) IF A
TRANSACTION IS RECHARACTERIZED AS A SECURED FINANCING, AND THE TRANSACTION
DOCUMENTS WITH RESPECT TO ANY TRANSACTION SHALL FOR ANY REASON CEASE TO CREATE
AND MAINTAIN A VALID FIRST PRIORITY SECURITY INTEREST IN FAVOR OF BUYER IN ANY
OF THE PURCHASED ASSETS;


(XII)          AN “EVENT OF DEFAULT,” “TERMINATION EVENT,” “POTENTIAL EVENT OF
DEFAULT” OR OTHER DEFAULT OR BREACH, HOWEVER DENOMINATED, OCCURS UNDER ANY
HEDGING TRANSACTION ON THE PART OF SELLER, OR THE COUNTERPARTY TO SELLER ON ANY
SUCH HEDGING TRANSACTION WITH A QUALIFIED HEDGE COUNTERPARTY CEASES TO BE A
QUALIFIED HEDGE COUNTERPARTY, THAT IS OTHERWISE NOT CURED WITHIN ANY APPLICABLE
CURE PERIOD THEREUNDER OR, IF NO CURE PERIOD EXISTS THEREUNDER, WHICH IS NOT
CURED BY SELLER WITHIN FIVE (5) BUSINESS DAYS AFTER NOTICE THEREOF FROM AN
AFFILIATED HEDGE COUNTERPARTY OR QUALIFIED HEDGE COUNTERPARTY TO SELLER;


(XIII)         ANY GOVERNMENTAL, REGULATORY, OR SELF-REGULATORY AUTHORITY SHALL
HAVE TAKEN ANY ACTION TO REMOVE, LIMIT, RESTRICT, SUSPEND OR TERMINATE THE
RIGHTS, PRIVILEGES, OR OPERATIONS OF SELLER OR A GUARANTOR, WHICH SUSPENSION HAS
A MATERIAL ADVERSE EFFECT IN THE DETERMINATION OF BUYER AND THAT IS NOT CURED BY
SELLER OR SUCH GUARANTOR, AS APPLICABLE, WITHIN FIVE (5) BUSINESS DAYS AFTER
NOTICE THEREOF FROM BUYER TO SELLER OR SUCH GUARANTOR, AS APPLICABLE;


(XIV)        ANY CONDITION SHALL EXIST THAT CONSTITUTES A MATERIAL ADVERSE
EFFECT IN BUYER’S SOLE DISCRETION EXERCISED IN GOOD FAITH THAT IS NOT CURED BY
SELLER OR A GUARANTOR, AS APPLICABLE, WITHIN FIVE (5) BUSINESS DAYS AFTER NOTICE
THEREOF FROM BUYER TO SELLER OR SUCH GUARANTOR, AS APPLICABLE;


(XV)         AN EARLY TERMINATION EVENT SHALL HAVE BEEN DECLARED BY BUYER AND
SELLER SHALL HAVE FAILED TO REPURCHASE ALL OF THE PURCHASED ASSETS WITHIN THE
PERIOD REQUIRED BY ARTICLE 9 HEREOF;

63


--------------------------------------------------------------------------------





(XVI)        ANY REPRESENTATION MADE BY SELLER TO BUYER SHALL HAVE BEEN
INCORRECT OR UNTRUE IN ANY MATERIAL RESPECT WHEN MADE OR REPEATED OR DEEMED TO
HAVE BEEN MADE OR REPEATED, WITHOUT REGARD TO ANY KNOWLEDGE QUALIFIER (OTHER
THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 10(B)(X),
10(B)(XXI) OR 10(B)(XXII) OR EXHIBIT VI (IN THE CASE OF EXHIBIT VI, WITH RESPECT
TO THE AFFECTED PURCHASED ASSETS ONLY) MADE BY SELLER, WHICH SHALL NOT BE
CONSIDERED AN EVENT OF DEFAULT IF INCORRECT OR UNTRUE IN ANY MATERIAL RESPECT,
PROVIDED SELLER TERMINATES THE RELATED TRANSACTION, AS APPLICABLE, AND
REPURCHASES THE RELATED PURCHASED ASSETS ON AN EARLY REPURCHASE DATE NO LATER
THAN THREE (3) BUSINESS DAYS AFTER RECEIVING NOTICE OF SUCH INCORRECT OR UNTRUE
REPRESENTATION; UNLESS SELLER SHALL HAVE MADE ANY SUCH REPRESENTATION WITH
KNOWLEDGE THAT IT WAS MATERIALLY INCORRECT OR UNTRUE AT THE TIME MADE);


(XVII)       A FINAL NON-APPEALABLE JUDGMENT BY ANY COMPETENT COURT IN THE
UNITED STATES OF AMERICA SHALL HAVE BEEN RENDERED AGAINST SELLER OR A GUARANTOR,
AND SUCH JUDGMENT REMAINED UNDISCHARGED OR UNPAID FOR A PERIOD OF SIXTY (60)
DAYS, DURING WHICH PERIOD EXECUTION OF SUCH JUDGMENT IS NOT EFFECTIVELY STAYED
BY BONDING OVER OR OTHER MEANS ACCEPTABLE TO BUYER FOR THE PAYMENT OF MONEY IN
AN AMOUNT GREATER THAN (A) IF THE CONSOLIDATED TANGIBLE NET WORTH OF SUCH PARTY
IS LESS THAN $300,000,000, $250,000, (B) IF THE CONSOLIDATED TANGIBLE NET WORTH
OF SUCH PARTY IS GREATER THAN OR EQUAL TO $300,000,000 BUT LESS THAN
$500,000,000, $500,000, (C) IF THE CONSOLIDATED TANGIBLE NET WORTH OF SUCH PARTY
IS GREATER THAN OR EQUAL TO $500,000,000 BUT LESS THAN $1,000,000,000,
$1,000,000, OR (D) IF THE CONSOLIDATED TANGIBLE NET WORTH OF SUCH PARTY IS
GREATER THAN $1,000,000,000, $2,000,000;


(XVIII)      IF SELLER SHALL BREACH OR FAIL TO PERFORM ANY OF THE TERMS,
COVENANTS, OBLIGATIONS OR CONDITIONS OF THIS AGREEMENT, OTHER THAN AS
SPECIFICALLY OTHERWISE REFERRED TO IN THIS DEFINITION OF “EVENT OF DEFAULT”, AND
SUCH BREACH OR FAILURE TO PERFORM IS NOT REMEDIED WITHIN THE EARLIER OF SEVEN
(7) DAYS AFTER (A) DELIVERY OF NOTICE THEREOF TO SELLER BY BUYER, OR (B) ACTUAL
KNOWLEDGE ON THE PART OF SELLER OF SUCH BREACH OR FAILURE TO PERFORM; AND


(XIX)         THE GUARANTEE AGREEMENT OR A REPLACEMENT THEREFOR ACCEPTABLE TO
BUYER SHALL FOR WHATEVER REASON BE TERMINATED OR CEASE TO BE IN FULL FORCE AND
EFFECT, OR THE ENFORCEABILITY THEREOF SHALL BE CONTESTED BY A GUARANTOR OR
SELLER.


(B)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, SELLER HEREBY APPOINTS BUYER AS ATTORNEY-IN-FACT OF SELLER FOR THE
PURPOSE OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY ACTION
AND EXECUTING OR ENDORSING ANY INSTRUMENTS THAT BUYER MAY DEEM NECESSARY OR
ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT AS
ATTORNEY-IN-FACT IS IRREVOCABLE AND COUPLED WITH AN INTEREST.  IF AN EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING WITH RESPECT TO SELLER, THE FOLLOWING
RIGHTS AND REMEDIES SHALL BE AVAILABLE TO BUYER:


(I)            AT THE OPTION OF BUYER, EXERCISED BY WRITTEN NOTICE TO SELLER
(WHICH OPTION SHALL BE DEEMED TO HAVE BEEN EXERCISED, EVEN IF NO NOTICE IS
GIVEN, IMMEDIATELY UPON THE OCCURRENCE OF AN ACT OF INSOLVENCY WITH RESPECT TO
SELLER), THE REPURCHASE DATE FOR EACH TRANSACTION HEREUNDER SHALL, IF IT HAS NOT
ALREADY OCCURRED, BE DEEMED IMMEDIATELY TO

64


--------------------------------------------------------------------------------





OCCUR (THE DATE ON WHICH SUCH OPTION IS EXERCISED OR DEEMED TO HAVE BEEN
EXERCISED BEING REFERRED TO HEREINAFTER AS THE “ACCELERATED REPURCHASE DATE”).


(II)           IF BUYER EXERCISES OR IS DEEMED TO HAVE EXERCISED THE OPTION
REFERRED TO IN ARTICLE 13(B)(I) OF THIS AGREEMENT:

(A)          SELLER’S OBLIGATIONS HEREUNDER TO REPURCHASE ALL PURCHASED ASSETS
SHALL BECOME IMMEDIATELY DUE AND PAYABLE ON AND AS OF THE ACCELERATED REPURCHASE
DATE; AND

(B)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE REPURCHASE PRICE
WITH RESPECT TO EACH TRANSACTION (DETERMINED AS OF THE ACCELERATED REPURCHASE
DATE) SHALL BE INCREASED BY THE AGGREGATE AMOUNT OBTAINED BY DAILY APPLICATION
OF, ON A 360 DAY PER YEAR BASIS FOR THE ACTUAL NUMBER OF DAYS DURING THE PERIOD
FROM AND INCLUDING THE ACCELERATED REPURCHASE DATE TO BUT EXCLUDING THE DATE OF
PAYMENT OF THE REPURCHASE PRICE (AS SO INCREASED), (X) THE PRICING RATE FOR SUCH
TRANSACTION MULTIPLIED BY (Y) THE REPURCHASE PRICE FOR SUCH TRANSACTION
(DECREASED BY (I) ANY AMOUNTS ACTUALLY REMITTED TO BUYER BY THE DEPOSITORY OR
SELLER FROM TIME TO TIME PURSUANT TO ARTICLE 5 OF THIS AGREEMENT AND APPLIED TO
SUCH REPURCHASE PRICE, AND (II) ANY AMOUNTS APPLIED TO THE REPURCHASE PRICE
PURSUANT TO ARTICLE 13(B)(III) OF THIS AGREEMENT); AND

(C)           THE CUSTODIAN SHALL, UPON THE REQUEST OF BUYER, DELIVER TO BUYER
ALL INSTRUMENTS, CERTIFICATES AND OTHER DOCUMENTS THEN HELD BY THE CUSTODIAN
RELATING TO THE PURCHASED ASSETS.


(III)          UPON THE OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO
SELLER, BUYER MAY (A) IMMEDIATELY SELL, AT A PUBLIC OR PRIVATE SALE IN A
COMMERCIALLY REASONABLE MANNER AND AT SUCH PRICE OR PRICES AS BUYER MAY DEEM
SATISFACTORY ANY OR ALL OF THE PURCHASED ASSETS, AND/OR (B) IN ITS SOLE
DISCRETION ELECT, IN LIEU OF SELLING ALL OR A PORTION OF SUCH PURCHASED ASSETS,
TO GIVE SELLER CREDIT FOR SUCH PURCHASED ASSETS IN AN AMOUNT EQUAL TO THE MARKET
VALUE OF SUCH PURCHASED ASSETS AGAINST THE AGGREGATE UNPAID REPURCHASE PRICE FOR
SUCH PURCHASED ASSETS AND ANY OTHER AMOUNTS OWING BY SELLER UNDER THE
TRANSACTION DOCUMENTS.  THE PROCEEDS OF ANY DISPOSITION OF PURCHASED ASSETS
EFFECTED PURSUANT TO THIS ARTICLE 13(B)(III) SHALL BE APPLIED, (U) FIRST, TO THE
COSTS AND EXPENSES INCURRED BY BUYER IN CONNECTION WITH SELLER’S DEFAULT; (V)
SECOND, TO CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, COSTS OF COVER
AND/OR HEDGING TRANSACTIONS, IF ANY; (W) THIRD, TO THE REPURCHASE PRICE; (X)
FOURTH, TO THE EXIT FEE AND ANY OTHER OUTSTANDING OBLIGATION OF SELLER TO BUYER
OR ITS AFFILIATES; (Y) FIFTH, TO THE BREAKAGE COSTS; AND (Z) SIXTH, TO RETURN
ANY EXCESS TO SELLER.  SELLER MAY BID IN ANY PUBLIC OR PRIVATE SALE OF THE
PURCHASED ASSETS.


(IV)          THE PARTIES RECOGNIZE THAT IT MAY NOT BE POSSIBLE TO PURCHASE OR
SELL ALL OF THE PURCHASED ASSETS ON A PARTICULAR BUSINESS DAY, OR IN A
TRANSACTION WITH THE SAME PURCHASER, OR IN THE SAME MANNER BECAUSE THE MARKET
FOR SUCH  PURCHASED ASSETS MAY NOT BE LIQUID.  IN VIEW OF THE NATURE OF THE
PURCHASED ASSETS, THE PARTIES AGREE THAT LIQUIDATION OF A TRANSACTION OR THE
PURCHASED ASSETS DOES NOT REQUIRE A PUBLIC PURCHASE OR SALE AND

65


--------------------------------------------------------------------------------





THAT A GOOD FAITH PRIVATE PURCHASE OR SALE (OTHER THAN TO AN AFFILIATE OF BUYER)
SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER. 
ACCORDINGLY, BUYER MAY ELECT, IN ITS SOLE DISCRETION, THE TIME AND MANNER OF
LIQUIDATING ANY PURCHASED ASSETS, AND NOTHING CONTAINED HEREIN SHALL (A)
OBLIGATE BUYER TO LIQUIDATE ANY PURCHASED ASSETS ON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT OR TO LIQUIDATE ALL OF THE PURCHASED
ASSETS IN THE SAME MANNER OR ON THE SAME BUSINESS DAY OR (B) CONSTITUTE A WAIVER
OF ANY RIGHT OR REMEDY OF BUYER.


(V)           SELLER SHALL BE LIABLE TO BUYER FOR (A) THE AMOUNT OF ALL ACTUAL
OUT-OF-POCKET EXPENSES, INCLUDING REASONABLE LEGAL FEES AND EXPENSES, ACTUALLY
INCURRED BY BUYER IN CONNECTION WITH OR AS A CONSEQUENCE OF AN EVENT OF DEFAULT
WITH RESPECT TO SELLER AND (B) ALL COSTS INCURRED BY BUYER IN CONNECTION WITH
HEDGING TRANSACTIONS IN THE EVENT THAT SELLER, FROM AND AFTER AN EVENT OF
DEFAULT, TAKES ANY ACTION TO IMPEDE OR OTHERWISE AFFECT BUYER’S REMEDIES UNDER
THIS AGREEMENT.


(VI)          BUYER SHALL HAVE, IN ADDITION TO ITS RIGHTS AND REMEDIES UNDER THE
TRANSACTION DOCUMENTS, ALL OF THE RIGHTS AND REMEDIES PROVIDED BY APPLICABLE
FEDERAL, STATE, FOREIGN (WHERE RELEVANT), AND LOCAL LAWS (INCLUDING, WITHOUT
LIMITATION, IF THE TRANSACTIONS ARE RECHARACTERIZED AS SECURED FINANCINGS, THE
RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UCC OF THE STATE OF NEW YORK,
TO THE EXTENT THAT THE UCC IS APPLICABLE, AND THE RIGHT TO OFFSET ANY MUTUAL
DEBT AND CLAIM), IN EQUITY, AND UNDER ANY OTHER AGREEMENT BETWEEN BUYER AND
SELLER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER SHALL BE
ENTITLED TO SET OFF THE PROCEEDS OF THE LIQUIDATION OF THE PURCHASED ASSETS
AGAINST ALL OF SELLER’S OBLIGATIONS TO BUYER UNDER THIS AGREEMENT, WITHOUT
PREJUDICE TO BUYER’S RIGHT TO RECOVER ANY DEFICIENCY.


(VII)         BUYER MAY EXERCISE ANY OR ALL OF THE REMEDIES AVAILABLE TO BUYER
IMMEDIATELY UPON THE OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO SELLER
AND AT ANY TIME DURING THE CONTINUANCE THEREOF.  ALL RIGHTS AND REMEDIES ARISING
UNDER THE TRANSACTION DOCUMENTS, AS AMENDED FROM TIME TO TIME, ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES THAT BUYER MAY HAVE.


(VIII)        BUYER MAY ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITHOUT PRIOR
JUDICIAL PROCESS OR HEARING, AND SELLER HEREBY EXPRESSLY WAIVES ANY DEFENSES
SELLER MIGHT OTHERWISE HAVE TO REQUIRE BUYER TO ENFORCE ITS RIGHTS BY JUDICIAL
PROCESS.  SELLER ALSO WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY DEFENSE SELLER
MIGHT OTHERWISE HAVE ARISING FROM THE USE OF NONJUDICIAL PROCESS, DISPOSITION OF
ANY OR ALL OF THE PURCHASED ASSETS, OR FROM ANY OTHER ELECTION OF REMEDIES. 
SELLER RECOGNIZES THAT NONJUDICIAL REMEDIES ARE CONSISTENT WITH THE USAGES OF
THE TRADE, ARE RESPONSIVE TO COMMERCIAL NECESSITY AND ARE THE RESULT OF A
BARGAIN AT ARM’S LENGTH.


ARTICLE 14.
SINGLE AGREEMENT

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in

66


--------------------------------------------------------------------------------




consideration of each other.  Accordingly, each of Buyer and Seller agrees (i)
to perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transactions hereunder and (iii) that payments, deliveries and other transfers
made by either of them in respect of any Transaction shall be deemed to have
been made in consideration of payments, deliveries and other transfers in
respect of any other Transactions hereunder, and the obligations to make any
such payments, deliveries and other transfers may be applied against each other
and netted.


ARTICLE 15.
RECORDING OF COMMUNICATIONS

EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY.  EACH OF BUYER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.


ARTICLE 16.
NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of delivery, (b) certified or registered United States mail, postage
prepaid, (c) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or (d) by telecopier (with
answerback acknowledged) provided that such telecopied notice must also be
delivered by one of the means set forth in (a), (b) or (c) above, to the address
specified in Annex I hereto or at such other address and person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Article.  A notice shall be deemed to have been given: (w) in the case of hand
delivery, at the time of delivery, (x) in the case of registered or certified
mail, when delivered or the first attempted delivery on a Business Day, (y) in
the case of expedited prepaid delivery upon the first attempted delivery on a
Business Day, or (z) in the case of telecopier, upon receipt of answerback
confirmation, provided that such telecopied notice was also delivered as
required in this Article.  A party receiving a notice that does not comply with
the technical requirements for notice under this Article may elect to waive any
deficiencies and treat the notice as having been properly given.

67


--------------------------------------------------------------------------------





ARTICLE 17.
ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.


ARTICLE 18.
NON-ASSIGNABILITY


(A)           SUBJECT TO ARTICLE 18(B) BELOW, NEITHER SELLER NOR BUYER MAY
ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY, NOT TO BE UNREASONABLY WITHHELD OR DELAYED
AND ANY ATTEMPT BY SELLER OR BUYER TO ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY SHALL
BE NULL AND VOID.  BUYER MAY UPON NOTICE TO SELLER AND WITHOUT CONSENT OF
SELLER, SELL TO ONE OR MORE BANKS, FINANCIAL INSTITUTIONS OR OTHER ENTITIES
(“PARTICIPANTS”) PARTICIPATING INTERESTS IN ANY TRANSACTION, ITS INTEREST IN THE
PURCHASED ASSETS, OR ANY OTHER INTEREST OF BUYER UNDER THIS AGREEMENT. PROVIDED,
HOWEVER, THAT, IN ALL INSTANCES, (I) BUYER SHALL ACT AS AGENT FOR ALL 
PARTICIPANTS IN ANY DEALINGS WITH SELLER IN CONNECTION WITH SUCH TRANSACTIONS,
(II) BUYER SHALL REMAIN PRIMARILY LIABLE FOR THE PERFORMANCE OF ALL OBLIGATIONS
OF BUYER HEREUNDER AS IF BUYER HAD NOT SOLD A PARTICIPATION INTEREST, (III)
SELLER SHALL NOT BE OBLIGATED TO DEAL DIRECTLY WITH ANY PARTY OTHER THAN BUYER
IN CONNECTION WITH SUCH TRANSACTIONS, OR TO PAY OR REIMBURSE BUYER FOR ANY COSTS
THAT WOULD NOT HAVE BEEN INCURRED BY BUYER HAD NO PARTICIPATION INTERESTS IN
SUCH TRANSACTIONS BEEN ISSUED, AND (IV) SUCH PARTICIPATION SHALL NOT RESULT IN
ANY COSTS OR TAXES TO SELLER.  SELLER AGREES TO COOPERATE WITH BUYER IN
CONNECTION WITH ANY SUCH ASSIGNMENT, TRANSFER OR SALE OF PARTICIPATING INTEREST
AND TO ENTER INTO SUCH RESTATEMENTS OF, AND AMENDMENTS, SUPPLEMENTS AND OTHER
MODIFICATIONS TO, THIS AGREEMENT IN ORDER TO GIVE EFFECT TO SUCH ASSIGNMENT,
TRANSFER OR SALE.


(B)           TITLE TO ALL PURCHASED ASSETS AND PURCHASED ITEMS SHALL PASS TO
BUYER AND BUYER SHALL HAVE FREE AND UNRESTRICTED USE OF ALL PURCHASED ASSETS,
SUBJECT TO ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.  NOTHING IN THIS
AGREEMENT SHALL PRECLUDE BUYER FROM ENGAGING IN REPURCHASE TRANSACTIONS WITH THE
PURCHASED ASSETS AND PURCHASED ITEMS OR OTHERWISE SELLING, PLEDGING, REPLEDGING,
TRANSFERRING, HYPOTHECATING, OR REHYPOTHECATING THE PURCHASED ASSETS AND
PURCHASED ITEMS, ALL ON TERMS THAT BUYER MAY DETERMINE IN ITS SOLE DISCRETION;
PROVIDED, HOWEVER, THAT BUYER SHALL TRANSFER THE IDENTICAL PURCHASED ASSETS TO
SELLER ON THE APPLICABLE REPURCHASE DATE FREE AND CLEAR OF ANY PLEDGE, LIEN,
SECURITY INTEREST, ENCUMBRANCE, CHARGE OR OTHER ADVERSE CLAIM ON ANY OF THE
PURCHASED ASSETS.  NOTHING CONTAINED IN THIS AGREEMENT SHALL OBLIGATE BUYER TO
SEGREGATE ANY PURCHASED ASSETS OR PURCHASED ITEMS TRANSFERRED TO BUYER BY
SELLER.

68


--------------------------------------------------------------------------------





ARTICLE 19.
GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.


ARTICLE 20.
NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Articles 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.


ARTICLE 21.
USE OF EMPLOYEE PLAN ASSETS


(A)           IF ASSETS OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO ANY PROVISION OF
ERISA ARE INTENDED TO BE USED BY EITHER PARTY HERETO (THE “PLAN PARTY”) IN A
TRANSACTION, THE PLAN PARTY SHALL SO NOTIFY THE OTHER PARTY PRIOR TO THE
TRANSACTION.  THE PLAN PARTY SHALL REPRESENT IN WRITING TO THE OTHER PARTY THAT
THE TRANSACTION DOES NOT CONSTITUTE A PROHIBITED TRANSACTION UNDER ERISA OR IS
OTHERWISE EXEMPT THEREFROM, AND THE OTHER PARTY MAY PROCEED IN RELIANCE THEREON
BUT SHALL NOT BE REQUIRED SO TO PROCEED.


(B)           SUBJECT TO THE LAST SENTENCE OF SUBPARAGRAPH (A) OF THIS ARTICLE,
ANY SUCH TRANSACTION SHALL PROCEED ONLY IF SELLER FURNISHES OR HAS FURNISHED TO
BUYER ITS MOST RECENT AVAILABLE AUDITED STATEMENT OF ITS FINANCIAL CONDITION AND
ITS MOST RECENT SUBSEQUENT UNAUDITED STATEMENT OF ITS FINANCIAL CONDITION.


(C)           BY ENTERING INTO A TRANSACTION, PURSUANT TO THIS ARTICLE, SELLER
SHALL BE DEEMED (I) TO REPRESENT TO BUYER THAT SINCE THE DATE OF SELLER’S LATEST
SUCH FINANCIAL STATEMENTS, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN SELLER’S
FINANCIAL CONDITION THAT SELLER HAS NOT DISCLOSED TO BUYER, AND (II) TO AGREE TO
PROVIDE BUYER WITH FUTURE AUDITED AND UNAUDITED STATEMENTS OF ITS FINANCIAL
CONDITION AS THEY ARE ISSUED, SO LONG AS IT IS SELLER IN ANY OUTSTANDING
TRANSACTION INVOLVING A PLAN PARTY.


ARTICLE 22.
INTENT


(A)           THE PARTIES RECOGNIZE THAT EACH TRANSACTION IS A “REPURCHASE
AGREEMENT” AS THAT TERM IS DEFINED IN SECTION 101(47) OF TITLE 11 OF THE UNITED
STATES CODE, AS AMENDED (EXCEPT INSOFAR AS THE TYPE OF ASSETS SUBJECT TO SUCH
TRANSACTION OR THE TERM OF SUCH TRANSACTION WOULD

69


--------------------------------------------------------------------------------





 RENDER SUCH DEFINITION INAPPLICABLE), AND A “SECURITIES CONTRACT” AS THAT TERM
IS DEFINED IN SECTION 741 OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED
(EXCEPT INSOFAR AS THE TYPE OF ASSETS SUBJECT TO SUCH TRANSACTION WOULD RENDER
SUCH DEFINITION INAPPLICABLE).


(B)           IT IS UNDERSTOOD THAT EITHER PARTY’S RIGHT TO LIQUIDATE ASSETS
DELIVERED TO IT IN CONNECTION WITH TRANSACTIONS HEREUNDER OR TO EXERCISE ANY
OTHER REMEDIES PURSUANT TO ARTICLE 13 HEREOF IS A CONTRACTUAL RIGHT TO LIQUIDATE
SUCH TRANSACTION AS DESCRIBED IN SECTIONS 555, 559 AND 561 OF TITLE 11 OF THE
UNITED STATES CODE, AS AMENDED.


(C)           THE PARTIES AGREE AND ACKNOWLEDGE THAT IF A PARTY HERETO IS AN
“INSURED DEPOSITORY INSTITUTION,” AS SUCH TERM IS DEFINED IN THE FEDERAL DEPOSIT
INSURANCE ACT, AS AMENDED (“FDIA”), THEN EACH TRANSACTION HEREUNDER IS A
“QUALIFIED FINANCIAL CONTRACT,” AS THAT TERM IS DEFINED IN THE FDIA AND ANY
RULES, ORDERS OR POLICY STATEMENTS THEREUNDER (EXCEPT INSOFAR AS THE TYPE OF
ASSETS SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION INAPPLICABLE).


(D)           IT IS UNDERSTOOD THAT THIS AGREEMENT CONSTITUTES A “NETTING
CONTRACT” AS DEFINED IN AND SUBJECT TO TITLE IV OF THE FEDERAL DEPOSIT INSURANCE
CORPORATION IMPROVEMENT ACT OF 1991 (“FDICIA”) AND EACH PAYMENT ENTITLEMENT AND
PAYMENT OBLIGATION UNDER ANY TRANSACTION HEREUNDER SHALL CONSTITUTE A “COVERED
CONTRACTUAL PAYMENT ENTITLEMENT” OR “COVERED CONTRACTUAL PAYMENT OBLIGATION”,
RESPECTIVELY, AS DEFINED IN AND SUBJECT TO FDICIA (EXCEPT INSOFAR AS ONE OR BOTH
OF THE PARTIES IS NOT A “FINANCIAL INSTITUTION” AS THAT TERM IS DEFINED IN
FDICIA).


(E)           IT IS UNDERSTOOD THAT THIS AGREEMENT CONSTITUTES A “MASTER NETTING
AGREEMENT” AS DEFINED IN SECTION 101(38A) OF TITLE 11 OF THE UNITED STATES CODE,
AS AMENDED, AND AS USED IN SECTION 561 OF TITLE 11 OF THE UNITED STATES CODE, AS
AMENDED.


(F)            IT IS THE INTENTION OF THE PARTIES THAT, FOR U.S. FEDERAL, STATE
AND LOCAL INCOME AND FRANCHISE TAX PURPOSES, EACH TRANSACTION CONSTITUTE A
FINANCING, AND THAT SELLER BE (EXCEPT TO THE EXTENT THAT BUYER SHALL HAVE
EXERCISED ITS REMEDIES FOLLOWING AN EVENT OF DEFAULT) THE OWNER OF THE PURCHASED
ASSETS FOR SUCH PURPOSES.  UNLESS PROHIBITED BY APPLICABLE LAW, SELLER AND BUYER
AGREE TO TREAT THE TRANSACTIONS AS DESCRIBED IN THE PRECEDING SENTENCE ON ANY
AND ALL FILINGS WITH ANY U.S. FEDERAL, STATE, OR LOCAL TAXING AUTHORITY.


ARTICLE 23.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:


(A)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
BROKER OR DEALER REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
UNDER SECTION 15 OF THE SECURITIES EXCHANGE ACT OF 1934 (“1934 ACT”), THE
SECURITIES INVESTOR PROTECTION CORPORATION HAS TAKEN THE POSITION THAT THE
PROVISIONS OF THE SECURITIES INVESTOR PROTECTION ACT OF 1970 (“SIPA”) DO NOT
PROTECT THE OTHER PARTY WITH RESPECT TO ANY TRANSACTION HEREUNDER;


(B)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
GOVERNMENT SECURITIES BROKER OR A GOVERNMENT SECURITIES DEALER REGISTERED WITH
THE SEC UNDER SECTION 15C OF THE 1934

70


--------------------------------------------------------------------------------





ACT, SIPA WILL NOT PROVIDE PROTECTION TO THE OTHER PARTY WITH RESPECT TO ANY
TRANSACTION HEREUNDER; AND


(C)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
FINANCIAL INSTITUTION, FUNDS HELD BY THE FINANCIAL INSTITUTION PURSUANT TO A
TRANSACTION HEREUNDER ARE NOT A DEPOSIT AND THEREFORE ARE NOT INSURED BY THE
FEDERAL DEPOSIT INSURANCE CORPORATION OR THE NATIONAL CREDIT UNION SHARE
INSURANCE FUND, AS APPLICABLE.


ARTICLE 24.
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


(A)           EACH PARTY IRREVOCABLY AND UNCONDITIONALLY (I) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN MANHATTAN, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY FOR
THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS OBLIGATIONS
UNDER THIS AGREEMENT OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY TRANSACTION
UNDER THIS AGREEMENT AND (II) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, ANY DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS
PLACE OF RESIDENCE OR DOMICILE.


(B)           TO THE EXTENT THAT EITHER PARTY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY (SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING,
FROM JURISDICTION OF ANY COURT OR FROM SET OFF OR ANY LEGAL PROCESS (WHETHER
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY
OF ITS PROPERTY, SUCH PARTY HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ANY ACTION BROUGHT TO ENFORCE ITS OBLIGATIONS
UNDER THIS AGREEMENT OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY TRANSACTION
UNDER THIS AGREEMENT.


(C)           THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE SERVICE OF ANY
SUMMONS AND COMPLAINT AND ANY OTHER PROCESS BY THE MAILING OF COPIES OF SUCH
PROCESS TO THEM AT THEIR RESPECTIVE ADDRESS SPECIFIED HEREIN.  THE PARTIES
HEREBY AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS ARTICLE 24 SHALL AFFECT
THE RIGHT OF BUYER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR AFFECT THE RIGHT OF BUYER TO BRING ANY ACTION OR PROCEEDING AGAINST SELLER OR
ITS PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.


(D)           EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

71


--------------------------------------------------------------------------------



ARTICLE 25.
NO RELIANCE

Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:


(A)           IT IS NOT RELYING (FOR PURPOSES OF MAKING ANY INVESTMENT DECISION
OR OTHERWISE) UPON ANY ADVICE, COUNSEL OR REPRESENTATIONS (WHETHER WRITTEN OR
ORAL) OF THE OTHER PARTY TO THE TRANSACTION DOCUMENTS, OTHER THAN THE
REPRESENTATIONS EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS;


(B)           IT HAS CONSULTED WITH ITS OWN LEGAL, REGULATORY, TAX, BUSINESS,
INVESTMENT, FINANCIAL AND ACCOUNTING ADVISORS TO THE EXTENT THAT IT HAS DEEMED
NECESSARY, AND IT HAS MADE ITS OWN INVESTMENT, HEDGING AND TRADING DECISIONS
(INCLUDING DECISIONS REGARDING THE SUITABILITY OF ANY TRANSACTION) BASED UPON
ITS OWN JUDGMENT AND UPON ANY ADVICE FROM SUCH ADVISORS AS IT HAS DEEMED
NECESSARY AND NOT UPON ANY VIEW EXPRESSED BY THE OTHER PARTY;


(C)           IT IS A SOPHISTICATED AND INFORMED PERSON THAT HAS A FULL
UNDERSTANDING OF ALL THE TERMS, CONDITIONS AND RISKS (ECONOMIC AND OTHERWISE) OF
THE TRANSACTION DOCUMENTS AND EACH TRANSACTION THEREUNDER AND IS CAPABLE OF
ASSUMING AND WILLING TO ASSUME (FINANCIALLY AND OTHERWISE) THOSE RISKS;


(D)           IT IS ENTERING INTO THE TRANSACTION DOCUMENTS AND EACH TRANSACTION
THEREUNDER FOR THE PURPOSES OF MANAGING ITS BORROWINGS OR INVESTMENTS OR HEDGING
ITS UNDERLYING ASSETS OR LIABILITIES AND NOT FOR PURPOSES OF SPECULATION; AND


(E)           IT IS NOT ACTING AS A FIDUCIARY OR FINANCIAL, INVESTMENT OR
COMMODITY TRADING ADVISOR FOR THE OTHER PARTY AND HAS NOT GIVEN THE OTHER PARTY
(DIRECTLY OR INDIRECTLY THROUGH ANY OTHER PERSON) ANY ASSURANCE, GUARANTEE OR
REPRESENTATION WHATSOEVER AS TO THE MERITS (EITHER LEGAL, REGULATORY, TAX,
BUSINESS, INVESTMENT, FINANCIAL ACCOUNTING OR OTHERWISE) OF THE TRANSACTION
DOCUMENTS OR ANY TRANSACTION THEREUNDER.


ARTICLE 26.
INDEMNITY

Seller hereby agrees to indemnify Buyer, Buyer’s Affiliates and each of its
officers, directors, employees and agents (“Indemnified Parties”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, taxes (including stamp, excise, sales or other taxes
that may be payable or determined to be payable with respect to any of the
Purchased Assets, Purchased Items or Collateral or in connection with any of the
transactions contemplated by this Agreement and the documents delivered in
connection herewith, other than income, withholding or other taxes imposed upon
Buyer), fees, costs, expenses (including reasonable attorneys’ fees and
disbursements) or disbursements (all of the foregoing, collectively “Indemnified
Amounts”) that may at any time (including, without limitation, such time as this
Agreement shall no longer be in effect and the Transactions shall have been
repaid in full) be imposed on or asserted against any Indemnified Party in any
way whatsoever arising out of or in

72


--------------------------------------------------------------------------------




connection with, or relating to, this Agreement or any Transactions hereunder or
any action taken or omitted to be taken by any Indemnified Party under or in
connection with any of the foregoing other than, in each case, any amounts that
fall within the above definition but result from the gross negligence, bad
faith, willful misconduct, or breach of this Agreement by any Indemnified
Party.  Without limiting the generality of the foregoing, Seller agrees to hold
Buyer harmless from and indemnify Buyer against all Indemnified Amounts with
respect to all Purchased Assets relating to or arising out of any violation or
alleged violation of any environmental law, rule or regulation or any consumer
credit laws, including without limitation ERISA, the Truth in Lending Act and/or
the Real Estate Settlement Procedures Act.  In any suit, proceeding or action
brought by Buyer in connection with any Purchased Asset for any sum owing
thereunder, or to enforce any provisions of any Purchased Asset, Seller will
save, indemnify and hold Buyer harmless from and against all expense (including
reasonable attorneys’ fees), loss or damage suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from Seller.  Seller also agrees to reimburse Buyer as and when
billed by Buyer for all Buyer’s reasonable costs and out-of-pocket expenses
incurred in connection with Buyer’s due diligence reviews with respect to the
Purchased Assets (including, without limitation, those incurred pursuant to
Article 27 and Article 3 (including, without limitation, all Pre-Purchase Legal
Expenses, even if the underlying prospective Transaction for which they were
incurred does not take place for any reason) and the enforcement or the
preservation of Buyer’s rights under this Agreement, any Transaction Documents
or Transaction contemplated hereby, including without limitation the fees and
disbursements of its counsel.  Seller hereby acknowledges that, the obligation
of Seller hereunder is a recourse obligation of Seller.


ARTICLE 27.
DUE DILIGENCE

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Purchased Assets, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and Seller agrees that upon reasonable prior notice to
Seller, Buyer or its authorized representatives will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Purchased Asset Files, Servicing Records and any and all documents, records,
agreements, instruments or information relating to such Purchased Assets in the
possession or under the control of Seller, any other servicer or subservicer
and/or the Custodian.  Seller agrees to reimburse Buyer for any and all
out-of-pocket costs and expenses incurred by Buyer with respect to due diligence
on the Purchased Assets during the term of this Agreement, which shall be paid
by Seller to Buyer within (10) days after receipt of an invoice therefor. 
Seller also shall make available to Buyer a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Purchased Asset Files and the Purchased Assets.  Without limiting the generality
of the foregoing, Seller acknowledges that Buyer may enter into Transactions
with Seller based solely upon the information provided by Seller to Buyer and
the representations, warranties and covenants contained herein, and that Buyer,
at its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Assets.

73


--------------------------------------------------------------------------------




Buyer may underwrite such Purchased Assets itself or engage a third party
underwriter to perform such underwriting.  Seller agrees to cooperate with Buyer
and any third party underwriter in connection with such underwriting, including,
but not limited to, providing Buyer and any third party underwriter with access
to any and all documents, records, agreements, instruments or information
relating to such Purchased Assets in the possession, or under the control, of
Seller.  Seller further agrees that Seller shall reimburse Buyer for any and all
reasonable attorneys’ fees, costs and expenses incurred by Buyer in connection
with diligence on Eligible Assets and Purchased Assets.  With respect to
Purchased Assets that Buyer determines to be “performing” Purchased Assets, in
its sole and absolute discretion, Seller shall have no  liability for costs and
expenses related to the ongoing surveillance of such performing Purchased
Assets.  Notwithstanding the foregoing any due diligence costs paid to third
parties, including, without limitation, FIRREA appraisals, environmental reports
or other third party underwriting reports, or any travel expenses, shall be paid
by Seller to Buyer within 10 days after receipt of an invoice therefor.


ARTICLE 28.
SERVICING


(A)           NOTWITHSTANDING THE PURCHASE AND SALE OF THE PURCHASED ASSETS
HEREBY, SELLER SHALL CAUSE THE PURCHASED ASSETS THAT ARE ELIGIBLE LOANS, OTHER
THAN THE TITAN LOAN, TO BE SERVICED BY SERVICER (SUCH PURCHASED ASSETS,
“SERVICED ASSETS”) FOR THE BENEFIT OF BUYER AND, IF BUYER SHALL EXERCISE ITS
RIGHTS TO PLEDGE OR HYPOTHECATE THE SERVICED ASSETS PRIOR TO THE REPURCHASE DATE
PURSUANT TO ARTICLE 8, FOR THE BENEFIT OF BUYER’S ASSIGNS.  NOTWITHSTANDING THE
FOREGOING, THE TITAN LOAN SHALL BE SERVICED BY THE SERVICER SET FORTH IN THE
ACCOMMODATION LOAN SERVICING AGREEMENT.  TO THE EXTENT THAT SELLER HAS ANY RIGHT
TO DO SO, SELLER SHALL SERVICE OR CAUSE SERVICER TO SERVICE THE SERVICED ASSETS
AT SELLER’S SOLE COST AND FOR THE BENEFIT OF BUYER IN ACCORDANCE WITH ACCEPTED
SERVICING PRACTICES APPROVED BY BUYER IN THE EXERCISE OF ITS REASONABLE BUSINESS
JUDGMENT AND MAINTAINED BY OTHER PRUDENT MORTGAGE OR MEZZANINE LENDERS WITH
RESPECT TO MORTGAGE AND/OR MEZZANINE LOANS SIMILAR TO THE SERVICED ASSETS,
PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF SELLER TO SERVICE ANY OF THE SERVICED
ASSETS SHALL CEASE, AT BUYER’S OPTION AND SUBJECT TO THE TERMS OF THE PURCHASED
ASSETS, UPON THE EARLIEST OF (I) AN EVENT OF DEFAULT, OR (II) THE DELIVERY BY
BUYER TO SELLER OF AT LEAST FIVE (5) DAYS PRIOR WRITTEN NOTICE OF THE DECISION
BY BUYER TO TRANSFER THE SERVICING RIGHTS OF ANY OR ALL OF THE SERVICED ASSETS
TO EITHER SERVICER OR ANOTHER THIRD PARTY SERVICER SELECTED BY BUYER.  IN EITHER
CASE, SELLER SHALL TAKE ALL ACTIONS NECESSARY TO EFFECTUATE THE UNDERLYING
SERVICING TRANSFER AS EXPEDITIOUSLY AS POSSIBLE.  NOTWITHSTANDING THE FOREGOING,
NEITHER SELLER NOR SERVICER SHALL TAKE ANY ACTION OR EFFECT ANY MODIFICATION OR
AMENDMENT TO ANY PURCHASED ASSET (OTHER THAN DE MINIMIS CHANGES) WITHOUT FIRST
HAVING GIVEN PRIOR NOTICE THEREOF TO BUYER IN EACH SUCH INSTANCE AND RECEIVING
THE PRIOR WRITTEN CONSENT OF BUYER; PROVIDED, HOWEVER, THAT SELLER SHALL
DELIVER, PROMPTLY AFTER EXECUTION, WRITTEN NOTICE TO BUYER OF ANY SUCH DE
MINIMIS MODIFICATIONS OR AMENDMENTS.


(B)           SELLER AGREES THAT BUYER IS THE OWNER OF ALL SERVICING RECORDS,
INCLUDING BUT NOT LIMITED TO ANY AND ALL SERVICING AGREEMENTS AND POOLING AND
SERVICING AGREEMENTS (INCLUDING, WITHOUT LIMITATION ANY “INTERIM SERVICING
AGREEMENT” WITH SERVICER) (COLLECTIVELY, THE “SERVICING AGREEMENTS”), FILES,
DOCUMENTS, RECORDS, DATA BASES, COMPUTER TAPES, COPIES OF COMPUTER TAPES, PROOF
OF INSURANCE COVERAGE, INSURANCE POLICIES, APPRAISALS, OTHER CLOSING

74


--------------------------------------------------------------------------------





DOCUMENTATION, PAYMENT HISTORY RECORDS, AND ANY OTHER RECORDS RELATING TO OR
EVIDENCING THE SERVICING OF PURCHASED ASSETS (THE “SERVICING RECORDS”) SO LONG
AS THE PURCHASED ASSETS ARE SUBJECT TO THIS AGREEMENT.  SELLER GRANTS BUYER A
SECURITY INTEREST IN ALL SERVICING FEES AND RIGHTS RELATING TO THE PURCHASED
ASSETS AND ALL SERVICING RECORDS TO SECURE THE OBLIGATION OF SELLER OR ITS
DESIGNEE TO SERVICE IN CONFORMITY WITH THIS ARTICLE AND ANY OTHER OBLIGATION OF
SELLER TO BUYER.  SELLER COVENANTS TO SAFEGUARD SUCH SERVICING RECORDS AND TO
DELIVER THEM PROMPTLY TO BUYER OR ITS DESIGNEE (INCLUDING THE CUSTODIAN) AT
BUYER’S REQUEST.


(C)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, BUYER MAY, IN ITS SOLE DISCRETION, (I) SELL ITS RIGHT TO THE SERVICED
ASSETS ON A SERVICING RELEASED BASIS OR (II) TERMINATE SELLER, SERVICER OR ANY
SUB-SERVICER OF THE PURCHASED ASSETS WITH OR WITHOUT CAUSE, IN EACH CASE WITHOUT
PAYMENT OF ANY TERMINATION FEE.


(D)           TO THE EXTENT THAT SELLER CONTROLS THE IDENTITY OF A SERVICER OF
AN ELIGIBLE LOAN, SELLER SHALL NOT EMPLOY SUB-SERVICERS TO SERVICE THE PURCHASED
ASSETS WITHOUT THE PRIOR WRITTEN APPROVAL OF BUYER.  IF THE PURCHASED ASSETS ARE
SERVICED BY A SUB-SERVICER, SELLER SHALL IRREVOCABLY ASSIGN ALL RIGHTS, TITLE
AND INTEREST (IF ANY) IN THE SERVICING AGREEMENTS IN THE PURCHASED ASSETS TO
BUYER.


(E)           SELLER SHALL CAUSE SERVICER OR ANY SUB-SERVICERS ENGAGED BY SELLER
TO EXECUTE A LETTER AGREEMENT WITH BUYER ACKNOWLEDGING BUYER’S SECURITY INTEREST
AND AGREEING THAT IT SHALL DEPOSIT ALL INCOME WITH RESPECT TO THE PURCHASED
ASSETS IN THE CASH MANAGEMENT ACCOUNT, AND SO LONG AS A PURCHASED ASSET IS
SUBJECT TO A TRANSACTION, FOLLOWING NOTICE FROM BUYER TO SELLER OF AN EVENT OF
DEFAULT UNDER THIS AGREEMENT, SERVICER SHALL TAKE NO ACTION UNDER THIS AGREEMENT
WITH REGARD TO SUCH PURCHASED ASSET OTHER THAN AS SPECIFICALLY DIRECTED BY
BUYER.


ARTICLE 29.
MISCELLANEOUS


(A)           ALL RIGHTS, REMEDIES AND POWERS OF BUYER HEREUNDER AND IN
CONNECTION HEREWITH ARE IRREVOCABLE AND CUMULATIVE, AND NOT ALTERNATIVE OR
EXCLUSIVE, AND SHALL BE IN ADDITION TO ALL OTHER RIGHTS, REMEDIES AND POWERS OF
BUYER WHETHER UNDER LAW, EQUITY OR AGREEMENT.  IN ADDITION TO THE RIGHTS AND
REMEDIES GRANTED TO IT IN THIS AGREEMENT, TO THE EXTENT THIS AGREEMENT IS
DETERMINED TO CREATE A SECURITY INTEREST, BUYER SHALL HAVE ALL RIGHTS AND
REMEDIES OF A SECURED PARTY UNDER THE UCC.


(B)           THE TRANSACTION DOCUMENTS MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


(C)           THE HEADINGS IN THE TRANSACTION DOCUMENTS ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OR CONSTRUCTION OF THE
TRANSACTION DOCUMENTS.


(D)           WITHOUT LIMITING THE RIGHTS AND REMEDIES OF BUYER UNDER THE
TRANSACTION DOCUMENTS, SELLER SHALL PAY BUYER’S REASONABLE ACTUAL OUT-OF-POCKET
COSTS AND EXPENSES, INCLUDING REASONABLE FEES AND EXPENSES OF ACCOUNTANTS,
ATTORNEYS AND ADVISORS, INCURRED IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION AND CONSUMMATION OF, AND ANY

75


--------------------------------------------------------------------------------





AMENDMENT, SUPPLEMENT OR MODIFICATION TO, THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS THEREUNDER, WHETHER OR NOT SUCH TRANSACTION DOCUMENT (OR AMENDMENT
THERETO) OR TRANSACTION IS ULTIMATELY CONSUMMATED.  SELLER AGREES TO PAY BUYER
ON DEMAND ALL COSTS AND EXPENSES (INCLUDING REASONABLE EXPENSES FOR LEGAL
SERVICES OF EVERY KIND) OF ANY SUBSEQUENT ENFORCEMENT OF ANY OF THE PROVISIONS
HEREOF, OR OF THE PERFORMANCE BY BUYER OF ANY OBLIGATIONS OF SELLER IN RESPECT
OF THE PURCHASED ASSETS, OR ANY ACTUAL OR ATTEMPTED SALE, OR ANY EXCHANGE,
ENFORCEMENT, COLLECTION, COMPROMISE OR SETTLEMENT IN RESPECT OF ANY OF THE
COLLATERAL OR PURCHASED ITEMS AND FOR THE CUSTODY, CARE OR PRESERVATION OF THE
COLLATERAL OR PURCHASED ITEMS (INCLUDING INSURANCE COSTS) AND DEFENDING OR
ASSERTING RIGHTS AND CLAIMS OF BUYER IN RESPECT THEREOF, BY LITIGATION OR
OTHERWISE.  IN ADDITION, SELLER AGREES TO PAY BUYER ON DEMAND ALL REASONABLE
COSTS AND EXPENSES (INCLUDING REASONABLE EXPENSES FOR LEGAL SERVICES) INCURRED
IN CONNECTION WITH THE MAINTENANCE OF THE CASH MANAGEMENT ACCOUNT AND
REGISTERING THE COLLATERAL AND PURCHASED ITEMS IN THE NAME OF BUYER OR ITS
NOMINEE.  ALL SUCH EXPENSES SHALL BE RECOURSE OBLIGATIONS OF SELLER TO BUYER
UNDER THIS AGREEMENT.


(E)           IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER
APPLICABLE LAW OR OTHERWISE, AND NOT BY WAY OF LIMITATION OF SUCH RIGHTS, SELLER
HEREBY GRANTS TO BUYER AND ITS AFFILIATES A RIGHT OF OFFSET, TO SECURE REPAYMENT
OF ALL AMOUNTS OWING TO BUYER OR ITS AFFILIATES BY SELLER UNDER THE TRANSACTION
DOCUMENTS, UPON ANY AND ALL MONIES, SECURITIES, COLLATERAL OR OTHER PROPERTY OF
SELLER AND THE PROCEEDS THEREFROM, NOW OR HEREAFTER HELD OR RECEIVED BY BUYER OR
ITS AFFILIATES OR ANY ENTITY UNDER THE CONTROL OF BUYER OR ITS AFFILIATES AND
ITS RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING, WITHOUT LIMITATION, BRANCHES
AND AGENCIES OF BUYER, WHEREVER LOCATED), FOR THE ACCOUNT OF SELLER, WHETHER FOR
SAFEKEEPING, CUSTODY, PLEDGE, TRANSMISSION, COLLECTION, OR OTHERWISE, AND ALSO
UPON ANY AND ALL DEPOSITS (GENERAL OR SPECIFIED) AND CREDITS OF SELLER AT ANY
TIME EXISTING.  BUYER AND ITS AFFILIATES ARE HEREBY AUTHORIZED AT ANY TIME AND
FROM TIME TO TIME UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, WITHOUT NOTICE TO SELLER, TO OFFSET, APPROPRIATE, APPLY AND ENFORCE
SUCH RIGHT OF OFFSET AGAINST ANY AND ALL ITEMS HEREINABOVE REFERRED TO AGAINST
ANY AMOUNTS OWING TO BUYER OR ITS AFFILIATES BY SELLER UNDER THE TRANSACTION
DOCUMENTS, IRRESPECTIVE OF WHETHER BUYER OR ITS AFFILIATES SHALL HAVE MADE ANY
DEMAND HEREUNDER AND ALTHOUGH SUCH AMOUNTS, OR ANY OF THEM, SHALL BE CONTINGENT
OR UNMATURED AND REGARDLESS OF ANY OTHER COLLATERAL SECURING SUCH AMOUNTS. 
SELLER SHALL BE DEEMED DIRECTLY INDEBTED TO BUYER AND ITS AFFILIATES IN THE FULL
AMOUNT OF ALL AMOUNTS OWING TO BUYER AND ITS AFFILIATES BY SELLER UNDER THE
TRANSACTION DOCUMENTS, AND BUYER AND ITS AFFILIATES SHALL BE ENTITLED TO
EXERCISE THE RIGHTS OF OFFSET PROVIDED FOR ABOVE.  ANY AND ALL RIGHTS TO REQUIRE
BUYER OR ITS AFFILIATES TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL OR PURCHASED ITEMS THAT SECURE THE AMOUNTS OWING TO BUYER OR
ITS AFFILIATES BY SELLER UNDER THE TRANSACTION DOCUMENTS, PRIOR TO EXERCISING
THEIR RIGHT OF OFFSET WITH RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL,
DEPOSITS, CREDITS OR OTHER PROPERTY OF SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVED BY SELLER.


(F)            EACH PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH
MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION
OF THIS AGREEMENT SHALL BE PROHIBITED BY OR BE INVALID UNDER SUCH LAW, SUCH
PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS
OF THIS AGREEMENT.

76


--------------------------------------------------------------------------------





(G)           THIS AGREEMENT CONTAINS A FINAL AND COMPLETE INTEGRATION OF ALL
PRIOR EXPRESSIONS BY THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND SHALL CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT
TO SUCH SUBJECT MATTER, SUPERSEDING ALL PRIOR ORAL OR WRITTEN UNDERSTANDINGS.


(H)           THE PARTIES UNDERSTAND THAT THIS AGREEMENT IS A LEGALLY BINDING
AGREEMENT THAT MAY AFFECT SUCH PARTY’S RIGHTS.  EACH PARTY REPRESENTS TO THE
OTHER THAT IT HAS RECEIVED LEGAL ADVICE FROM COUNSEL OF ITS CHOICE REGARDING THE
MEANING AND LEGAL SIGNIFICANCE OF THIS AGREEMENT AND THAT IT IS SATISFIED WITH
ITS LEGAL COUNSEL AND THE ADVICE RECEIVED FROM IT.


(I)            SHOULD ANY PROVISION OF THIS AGREEMENT REQUIRE JUDICIAL
INTERPRETATION, IT IS AGREED THAT A COURT INTERPRETING OR CONSTRUING THE SAME
SHALL NOT APPLY A PRESUMPTION THAT THE TERMS HEREOF SHALL BE MORE STRICTLY
CONSTRUED AGAINST ANY PERSON BY REASON OF THE RULE OF CONSTRUCTION THAT A
DOCUMENT IS TO BE CONSTRUED MORE STRICTLY AGAINST THE PERSON WHO ITSELF OR
THROUGH ITS AGENT PREPARED THE SAME, IT BEING AGREED THAT ALL PARTIES HAVE
PARTICIPATED IN THE PREPARATION OF THIS AGREEMENT.


(J)            WHEREVER PURSUANT TO THIS AGREEMENT, BUYER EXERCISES ANY RIGHT
GIVEN TO IT TO CONSENT OR NOT CONSENT, OR TO APPROVE OR DISAPPROVE, OR ANY
ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO, BUYER IN ITS SOLE DISCRETION,
BUYER SHALL DECIDE TO CONSENT OR NOT CONSENT, OR TO APPROVE OR DISAPPROVE OR TO
DECIDE THAT ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY, IN ITS
SOLE AND ABSOLUTE DISCRETION AND SUCH DECISION BY BUYER SHALL BE FINAL AND
CONCLUSIVE.


(K)           EACH AFFILIATED HEDGE COUNTERPARTY IS AN INTENDED THIRD PARTY
BENEFICIARY OF THIS AGREEMENT AND THE PARTIES HERETO AGREE THAT THIS AGREEMENT
SHALL NOT BE AMENDED OR OTHERWISE MODIFIED WITHOUT THE WRITTEN CONSENT OF EACH
AFFILIATED HEDGE COUNTERPARTY, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD.

[REMAINDER OF PAGE LEFT BLANK]

77


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

BUYER:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., a national
banking association

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

SELLER:

 

 

 

 

 

 

 

 

 

 

 

 

DCTRT SECURITIES HOLDCO LLC, a
Delaware limited liability company

 

 

 

 

 

By:

Dividend Capital Total Realty Operating

 

 

Partnership, LP, a Delaware limited

 

 

partnership, its sole member

 

 

 

 

 

 

By: Dividend Capital Total Realty Trust

 

 

 

Inc., a Maryland corporation, its general

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

2


--------------------------------------------------------------------------------




 

SELLER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRT LENDING LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

By:

DCTRT Securities Holdco LLC, a

 

 

 

Delaware limited liability company, its sole

 

 

 

member

 

 

 

 

 

 

 

By:

Dividend Capital Total Realty

 

 

 

Operating Partnership, LP, a Delaware

 

 

 

limited partnership, its sole member

 

 

 

 

 

 

 

By:

Dividend Capital Total Realty Trust

 

 

 

 

Inc., a Maryland corporation, its

 

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

3


--------------------------------------------------------------------------------




 

Acknowledged and agreed:

 

 

 

 

 

 

 

 

GUARANTOR

 

 

 

 

 

 

 

 

 

DIVIDEND CAPITAL TOTAL REALTY
TRUST INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

4


--------------------------------------------------------------------------------




 

GUARANTOR

 

 

 

 

 

 

DIVIDEND CAPITAL TOTAL REALTY

 

OPERATING PARTNERSHIP, LP, a

 

Delaware limited partnership

 

 

 

 

 

By:

Dividend Capital Total Realty Trust

 

 

Inc., a Maryland corporation, its general

 

 

partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

5


--------------------------------------------------------------------------------


ANNEXES, EXHIBITS AND SCHEDULES

ANNEX I

 

Names and Addresses for Communications between Parties

 

 

 

SCHEDULE I

 

Advance Rates and Applicable Pricing Rates

 

 

 

EXHIBIT I

 

Form of Confirmation

 

 

 

EXHIBIT II

 

Authorized Representatives of Seller

 

 

 

EXHIBIT III

 

Monthly Reporting Package

 

 

 

EXHIBIT IV

 

Form of Custodial Delivery

 

 

 

EXHIBIT V

 

Form of Power of Attorney

 

 

 

EXHIBIT VI

 

Representations and Warranties Regarding Individual Purchased Assets

 

 

 

EXHIBIT VII

 

Asset Information

 

 

 

EXHIBIT VIII

 

Advance Procedure

 

 

 

EXHIBIT IX

 

Form of Redirection Letter

 

 

 

EXHIBIT X

 

Form of Bailee Letter

 

 

 

EXHIBIT XI

 

Form of Guarantee

 

 

 

EXHIBIT XII

 

Form of Margin Deficit Notice

 

 

 

EXHIBIT XIII

 

UCC Filing Jurisdictions

 

 

 

EXHIBIT XIV

 

Form of Opinion(s)

 

 

 

EXHIBIT XV

 

Additional Eligible Collateral

 

 

 

EXHIBIT XVI

 

Form of Servicer Notice

 

 

 

EXHIBIT XVII

 

Form of Release Letter

 

 

 

EXHIBIT XVIII

 

[Intentionally omitted.]

 

 

 

EXHIBIT XIX

 

Covenant Compliance Certificate

 


--------------------------------------------------------------------------------




ANNEX I
Names and Addresses for Communications Between Parties

Buyer:

JPMORGAN CHASE BANK, N.A.
270 Park Avenue, 7th Floor
New York, New York 10017-2014
Attention:              Mr. Jeffrey Waller
Telephone:            (212) 834-9987
Telecopy:              (212) 834-6565

With copies to:

JPMORGAN CHASE BANK, N.A.
270 Park Avenue, 10th Floor
New York, New York 10017-2014
Attention:              Kunal K. Singh
Telephone:            (212) 834-5467
Telecopy:              (212) 834-6593

and

Cadwalader Wickersham & Taft LLP
227 West Trade Street
Charlotte, North Carolina 28202
Attention:              Stuart N. Goldstein, Esq.
Telephone:            (704) 348-5258
Telecopy:              (704) 348-5200

Sellers:

DCTRT Securities Holdco LLC and TRT Lending LLC
c/o Dividend Capital Total Realty Operating Partnership, LP
518 Seventeenth Street, 17th Floor
Denver, Colorado 80202
Attn: John Biallas
Phone: (303) 228-2200
Fax: (303) 228-2201

With copies to:

Brown Raysman Millstein Felder & Steiner
900 Third Avenue
New York, NY 10022-4728
Attention:              Mary Sue Butch, Esq.
Telephone:            (212) 895-2101
Telecopy:              (212) 895-2900


--------------------------------------------------------------------------------




SCHEDULE I

Advance Rates and Applicable Spreads

CMBS (Fixed/Floating)

Rating

 

Advance Rate

 

Pricing (L+)

AAA

 

97

 

5

AA

 

97

 

7.5

A

 

95

 

15

A-

 

95

 

20

BBB+

 

92

 

35

BBB

 

92

 

35

BBB-

 

90

 

50

BB+

 

85

 

65

BB

 

85

 

75

BB-

 

80

 

85

B+

 

75

 

95

B

 

75

 

95

B-

 

70

 

95

NR

 

35

 

180

 

CRE CDO(1)

Rating

 

Advance Rate

 

Pricing (L+)

A+

 

93

 

20

A

 

92

 

25

A-

 

91

 

30

BBB+

 

90

 

45

BBB

 

85

 

45

BBB-

 

80

 

65

BB+

 

75

 

85

BB

 

70

 

95

BB-

 

65

 

105

 

Synthetic CMBS(2)

Rating

 

Advance Rate

 

Pricing (L+)

AAA

 

99.375

 

NAP

AA

 

98.5

 

NAP

A

 

97.5

 

NAP

BBB+

 

94

 

NAP

BBB

 

94

 

NAP

BBB-

 

90

 

NAP

BB+

 

85

 

NAP

 


--------------------------------------------------------------------------------




 

Accommodation Loans (Stabilized Whole Loans)

Loan-to-Value (3) (4)

 

Advance Rate

 

Pricing (L+)

Less than 80%

 

90

 

55

Less than 80%

 

75

 

45

 

Senior Mortgage Loans (Bridge/Transitional)(4)

Loan-to-Value (3)

 

Advance Rate

 

Pricing (L+)

Less than 80%

 

75

 

150

Less than 80%

 

60

 

120

 

Junior Interests

Loan-to-Value (3)

 

Advance Rate

 

Pricing (L+)

56%-60%

 

60

 

65

56%-60%

 

85

 

80

61%-65%

 

60

 

65

61%-65%

 

85

 

90

66%-70%

 

60

 

65

66%-70%

 

80

 

115

71%-75%

 

60

 

65

71%-75%

 

75

 

140

76%-80%

 

60

 

100

76%-80%

 

70

 

150

81%-85%

 

60

 

170

81%-85%

 

65

 

170

86%-90%

 

60

 

195

86%-90%

 

50

 

195

 

--------------------------------------------------------------------------------

(1) JPMorgan Loan-to-Value.

 

Mezzanine Loans

Loan-to-Value (3)

 

Advance Rate

 

Applicable Spread (in basis points)

56%-60%

 

60

 

70

56%-60%

 

85

 

90

61%-65%

 

60

 

70

61%-65%

 

85

 

100

66%-70%

 

60

 

70

66%-70%

 

75

 

130

71%-75%

 

60

 

70

71%-75%

 

70

 

155

76%-80%

 

60

 

110

76%-80%

 

65

 

170

81%-85%

 

60

 

190

86%-90%

 

60

 

215

86%-90%

 

50

 

215

--------------------------------------------------------------------------------

(1)          With respect to CRECDO paper issued by Seller, Seller will only be
able to repo securities rated BBB- or higher


--------------------------------------------------------------------------------




 

(2)          Synthetic CMBS advance rates represent the amount of financing the
Purchaser is willing to provide for “long” positions in Credit Default Swaps
referencing eligible CMBS obligations (i.e., selling protection).

(3)          JPMorgan Loan-to-Value determined by Buyer in its sole discretion
based on the lesser of the related acquisition price or the appraised value set
forth in an appraisal obtained by Buyer.

(4)          Bridge/Transitional Loans do not include any loans secured
substantially by land only.  The Advance Rate and Applicable Spread for any
loans secured substantially by land only will be determined by Buyer in its sole
and absolute discretion.


--------------------------------------------------------------------------------




EXHIBIT I

CONFIRMATION STATEMENT
JPMORGAN CHASE BANK, N.A.

Ladies and Gentlemen:

JPMorgan Chase Bank, N.A., is pleased to deliver our written CONFIRMATION of our
agreement to enter into the Transaction pursuant to which JPMorgan Chase Bank,
N.A. shall purchase from you the Purchased Assets identified on the attached
Schedule 1 pursuant to the Master Repurchase Agreement, dated as of October 26,
2006 (the “Agreement”), between JPMorgan Chase Bank, N.A. (the “Buyer”) and
[SELLER] (the “Seller”) on the following terms.  Capitalized terms used herein
without definition have the meanings given in the Agreement.

Purchase Date:

                  , 200  

 

 

Purchased Assets:

As identified on attached Schedule 1

 

 

Aggregate Principal Amount of
Purchased Assets:

As identified on attached Schedule 1

 

 

Repurchase Date:

 

 

 

Purchase Price:

$

 

 

Pricing Rate:

one month LIBOR plus      %

 

 

Advance Rate:

 

 

 

Governing Agreements:

As identified on attached Schedule 1

 

 

Name and address for
communications:

Buyer:

JPMorgan Chase Bank, N.A.
270 Park Avenue, 7th Floor

 

 

New York, New York 10017-2014

 

 

Attention:

Mr. Jeffrey Waller

 

 

Telephone:

(212) 834-9987

 

 

Telecopy:

(212) 834-6565

 

With a
copy to

JPMorgan Chase Bank, N.A.
270 Park Avenue, 10th Floor

 

 

New York, New York 10017-2014

 

 

Attention:

Mr. Kunal K. Singh

 

 

Telephone:

(212) 834-5467

 

 

Telecopy:

(212) 834-6593

 

Seller:

[SELLER]

 

 

 

518 Seventeenth Street, 17th Floor

Denver, Colorado 80202

Attention: [   ]

Telephone: [   ]

Telecopy: [   ]

 


--------------------------------------------------------------------------------




 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

[SELLER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




Schedule 1 to Confirmation Statement

Purchased Assets:

Aggregate Principal Amount:


--------------------------------------------------------------------------------




EXHIBIT II

AUTHORIZED REPRESENTATIVES OF SELLERS

Name

 

Specimen Signature

Marc J. Warren

 

 

James R. Giuliano III

 

 

John E. Biallas

 

 

Karen B. Kulvin

 

 

Troy J. Bloom

 

 

 


--------------------------------------------------------------------------------




EXHIBIT III

MONTHLY REPORTING PACKAGE

[SAMPLE TO BE ATTACHED]

·                                          Monthly Reporting Package shall
include, inter alia, the following:

·                                          Listing of all Eligible Assets
reflecting payment status.

·                                          Listing of all interest rate hedging
positions outlining compliance with interest rate hedging requirements.

·                                          Any and all financial statements and
rent rolls, to the extent that the Eligible Asset borrower is obligated to
provide same.

·                                          Servicing tape with respect to each
Eligible Asset conforming to CMSA standards.


--------------------------------------------------------------------------------


EXHIBIT IV

FORM OF CUSTODIAL DELIVERY

On this         of              , 200  , [SELLER], a Delaware limited liability
company, as Seller (“Seller”) under that certain Master Repurchase Agreement,
dated as of October 26, 2006 (the “Repurchase Agreement”) between JPMorgan Chase
Bank, N.A. (“Buyer”) and Seller, does hereby deliver to LaSalle Bank National
Association (“Custodian”), as custodian under that certain Custodial Agreement,
dated as of October 26, 2006 (the “Custodial Agreement”), among Buyer, Custodian
and Seller, the Purchased Asset Files with respect to the Purchased Assets to be
purchased by Buyer pursuant to the Repurchase Agreement, which Purchased Assets
are listed on the Purchased Asset Schedule attached hereto and which Purchased
Assets shall be subject to the terms of the Custodial Agreement on the date
hereof.

With respect to the Purchased Asset Files delivered hereby, for the purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Asset Files
to ascertain delivery of the documents listed in Section 2(a) of the Custodial
Agreement.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.

IN WITNESS WHEREOF, Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.

 

[SELLER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------




Purchased Asset Schedule to Custodial Delivery

Purchased Assets


--------------------------------------------------------------------------------




EXHIBIT V

FORM OF POWER OF ATTORNEY

“Know All Men by These Presents, that [SELLER], a Delaware limited liability
company (“Seller”), does hereby appoint JPMorgan Chase Bank, N.A. (“Buyer”), its
attorney in fact to act in Seller’s name, place and stead in any way that Seller
could do with respect to (i) the completion of the endorsements of the Mortgage
Notes and the Mezzanine Notes and the Assignments of Mortgages, (ii) the
recordation of the Assignments of Mortgages and (iii) the enforcement of
Seller’s rights under the Purchased Assets purchased by Buyer pursuant to the
Master Repurchase Agreement dated as of October 26, 2006 (the “Repurchase
Agreement”), among Buyer and Seller, and to take such other steps as may be
necessary or desirable to enforce Buyer’s rights against such Purchased Assets,
the related Purchased Asset Files and the Servicing Records to the extent that
Seller is permitted by law to act through an agent.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed as a
deed this      day of       , 200  .

[SELLER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




EXHIBIT VI

REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A WHOLE MORTGAGE LOAN, AN ACCOMMODATION LOAN, A-NOTE OR
SENIOR PARTICIPATION INTEREST

(a)           As applicable, each Purchased Asset is either a whole loan and not
a participation interest in a whole loan, a senior participation interest in a
whole loan, or an A-note interest in a whole loan.  The sale of the Purchased
Assets to Buyer or its designee does not require Seller to obtain any
governmental or regulatory approval or consent that has not been obtained.

(b)           No Purchased Asset is 30 days or more delinquent in payment of
principal and interest (without giving effect to any applicable grace period)
and no Purchased Asset has been 30 days or more (without giving effect to any
applicable grace period in the related Mortgage Note) past due.

(c)           Except with respect to the ARD Loans, which provide that the rate
at which interest accrues thereon increases after the Anticipated Repayment
Date, the Purchased Assets (exclusive of any default interest, late charges or
prepayment premiums) are fixed rate mortgage loans or floating rate mortgage
loans with terms to maturity, at origination or as of the most recent
modification, as set forth in the Purchased Asset Schedule.

(d)           The information pertaining to each Purchased Asset set forth on
the Purchased Asset Schedule is true and correct in all material respects as of
the Purchase Date.

(e)           At the time of the assignment of the Purchased Assets to Buyer,
Seller had good and marketable title to and was the sole owner and holder of,
each Purchased Asset, free and clear of any pledge, lien, encumbrance or
security interest and such assignment validly and effectively transfers and
conveys all legal and beneficial ownership of the Purchased Assets to Buyer free
and clear of any pledge, lien, encumbrance or security interest, subject to the
rights and obligations of Seller pursuant to the Agreement.

(f)            In respect of each Purchased Asset, (A) the related Mortgagor is
an entity organized under the laws of a state of the United States of America,
the District of Columbia or the Commonwealth of Puerto Rico and (B) the
Mortgagor is not a debtor in any bankruptcy, receivership, conservatorship,
reorganization, insolvency, moratorium or similar proceeding.

(g)           Each Purchased Asset is secured by (or in the case of a
Participation, the Underlying Mortgage Loan is secured by) a Mortgage that
establishes and creates a valid and subsisting first priority lien on the
related underlying real estate directly or indirectly securing or supporting
such Purchased


--------------------------------------------------------------------------------




Asset, or leasehold interest therein, comprising real estate (the “Mortgaged
Property”), free and clear of any liens, claims, encumbrances, participation
interests, pledges, charges or security interests subject only to Permitted
Encumbrances.  Such Mortgage, together with any separate security agreement, UCC
Financing Statement or similar agreement, if any, establishes and creates a
first priority security interest in favor of Seller in all personal property
owned by the Mortgagor that is used in, and is reasonably necessary to, the
operation of the related Mortgaged Property and, to the extent a security
interest may be created therein and perfected by the filing of a UCC Financing
Statement under the Uniform Commercial Code as in effect in the relevant
jurisdiction, the proceeds arising from the Mortgaged Property and other
collateral securing such Purchased Asset, subject only to Permitted
Encumbrances.  There exists with respect to such Mortgaged Property an
assignment of leases and rents provision, either as part of the related Mortgage
or as a separate document or instrument, which establishes and creates a first
priority security interest in and to leases and rents arising in respect of the
related Mortgaged Property subject only to Permitted Encumbrances.  No person
other than the related Mortgagor and the mortgagee owns any interest in any
payments due under the related leases.  The related Mortgage or such assignment
of leases and rents provision provides for the appointment of a receiver for
rents or allows the holder of the related Mortgage to enter into possession of
the related Mortgaged Property to collect rent or provides for rents to be paid
directly to the holder of the related Mortgage in the event of a default beyond
applicable notice and grace periods, if any, under the related Purchased Asset
Documents.  As of the origination date, there are no mechanics’ or other similar
liens or claims that have been filed for work, labor or materials affecting the
related Mortgaged Property that are or may be prior or equal to the lien of the
Mortgage, except those that are insured against pursuant to the applicable Title
Insurance Policy (as defined below). As of the Purchase Date, there are no
mechanics’ or other similar liens or claims that have been filed for work, labor
or materials affecting the related Mortgaged Property that are or may be prior
or equal in priority to the lien of the Mortgage, except those that are insured
against pursuant to the applicable Title Policy (as defined below).  No (a)
Mortgaged Property secures any mortgage loan not represented on the Purchased
Asset Schedule, (b) Purchased Asset is cross-defaulted with any other mortgage
loan, other than a Mortgage Loan listed on the Purchased Asset Schedule, or (c)
Purchased Asset is secured by property that is not a Mortgaged Property.

(h)           The related Mortgagor under each Purchased Asset has good and
indefeasible fee simple or, with respect to those Purchased Assets described in
clause (21) hereof, leasehold title to the related Mortgaged Property comprising
real estate subject to any Permitted Encumbrances.

(i)            Seller has received an American Land Title Association (ALTA)
lender’s title insurance policy or a comparable form of lender’s title insurance
policy (or escrow instructions binding on the Title Insurer (as defined below)
and irrevocably obligating the Title Insurer to issue such title insurance
policy, a title policy commitment or pro-forma “marked up” at the closing of the
related


--------------------------------------------------------------------------------




Purchased Asset and countersigned by the Title Insurer or its authorized agent)
as adopted in the applicable jurisdiction (the “Title Policy”), which was issued
by a nationally recognized title insurance company (the “Title Insurer”)
qualified to do business in the jurisdiction where the applicable Mortgaged
Property is located, covering the portion of each Mortgaged Property comprised
of real estate and insuring that the related Mortgage is a valid first lien in
the original principal amount of the related Purchased Asset on the Mortgagor’s
fee simple interest (or, if applicable, leasehold interest) in such Mortgaged
Property comprised of real estate subject only to Permitted Encumbrances.  Such
Title Policy was issued in connection with the origination of the related
Purchased Asset. No claims have been made under such Title Policy.  Such Title
Policy is in full force and effect and all premiums thereon have been paid and
will provide that the insured includes the owner of the Purchased Asset and its
successors and/or assigns. No holder of the related Mortgage has done, by act or
omission, anything that would, and Seller has no actual knowledge of any other
circumstance that would, impair the coverage under such Title Policy.

(j)            The related Assignment of Mortgage and the related assignment of
the Assignment of Leases and Rents executed in connection with each Mortgage, if
any, have been recorded in the applicable jurisdiction (or, if not recorded,
have been submitted for recording or are in recordable form) and constitute the
legal, valid and binding assignment of such Mortgage and the related assignment
of leases and rents from Seller to Buyer.  The endorsement of the related
Mortgage Note by Seller constitutes the legal, valid, binding and enforceable
(except as such enforcement may be limited by anti-deficiency laws or
bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law)) assignment of
such Mortgage Note, and together with such Assignment of Mortgage and the
related assignment of assignment of leases and rents, legally and validly
conveys all right, title and interest in such Purchased Asset and (except in the
case of an A Note or a Participation) the Purchased Asset Documents to Buyer.

(k)           The Purchased Asset Documents for each Purchased Asset (or in the
case of a Participation, the Underlying Mortgage Loan) provide that such
Purchased Asset (or Underlying Mortgage Loan) is non-recourse except that the
related Mortgagor and at least one individual or entity shall be fully liable
for actual losses, liabilities, costs and damages arising from at least the
following acts of the related Mortgagor and/or its principals: (i) fraud or
material misrepresentation, (ii) misapplication or misappropriation of rents,
insurance proceeds or condemnation awards, (iii) any act of actual waste, and
(iv) any breach of the environmental covenants contained in the related
Purchased Asset Documents.

(l)            The Purchased Asset Documents for each Purchased Asset contain
enforceable provisions such as to render the rights and remedies of the holder


--------------------------------------------------------------------------------




thereof adequate for the practical realization against the Mortgaged Property of
the principal benefits of the security intended to be provided thereby,
including realization by judicial or, if applicable, non judicial foreclosure,
and there is no exemption available to the related Mortgagor that would
interfere with such right of foreclosure except (i) any statutory right of
redemption or (ii) any limitation arising under anti deficiency laws or by
bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

(m)          Each of the related Mortgage Notes and Mortgages are the legal,
valid and binding obligations of the related Mortgagor named on the Purchased
Asset Schedule and each of the other related Purchased Asset Documents is the
legal, valid and binding obligation of the parties thereto (subject to any non
recourse provisions therein), enforceable in accordance with its terms, except
as such enforcement may be limited by anti deficiency laws or bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law), and except that certain
provisions of such Purchased Asset Documents are or may be unenforceable in
whole or in part under applicable state or federal laws, but the inclusion of
such provisions does not render any of the Purchased Asset Documents invalid as
a whole, and such Purchased Asset Documents taken as a whole are enforceable to
the extent necessary and customary for the practical realization of the
principal rights and benefits afforded thereby.

(n)           The terms of the Purchased Assets or the related Purchased Asset
Documents, (including, in the case of a Participation, the documents evidencing
the Underlying Mortgage Loan) have not been altered, impaired, modified or
waived in any material respect, except prior to the Purchase Date by written
instrument duly submitted for recordation, to the extent required, and as
specifically set forth by a document in the related Purchased Asset File.

(o)           With respect to each Mortgage that is a deed of trust, a trustee,
duly qualified under applicable law to serve as such, currently so serves and is
named in the deed of trust or has been substituted in accordance with applicable
law, and no fees or expenses are or will become payable to the trustee under the
deed of trust, except in connection with a trustee’s sale after default by the
Mortgagor other than de minimis fees paid in connection with the release of the
related Mortgaged Property or related security for such Purchased Asset
following payment of such Purchased Asset in full.

(p)           No Purchased Asset has been satisfied (other than by principal
payments that have been made), canceled, subordinated, released or rescinded, in


--------------------------------------------------------------------------------




whole or in part, and the related Mortgagor has not been released, in whole or
in part, from its obligations under any related Purchased Asset Document.

(q)           Except with respect to the enforceability of any provisions
requiring the payment of default interest, late fees, additional interest,
prepayment premiums or yield maintenance charges, neither the Purchased Asset
nor any of the related Purchased Asset Documents is subject to any right of
rescission, set-off, abatement, diminution, valid counterclaim or defense,
including the defense of usury, nor will the operation of any of the terms of
any such Purchased Asset Documents, or the exercise (in compliance with
procedures permitted under applicable law) of any right thereunder, render any
Purchased Asset Documents subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury (subject to anti-deficiency or one form of action laws and to bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditor’s rights generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law)), and no such right of
rescission, set-off, abatement, diminution, valid counterclaim or defense has
been asserted with respect thereto.  None of the Purchased Asset Documents
provides for a release of a portion of the Mortgaged Property from the lien of
the Mortgage except upon payment or defeasance in full of all obligations under
the Mortgage, provided that, notwithstanding the foregoing, certain of the
Purchased Assets may allow partial release (a) upon payment or defeasance of an
allocated loan amount which may be formula based, but in no event less than 125%
of the allocated loan amount, or (b) in the event the portion of the Mortgaged
Property being released was not given any material value in connection with the
underwriting or appraisal of the related Purchased Asset.

(r)            As of the Purchase Date, there is no payment default, giving
effect to any applicable notice and/or grace period, and there is no other
material default under any of the related Purchased Asset Documents, giving
effect to any applicable notice and/or grace period; no such material default or
breach has been waived by Seller or on its behalf or, by Seller’s predecessors
in interest with respect to the Purchased Assets; and no event has occurred
that, with the passing of time or giving of notice would constitute a material
default or breach under the related Purchased Asset Documents.  No Purchased
Asset has been accelerated and no foreclosure or power of sale proceeding has
been initiated in respect of the related Mortgage.  Seller has not waived any
material claims against the related Mortgagor under any non-recourse exceptions
contained in the Mortgage Note.

(s)           The principal amount of the Purchased Asset stated on the
Purchased Asset Schedule has been fully disbursed as of the Purchase Date
(except for certain amounts that were fully disbursed by the mortgagee, but
escrowed pursuant to the terms of the related Purchased Asset Documents) and
there are no future advances required to be made by the mortgagee under any of
the related Purchased Asset Documents.  Any requirements under the related


--------------------------------------------------------------------------------




Purchased Asset Documents regarding the completion of any on-site or off-site
improvements and to disbursements of any escrow funds therefor have been or are
being complied with or such escrow funds are still being held.  The value of the
Mortgaged Property relative to the value reflected in the most recent appraisal
thereof is not materially impaired by any improvements that have not been
completed.  Seller has not, nor, have any of its agents or predecessors in
interest with respect to the Purchased Assets, in respect of such Purchased
Asset, directly or indirectly, advanced funds or induced, solicited or knowingly
received any advance of funds by a party other than the Mortgagor other than (a)
interest accruing on such Purchased Asset from the date of such disbursement of
such Purchased Asset to the date which preceded by thirty (30) days the first
payment date under the related Mortgage Note and (b) application and commitment
fees, escrow funds, points and reimbursements for fees and expenses, incurred in
connection with the origination and funding of the Purchased Asset.

(t)            No Purchased Asset has capitalized interest included in its
principal balance, or provides for any shared appreciation rights or other
equity participation therein and no contingent or additional interest contingent
on cash flow or, except for ARD Loans, negative amortization accrues or is due
thereon.

(u)           Each Purchased Asset identified in the Purchased Asset Schedule as
an ARD Loan substantially fully amortizes over its stated term, which term is at
least 60 months after the related Anticipated Repayment Date.  Each ARD Loan has
an Anticipated Repayment Date not less than seven years following the
origination of such Purchased Asset.  If the related Mortgagor elects not to
prepay its ARD Loan in full on or prior to the Anticipated Repayment Date
pursuant to the existing terms of the Purchased Asset or a unilateral option (as
defined in Treasury Regulations under Article 1001 of the Code) in the Purchased
Asset exercisable during the term of the Mortgage Loan, (i) the Purchased
Asset’s interest rate will step up to an interest rate per annum as specified in
the related Purchased Asset Documents; provided, however, that payment of such
Excess Interest shall be deferred until the principal of such ARD Loan has been
paid in full; (ii) all or a substantial portion of the Excess Cash Flow
collected after the Anticipated Repayment Date shall be applied towards the
prepayment of such ARD Loan and once the principal balance of an ARD Loan has
been reduced to zero all Excess Cash Flow will be applied to the payment of
accrued Excess Interest; and (iii) if the property manager for the related
Mortgaged Property can be removed by or at the direction of the mortgagee on the
basis of a debt service coverage test, the subject debt service coverage ratio
shall be calculated without taking account of any increase in the related
Mortgage Interest Rate on such Purchased Asset’s Anticipated Repayment Date.  No
ARD Loan provides that the property manager for the related Mortgaged Property
can be removed by or at the direction of the mortgagee solely because of the
passage of the related Anticipated Repayment Date.

(v)           Each Purchased Asset identified in the Purchased Asset Schedule as
an ARD Loan with a hard lockbox requires that tenants at the related


--------------------------------------------------------------------------------




Mortgaged Property shall (and each Purchased Asset identified in the Purchased
Asset Schedule as an ARD Loan with a springing lockbox requires that tenants at
the related Mortgaged Property shall, upon the occurrence of a specified trigger
event, including, but not limited to, the occurrence of the related Anticipated
Repayment Date) make rent payments into a lockbox controlled by the holder of
the Purchased Asset and to which the holder of the Purchased Asset has a first
perfected security interest; provided however, with respect to each ARD Loan
that is secured by a multi-family property with a hard lockbox, or with respect
to each ARD Loan that is secured by a multi-family property with a springing
lockbox, upon the occurrence of a specified trigger event, including, but not
limited to, the occurrence of the related Anticipated Repayment Date, tenants
either pay rents to a lockbox controlled by the holder of the Mortgage Loan or
deposit rents with the property manager who will then deposit the rents into a
lockbox controlled by the holder of the Purchased Asset.

(w)          The terms of the Purchased Asset Documents evidencing such
Purchased Asset comply in all material respects with all applicable local, state
and federal laws, and regulations and Seller has complied with all material
requirements pertaining to the origination, funding and servicing of the
Purchased Assets, including but not limited to, usury and any and all other
material requirements of any federal, state or local law to the extent
non-compliance would have a Material Adverse Effect on the Purchased Asset.

(x)            The related Mortgaged Property is, in all material respects, in
compliance with, and is used and occupied in accordance with, all restrictive
covenants of record applicable to such Mortgaged Property and applicable zoning
laws and all inspections, licenses, permits and certificates of occupancy
required by law, ordinance or regulation to be made or issued with regard to the
Mortgaged Property have been obtained and are in full force and effect, except
to the extent (a) any material non-compliance with applicable zoning laws is
insured by an ALTA lender’s title insurance policy (or binding commitment
therefor), or the equivalent as adopted in the applicable jurisdiction, or a law
and ordinance insurance policy, or (b) the failure to obtain or maintain such
inspections, licenses, permits or certificates of occupancy does not materially
impair or materially and adversely affect the use and/or operation of the
Mortgaged Property as it was used and operated as of the date of origination of
the Purchased Asset or the rights of a holder of the related Purchased Asset.

(y)           All (a) taxes, water charges, sewer rents, assessments or other
similar outstanding governmental charges and governmental assessments that
became due and owing prior to the Purchase Date in respect of the related
Mortgaged Property (excluding any related personal property), and that if left
unpaid, would be, or might become, a lien on such Mortgaged Property having
priority over the related Mortgage and (b) insurance premiums or ground rents
that became due and owing prior to the Purchase Date in respect of the related
Mortgaged Property (excluding any related personal property), have been paid, or
if any such items are disputed, an escrow of funds in an amount sufficient


--------------------------------------------------------------------------------




(together with escrow payments required to be made prior to delinquency) to
cover such taxes and assessments and any late charges due in connection
therewith has been established.  As of the date of origination, the related
Mortgaged Property consisted of one or more separate and complete tax parcels. 
For purposes of this representation and warranty, the items identified herein
shall not be considered due and owing until the date on which interest or
penalties would be first payable thereon.

(z)            None of the improvements that were included for the purpose of
determining the appraised value of the related Mortgaged Property at the time of
the origination of such Purchased Asset lies outside the boundaries and building
restriction lines of such Mortgaged Property, except to the extent that they are
legally nonconforming as contemplated by the representation in clause (48)
below, and no improvements on adjoining properties encroach upon such Mortgaged
Property, with the exception in each case of (a) immaterial encroachments that
do not materially adversely affect the security intended to be provided by the
related Mortgage or the use, enjoyment, value or marketability of such Mortgaged
Property or (b) encroachments affirmatively covered by the related Title
Policy.  With respect to each Purchased Asset, the property legally described in
the survey, if any, obtained for the related Mortgaged Property for purposes of
the origination thereof is the same as the property legally described in the
Mortgage.

(aa)         As of the date of the applicable engineering report (which was
performed within 12 months prior to the Purchase Date) related to the Mortgaged
Property and, as of the Purchase Date, the related Mortgaged Property is either
(i) in good repair, free and clear of any damage that would materially adversely
affect the value of such Mortgaged Property as security for such Purchased Asset
or the use and operation of the Mortgaged Property as it was being used or
operated as of the origination date or (ii) escrows in an amount consistent with
the standard utilized by Seller with respect to similar loans it holds for its
own account have been established, which escrows will in all events be not less
than 100% of the estimated cost of the required repairs.  The Mortgaged Property
has not been damaged by fire, wind or other casualty or physical condition
(including, without limitation, any soil erosion or subsidence or geological
condition), which damage has not either been fully repaired or fully insured, or
for which escrows in an amount consistent with the standard utilized by Seller
with respect to loans it holds for its own account have not been established.

(bb)         There are no proceedings pending or threatened, for the partial or
total condemnation of the relevant Mortgaged Property.

(cc)         The Purchased Assets that are identified as being secured in whole
or in part by a leasehold estate (a “Ground Lease”) (except with respect to any
Purchased Asset also secured by the related fee interest in the Mortgaged
Property), satisfy the following conditions:


--------------------------------------------------------------------------------


I.                                         such Ground Lease or a memorandum
thereof has been or will be duly recorded; such Ground Lease, or other agreement
received by the originator of the Purchased Asset from the ground lessor,
provides that the interest of the lessee thereunder may be encumbered by the
related Mortgage and does not restrict the use of the related Mortgaged Property
by such lessee, its successors or assigns, in a manner that would materially and
adversely affect the security provided by the Mortgage; as of the date of
origination of the Purchased Asset (or in the case of a Participation, the
Underlying Mortgage Loan), there was no material change of record in the terms
of such Ground Lease with the exception of written instruments that are part of
the related Purchased Asset File and there has been no material change in the
terms of such Ground Lease since the recordation of the related Purchased Asset,
with the exception of written instruments that are part of the related Purchased
Asset File;

II.                                     such Ground Lease is not subject to any
liens or encumbrances superior to, or of equal priority with, the related
Mortgage, other than the related fee interest and Permitted Encumbrances and
such Ground Lease is, and shall remain, prior to any mortgage or other lien upon
the related fee interest unless a nondisturbance agreement is obtained from the
holder of any mortgage on the fee interest that is assignable to or for the
benefit of the related lessee and the related mortgagee;

III.                                 such Ground Lease provides that upon
foreclosure of the related Mortgage or assignment of the Mortgagor’s interest in
such Ground Lease in lieu thereof, the mortgagee under such Mortgage is entitled
to become the owner of such interest upon notice to, but without the consent of,
the lessor thereunder and, in the event that such mortgagee becomes the owner of
such interest, such interest is further assignable by such mortgagee and its
successors and assigns upon notice to such lessor, but without a need to obtain
the consent of such lessor;

IV.                                 such Ground Lease is in full force and
effect and no default of tenant or ground lessor was in existence at
origination, or is currently in existence under such Ground Lease, nor at
origination was, or is there any condition that, but for the passage of time or
the giving of notice, would result in a default under the terms of such Ground
Lease; either such Ground Lease or a separate agreement contains the ground
lessor’s covenant that it shall not amend, modify, cancel or terminate such
Ground Lease without the prior written consent of the mortgagee under such
Mortgage and any amendment, modification, cancellation or termination of the
Ground Lease without the prior written consent of the related


--------------------------------------------------------------------------------




mortgagee, or its successors or assigns is not binding on such mortgagee, or its
successor or assigns;

V.                                     such Ground Lease or other agreement
requires the lessor thereunder to give written notice of any material default by
the lessee to the mortgagee under the related Mortgage, provided that such
mortgagee has provided the lessor with notice of its lien in accordance with the
provisions of such Ground Lease; and such Ground Lease or other agreement
provides that no such notice of default and no termination of the Ground Lease
in connection with such notice of default shall be effective against such
mortgagee unless such notice of default has been given to such mortgagee and any
related Ground Lease contains the ground lessor’s covenant that it will give to
the related mortgagee, or its successors or assigns, any notices it sends to the
Mortgagor;

VI.                                 either (i) the related ground lessor has
subordinated its interest in the related Mortgaged Property to the interest of
the holder of the Purchased Asset (or in the case of a Participation, the
Underlying Mortgage Loan) or (ii) such Ground Lease or other agreement provides
that (A) the mortgagee under the related Mortgage is permitted a reasonable
opportunity to cure any default under such Ground Lease that is curable,
including reasonable time to gain possession of the interest of the lessee under
the Ground Lease, after the receipt of notice of any such default before the
lessor thereunder may terminate such Ground Lease; (B) in the case of any such
default that is not curable by such mortgagee, or in the event of the bankruptcy
or insolvency of the lessee under such Ground Lease, such mortgagee has the
right, following termination of the existing Ground Lease or rejection thereof
by a bankruptcy trustee or similar party, to enter into a new ground lease with
the lessor on substantially the same terms as the existing Ground Lease; and (C)
all rights of the Mortgagor under such Ground Lease may be exercised by or on
behalf of such mortgagee under the related Mortgage upon foreclosure or
assignment in lieu of foreclosure;

VII.                             such Ground Lease has an original term (or an
original term plus one or more optional renewal terms that under all
circumstances may be exercised, and will be enforceable, by the mortgagee or its
assignee) that extends not less than 20 years beyond the stated maturity date of
the related Purchased Asset (or in the case of a Participation, of the
Underlying Mortgage Loan);

VIII.                         under the terms of such Ground Lease and the
related Mortgage, taken together, any related insurance proceeds will be applied
either to the repair or restoration of all or part of the related


--------------------------------------------------------------------------------




Mortgaged Property, with the mortgagee under such Mortgage or a financially
responsible institution acting as trustee appointed by it, or consented to by
it, or by the lessor having the right to hold and disburse such proceeds as the
repair or restoration progresses (except in such cases where a provision
entitling another party to hold and disburse such proceeds would not be viewed
as commercially unreasonable by a prudent institutional lender), or to the
payment in whole or in part of the outstanding principal balance of such
Purchased Asset together with any accrued and unpaid interest thereon; and

IX.                                such Ground Lease does not impose any
restrictions on subletting that would be viewed as commercially unreasonable by
Seller; such Ground Lease contains a covenant (or applicable laws provide) that
the lessor thereunder is not permitted, in the absence of an uncured default, to
disturb the possession, interest or quiet enjoyment of any lessee in the
relevant portion of such Mortgaged Property subject to such Ground Lease for any
reason, or in any manner, which would materially adversely affect the security
provided by the related Mortgage.

(dd)                          An Environmental Site Assessment relating to each
Mortgaged Property and prepared no earlier than 12 months prior to the Purchase
Date was obtained and reviewed by Seller in connection with the origination of
such Purchased Asset and a copy is included in the Purchased Asset File.

(ee)                            There are no adverse circumstances or conditions
with respect to or affecting the Mortgaged Property that would constitute or
result in a material violation of any applicable federal, state or local
environmental laws, rules and regulations (collectively, “Environmental Laws”),
other than with respect to a Mortgaged Property (i) for which environmental
insurance is maintained, or (ii) that would require (x) any expenditure less
than or equal to 5% of  the outstanding principal balance of the Mortgage Loan
to achieve or maintain compliance in all material respects with any
Environmental Laws or (y) any expenditure greater than 5% of the outstanding
principal balance of such Purchased Asset to achieve or maintain compliance in
all material respects with any Environmental Laws for which, in connection with
this clause (y), adequate sums, but in no event less than 125% of the estimated
cost as set forth in the Environmental Site Assessment, were reserved in
connection with the origination of the Purchased Asset and for which the related
Mortgagor has covenanted to perform, or (iii) as to which the related Mortgagor
or one of its affiliates is currently taking or required to take such actions,
if any, with respect to such conditions or circumstances as have been
recommended by the Environmental Site Assessment or required by the applicable
Governmental Authority, or (iv) as to which another responsible party not
related to the Mortgagor with assets reasonably estimated by Seller at the time
of origination to be sufficient to effect all necessary or required remediation
identified in a notice or other action from the applicable Governmental
Authority


--------------------------------------------------------------------------------




is currently taking or required to take such actions, if any, with respect to
such regulatory authority’s order or directive, or (v) as to which the
conditions or circumstances identified in the Environmental Site Assessment were
investigated further and based upon such additional investigation, an
environmental consultant recommended no further investigation or remediation, or
(vi) as to which a party with financial resources reasonably estimated to be
adequate to cure the condition or circumstance that would give rise to such
material violation provided a guarantee or indemnity to the related Mortgagor or
to the mortgagee to cover the costs of any required investigation, testing,
monitoring or remediation, or (vii) as to which the related Mortgagor or other
responsible party obtained a “No Further Action” letter or other evidence
reasonably acceptable to a prudent commercial mortgage lender that applicable
federal, state, or local Governmental Authorities had no current intention of
taking any action, and are not requiring any action, in respect of such
condition or circumstance, or (viii) that would not require substantial cleanup,
remedial action or other extraordinary response under any Environmental Laws
reasonably estimated to cost in excess of 5% of the outstanding principal
balance of such Purchased Asset;

(ff)                                Except for any hazardous materials being
handled in accordance with applicable Environmental Laws, (A) there exists
either environmental insurance with respect to such Mortgaged Property or (B) an
amount in an escrow account pledged as security for such Purchased Asset under
the relevant Purchased Asset Documents equal to no less than 125% of the amount
estimated in such Environmental Site Assessment as sufficient to pay the cost of
such remediation or other action in accordance with such Environmental Site
Assessment and (i) such Mortgaged Property is not being used for the treatment
or disposal of hazardous materials; (ii) no hazardous materials are being used
or stored or generated for off-site disposal or otherwise present at such
Mortgaged Property other than hazardous materials of such types and in such
quantities as are customarily used or stored or generated for off-site disposal
or otherwise present in or at properties of the relevant property type; and
(iii) such Mortgaged Property is not subject to any environmental hazard
(including, without limitation, any situation involving hazardous materials)
that under the Environmental Laws would have to be eliminated before the sale
of, or that could otherwise reasonably be expected to adversely affect in more
than a de minimis manner the value or marketability of, such Mortgaged Property.

(gg)                          The related Mortgage or other Purchased Asset
Documents contain covenants on the part of the related Mortgagor requiring its
compliance with any present or future federal, state and local Environmental
Laws and regulations in connection with the Mortgaged Property.  The related
Mortgagor (or an affiliate thereof) has agreed to indemnify, defend and hold
Seller, and its successors and assigns (or in the case of a Participation, the
lender of record), harmless from and against any and all losses, liabilities,
damages, penalties, fines, expenses and claims of whatever kind or nature
(including attorneys’ fees and costs) imposed upon or incurred by or asserted
against any such party resulting from a breach of


--------------------------------------------------------------------------------




the environmental representations, warranties or covenants given by the related
Mortgagor in connection with such Purchased Asset.

(hh)                          For each of the Purchased Assets that is covered
by environmental insurance, each environmental insurance policy is in an amount
equal to 125% of the outstanding principal balance of the related Purchased
Asset and has a term ending no sooner than the date that is five years after the
maturity date (or, in the case of an ARD Loan, the final maturity date) of the
related Purchased Asset.  All environmental assessments or updates that were in
the possession of Seller and that relate to a Mortgaged Property as being
insured by an environmental insurance policy have been delivered to or disclosed
to the environmental insurance carrier issuing such policy prior to the issuance
of such policy.

(ii)                                  As of the date of origination of the
related Purchased Asset, and, as of the Purchase Date, the Mortgaged Property is
covered by insurance policies providing the coverage described below and the
Purchased Asset Documents permit the mortgagee to require the coverage described
below.  All premiums with respect to the insurance policies insuring each
Mortgaged Property have been paid in a timely manner or escrowed to the extent
required by the Purchased Asset Documents, and Seller has not received any
notice of cancellation or termination.  The relevant Purchased Asset File
contains the insurance policy required for such Purchased Asset or a certificate
of insurance for such insurance policy.  Each Mortgage requires that the related
Mortgaged Property and all improvements thereon be covered by insurance policies
providing (a) coverage in the amount of the lesser of full replacement cost of
such Mortgaged Property and the outstanding principal balance of the related
Purchased Asset (subject to customary deductibles) for fire and extended perils
included within the classification “All Risk of Physical Loss” in an amount
sufficient to prevent the Mortgagor from being deemed a co-insurer and to
provide coverage on a full replacement cost basis of such Mortgaged Property (in
some cases exclusive of foundations and footings) with an agreed amount
endorsement to avoid application of any coinsurance provision; such policies
contain a standard mortgagee clause naming mortgagee and its successor in
interest as additional insureds or loss payee, as applicable; (b) business
interruption or rental loss insurance in an amount at least equal to (i) 12
months of operations or (ii) in some cases all rents and other amounts
customarily insured under this type of insurance of the Mortgaged Property; (c)
flood insurance (if any portion of the improvements on the Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency
(“FEMA”), with respect to certain Purchased Assets and the Secretary of Housing
and Urban Development with respect to other Mortgage Loans, as having special
flood hazards) in an amount not less than amounts prescribed by FEMA; (d)
workers’ compensation, if required by law; (e) comprehensive general liability
insurance in an amount equal to not less than $1,000,000; all such insurance
policies contain clauses providing they are not terminable and may not be
terminated without thirty (30) days prior written notice to the mortgagee
(except where applicable law requires a shorter period or except for nonpayment
of premiums, in which case not less than ten


--------------------------------------------------------------------------------




(10) days prior written notice to the mortgagee is required).  In addition, each
Mortgage permits the related mortgagee to make premium payments to prevent the
cancellation thereof and shall entitle such mortgagee to reimbursement
therefor.  Any insurance proceeds in respect of a casualty, loss or taking will
be applied either to the repair or restoration of all or part of the related
Mortgaged Property or the payment of the outstanding principal balance of the
related Purchased Asset together with any accrued interest thereon.  The related
Mortgaged Property is insured by an insurance policy, issued by an insurer
meeting the requirements of such Purchased Asset (or in the case of a
Participation, of the Underlying Mortgage Loan) and having a claims-paying or
financial strength rating of at least A:X from A.M. Best Company or “A” (or the
equivalent) from Standard & Poor’s Rating Services, Fitch, Inc. or Moody’s
Investor Services, Inc.  An architectural or engineering consultant has
performed an analysis of each of the Mortgaged Properties located in seismic
zones 3 or 4 in order to evaluate the structural and seismic condition of such
property, for the sole purpose of assessing the probable maximum loss (“PML”)
for the Mortgaged Property in the event of an earthquake.  In such instance, the
PML was based on a return period of not less than 100 years, an exposure period
of 50 years and a 10% probability of exceedence.  If the resulting report
concluded that the PML would exceed 20% of the amount of the replacement costs
of the improvements, earthquake insurance on such Mortgaged Property was
obtained by an insurer rated at least A:X by A.M. Best Company or “A” (or the
equivalent) from Standard & Poor’s Rating Services, Fitch, Inc. or Moody’s
Investor Services, Inc.  The insurer issuing each of the foregoing insurance
policies is qualified to write insurance in the jurisdiction where the related
Mortgaged Property is located.

(jj)                                  All amounts required to be deposited by
each Mortgagor at origination under the related Purchased Asset Documents have
been deposited at origination and there are no deficiencies with regard thereto.

(kk)                            Whether or not a Purchased Asset was originated
by Seller, with respect to each Purchased Asset originated by Seller and each
Purchased Asset originated by any Person other than Seller, as of the date of
origination of the related Purchased Asset, and, with respect to each Purchased
Asset originated by Seller and any subsequent holder of the Purchased Asset, as
of the Purchase Date, there are no actions, suits, arbitrations or governmental
investigations or proceedings by or before any court or other Governmental
Authority or agency now pending against or affecting the Mortgagor under any
Purchased Asset or any of the Mortgaged Properties that, if determined against
such Mortgagor or such Mortgaged Property, would materially and adversely affect
the value of such Mortgaged Property, the security intended to be provided with
respect to the related Purchased Asset, or the ability of such Mortgagor and/or
the current use of such Mortgaged Property to generate net cash flow to pay
principal, interest and other amounts due under the related Purchased Asset; and
there are no such actions, suits or proceedings threatened against such
Mortgagor.


--------------------------------------------------------------------------------




(ll)                                  Each Purchased Asset complied at
origination, in all material respects, with all of the terms, conditions and
requirements of Seller’s underwriting standards applicable to such Purchased
Asset and since origination, the Purchased Asset has been serviced in all
material respects in a legal manner in conformance with Seller’s servicing
standards.

(mm)                      The originator of the Purchased Asset or Seller has
inspected or caused to be inspected each related Mortgaged Property within the
12 months prior to the Purchase Date.

(nn)                          The Purchased Asset Documents require the
Mortgagor to provide the holder of the Purchased Asset with at least annual
operating statements, financial statements and except for Purchased Assets for
which the related Mortgaged Property is leased to a single tenant, rent rolls.

(oo)                          All escrow deposits and payments required by the
terms of each Purchased Asset are in the possession, or under the control of
Seller (or in the case of a Participation, the servicer of the related Mortgage
Loan), and all amounts required to be deposited by the applicable Mortgagor
under the related Purchased Asset Documents have been deposited, and there are
no deficiencies with regard thereto (subject to any applicable notice and cure
period).  All of Seller’s interest in such escrows and deposits will be conveyed
by Seller to Buyer or Servicer, on Buyer’s behalf, hereunder.

(pp)                          Each Mortgagor with respect to a Purchased Asset
(and, for each Accommodation Loan, each Mortgagee thereunder) is an entity whose
organizational documents or related Purchased Asset Documents provide that it
is, and at least so long as the Purchased Asset is outstanding will continue to
be, a Single Purpose Entity.  For this purpose, “Single Purpose Entity” shall
mean a Person, other than an individual, whose organizational documents provide
that it shall engage solely in the business of owning and operating the
Mortgaged Property and that does not engage in any business unrelated to such
property and the financing thereof, does not have any assets other than those
related to its interest in the Mortgaged Property or the financing thereof or
any indebtedness other than as permitted by the related Mortgage or other
Purchased Asset Documents, and the organizational documents of which require
that it have its own separate books and records and its own accounts, in each
case that are separate and apart from the books and records and accounts of any
other Person, except as permitted by the related Mortgage or other Purchased
Asset Documents.

(qq)                          The gross proceeds of each Purchased Asset to the
related Mortgagor at origination did not exceed the non-contingent principal
amount of the Purchased Asset and either: (a) such Purchased Asset is secured by
an interest in real property having a fair market value (i) at the date the
Purchased Asset was originated at least equal to 80% of the original principal
balance of the Purchased Asset or (ii) at the Purchase Date at least equal to
80% of the original principal balance of the Purchased Asset on such date;
provided that for purposes hereof,


--------------------------------------------------------------------------------




the fair market value of the real property interest must first be reduced by (A)
the amount of any lien on the real property interest that is senior to the
Purchased Asset and (B) a proportionate amount of any lien that is in parity
with the Purchased Asset (unless such other lien secures a Purchased Asset that
is cross-collateralized with such Purchased Asset, in which event the
computation described in sub-clauses (a)(i) and (a)(ii) of this clause (32)
shall be made on a pro rata basis in accordance with the fair market values of
the Mortgaged Properties securing such cross-collateralized Purchased Asset); or
(b) substantially all the proceeds of such Purchased Asset were used to acquire,
improve or protect the real property that served as the only security for such
Purchased Asset (other than a recourse feature or other third party credit
enhancement within the meaning of Treasury Regulations Article
1.860G-2(a)(1)(ii)).  If the Purchased Asset was “significantly modified” prior
to the Closing Date so as to result in a taxable exchange under Article 1001 of
the Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Purchased Asset or (y) satisfies the provisions of
either sub-clause (a)(i) above (substituting the date on the last such
modification for the date the Purchased Asset was originated) or sub-clause
(a)(ii), including the proviso thereto.  The Purchased Asset is a “qualified
mortgage” within the meaning of Article 860G(a)(3) of the Code (but without
regard to the rule in Treasury Regulations Article 1.860G-2(f)(2)).  Any
prepayment premium and yield maintenance charges applicable to the Purchased
Asset constitute “customary prepayment penalties” within the meaning of Treasury
Regulations Article 1.860G-1(b)(2).

(rr)                                Each of the Purchased Assets contain a “due
on sale” clause, which provides for the acceleration of the payment of the
unpaid principal balance of the Purchased Asset (or in the case of an A Note or
a Participation, of the related Mortgage Loan) if, without the prior written
consent of the holder of the Purchased Asset (or in the case of an A Note or a
Participation, of the holder of title to the Underlying Mortgage Loan), the
property subject to the Mortgage, or any controlling interest therein, is
directly or indirectly transferred or sold (except that it may provide for
transfers by devise, descent or operation of law upon the death of a member,
manager, general partner or shareholder of a Mortgagor and that it may provide
for assignments subject to the Purchased Asset holder’s approval of transferee,
transfers to affiliates, transfers to family members for estate planning
purposes, transfers among existing members, partners or shareholders in
Mortgagors or transfers of passive interests so long as the key principals or
general partner retains control).  The Purchased Asset Documents contain a “due
on encumbrance” clause, which provides for the acceleration of the payment of
the unpaid principal balance of the Purchased Asset if the property subject to
the Mortgage or any controlling interest in the Mortgagor is further pledged or
encumbered, unless the prior written consent of the holder of the Purchased
Asset is obtained (except that it may provide for assignments subject to the
Purchased Asset holder’s approval of transferee, transfers to affiliates or
transfers of passive interests so long as the key principals or general partner
retains control).  The Mortgage requires the Mortgagor to pay all reasonable
fees


--------------------------------------------------------------------------------




and expenses associated with securing the consent or approval of the holder of
the Mortgage for a waiver of a “due on sale” or “due on encumbrance” clause or a
defeasance provision.  As of the Purchase Date, Seller holds no preferred equity
interest in any Mortgagor and Seller holds no mezzanine debt related to such
Mortgaged Property.

(ss)                            Each Purchased Asset containing provisions for
defeasance of mortgage collateral requires either (a) the prior written consent
of, and compliance with the conditions set by, the holder of the Purchased Asset
to any defeasance, or (b)(i) the replacement collateral consist of U.S.
“government securities,” within the meaning of Treasury Regulations Article
1.860 G-2(a)(8)(i), in an amount sufficient to make all scheduled payments under
the Mortgage Note when due (up to the maturity date for the related Purchased
Asset, the Anticipated Repayment Date for ARD Loans or the date on which the
Mortgagor may prepay the related Purchased Asset without payment of any
prepayment penalty); (ii) the loan may be assumed by a Single Purpose Entity
approved by the holder of the Purchased Asset; (iii) counsel provide an opinion
that the trustee has a perfected security interest in such collateral prior to
any other claim or interest; and (iv) such other documents and certifications as
the mortgagee may reasonably require, which may include, without limitation, (A)
a certification that the purpose of the defeasance is to facilitate the
disposition of the mortgaged real property or any other customary commercial
transaction and not to be part of an arrangement to collateralize a REMIC
offering with obligations that are not real estate mortgages and (B) a
certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Mortgage Note
when due.  Each Purchased Asset containing provisions for defeasance provides
that, in addition to any cost associated with defeasance, the related Mortgagor
shall pay, as of the date the mortgage collateral is defeased, all scheduled and
accrued interest and principal due as well as an amount sufficient to defease in
full the Purchased Asset.  In addition, if the related Purchased Asset permits
defeasance, then the Mortgage Loan documents provide that the related Mortgagor
shall (x) pay all reasonable fees associated with the defeasance of the
Purchased Asset and all other reasonable expenses associated with the
defeasance, or (y) provide all opinions required under the related Purchased
Asset Documents, including a REMIC opinion, and any applicable rating agency
letters confirming that no downgrade or qualification shall occur as a result of
the defeasance.

(tt)                                In the event that a Purchased Asset is
secured by more than one Mortgaged Property, then, in connection with a release
of less than all of such Mortgaged Properties, a Mortgaged Property may not be
released as collateral for the related Purchased Asset unless, in connection
with such release, an amount equal to not less than 125% of the Allocated Loan
Amount for such Mortgaged Property is prepaid or, in the case of a defeasance,
an amount equal to 125% of the Allocated Loan Amount is defeased through the
deposit of replacement collateral (as contemplated in clause (34) hereof)
sufficient to make all scheduled


--------------------------------------------------------------------------------


payments with respect to such defeased amount, or such release is otherwise in
accordance with the terms of the Purchased Asset Documents.

(uu)                          Each Mortgaged Property is owned in fee by the
related Mortgagor, with the exception of (i) Mortgaged Properties that are
secured in whole or in a part by a Ground Lease and (ii) out-parcels, and is
used and occupied for commercial or multifamily residential purposes in
accordance with applicable law.

(vv)                          Any material non-conformity with applicable zoning
laws constitutes a legal non-conforming use or structure that, in the event of
casualty or destruction, may be restored or repaired to the full extent of the
use or structure at the time of such casualty, or for which law and ordinance
insurance coverage has been obtained in amounts consistent with the standards
utilized by Seller.

(ww)                      Neither Seller nor any affiliate thereof has any
obligation to make any capital contributions to the related Mortgagor under the
Purchased Asset.  The Purchased Asset was not originated for the sole purpose of
financing the construction of incomplete improvements on the related Mortgaged
Property.

(xx)                              If the related Mortgage or other Purchased
Asset Documents provide for a grace period for delinquent monthly payments, such
grace period is no longer than ten (10) days from the applicable payment date.

(yy)                          The following statements are true with respect to
the related Mortgaged Property: (a) the Mortgaged Property is located on or
adjacent to a dedicated road or has access to an irrevocable easement permitting
ingress and egress and (b) the Mortgaged Property is served by public or private
utilities, water and sewer (or septic facilities) and otherwise appropriate for
the use in which the Mortgaged Property is currently being utilized.

(zz)                              None of the Purchased Asset Documents contain
any provision that expressly excuses the related borrower from obtaining and
maintaining insurance coverage for acts of terrorism and, in circumstances where
terrorism insurance is not expressly required, the mortgagee is not prohibited
from requesting that the related borrower maintain such insurance, in each case,
to the extent such insurance coverage is generally available for like properties
in such jurisdictions at commercially reasonable rates. Each Mortgaged Property
is insured by an “all-risk” casualty insurance policy that does not contain an
express exclusion for (or, alternatively, is covered by a separate policy that
insures against property damage resulting from) acts of terrorism.

(aaa)                      An appraisal of the related Mortgaged Property was
conducted in connection with the origination of such Purchased Asset (or in the
case of a Participation, the date of origination of the Underlying Mortgage
Loan), and such appraisal satisfied the guidelines in Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, in either case as in
effect on the date


--------------------------------------------------------------------------------




such Purchased Asset (or in the case of a Participation, the Underlying Mortgage
Loan) was originated.

Defined Terms

As used in this Exhibit:

The term “Allocated Loan Amount” shall mean, for each Mortgaged Property, the
portion of principal of the related Purchased Asset allocated to such Mortgaged
Property for certain purposes (including determining the release prices of
properties, if permitted) under such Purchased Asset as set forth in the related
loan documents.  There can be no assurance, and it is unlikely, that the
Allocated Loan Amounts represent the current values of individual Mortgaged
Properties, the price at which an individual Mortgaged Property could be sold in
the future to a willing buyer or the replacement cost of the Mortgaged
Properties.

The term “Anticipated Repayment Date” shall mean, with respect to any Purchased
Asset that is indicated on the Purchased Asset Schedule as having a Revised
Rate, the date upon which such Purchased Asset commences accruing interest at
such Revised Rate.

The term “Assignment of Leases” shall have the meaning specified in paragraph 10
of this Exhibit VI.

The term “Assignment of Mortgage” shall mean, with respect to any Mortgage, an
assignment of the mortgage, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
related property is located to reflect the assignment and pledge of the
Mortgage, subject to the terms, covenants and provisions of this Agreement.

The term “ARD Loan” shall mean any Purchased Asset that provides that if the
unamortized principal balance thereof is not repaid on its Anticipated Repayment
Date, such Purchased Asset will accrue Excess Interest at the rate specified in
the related Mortgage Note and the Mortgagor is required to apply excess monthly
cash flow generated by the related Mortgaged Property to the repayment of the
outstanding principal balance on such Purchased Asset.

The term “Due Date” shall mean the day of the month set forth in the related
Mortgage Note on which each monthly payment of interest and/or principal thereon
is scheduled to be first due.

The term “Environmental Site Assessment” shall mean a Phase I environmental
report meeting the requirements of the American Society for Testing and
Materials, and, if in accordance with customary industry standards a reasonable
lender would require it, a Phase II environmental report, each prepared by a
licensed third party professional experienced in environmental matters.

The term “Excess Cash Flow” shall mean the cash flow from the Mortgaged Property
securing an ARD Loan after payments of interest (at the Mortgage Interest Rate)
and principal (based on the amortization schedule), and (a) required payments
for the tax and insurance fund


--------------------------------------------------------------------------------




and ground lease escrows fund, (b) required payments for the monthly debt
service escrows, if any, (c) payments to any other required escrow funds and (d)
payment of operating expenses pursuant to the terms of an annual budget approved
by the servicer and discretionary (lender approved) capital expenditures.

The term “Excess Interest” shall mean any accrued and deferred interest on an
ARD Loan in accordance with the following terms.  Commencing on the respective
Anticipated Repayment Date each ARD Loan (pursuant to its existing terms or a
unilateral option, as defined in Treasury Regulations under Article 1001 of the
Code, in the Purchased Assets exercisable during the term of the Purchased
Asset) generally will bear interest at a fixed rate (the “Revised Rate”) per
annum equal to the Mortgage Interest Rate plus a percentage specified in the
related Mortgage Loan Documents.  Until the principal balance of each such
Purchased Asset has been reduced to zero (pursuant to its existing terms or a
unilateral option, as defined in Treasury Regulations under Article 1001 of the
Code, in the Purchased Assets exercisable during the term of the Mortgage Loan),
such Purchased Asset will only be required to pay interest at the Mortgage
Interest Rate and the interest accrued at the excess of the related Revised Rate
over the related Mortgage Interest Rate will be deferred (such accrued and
deferred interest and interest thereon, if any, is “Excess Interest”).

The term “Mortgage Interest Rate” shall mean the fixed rate, or the formula
applicable to determine the floating rate, of interest per annum that each
Purchased Asset bears as of the Purchase Date.

The term “Permitted Encumbrances” shall mean:

I.                                         the lien of current real property
taxes, water charges, sewer rents and assessments not yet delinquent or accruing
interest or penalties;

II.                                     covenants, conditions and restrictions,
rights of way, easements and other matters of public record acceptable to
mortgage lending institutions generally and referred to in the related
mortgagee’s title insurance policy;

III.                                 other matters to which like properties are
commonly subject and which are acceptable to mortgage lending institutions
generally, and

IV.                                 the rights of tenants, as tenants only,
whether under ground leases or space leases at the Mortgaged Property

that together do not materially and adversely affect the related Mortgagor’s
ability to timely make payments on the related Purchased Asset, which do not
materially interfere with the benefits of the security intended to be provided
by the related Mortgage or the use, for the use currently being made, the
operation as currently being operated, enjoyment, value or marketability of such
Mortgaged Property, provided, however, that, for the avoidance of doubt,
Permitted Encumbrances shall exclude all pari passu, second, junior and
subordinated mortgages but shall not exclude mortgages that secure Purchased
Assets that are cross-collateralized with other Purchased Assets.


--------------------------------------------------------------------------------




The term “Revised Rate” shall mean, with respect to those Purchased Assets on
the Purchased Asset Schedule indicated as having a revised rate, the increased
interest rate after the Anticipated Repayment Date (in the absence of a default)
for each applicable Purchased Asset, as calculated and as set forth in the
related Purchased Asset.


--------------------------------------------------------------------------------




REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A JUNIOR INTEREST
IN A PERFORMING COMMERCIAL
MORTGAGE LOAN SECURED BY A FIRST LIEN ON
A MULTIFAMILY OR COMMERCIAL PROPERTY

(a)                                  The representations and warranties set
forth in this Exhibit VI regarding the senior mortgage loan from which the
Purchased Asset is derived shall be deemed incorporated herein in respect of
such senior mortgage loan, provided, however, that, in the event that such
senior mortgage loan was not originated by Seller or an Affiliate of Seller,
Seller shall be deemed to be making the representations set forth in this
Exhibit VI with respect to such senior mortgage loan to the best of Seller’s
knowledge.

(b)                                 The information set forth in the Purchased
Asset Schedule is complete, true and correct in all material respects.

(c)                                  There exists no material default, breach,
violation or event of acceleration (and no event that, with the passage of time
or the giving of notice, or both, would constitute any of the foregoing) under
the documents evidencing or securing the Purchased Asset, in any such case to
the extent the same materially and adversely affects the value of the Purchased
Asset and the related underlying real property.

(d)                                 Except with respect to the enforceability of
any provisions requiring the payment of default interest, late fees, additional
interest, prepayment premiums or yield maintenance charges, neither the
Purchased Asset nor any of the related Purchased Asset Documents is subject to
any right of rescission, set-off, abatement, diminution, valid counterclaim or
defense, including the defense of usury, nor will the operation of any of the
terms of any such Purchased Asset Documents, or the exercise (in compliance with
procedures permitted under applicable law) of any right thereunder, render any
Purchased Asset Documents subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury (subject to anti-deficiency or one form of action laws and to bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditor’s rights generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law)), and no such right of
rescission, set-off, abatement, diminution, valid counterclaim or defense has
been asserted with respect thereto.

(e)                                  The Purchased Asset Documents have been
duly and properly executed by the originator of the Purchased Asset, and each is
the legal, valid and binding obligation of the parties thereto, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency,


--------------------------------------------------------------------------------




reorganization, receivership, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).  The Purchased Asset is not usurious.

(f)                                    The terms of the related Purchased Asset
Documents have not been impaired, waived, altered or modified in any material
respect (other than by a written instrument that is included in the related
Purchased Asset File).

(g)                                 The assignment of the Purchased Asset
constitutes the legal, valid and binding assignment of such Purchased Asset from
Seller to or for the benefit of Buyer enforceable in accordance  with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

(h)                                 All representations and warranties in the
Purchased Asset Documents and in the underlying documents for the performing
commercial mortgage loan secured by a first lien on a multifamily or commercial
property to which such Purchased Asset relates are true and correct in all
material respects.

(i)                                     The servicing and collection practices
used by Seller for the Purchased Asset have complied with applicable law in all
material respects and are consistent with those employed by prudent servicers of
comparable Purchased Assets.

(j)                                     Seller is not a debtor in any state or
federal bankruptcy or insolvency proceeding.

(k)                                  As of the Purchase Date, there is no
payment default, giving effect to any applicable notice and/or grace period, and
there is no other material default under any of the related Purchased Asset
Documents, giving effect to any applicable notice and/or grace period; no such
material default or breach has been waived by Seller or on its behalf or by
Seller’s predecessors in interest with respect to the Purchased Assets; and no
event has occurred that, with the passing of time or giving of notice would
constitute a material default or breach; provided, however, that the
representations and warranties set forth in this sentence do not cover any
default, breach, violation or event of acceleration that specifically pertains
to or arises out of any subject matter otherwise covered by any other
representation or warranty made by Seller in this Exhibit VI.  No Purchased
Asset has been accelerated and no foreclosure or power of sale proceeding has
been initiated in respect of the related Mortgage.  Seller has not waived any
material claims against the related Mortgagor under any non-recourse exceptions
contained in the Mortgage Note.


--------------------------------------------------------------------------------




(l)                                     No Purchased Asset has been satisfied,
canceled, subordinated (except to the senior mortgage loan from which the
Purchased Asset is derived), released or rescinded, in whole or in part, and the
related Mortgagor has not been released, in whole or in part, from its
obligations under any related Purchased Asset Document.


--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A CMBS OR (WHERE APPLICABLE) SYNTHETIC CMBS

(a)           The CMBS consists of pass-through certificates representing
beneficial ownership interests in one or more REMICs consisting of one or more
first lien mortgage loans secured by commercial and/or multifamily properties.

(b)           Immediately prior to the sale, transfer and assignment to Buyer
thereof, Seller had good and marketable title to, and was the sole owner and
holder of, such CMBS or Synthetic CMBS, and Seller is transferring such CMBS or
Synthetic CMBS free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature
encumbering such CMBS or Synthetic CMBS.

(c)           Seller has full right, power and authority to sell and assign such
CMBS or Synthetic CMBS and such CMBS or Synthetic CMBS has not been cancelled,
satisfied or rescinded in whole or part nor has any instrument been executed
that would effect a cancellation, satisfaction or rescission thereof.

(d)           Other than consents and approvals obtained as of the related
Purchase Date or those already granted in the related documents governing such
CMBS or Synthetic CMBS, no consent or approval by any Person is required in
connection with Buyer’s acquisition of such CMBS or Synthetic CMBS, for Buyer’s
exercise of any rights or remedies in respect of such CMBS or Synthetic CMBS or
for Buyer’s sale or other disposition of such CMBS or Synthetic CMBS.  No third
party holds any “right of first refusal”, “right of first negotiation”, “right
of first offer”, purchase option, or other similar rights of any kind, and no
other impediment exists to any such transfer or exercise of rights or remedies.

(e)           Upon consummation of the purchase contemplated to occur in respect
of such CMBS or Synthetic CMBS on the Purchase Date therefor, Seller will have
validly and effectively conveyed to Buyer all legal and beneficial interest in
and to such CMBS or Synthetic CMBS free and clear of any and all liens, pledges,
encumbrances, charges, security interests or any other ownership interests of
any nature.

(f)            The CMBS is a physical security in registered form, or is in
book-entry form and held through the facilities of (a) The Depository Trust
Corporation in New York, New York, or (b) another clearing organization or
book-entry system reasonably acceptable to Buyer.

(g)           With respect to any CMBS that is a physical security, Seller has
delivered to Buyer or its designee such physical security, along with any and
all certificates and assignments necessary to transfer such security under the
issuing documents of such CMBS.


--------------------------------------------------------------------------------




(h)           With respect to any CMBS registered with DTC or another clearing
organization, Seller has delivered to Buyer or its designee evidence of
re-registration to the securities intermediary in Buyer’s name on behalf of
Buyer.

(i)            All information contained in the related Purchased Asset File (or
as otherwise provided to Buyer) in respect of such CMBS or Synthetic CMBS is
accurate and complete in all material respects.

(j)            As of the date of its issuance, such CMBS complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the issuance thereof including, without limitation, any
registration requirements of the Securities Act of 1933, as amended.

(k)           Except as included in the Purchased Asset File, there is no
document that by its terms modifies or affects the rights and obligations of the
holder of such CMBS or Synthetic CMBS, the terms of the related pooling and
servicing agreement or any other agreement relating to the CMBS or Synthetic
CMBS, and, since issuance, there has been no material change or waiver to any
term or provision of any such document, instrument or agreement.

(l)            There is no (i) monetary default, breach or violation of any
pooling and servicing agreement or other document governing or pertaining to
such CMBS or Synthetic CMBS, (ii) material non-monetary default, breach or
violation of any such agreement or other document or other document governing or
pertaining to such CMBS or Synthetic CMBS, or (iii) event that, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event of acceleration under such
documents and agreements.

(m)          No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority over Seller is required for any transfer or
assignment of such CMBS or Synthetic CMBS.

(n)           Except as included in the Purchased Asset File, (i) no interest
shortfalls have occurred and no realized losses have been applied to any CMBS or
otherwise incurred with respect to any mortgage loan related to such CMBS nor
any class of CMBS issued under the same governing documents as any CMBS, and
(ii) Seller has no knowledge of any circumstances that could have a Material
Adverse Effect on the CMBS or Synthetic CMBS.

(o)           With respect to CMBS backed by a single mortgaged asset, there are
no circumstances or conditions with respect to the CMBS, the Underlying
Mortgaged Property or the related Mortgagor’s credit standing that can
reasonably be expected to have a Material Adverse Effect on the CMBS.

(p)           Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses


--------------------------------------------------------------------------------




or disbursements of any kind for which the holder of such CMBS or Synthetic CMBS
is or may become obligated.

(q)           There is no material inaccuracy in any servicer report or trustee
report delivered to it (and, in turn, delivered pursuant to the terms of this
Agreement) in connection with such CMBS.

(r)            No servicer of the CMBS has made any advances, directly or
indirectly, with respect to the CMBS or to any mortgage loan relating to such
CMBS.


--------------------------------------------------------------------------------




REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A CRE CDO

(a)           Immediately prior to the sale, transfer and assignment to Buyer
thereof, Seller had good and marketable title to, and was the sole owner and
holder of, such CRE CDO, and Seller is transferring such CRE CDO free and clear
of any and all liens, pledges, encumbrances, charges, security interests or any
other ownership interests of any nature encumbering such CRE CDO.

(b)           Seller has full right, power and authority to sell and assign such
CRE CDO and such CRE CDO has not been cancelled, satisfied or rescinded in whole
or part nor has any instrument been executed that would effect a cancellation,
satisfaction or rescission thereof.

(c)           Other than consents and approvals obtained as of the related
Purchase Date or those already granted in the related documents governing such
CRE CDO, no consent or approval by any Person is required in connection with
Buyer’s acquisition of such CRE CDO, for Buyer’s exercise of any rights or
remedies in respect of such CRE CDO or for Buyer’s sale or other disposition of
such CRE CDO.  No third party holds any “right of first refusal”, “right of
first negotiation”, “right of first offer”, purchase option, or other similar
rights of any kind, and no other impediment exists to any such transfer or
exercise of rights or remedies.

(d)           Upon consummation of the purchase contemplated to occur in respect
of such CRE CDO on the Purchase Date therefor, Seller will have validly and
effectively conveyed to Buyer all legal and beneficial interest in and to such
CRE CDO free and clear of any and all liens, pledges, encumbrances, charges,
security interests or any other ownership interests of any nature, subject to
the rights and obligations of Seller pursuant to the Agreement.

(e)           The CRE CDO is a physical security in registered form, or is in
book-entry form and held through the facilities of (a) The Depository Trust
Corporation in New York, New York, or (b) another clearing organization or
book-entry system reasonably acceptable to Buyer.

(f)            With respect to any CRE CDO that is a physical security, Seller
has delivered to Buyer or its designee such physical security, along with any
and all certificates and assignments necessary to transfer such security under
the issuing documents of such CRE CDO.

(g)           With respect to any CRE CDO registered with DTC or another
clearing organization, Seller has delivered to Buyer or its designee evidence of
re-registration to the securities intermediary in Buyer’s name on behalf of
Buyer.


--------------------------------------------------------------------------------




(h)           All information contained in the related Purchased Asset File (or
as otherwise provided to Buyer) in respect of such CRE CDO is accurate and
complete in all material respects.

(i)            To the knowledge of Seller, as of the date of its issuance, such
CRE CDO complied in all material respects with, or was exempt from, all
requirements of federal, state or local law relating to the issuance thereof
including, without limitation, any registration requirements of the Securities
Act of 1933, as amended.

(j)            Except as included in the Purchased Asset File, there is no
document that by its terms modifies or affects the rights and obligations of the
holder of such CRE CDO, the terms of the related pooling and servicing agreement
or any other agreement relating to the CRE CDO, and, since issuance, there has
been no material change or waiver to any term or provision of any such document,
instrument or agreement.

(k)           There is no (i) monetary default, breach or violation exists with
respect to any pooling and servicing agreement, indenture, or other document
governing or pertaining to such CRE CDO, (ii) material non-monetary default,
breach or violation exists with respect to any such agreement, indenture, or
other document governing or pertaining to such CRE CDO, or (iii) event that,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration
under such documents and agreements.

(l)            No consent, approval, authorization or order of, or registration
or filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority over Seller is required for any transfer or
assignment of such CRE CDO.

(m)          Except as included in the Purchased Asset File, (i) no interest
shortfalls have occurred and no realized losses have been applied to any CRE CDO
or otherwise incurred with respect to any mortgage loan related to such CRE CDO
nor any class of CRE CDO issued under the same governing documents as any CRE
CDO, and (ii) Seller has no knowledge of any circumstances that could have a
Material Adverse Effect on the CRE CDO.

(n)           Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such CRE
CDO is or may become obligated.

(o)           There is no material inaccuracy in any servicer report or trustee
report delivered to it (and, in turn, delivered pursuant to the terms of this
Agreement) in connection with such CRE CDO.


--------------------------------------------------------------------------------




(p)           No fraudulent acts were committed by Seller in connection with its
acquisition of such CRE CDO.

(q)           No servicer of the CRE CDO has made any advances, directly or
indirectly, with respect to the CRE CDO or to any mortgage loan relating to such
CRE CDO.


--------------------------------------------------------------------------------




EXHIBIT VII

ASSET INFORMATION

Loan ID #:

Borrower Name:

Borrower Address:

Borrower City:

Borrower State:

Borrower Zip Code:

Recourse?

Guaranteed?

Related Borrower Name(s):

Original Principal Balance:

Note Date:

Loan Date:

Loan Type (e.g. fixed/arm):

Current Principal Balance:

Current Interest Rate (per annum):

Paid to date:

Annual P&I:

Next Payment due date:

Index (complete whether fixed or arm):

Gross Spread/Margin (complete whether fixed or arm):

Life Cap:

Life Floor:

Periodic Cap:

Periodic Floor:

Rounding Factor:

Lookback (in days):

Interest Calculation Method (e.g., Actual/360):

Interest rate adjustment frequency:

P&I payment frequency:

First P&I payment due:

First interest rate adjustment date:

First payment adjustment date:

Next interest rate adjustment date:

Next payment adjustment date:

Conversion Date:

Converted Interest Rate Index:

Converted Interest Rate Spread:

Maturity date:

Loan term:

Amortization term:

Hyper-Amortization Flag:

Hyper-Amortization Term:

Hyper-Amortization Rate Increase:

Balloon Amount:


--------------------------------------------------------------------------------




Balloon LTV:

Prepayment Penalty Flag:

Prepayment Penalty Text:

Lockout Period:

Lien Position:

Fee/Leasehold:

Ground Lease Expiration Date:

CTL (Yes/No):

CTL Rating (Moody’s):

CTL Rating (Duff):

CTL Rating (S&P):

CTL Rating (Fitch):

Lease Guarantor:

CTL Lease Type (NNN, NN, Bondable):

Property Name:

Property Address:

Property City:

Property Zip Code:

Property Type (General):

Property Type (Specific):

Cross-collateralized (Yes/No)*

Property Size:

Year built:

Year renovated:

Actual Average Occupancy:

Occupancy Rent Roll Date:

Underwritten Average Occupancy:

Largest Tenant:

Largest Tenant SF:

Largest Tenant Lease Expiration:

2nd Largest Tenant:

2nd Largest Tenant SF:

2nd Largest Tenant Lease Expiration:

3rd Largest Tenant:

3rd Largest Tenant SF:

3rd Largest Tenant Lease Expiration:

Underwritten Average Rental Rate/ADR:

Underwritten Vacancy/Credit Loss:

Underwritten Other Income:

Underwritten Total Revenues:

Underwritten Replacement Reserves:

--------------------------------------------------------------------------------

*  If yes, give property information on each property covered and in aggregate
as appropriate. Loan ID’s should be denoted with a suffix letter to signify
loans/collateral.


--------------------------------------------------------------------------------




 

Underwritten Management Fees:

Underwritten Franchise Fees:

Underwritten Total Expenses:

Underwritten Leasing Commissions:

Underwritten Tenant Improvement Costs:

Underwritten NOI:

Underwritten NCF:

Underwritten Debt Service Constant:

Underwritten DSCR at NOI:

Underwritten DSCR at NCF:

Underwritten NOI Period End Date:

Hotel Franchise:

Hotel Franchise Expiration Date:

Appraiser Name:

Appraised Value:

Appraisal Date:

Appraisal Cap Rate:

Appraisal Discount Rate:

Underwritten LTV:

Environmental Report Preparer:

Environmental Report Date:

Environmental Report Issues:

Architectural and Engineering Report Preparer:

Architectural and Engineering Report Date:

Deferred Maintenance Amount:

Ongoing Replacement Reserve Requirement per A&E Report:

Immediate Repairs Escrow % (e.g. 125%):

Replacement Reserve Annual Deposit:

Replacement Reserve Balance:

Tenant Improvement/Leasing Commission Annual Deposits:

Tenant Improvement/Leasing Commission Balance:

Taxes paid through date:

Monthly Tax Escrow:

Tax Escrow Balance:

Insurance paid through date:

Monthly Insurance Escrow:

Insurance Escrow Balance:

Reserve/Escrow Balance as of Date:

Probable Maximum Loss %:

Covered by Earthquake Insurance (Yes/No):

Number of times 30 days late in last 12 months:

Number of times 60 days late in last 12 months:

Number of times 90 days late in last 12 months:

Servicing Fee:

Notes:


--------------------------------------------------------------------------------




 

EXHIBIT VIII

 

ADVANCE PROCEDURES

 

(a)           Submission of Preliminary Underwriting Materials for Accommodation
Loans.

 

(A)          Seller shall deliver to Buyer within forty-five (45) days of the
Purchase Date a preliminary underwriting package that includes a summary
memorandum outlining the proposed transaction, including potential transaction
benefits and all material Underwriting Issues then known to Seller and any other
characteristics of the proposed transaction that a reasonable buyer would
consider material.  Based on the information provided, Buyer shall notify Seller
of its preliminary assessment as to whether it would be willing to purchase such
asset assuming Seller subsequently complies with all terms and conditions in the
Transaction Documents; provided, however that such notice shall not be binding
on Buyer and any determination to purchase the proposed asset shall be made in
the Buyer’s sole discretion.

(b)           Submission of Incomplete Preliminary Due Diligence Package.

(A)          If Seller desires Buyer to evaluate an incomplete Preliminary Due
Diligence Package for any proposed Eligible Asset (which Seller and  Buyer
acknowledge may fail to include an appraisal, an environmental report, an
engineering report and/or the debt, security and other documents comprising the
such Eligible Loan), Seller may submit such incomplete Preliminary Due Diligence
Package to Buyer together with Seller’s written estimate of the Market Value of
the proposed Eligible Asset.  Upon Buyer’s receipt of such incomplete
Preliminary Due Diligence Package and written estimate, Buyer shall endeavor to
evaluate same and within ten (10) Business Days of such receipt, shall use
commercially reasonable efforts to notify Seller by facsimile or e-mail (which
notification shall not be binding upon Buyer and may not be relied upon by
Seller or any other Person) of the results of Buyer’s evaluation of the
incomplete Preliminary Due Diligence Package, including a notification that
Buyer was unable to evaluate the incomplete Preliminary Due Diligence Package,
if applicable.

(c)           Submission of Preliminary Due Diligence Package.

(A)          Seller may, from time to time, submit to Buyer a Preliminary Due
Diligence Package for Buyer’s review and approval in order to enter into a
Transaction with respect to any Eligible Asset that Seller proposes to be
included as a Purchased Asset under the Agreement, including any Requested
Exception Report; provided that Buyer shall not be under any obligation to enter
into any Transaction.


--------------------------------------------------------------------------------


(B)           Upon Buyer’s receipt of a complete Preliminary Due Diligence
Package, Buyer, within ten (10) Business Days, shall have the right to request,
in Buyer’s sole and absolute discretion, additional diligence materials and
deliveries that Buyer shall specify on a Supplemental Due Diligence List.  Upon
Buyer’s receipt of all of the Diligence Materials or Buyer’s waiver thereof,
Buyer shall promptly, but in any event within ten (10) Business Days and only
following receipt of internal credit approval, shall either (i) notify Seller of
the Purchase Price and the Market Value for the Eligible Asset or (ii) deny, in
Buyer’s sole and absolute discretion, Seller’s request for a Transaction. 
Buyer’s failure to respond to Seller within ten (10) Business Days following
receipt of all Diligence Materials or Buyer’s written waiver thereof shall be
deemed to be a denial of Seller’s request for an Advance, unless Buyer and
Seller have agreed otherwise in writing.  Nothing in this Exhibit VIII or
elsewhere in this Agreement shall, or be deemed to, prohibit Buyer from
determining in its sole discretion the adequacy, correctness and appropriateness
of, or from disapproving, any and all financial and other underwriting data
required to be supplied by Seller under this Agreement.

(d)           Final Approval of an Eligible Asset.  Upon Buyer’s notification to
Seller of the Purchase Price and the Market Value for any Eligible Loan, Seller
shall, if Seller desires to enter into a Transaction with respect to such New
Asset, satisfy the conditions set forth below (in addition to satisfying the
conditions precedent with respect to each Transaction, as set forth in Article
3(b) of this Agreement) as a condition precedent to Buyer’s approval of such
Eligible Asset as a Purchased Item, all in a manner, and pursuant to
documentation, satisfactory in all respects to Buyer (and its counsel) in its
sole, but good faith, discretion:

(A)          Delivery of Purchased Asset Documents.  Seller shall deliver to
Buyer: (i) with respect to a New Asset that is a Pre-Existing Asset, each of the
Purchased Asset Documents, except Purchased Asset Documents that Seller
expressly and specifically disclosed in Seller’s Preliminary Due Diligence
Package were not in Seller’s possession; and (ii) with respect to New Asset that
is an Originated Asset, each of the Purchased Asset Documents.

(B)           Environmental and Engineering.  Buyer shall have received a “Phase
1” (and, if requested by Buyer, “Phase 2”) environmental report, an asbestos
survey, if applicable, and an engineering report, each in form satisfactory to
Buyer in its sole discretion, by an engineer or environmental consultant
approved by Buyer in its sole discretion.

(C)           Appraisal.  Buyer shall have received either an appraisal approved
by Buyer (or a Draft Appraisal), each by an MAI appraiser.  If Buyer receives
only a Draft Appraisal prior to entering into a Transaction, Seller shall
deliver an appraisal approved by Buyer by an MAI appraiser on or before thirty
(30) days after the Purchase Date.


--------------------------------------------------------------------------------




(D)          Insurance.  Buyer shall have received certificates or other
evidence of insurance demonstrating insurance coverage in respect of the
underlying real estate directly or indirectly securing or supporting such
Purchased Asset of types, in amounts, with insurers and otherwise in compliance
with the terms, provisions and conditions set forth in the Purchased Asset
Documents.  Such certificates or other evidence shall indicate that Seller (or,
as to Subordinate Eligible Assets, the lead lender on the whole loan in which
Seller is a participant or holder of a note or has an equity interest in the
Mortgagor, as applicable), will be named as an additional insured as its
interest may appear and shall contain a loss payee endorsement in favor of such
additional insured with respect to the policies required to be maintained under
the Purchased Asset Documents.

(E)           Survey.  Buyer shall have received all surveys of the underlying
real estate directly or indirectly securing or supporting such Purchased Asset
that are in Seller’s possession.

(F)           Lien Search Reports.  Buyer or Buyer’s counsel shall have
received, as requested by Buyer, satisfactory reports of UCC, tax lien, judgment
and litigation searches and title updates conducted by search firms and/or title
companies acceptable to Buyer with respect to the Eligible Loan, underlying real
estate directly or indirectly securing or supporting such Eligible Loan, Seller
and Mortgagor, such searches to be conducted in each location Buyer shall
designate.

(G)           Title Insurance Policy.

(1)                                  With respect to a Senior Mortgage Loan,
Seller shall have delivered to Buyer (1) an unconditional commitment to issue a
Title Policy in favor of Buyer and Buyer’s successors and/or assigns with
respect to Buyer’s interest in the related real property and insuring the
assignment of the Eligible Asset to Buyer, with an amount of insurance that
shall be not less than the maximum principal amount of the Eligible Asset
(taking into account the proposed Advance) or (2) an endorsement or confirmatory
letter from the title insurance company that issued the existing title insurance
policy, in favor of Buyer and Buyer’s successors and/or assigns, that amends the
existing title insurance policy by stating that the amount of the insurance is
not less than the maximum principal amount of the Eligible Asset (taking into
account the proposed Advance).

(2)                                  Seller shall have delivered to Buyer a copy
of an unconditional commitment to issue a Title Policy or an existing title
insurance policy with respect to any Subordinate Eligible Asset that is
evidenced by a Mortgage Note, in an amount not less than the amount of such
Mortgage Note and all superior notes or (2) with respect to any Subordinate
Eligible Asset that is not evidenced by a Mortgage Note, in an amount not less
than the amount of the related indebtedness and all superior notes or
participations.


--------------------------------------------------------------------------------




(3)                                  With respect to any CMBS or Synthetic CMBS,
or CRE CDO, Seller shall have delivered to Buyer such evidence as Buyer on a
case-by-case basis, in its good faith discretion, shall require of the ownership
of the real property underlying such item of Collateral including, without
limitation, a copy of a Title Policy dated a date, and issued by a title
insurer, in each case acceptable to Buyer in its reasonable discretion, showing
that title is vested in the related Mortgagor or in an entity in whom such
Mortgagor holds a beneficial interest.

(H)          Assignment Documents.  Seller shall have executed and delivered to
Buyer, in form and substance reasonably satisfactory to Buyer and its counsel,
all applicable assignment documents assigning to Buyer the proposed Eligible
Asset (and in any Hedging Transactions held by Seller with respect thereto) that
shall be subject to no liens except as expressly permitted by Buyer.  Each of
the assignment documents shall contain such representations and warranties in
writing concerning the proposed Eligible Asset and such other terms as shall be
satisfactory to Buyer in its sole discretion.

(I)            Opinions of Counsel.  Buyer shall have received an opinion to
Seller and its successors and assigns from counsel to the underlying obligor on
the underlying loan transaction, as applicable, as to enforceability of the loan
documents governing such transaction and such other matters as Buyer shall
require (including, without limitation, opinions as to due formation, authority,
choice of law and perfection of security interests).

(J)            Additional Real Estate Matters.  To the extent obtained by Seller
from the Mortgagor or the underlying obligor relating to any Eligible Asset at
the origination of the Eligible Asset, Seller shall have delivered to Buyer such
other real estate related certificates and documentation as may have been
requested by Buyer, such as (i) certificates of occupancy and letters certifying
that the property is in compliance with all applicable zoning laws, each issued
by the appropriate Governmental Authority and (ii) abstracts of all leases in
effect at the real property relating to such Eligible Asset.

(K)          Subordinate Eligible Assets.  In the case of Subordinate Eligible
Assets, in addition to the delivery of the items in clauses (g), (h) and (i),
Buyer shall have received all documentation specified in clauses (a) through (f)
and (j) as if the underlying mortgage loan were the direct New Asset but solely
to the extent Seller possesses such documentation or has access to such
documentation because it was provided to the related lead lender and made
available to Seller and, in addition, all documents evidencing the Subordinate
Eligible Asset, including, but not limited to, an original Mortgage Note,
participation certificate, if applicable, and the related participation and/or
intercreditor agreement.


--------------------------------------------------------------------------------




(L)           Other Documents.  Buyer shall have received such other documents
as Buyer or its counsel shall reasonably deem necessary.

Seller shall deliver the items set forth in clauses (a) through (l) above to
Buyer and its counsel from time to time promptly upon receipt of same by Seller
or its counsel.

(e)           Eligible Asset Approval or Disapproval.  Within five (5) Business
Days following the date upon which Seller has tendered performance of the
conditions enumerated in clauses (a) through (l) of subsection III above, or has
delivered such items or documents fully executed, if applicable, in final form,
and provided that Buyer and/or Buyer’s counsel, in the sole discretion of Buyer,
has had sufficient time to perform a diligence review of such materials,  Buyer
shall either (i) if the documents with respect to the proposed Eligible Asset
are not satisfactory in form and substance to Buyer, notify Seller in writing
that Buyer has not approved the proposed Eligible Asset as a Purchased Asset or
(ii) notify Seller in writing that Buyer has approved the proposed Eligible
Asset as a Purchased Asset.  Buyer’s failure to respond to Seller within such
five (5) Business Day period shall be deemed to be a denial of Seller’s request
that Buyer approve the proposed Eligible Loan, unless Buyer and Seller have
agreed otherwise in writing.


--------------------------------------------------------------------------------




EXHIBIT IX

FORM OF RE-DIRECTION LETTER

[Letterhead of [    ]]

                    , 20    

[Borrower Name]
[Address]

Re:          [                                ] (the “Asset”)

To Whom It May Concern:

[SELLER] (the “Seller”) has transferred its interest in the Asset to JPMorgan
Chase Bank, N.A. (the “Buyer”) in accordance with that certain Master Repurchase
Agreement between Seller and Buyer dated as of October 26, 2006.  All notices,
demands and requests to be given to the lender under the documents evidencing,
securing and/or governing the Asset shall be sent to the following addresses
(until such addresses for notice are changed in accordance with the Asset
documents):

JPMORGAN CHASE BANK, N.A.

270 Park Avenue, 7th Floor

New York, New York 10017-2014

Attention:                                         Mr. Jeffrey Waller

Telephone:                                    (212) 834-9987

Telecopy:                                           (212) 834-6565

with a copy to:

JPMORGAN CHASE BANK, N.A.

270 Park Avenue, 10th Floor

New York, New York 10017-2014

Attention:  Mr. Kunal K. Singh

Telephone:                                    (212) 834-5467

Telecopy:                                           (212) 834-6593

with a copy to:

[SELLER]
c/o Dividend Capital Total Realty Operating Partnership LP

518 Seventeenth Street, 17th Floor

Denver, Colorado 80202

Attention: [    ]

Telephone: [    ]

Telecopy: [    ]


--------------------------------------------------------------------------------




All payments to be made in connection with the Asset shall be made by wire
transfer in accordance with the following instructions:

[    ]

ABA 071000505

BNF:  [                                     ]

Account #:  724178.1

Account name:  JPMorgan Chase Bank, N.A., as secured party, for the Cash
Management Account

Attn:

Please feel free to call [    ] at [    ] should you have any questions or
concerns.  Thank you.

[SELLER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




EXHIBIT X

FORM OF BAILEE LETTER

                                      , 20     

                          

                          

Re:          Bailee Agreement (the “Bailee Agreement”) in connection with the
pledge by [SELLER] (the “Seller”) to JPMorgan Chase Bank, N.A. (the “Buyer”)

Ladies and Gentlemen:

In consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Buyer and [    ] (the “Bailee”) hereby agree as follows:

(a)           Seller shall deliver to the Bailee in connection with any
Purchased Assets delivered to the Bailee hereunder an Identification Certificate
in the form of Attachment 1 attached hereto to which shall be attached a
Purchased Asset Schedule identifying which Purchased Assets are being delivered
to the Bailee hereunder.  Such Purchased Asset Schedule shall contain the
following fields of information:  (a) the loan identifying number; (b) the
Purchased Asset obligor’s name; (c) the street address, city, state and zip code
for the applicable real property; (d) the original balance; and (e) the current
principal balance if different from the original balance.

(b)           On or prior to the date indicated on the Custodial Identification
Certificate delivered by Seller (the “Funding Date”), Seller shall have
delivered to the Bailee, as bailee for hire, the original documents set forth on
Schedule A attached hereto (collectively, the “Purchased Asset File”) for each
of the Purchased Assets (each a “Purchased Asset” and collectively, the
“Purchased Assets”) listed in Exhibit A to Attachment 1 attached hereto (the
“Purchased Asset Schedule”).

(c)           The Bailee shall issue and deliver to Buyer and LASALLE BANK
NATIONAL ASSOCIATION (the “Custodian”) on or prior to the Funding Date by
facsimile (a) in the name of Buyer, an initial trust receipt and certification
in the form of Attachment 2 attached hereto (the “Bailee’s Trust Receipt and
Certification”) which Bailee’s Trust Receipt and Certification shall state that
the Bailee has received the documents comprising the Purchased Asset File as set
forth in the Custodial Identification Certificate (as defined in that certain
Custodial Agreement dated as of October 26, 2006, among Seller, Buyer and
Custodian (as defined in Article 5 below), in addition to such other documents
required to be delivered to Buyer and/or Custodian pursuant to the Master
Repurchase Agreement dated as of October 26, 2006, between Seller and Buyer (the
“Repurchase Agreement”).


--------------------------------------------------------------------------------




(d)           On the applicable Funding Date, in the event that Buyer fails to
purchase from Seller the Purchased Assets identified in the related Custodial
Identification Certificate, Buyer shall deliver by facsimile to the Bailee at
[    ] to the attention of [    ], an authorization (the “Facsimile
Authorization”) to release the Purchased Asset Files with respect to the
Purchased Assets identified therein to Seller.  Upon receipt of such Facsimile
Authorization, the Bailee shall release the Purchased Asset Files to Seller in
accordance with Seller’s instructions.

(e)           Following the Funding Date, the Bailee shall forward the Purchased
Asset Files to the Custodian at Document Custody Services, 7420 S. Kyrene Road,
Suite 111, Tempe, AZ 85283 by insured overnight courier for receipt by the
Custodian no later than 1:00 p.m. on the third Business Day following the
applicable Funding Date (the “Delivery Date”).

(f)            From and after the applicable Funding Date until the time of
receipt of the Facsimile Authorization or the applicable Delivery Date, as
applicable, the Bailee (a) shall maintain continuous custody and control of the
related Purchased Asset Files as bailee for Buyer and (b) is holding the related
Purchased Assets as sole and exclusive bailee for Buyer unless and until
otherwise instructed in writing by Buyer.

(g)           Seller agrees to indemnify and hold the Bailee and its partners,
directors, officers, agents and employees harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable attorney’s fees, that may be imposed on, incurred by, or asserted
against it or them in any way relating to or arising out of this Bailee
Agreement or any action taken or not taken by it or them hereunder unless such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by the Bailee) were
imposed on, incurred by or asserted against the Bailee because of the breach by
the Bailee of its obligations hereunder, which breach was caused by negligence,
lack of good faith or willful misconduct on the part of the Bailee or any of its
partners, directors, officers, agents or employees.  The foregoing
indemnification shall survive any resignation or removal of the Bailee or the
termination or assignment of this Bailee Agreement.

(h)           In the event that the Bailee fails to produce a Mortgage Note,
assignment of collateral or any other document related to a Purchased Asset that
was in its possession within ten (10) business days after required or requested
by Seller or Buyer (a “Delivery Failure”), the Bailee shall indemnify Seller or
Buyer in accordance with the succeeding paragraph of this Article 8.

(i)            Seller agrees to indemnify and hold Buyer and its respective
affiliates and designees harmless against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of


--------------------------------------------------------------------------------




any kind or nature whatsoever, including reasonable attorney’s fees, that may be
imposed on, incurred by, or asserted against it or them in any way relating to
or arising out of a Custodial Delivery Failure or the Bailee’s negligence, lack
of good faith or willful misconduct.  The foregoing indemnification shall
survive any termination or assignment of this Bailee Agreement.

(j)            Seller hereby represents, warrants and covenants that the Bailee
is not an affiliate of or otherwise controlled by Seller.  Notwithstanding the
foregoing, the parties hereby acknowledge that the Bailee hereunder may act as
Counsel to Seller in connection with a proposed transaction and [    ], if
acting as Bailee, has represented Seller in connection with negotiation,
execution and delivery of the Repurchase Agreement.

(k)           In connection with a pledge of the Purchased Assets as collateral
for an obligation of Buyer, Buyer may pledge its interest in the corresponding
Purchased Asset Files held by the Bailee for the benefit of Buyer from time to
time by delivering written notice to the Bailee that Buyer has pledged its
interest in the identified Purchased Assets and Purchased Asset Files, together
with the identity of the party to whom the Purchased Assets have been pledged
(such party, the “Pledgee”).  Upon receipt of such notice from Buyer, the Bailee
shall mark its records to reflect the pledge of the Purchased Assets by Buyer to
the Pledgee.  The Bailee’s records shall reflect the pledge of the Purchased
Assets by Buyer to the Pledgee until such time as the Bailee receives written
instructions from Buyer that the Purchased Assets are no longer pledged by Buyer
to the Pledgee, at which time the Bailee shall change its records to reflect the
release of the pledge of the Purchased Assets and that the Bailee is holding the
Purchased Assets as custodian for, and for the benefit of, Buyer.

(l)            The agreement set forth in this Bailee Agreement may not be
modified, amended or altered, except by written instrument, executed by all of
the parties hereto.

(m)          This Bailee Agreement may not be assigned by Seller or the Bailee
without the prior written consent of Buyer.

(n)           For the purpose of facilitating the execution of this Bailee
Agreement as herein provided and for other purposes, this Bailee Agreement may
be executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument.

(o)           This Bailee Agreement shall be construed in accordance with the
laws of the State of New York, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

(p)           Capitalized terms used herein and defined herein shall have the
meanings ascribed to them in the Repurchase Agreement.


--------------------------------------------------------------------------------


[signatures begin on next page]


--------------------------------------------------------------------------------




 

Very truly yours,

 

 

 

 

[SELLER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

ACCEPTED AND AGREED:

[BAILEE]

By:

 

 

 

Name:

 

 

ACCEPTED AND AGREED:

JPMORGAN CHASE BANK, N.A.,

Buyer

By:

 

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------




Schedule A

[List of Purchased Asset Documents]


--------------------------------------------------------------------------------




Attachment 1

IDENTIFICATION CERTIFICATE

On this         day of                 , 200_, [SELLER] (the “Seller”), under
that certain Bailee Agreement of even date herewith (the “Bailee Agreement”),
among Seller, [    ] (the “Bailee”), and JPMORGAN CHASE BANK, N.A., as Buyer,
does hereby instruct the Bailee to hold, in its capacity as Bailee, the
Purchased Asset Files with respect to the Purchased Assets listed on Exhibit A
hereto, which Purchased Assets shall be subject to the terms of the Bailee
Agreement as of the date hereof.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Bailee Agreement.

IN WITNESS WHEREOF, Seller has caused this Identification Certificate to be
executed and delivered by its duly authorized officer as of the day and year
first above written.

[SELLER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




Exhibit A to Attachment 1

PURCHASED ASSET SCHEDULE


--------------------------------------------------------------------------------




Attachment 2

FORM OF BAILEE’S TRUST RECEIPT AND CERTIFICATION

                           , 200    

JPMORGAN CHASE BANK, N.A.

270 Park Avenue, 7th Floor

New York, New York 10017-2014

Attention:                                         Mr. Jeffrey Waller

Telephone:                                    (212) 834-9987

Telecopy:                                           (212) 834-6565

Re:                               Bailee Agreement, dated as of
                               , 200_ (the “Bailee Agreement”) among [SELLER]
(the “Seller”), JPMorgan Chase Bank, N.A. (the “Buyer”) and [   ] (the “Bailee”)

Ladies and Gentlemen:

In accordance with the provisions of Paragraph 3 of the above-referenced Bailee
Agreement, the undersigned, as the Bailee, hereby certifies that as to each
Purchased Asset described in the Purchased Asset Schedule (Exhibit A to
Attachment 1), a copy of which is attached hereto, it has reviewed the Purchased
Asset File and has determined that (i) all documents listed in Schedule A
attached to the Bailee Agreement are in its possession and (ii) such documents
have been reviewed by it and appear regular on their face and relate to such
Purchased Asset, and (iii) based on its examination, the foregoing documents on
their face satisfy the requirements set forth in Paragraph 2 of the Bailee
Agreement.

The Bailee hereby confirms that it is holding each such Purchased Asset File as
agent and bailee for the exclusive use and benefit of Buyer pursuant to the
terms of the Bailee Agreement.

All initially capitalized terms used herein shall have the meanings ascribed to
them in the above-referenced Bailee Agreement.

[       ], BAILEE

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




EXHIBIT XI

FORM OF GUARANTEE AGREEMENT

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of October 26, 2006 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by DIVIDEND CAPITAL TOTAL REALTY TRUST, INC, a Maryland corporation having its
principal place of business at 518 Seventeenth Street, 17th Floor, Denver,
Colorado 80202 (“Guarantor”), in favor of the Buyer referred to below.

RECITALS

Pursuant to that certain Master Repurchase Agreement, dated as of October 26,
2006 (as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), among JPMorgan Chase Bank, N.A. (as “Buyer”), DCTRT
Securities Holdco LLC and TRT Lending LLC (each a “Seller” and collectively, the
“Sellers”), Seller has agreed to sell, from time to time, to Buyer certain
Senior Mortgage Loans, Accommodation Loans, Junior Interests, Mezzanine Loans,
CMBS, Synthetic CMBS, and CRE CDO, each as defined in the Repurchase Agreement
(collectively, the “Purchased Assets”), upon the terms and subject to the
conditions as set forth therein.  Pursuant to the terms of that certain
Custodial Agreement dated as of October 26, 2006 by and between LASALLE BANK
NATIONAL ASSOCIATION (the “Custodian”), Buyer, and Seller (the “Custodial
Agreement”), Custodian is required to take possession of the Purchased Assets,
along with certain other documents specified in the Custodial Agreement, as the
Custodian of Buyer and any future purchaser, on several delivery dates, in
accordance with the terms and conditions of the Custodial Agreement.  The
Repurchase Agreement, the Custodial Agreement, this Guarantee and any other
agreements executed in connection with the Repurchase Agreement and the
Custodial Agreement shall be referred to herein as the “Governing Agreements”.

It is a condition precedent to the purchasing by Buyer of the Purchased Assets
pursuant to the Repurchase Agreement that Guarantor shall have executed and
delivered this Guarantee with respect to the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the following: (a) all payment obligations owing by Seller to Buyer
under or in connection with the Repurchase Agreement and any other Governing
Agreements; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (c) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by Buyer in the
enforcement of any of the foregoing or any obligation of Guarantor hereunder;
and (d) any other obligations of Seller with respect to Buyer under each of the
Governing Agreements (collectively, the “Obligations”).

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agree with Buyer, as follows:


--------------------------------------------------------------------------------




1.                                       Defined Terms.  Unless otherwise
defined herein, terms which are defined in the Repurchase Agreement and used
herein are so used as so defined.

2.                                       Guarantee.  (a)  Guarantor hereby
unconditionally and irrevocably guarantees to Buyer the prompt and complete
payment and performance of the Obligations by Seller when due (whether at the
stated maturity, by acceleration or otherwise), as the case may be, and agrees
to indemnify and hold harmless Buyer from any and all claims, damages, losses,
liabilities, costs and expenses that may be incurred by or asserted or awarded
against Buyer, in each case relating to or arising out of the Obligations, as
the case may be.

(b)                                 Guarantor further agrees to pay any and all
reasonable expenses (including, without limitation, all reasonable fees and
disbursements of counsel) which may be paid or incurred by Buyer in enforcing,
or obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, Guarantor under this Guarantee.  This
Guarantee shall remain in full force and effect until the later of (i) the date
upon which the Obligations are paid in full and (ii) the termination of the
Repurchase Agreement, notwithstanding that from time to time prior thereto
Seller may be free from any Obligations.

(c)                                  No payment or payments made by Seller or
any other Person or received or collected by Buyer from Seller or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of Guarantor hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the Obligations until the
Obligations are paid in full.

(d)                                 Guarantor agrees that whenever, at any time,
or from time to time, Guarantor shall make any payment to Buyer on account of
Guarantor’s liability hereunder, such Guarantor will notify Buyer in writing
that such payment is made under this Guarantee for such purpose.

3.                                       Subrogation.  Upon making any payment
hereunder, Guarantor shall be subrogated to the rights of Buyer against Seller
and any collateral for any Obligations with respect to such payment; provided
that Guarantor shall not seek to enforce any right or receive any payment by way
of subrogation until all amounts due and payable by Seller to Buyer under the
Repurchase Documents or any related documents have been paid in full; and
further provided that such subrogation rights shall be subordinate in all
respects to all amounts owing to Buyer under the Repurchase Documents.

4.                                       Amendments, etc. with Respect to the
Obligations.  Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against such Guarantor, and without notice to
or further assent by such Guarantor, any demand for payment of any of the
Obligations made by Buyer may be rescinded by Buyer and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Buyer, and any Repurchase Document and any


--------------------------------------------------------------------------------




other document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as Buyer may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
Buyer for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released.  Buyer shall have no obligation to protect, secure,
perfect or insure any lien at any time held by it as security for the
Obligations or for this Guarantee or any property subject thereto.  When making
any demand hereunder against Guarantor, Buyer may, but shall be under no
obligation to, make a similar demand on Seller or any other guarantor, and any
failure by Buyer to make any such demand or to collect any payments from Seller
or any such other guarantor or any release of Seller or such other guarantor
shall not relieve Guarantor of its Obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of Buyer against Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

5.                                       Guarantee Absolute and Unconditional. 
(a)  Guarantor hereby agrees that its obligations under this Guarantee
constitute a guarantee of payment when due and not of collection.  Guarantor
waive any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by Buyer upon this
Guarantee or acceptance of this Guarantee; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guarantee; and all dealings between Seller or Guarantor, on
the one hand, and Buyer, on the other hand, shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. 
Guarantor waives promptness, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon Seller or the Guarantee with
respect to the Obligations.  This Guarantee shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity, regularity or enforceability of any agreement, any of the Obligations
or any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by Seller against Buyer, (iii)
any requirement that Buyer exhaust any right to take any action against Seller
or any other Person prior to or contemporaneously with proceeding to exercise
any right against Guarantor under this Guarantee or (iv) any other circumstance
whatsoever (with or without notice to or knowledge of Seller or Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of Seller for the Obligations or of Guarantor under this Guarantee, in
bankruptcy or in any other instance.  When pursuing its rights and remedies
hereunder against Guarantor, Buyer may, but shall be under no obligation, to
pursue such rights and remedies that Buyer may have against Seller or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by Buyer to pursue
such other rights or remedies or to collect any payments from Seller or any such
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of Seller or any such other
Person or any such collateral security, guarantee or right of offset, shall not
relieve Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of Buyer against Guarantor.  This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon
each  Guarantor and its respective successors and assigns thereof, and shall
inure to the benefit of Buyer, and its respective successors, endorsees,
transferees and assigns, until all the Obligations and the obligations of
Guarantor under this Guarantee shall have been satisfied by payment in full,
notwithstanding that from time to time during the term of the Repurchase
Documents Seller may be free from any Obligations.


--------------------------------------------------------------------------------




(b)                                 Without limiting the generality of the
foregoing, Guarantor hereby agrees, acknowledges, and represents and warrants to
Buyer as follows:

(i)                                     Guarantor hereby waives any defense
arising by reason of, and any and all right to assert against Buyer any claim or
defense based upon, an election of remedies by Buyer which in any manner
impairs, affects, reduces, releases, destroys and/or extinguishes such
Guarantor’s subrogation rights, rights to proceed against Seller, or any other
guarantor for reimbursement or contribution, and/or any other rights of such
Guarantor to proceed against Seller against any other guarantor, or against any
other person or security.

(ii)                                  Guarantor is presently informed of the
financial condition of Seller and of all other circumstances which diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Guarantor hereby covenants that it will make its own investigation
and will continue to keep itself informed about Seller’s financial condition,
the status of other guarantors, if any, of all other circumstances which bear
upon the risk of nonpayment and that it will continue to rely upon sources other
than Buyer for such information and will not rely upon Buyer for any such
information.  Absent a written request for such information by Guarantor to
Buyer, Guarantor hereby waives the right, if any, to require Buyer to disclose
to Guarantor any information which Buyer may now or hereafter acquire concerning
such condition or circumstances including, but not limited to, the release of or
revocation by any other guarantor.

(iii)                               Guarantor has independently reviewed the
Repurchase Documents and related agreements and has made an independent
determination as to the validity and enforceability thereof, and in executing
and delivering this Guarantee to Buyer, such Guarantor is not in any manner
relying upon the validity, and/or enforceability, and/or attachment, and/or
perfection of any liens or security interests of any kind or nature granted by
Seller or any other guarantor to Buyer, now or at any time and from time to time
in the future.

6.                                       Reinstatement.  This Guarantee shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by Buyer upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Seller or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Seller or any substantial part of Seller’s property, or
otherwise, all as though such payments had not been made.

7.                                       Payments.  Guarantor hereby agrees that
the Obligations will be paid to Buyer without set-off or counterclaim in U.S.
Dollars at the address specified in writing by Buyer.


--------------------------------------------------------------------------------


8.             Representations and Warranties.  Guarantor represents and
warrants that:

(a)           Guarantor has the legal capacity and the legal right to execute
and deliver this Guarantee and to perform Guarantor’s obligations hereunder;

(b)           no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or governmental authority and no consent of any other
Person (including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee;

(c)           this Guarantee has been duly executed and delivered by Guarantor
and constitutes a legal, valid and binding obligation of Guarantor enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law);

(d)           the execution, delivery and performance of this Guarantee will not
violate any law, treaty, rule or regulation or determination of an arbitrator, a
court or other governmental authority, applicable to or binding upon Guarantor
or any of its property or to which Guarantor or any of its property is subject
(“Requirement of Law”), or any provision of any security issued by Guarantor or
of any agreement, instrument or other undertaking to which Guarantor is a party
or by which it or any of its property is bound (“Contractual Obligation”), and
will not result in or require the creation or imposition of any lien on any of
the properties or revenues of Guarantor pursuant to any Requirement of Law or
Contractual Obligation of Guarantor;

(e)           no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of
Guarantor, threatened by or against Guarantor or against any of Guarantor’s
properties or revenues with respect to this Guarantee or any of the transactions
contemplated hereby; and

(f)            except as disclosed in writing to Buyer prior to the date hereof,
Guarantor has filed or caused to be filed all tax returns which, to the
knowledge of Guarantor, are required to be filed and has paid all taxes shown to
be due and payable on said returns or on any assessments made against him or any
of Guarantor’s property and all other taxes, fees or other charges imposed on
him or any of Guarantor’s property by any Governmental Authority (other than any
the amount or validity of which are currently being contested in good faith by
appropriate proceedings); no tax lien has been filed, and, to the knowledge of
Guarantor, no claim is being asserted, with respect to any such tax, fee or
other charge.

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on the date of each Transaction under
the Repurchase Agreement, on and as of such date of the Transaction, as though
made hereunder on and as of such date.

9.             Severability.  Any provision of this Guarantee which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any


--------------------------------------------------------------------------------




such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

10.           Paragraph Headings.  The paragraph headings used in this Guarantee
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

11.           No Waiver; Cumulative Remedies.  Buyer shall not by any act
(except by a written instrument pursuant to paragraph 13 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or event of default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of Buyer, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by Buyer of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Buyer would otherwise have on
any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

12.           Waivers and Amendments; Successors and Assigns; Governing Law. 
None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Guarantor and Buyer, provided that, subject to any limitations set forth in the
Repurchase Agreement, any provision of this Guarantee may be waived by Buyer in
a letter or agreement executed by Buyer or by telex or facsimile transmission
from Buyer.  This Guarantee shall be binding upon the heirs, personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of Buyer, and their respective successors and assigns.  THIS GUARANTEE
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

13.           Notices.  Notices by Buyer to any Guarantor may be given by mail,
or by telecopy transmission, addressed to such Guarantor at the address or
transmission number set forth under its signature below and shall be effective
(a) in the case of mail, five days after deposit in the postal system, first
class certified mail and postage pre-paid, (b) one Business Day following timely
delivery to a nationally recognized overnight courier service for next Business
Day delivery and (c) in the case of telecopy transmissions, when sent,
transmission electronically confirmed.

14.           SUBMISSION TO JURISDICTION; WAIVERS.  GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY:

(A)          SUBMITS FOR GUARANTOR AND GUARANTOR’S PROPERTY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS GUARANTEE AND THE OTHER LOAN DOCUMENTS TO WHICH
GUARANTOR IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE


--------------------------------------------------------------------------------




SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT GUARANTOR MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT
GUARANTOR’S ADDRESS SET FORTH UNDER GUARANTOR’S SIGNATURE BELOW OR AT SUCH OTHER
ADDRESS OF WHICH BUYER SHALL HAVE BEEN NOTIFIED; AND

(D)          AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION.

15.           Integration.  This Guarantee represents the agreement of Guarantor
with respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.

16.           Acknowledgments.  Guarantor hereby acknowledges that:

(a)           Guarantor has been advised by counsel in the negotiation,
execution and delivery of this Guarantee and the related documents;

(b)           Buyer has no fiduciary relationship to Guarantor, and the
relationship between Buyer and Guarantor is solely that of surety and creditor;
and

(c)           no joint venture exists between or among any of Buyer, Guarantor
and Seller.

17.           WAIVERS OF JURY TRIAL.  GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR
THEREIN.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Guarantee Agreement to be
duly executed and delivered as of the date first above written.

DIVIDEND CAPITAL TOTAL REALTY TRUST, INC, a Maryland corporation

 

 

 

 

By:



 

 

Name:

 

 

Title:

 

Address for Notices:  518 Seventeenth Street, 17th Floor, Denver, Colorado 80202

 

 

 

 

 

 

 

Telephone:  [    ]

 

Telecopy:  [    ]

 

Attention:  [    ]

 


--------------------------------------------------------------------------------




EXHIBIT XII

FORM OF MARGIN DEFICIT NOTICE

[DATE]/[TIME]

VIA ELECTRONIC TRANSMISSION

[SELLER]
Attention:

Re:          Master Repurchase Agreement, dated as of October 26, 2006 (as
amended, restated, supplemented, or otherwise modified and in effect from time
to time, the “Master Repurchase Agreement”; capitalized terms used but not
otherwise defined herein shall have the meanings assigned thereto in the Master
Repurchase Agreement) by and among JPMorgan Chase Bank, N.A. (“Buyer”), DCTRT
Securities Holdco LLC a Delaware limited liability company and TRT Lending LLC
(each, a “Seller”).

 

Pursuant to Article 4(a) of the Master Repurchase Agreement, Buyer hereby
notifies Seller of the existence of a Margin Deficit as of the date hereof as
follows:

[Repurchase Price for specific Purchased Asset:

 

$

 

 

Asset Value of such Purchased Asset:

 

$

 

 

MARGIN DEFICIT:

 

$

 

]

[Aggregate Repurchase Price of all Purchased Assets:

 

$

 

 

Maximum Amount:

 

$

 

 

 

 

 

 

MARGIN DEFICIT:

 

$

 

]

 

SELLER IS REQUIRED TO CURE THE MARGIN DEFICIT SPECIFIED ABOVE IN ACCORDANCE WITH
THE MASTER REPURCHASE AGREEMENT AND WITHIN THE TIME PERIOD SPECIFIED ARTICLE
4(a) THEREOF.


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




EXHIBIT XIII

UCC FILING JURISDICTIONS

1.  Delaware

2.  Maryland


--------------------------------------------------------------------------------




EXHIBIT XIV

FORM OF OPINION(S)

[See Tab [   ]].


--------------------------------------------------------------------------------




EXHIBIT XV

ADDITIONAL ELIGIBLE COLLATERAL

 

ADDITIONAL ELIGIBLE
COLLATERAL

 

REMAINING MATURITY
FROM THE VALUATION
DATE

 

VALUATION
PERCENTAGE

 

(1)

 

US-CASH

 

Not applicable

 

100

%

 

 

 

 

 

 

 

 

(2)

 

US-TBILL, US-TNOTE, US-TBOND, US-TIPS

 

Less than 1 year

 

99

%



 

 

 

Between 1 and 5 years

 

98

%



 

 

 

Between 5 and 10 years

 

97

%



 

 

 

Between 10 and 30 years

 

95

%

 

 

 

 

 

 

 

 

(3)

 

US-STRIP

 

All maturities

 

90

%

 

 

 

 

 

 

 

 

(4)

 

US-GNMA, US-FNMA, US- FHLMC, US-NCAD, US- NCADN

 

Less than 1 year

 

99

%



 

 

 

Between 1 and 5 years

 

97

%



 

 

 

Between 5 and 10 years

 

96

%



 

 

 

Between 10 and 30 years

 

94

%

 

 

 

 

 

 

 

 

(5)

 

US-GNMAMBS, US- FNMAMBS, US-FHLMCMBS

 

Not applicable

 

94

%

 

Definitions. As used in this Exhibit XV, the following definitions are specified
below:

US-CASH - United States of America Dollar (USD) Cash.  The lawful currency of
the United States of America.

US-TBILL - US Treasury Bills.  Negotiable debt obligations issued pursuant to
USC Title 31, Chapter 31, Section 3104 by the Department of the Treasury backed
by the credit of the United States of America, having a maturity at issuance of
no greater than 1 year.

US-TNOTE - US Treasury Notes.  Negotiable debt obligations issued pursuant to
USC Title 31, Chapter 31, Section 3103 by the Department of the Treasury backed
by the credit of the United States of America, having a maturity at issuance of
at least 1 year but less than 10 years.

US-TBOND - US Treasury Bonds.  Negotiable debt obligations issued pursuant to
USC Title 31, Chapter 31, Section 3102 by the Department of the Treasury backed
by the credit of the United States of America.


--------------------------------------------------------------------------------




US-TIPS - US Treasury Inflation Protected Issues (TIPS).  Securities issued by
the Department of the Treasury backed by the credit of the United States of
America where the principal is changed based on changes of the consumer price
index.

US-STRIP - US Treasury Strips.  Securities issued by the Department of the
Treasury backed by the credit of the United States of America that represent
either interest components or principal components stripped from underlying US
treasury obligations under the program of the Department of the Treasury called
“Separate Trading of Registered Interest and Principal Securities”.

US-GNMA - Callable Agency Debt of the Government National Mortgage Association
(“GNMA”).  Fixed-rate, callable, non-amortizing U.S. Dollar denominated debt
securities; in book entry form issued by GNMA the full and timely payment of
principal and interest of which is guaranteed by the U.S. Government.

US-FNMA - Callable Agency Debt of the  Federal National Mortgage Association
(“FNMA”).  Fixed-rate, callable, non-amortizing U.S. Dollar denominated senior
debt securities in book entry form issued by FNMA.

US-FHLMC - Callable Agency Debt of the Federal Home Loan Mortgage Corporation
(“FHLMC”).  Fixed-rate, callable, non-amortizing U.S. Dollar denominated senior
debt securities in book entry form issued by FHLMC.

US-NCAD - Non-Callable Agency Debt of Various Issuers.  Fixed-rate,
non-callable, non-amortizing U.S. Dollar denominated senior debt securities of
fixed maturity in book entry form issued by GNMA, FNMA or FHLMC.

US-NCADN - Non-Callable Agency Discount Notes of Various Issuers.  Non-callable
U.S. Dollar denominated discount notes sold at a discount from their principal
amount payable at maturity with an original maturity of 360 days or less in book
entry form and issued by GNMA, FNMA or FHLMC.

US-GNMAMBS - Government National Mortgage Association Certificates - Mortgage
Backed Securities.  Single-class fully modified pass-through certificates (GNMA
Certificates) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association (excluding REMIC) or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and derivatives and similar
derivatives securities).

US-FNMAMBS - Federal National Mortgage Association Certificates - Mortgage
Backed Securities.  Single-class fully modified pass-through certificates (FNMA
Certificates) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Federal National Mortgage Association (excluding REMIC) or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and derivatives and similar
derivatives securities).


--------------------------------------------------------------------------------


US-FHLMCMBS - Federal Home Loan Mortgage Corporation Certificates - Mortgage
Backed Securities.  Single-class mortgage participation certificates (FHLMC
Certificates) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Federal Home Loan Mortgage Corporation (excluding REMIC) or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and derivatives and similar
derivatives securities).


--------------------------------------------------------------------------------




EXHIBIT XVI

FORM OF SERVICER NOTICE

[DATE]

[SERVICER], as Special Servicer
[ADDRESS]
Attention: 

Re:          Master Repurchase Agreement, dated as of October 26, 2006 by and
between JPMorgan Chase Bank, N.A. (“Buyer”), DCTRT Securities Holdco LLC and TRT
Lending LLC (each, a “Seller”) (as amended, restated, supplemented, or otherwise
modified and in effect from time to time, the “Master Repurchase Agreement”);
(capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Master Repurchase Agreement).

Ladies and Gentlemen:

[SERVICER] (the “Servicer”) is servicing certain mortgage assets for Seller
pursuant to one or more Servicing Agreements between Servicer and Seller (the
“Purchased Assets”).  Pursuant to the Master Repurchase Agreement, Servicer is
hereby notified that Seller has granted a security interest to Buyer in the
Purchased Assets which are serviced by Servicer.

Servicer shall segregate all amounts collected on account of the Purchased
Assets sold to Buyer under the Master Repurchase Agreement, hold them in trust
for the sole and exclusive benefit of Buyer, and remit such collections to the
following account which has been established at LASALLE BANK NATIONAL
ASSOCIATION, ABA# 071000505, Account # 724178.1, (the “Cash Management
Account”).  Servicer acknowledges that the Cash Management Account is held for
the benefit of Buyer pursuant to the Control Agreement, dated as of October 26,
2006, by and between Seller, Buyer and LASALLE BANK NATIONAL ASSOCIATION.  Upon
receipt of a notice of Event of Default from Buyer, Servicer shall follow the
instructions of Buyer with respect to the Purchased Assets, and shall deliver to
Buyer any information with respect to the Purchased Assets reasonably requested
by Buyer.

Servicer hereby agrees that, notwithstanding any provision to the contrary in
any Servicing Agreement which exists between Servicer and Seller in respect of
any Purchased Asset, (i) Servicer is servicing the Purchased Assets for the
joint benefit of Seller and Buyer, (ii)  Buyer is expressly intended to be a
third-party beneficiary under each Servicing Agreement and (iii) Buyer may, at
any time after the occurrence of an Event of Default, terminate any such
Servicing Agreement immediately upon the delivery of written notice thereof to
Servicer and/or in any event transfer servicing to Buyer’s designee, at no cost
or expense to Buyer, it being


--------------------------------------------------------------------------------




agreed that Seller will pay any and all fees required to terminate any Servicing
Agreement and to effectuate the transfer of servicing to the designee of Buyer.

Notwithstanding any contrary information or direction which may be delivered to
Servicer by Seller, Servicer may conclusively rely on any information, direction
or notice of an Event of Default delivered by Buyer, and Seller shall indemnify
and hold Servicer harmless for any and all claims asserted against Servicer for
any actions taken in good faith by Servicer in connection with the delivery of
such information or notice of Event of Default.

No provision of this letter may be amended, countermanded or otherwise modified
without the prior written consent of Buyer.  Buyer is an intended third party
beneficiary of this letter.

Please acknowledge receipt and your agreement to the terms of this instruction
letter by signing in the signature block below and forwarding an executed copy
to Buyer promptly upon receipt.  Any notices to Buyer should be delivered to the
following address: 270 Park Avenue, 7th Floor, New York, NY 10017-2014  Attn:
Jeffrey Waller, Telephone: (212) 834-9987, Fax:  (212) 834-6565.

 

Very truly yours,

 

 

 

 

 

[SERVICER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

[SELLER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------




EXHIBIT XVII

FORM OF RELEASE LETTER

[Date]

JPMorgan Chase Bank, N.A.
270 Park Avenue, 7th Floor
New York, New York 100017-2014

Attention:              Mr. Jeffrey Waller

Re:          Master Repurchase Agreement, dated as of October 26, 2006 by and
between JPMorgan Chase Bank, N.A. (“Buyer”), DCTRT Securities Holdco LLC and TRT
Lending LLC (each, a “Seller”) (as amended, restated, supplemented, or otherwise
modified and in effect from time to time, the “Master Repurchase Agreement”);
(capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Master Repurchase Agreement).

Ladies and Gentlemen:

With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party and (b) we hereby release all right,
interest or claim of any kind with respect to such Purchased Assets, such
release to be effective automatically without further action by any party upon
payment by Buyer of the amount of the Purchase Price contemplated under the
Master Repurchase Agreement (calculated in accordance with the terms thereof) in
accordance with the wiring instructions set forth in the Master Repurchase
Agreement.

Very truly yours,

 

 

 

 

 

[SERVICER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




Schedule A

[List of Purchased Asset Documents]


--------------------------------------------------------------------------------




EXHIBIT XVIII

[Intentionally omitted.]


--------------------------------------------------------------------------------




EXHIBIT XIX

FORM OF COVENANT COMPLIANCE CERTIFICATE

[    ] [  ], 200[  ]

JPMorgan Chase Bank, N.A.
270 Park Avenue, 7th Floor
New York, New York 10017-2014
Attention:  Kunal K. Singh

This Compliance Certificate is furnished pursuant to that certain Master
Repurchase Agreement, dated as of October 26, 2006 (as amended, restated,
supplemented, or otherwise modified and in effect from time to time, the “Master
Repurchase Agreement”) by and among JPMorgan Chase Bank, N.A., (“Buyer”) and
DCTRT Securities Holdco LLC and TRT Lending LLC (each, a “Seller”).  Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the respective meanings ascribed thereto in the Master Repurchase
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.     I am a duly elected Responsible Officer of the Seller.

2.     All of the financial statements, calculations and other information set
forth in this Compliance Certificate, including, without limitation, in any
exhibit or other attachment hereto, are true, complete and correct as of the
date hereof.

3.     I have reviewed the terms of the Master Repurchase Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and financial condition of the Seller during the accounting period
covered by the financial statements attached (or most recently delivered to
Buyer if none are attached).

4.     Attached as Exhibit 1 hereto are the calculations demonstrating that,
after giving effect to any pending Transactions requested to be entered into, no
Margin Deficit shall then exist.

5.     To the best of my knowledge, as of the date hereof, and since the date of
the certificate most recently delivered pursuant to Article 12(j), Seller has
observed or performed all of its covenants and other agreements in all material
respects, and satisfied in all material respects, every condition, contained in
the Master Repurchase Agreement and the related documents to be observed,
performed or satisfied by it.

6.     The examinations described in Paragraph 3 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of


--------------------------------------------------------------------------------




Default or Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Compliance Certificate
(including after giving effect to any pending Transactions requested to be
entered into), except as set forth below.

7.     To the best of my knowledge, as of the date hereof, the representations
and warranties made by Seller in Article 10 of the Master Repurchase Agreement
are true, correct and complete in all material respects with the same force and
effect as if made on and as of the date hereof.

8.     To the best of my knowledge, no condition or event that constitutes a
“Termination Event”, “Event of Default”, “Potential Event of Default” or any
similar event by Seller, however denominated, has occurred or is continuing
under any Hedging Transaction.

9.     Attached as Exhibit 2 hereto is a description of all interests of
Affiliates of each Seller in any Underlying Mortgaged Property (including
without limitation, any lien, encumbrance or other debt or equity position or
other interest in the Underlying Mortgaged Property that is senior or junior to,
or pari passu with, a Mortgage Asset in right of payment or priority).

10.   Attached as Exhibit 3 hereto are the financial statements required to be
delivered pursuant to Article 12 of the Master Repurchase Agreement (or, if none
are required to be delivered as of the date of this Compliance Certificate, the
financial statements most recently delivered pursuant to Article 12 of the
Master Repurchase Agreement), which financial statements, to the best of my
knowledge after due inquiry, fairly and accurately present in all material
respects, the financial condition and operations of the Seller as of the date or
with respect to the period therein specified, determined in accordance with the
requirements set forth in Article 12.

11.   Attached as Exhibit 4 hereto are the calculations demonstrating compliance
with the financial covenants set forth in Article 11 of the Master Repurchase
Agreement.

To the best of my knowledge, the Seller has, during the period since the
delivery of the immediately preceding Compliance Certificate, observed or
performed all of its covenants and other agreements in all material respects,
and satisfied in all material respects every condition, contained in the Master
Repurchase Agreement and the related documents to be observed, performed or
satisfied by it, and I have no knowledge of the occurrence during such period,
or present existence, of any condition or event which constitutes an Event of
Default or Default (including after giving effect to any pending Transactions
requested to be entered into), except as set forth below.

Described below are the exceptions, if any, to paragraph 10, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Parent or any Seller has taken, is taking, or proposes to
take with respect to each such condition or event:


--------------------------------------------------------------------------------




 

 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Compliance Certificate,
are made and delivered this [  ] day of [    ], 200[  ].

 

 

Name:

Title:

 


--------------------------------------------------------------------------------




EXHIBIT XX

Control Agreement

[See Tab [  ]].


--------------------------------------------------------------------------------




EXHIBIT XXI

Form of Custodial Agreement

[See Tab [  ]].


--------------------------------------------------------------------------------